Execution Version

INDENTURE

by and among

ABPCI DIRECT LENDING FUND CLO VI LTD,

as Issuer

ABPCI DIRECT LENDING FUND CLO VI LLC,

as Co-Issuer

and

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

Dated as of August 9, 2019

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     2  

SECTION 1.1

  DEFINITIONS      2  

SECTION 1.2

  USAGE OF TERMS      67  

SECTION 1.3

  ASSUMPTIONS AS TO ASSETS AND RULES OF CONSTRUCTION      67  

ARTICLE II THE NOTES

     70  

SECTION 2.1

  FORMS GENERALLY      70  

SECTION 2.2

  FORMS OF NOTES      70  

SECTION 2.3

  AUTHORIZED AMOUNT; STATED MATURITY; DENOMINATIONS      71  

SECTION 2.4

  EXECUTION, AUTHENTICATION, DELIVERY AND DATING      73  

SECTION 2.5

  REGISTRATION, REGISTRATION OF TRANSFER AND EXCHANGE      73  

SECTION 2.6

  MUTILATED, DEFACED, DESTROYED, LOST OR STOLEN NOTE      82  

SECTION 2.7

  PAYMENT OF PRINCIPAL AND INTEREST AND OTHER AMOUNTS; PRINCIPAL AND INTEREST
RIGHTS PRESERVED      82  

SECTION 2.8

  PERSONS DEEMED OWNERS      86  

SECTION 2.9

  CANCELLATION      86  

SECTION 2.10

  DTC CEASES TO BE DEPOSITORY      86  

SECTION 2.11

  NON-PERMITTED HOLDERS      87  

SECTION 2.12

  TREATMENT AND TAX CERTIFICATION AND AML COMPLIANCE      89  

SECTION 2.13

  ADDITIONAL ISSUANCE      92  

SECTION 2.14

  KEY PERSON EVENT      94  

ARTICLE III CONDITIONS PRECEDENT

     96  

SECTION 3.1

  CONDITIONS TO ISSUANCE OF NOTES ON CLOSING DATE      96  

SECTION 3.2

  CONDITIONS TO ADDITIONAL ISSUANCE      100  

SECTION 3.3

  CUSTODIANSHIP; DELIVERY OF COLLATERAL OBLIGATIONS AND ELIGIBLE INVESTMENTS   
  103  

ARTICLE IV SATISFACTION AND DISCHARGE

     103  

SECTION 4.1

  SATISFACTION AND DISCHARGE OF INDENTURE      103  

SECTION 4.2

  APPLICATION OF TRUST MONEY      105  

SECTION 4.3

  REPAYMENT OF MONIES HELD BY PAYING AGENT      105  

ARTICLE V EVENTS OF DEFAULT; REMEDIES

     106  

SECTION 5.1

  EVENTS OF DEFAULT      106  

SECTION 5.2

  ACCELERATION OF MATURITY; RESCISSION AND ANNULMENT      107  

SECTION 5.3

  COLLECTION OF INDEBTEDNESS AND SUITS FOR ENFORCEMENT BY TRUSTEE      108  

SECTION 5.4

  REMEDIES      110  

SECTION 5.5

  OPTIONAL PRESERVATION OF ASSETS      113  

SECTION 5.6

  TRUSTEE MAY ENFORCE CLAIMS WITHOUT POSSESSION OF NOTES      114  

SECTION 5.7

  APPLICATION OF MONEY COLLECTED      114  

SECTION 5.8

  LIMITATION ON SUITS      115  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 5.9

  UNCONDITIONAL RIGHTS OF SECURED NOTEHOLDERS TO RECEIVE PRINCIPAL AND INTEREST
     115  

SECTION 5.10

  RESTORATION OF RIGHTS AND REMEDIES      116  

SECTION 5.11

  RIGHTS AND REMEDIES CUMULATIVE      116  

SECTION 5.12

  DELAY OR OMISSION NOT WAIVER      116  

SECTION 5.13

  CONTROL BY MAJORITY OF CONTROLLING CLASS      116  

SECTION 5.14

  WAIVER OF PAST DEFAULTS      117  

SECTION 5.15

  UNDERTAKING FOR COSTS      117  

SECTION 5.16

  WAIVER OF STAY OR EXTENSION LAWS      117  

SECTION 5.17

  SALE OF ASSETS      118  

SECTION 5.18

  ACTION ON THE NOTES      119  

ARTICLE VI THE TRUSTEE

     119  

SECTION 6.1

  CERTAIN DUTIES AND RESPONSIBILITIES      119  

SECTION 6.2

  NOTICE OF EVENT OF DEFAULT      121  

SECTION 6.3

  CERTAIN RIGHTS OF TRUSTEE      121  

SECTION 6.4

  NOT RESPONSIBLE FOR RECITALS OR ISSUANCE OF NOTES      124  

SECTION 6.5

  MAY HOLD NOTES      125  

SECTION 6.6

  MONEY HELD IN TRUST      125  

SECTION 6.7

  COMPENSATION AND REIMBURSEMENT      125  

SECTION 6.8

  CORPORATE TRUSTEE REQUIRED; ELIGIBILITY      126  

SECTION 6.9

  RESIGNATION AND REMOVAL; APPOINTMENT OF SUCCESSOR      126  

SECTION 6.10

  ACCEPTANCE OF APPOINTMENT BY SUCCESSOR      128  

SECTION 6.11

  MERGER, CONVERSION, CONSOLIDATION OR SUCCESSION TO BUSINESS OF TRUSTEE     
128  

SECTION 6.12

  CO-TRUSTEES      128  

SECTION 6.13

  CERTAIN DUTIES OF TRUSTEE RELATED TO DELAYED PAYMENT OF PROCEEDS      130  

SECTION 6.14

  AUTHENTICATING AGENTS      130  

SECTION 6.15

  WITHHOLDING      131  

SECTION 6.16

  REPRESENTATIVE FOR SECURED NOTEHOLDERS ONLY; AGENT FOR EACH OTHER SECURED
PARTY AND THE HOLDERS OF THE SUBORDINATED NOTES      131  

SECTION 6.17

  REPRESENTATIONS AND WARRANTIES OF THE BANK      132  

SECTION 6.18

  COMMUNICATIONS WITH RATING AGENCY      132  

SECTION 6.19

  CUSTODIAN OF UNDERLYING INSTRUMENTS      132  

SECTION 6.20

  REFERENCE BANKS      133  

ARTICLE VII COVENANTS

     133  

SECTION 7.1

  PAYMENT OF PRINCIPAL AND INTEREST      133  

SECTION 7.2

  MAINTENANCE OF OFFICE OR AGENCY      134  

SECTION 7.3

  MONEY FOR NOTE PAYMENTS TO BE HELD IN TRUST      134  

SECTION 7.4

  EXISTENCE OF THE CO-ISSUERS      136  

SECTION 7.5

  PROTECTION OF ASSETS      137  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 7.6

  OPINIONS AS TO ASSETS      138  

SECTION 7.7

  PERFORMANCE OF OBLIGATIONS      138  

SECTION 7.8

  NEGATIVE COVENANTS      138  

SECTION 7.9

  STATEMENT AS TO COMPLIANCE      140  

SECTION 7.10

  CO-ISSUERS MAY CONSOLIDATE, ETC., ONLY ON CERTAIN TERMS      140  

SECTION 7.11

  SUCCESSOR SUBSTITUTED      142  

SECTION 7.12

  NO OTHER BUSINESS      142  

SECTION 7.13

  [RESERVED]      142  

SECTION 7.14

  ANNUAL RATING REVIEW      142  

SECTION 7.15

  REPORTING      143  

SECTION 7.16

  CALCULATION AGENT      143  

SECTION 7.17

  CERTAIN TAX MATTERS      144  

SECTION 7.18

  EFFECTIVE DATE      148  

SECTION 7.19

  REPRESENTATIONS RELATING TO SECURITY INTERESTS IN THE ASSETS      150  

SECTION 7.20

  CREDIT ESTIMATES      152  

SECTION 7.21

  HEDGING AGREEMENTS      153  

ARTICLE VIII SUPPLEMENTAL INDENTURES

     153  

SECTION 8.1

  SUPPLEMENTAL INDENTURES WITHOUT CONSENT OF HOLDERS OF NOTES      153  

SECTION 8.2

  SUPPLEMENTAL INDENTURES WITH CONSENT OF HOLDERS OF NOTES      156  

SECTION 8.3

  EXECUTION OF SUPPLEMENTAL INDENTURES      158  

SECTION 8.4

  EFFECT OF SUPPLEMENTAL INDENTURES      159  

SECTION 8.5

  REFERENCE IN NOTES TO SUPPLEMENTAL INDENTURES      160  

ARTICLE IX REDEMPTION OF NOTES

     160  

SECTION 9.1

  MANDATORY REDEMPTION      160  

SECTION 9.2

  OPTIONAL REDEMPTION      160  

SECTION 9.3

  TAX REDEMPTION      163  

SECTION 9.4

  REDEMPTION PROCEDURES      163  

SECTION 9.5

  NOTES PAYABLE ON REDEMPTION DATE      165  

SECTION 9.6

  SPECIAL REDEMPTION AND EFFECTIVE DATE-RELATED REDEMPTION      166  

ARTICLE X ACCOUNTS, ACCOUNTINGS AND RELEASES

     167  

SECTION 10.1

  COLLECTION OF MONEY      167  

SECTION 10.2

  COLLECTION ACCOUNT      167  

SECTION 10.3

  TRANSACTION ACCOUNTS      169  

SECTION 10.4

  THE REVOLVER FUNDING ACCOUNT      171  

SECTION 10.5

  REPORTS TO RATING AGENCY AND ADDITIONAL RECIPIENTS      172  

SECTION 10.6

  REINVESTMENT OF FUNDS IN ACCOUNTS; REPORTS BY TRUSTEE      173  

SECTION 10.7

  ACCOUNTINGS      174  

SECTION 10.8

  RELEASE OF COLLATERAL      180  

SECTION 10.9

  REPORTS BY INDEPENDENT ACCOUNTANTS      182  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 10.10

  PROCEDURES RELATING TO THE ESTABLISHMENT OF ACCOUNTS CONTROLLED BY THE TRUSTEE
     183  

SECTION 10.11

  SECTION 3(C)(7) PROCEDURES      183  

ARTICLE XI APPLICATION OF MONIES

     186  

SECTION 11.1

  DISBURSEMENTS OF MONIES FROM PAYMENT ACCOUNT      186  

ARTICLE XII SALE OF COLLATERAL OBLIGATIONS; ACQUISITION OF ADDITIONAL COLLATERAL
OBLIGATIONS

     191  

SECTION 12.1

  SALES OF COLLATERAL OBLIGATIONS      191  

SECTION 12.2

  ACQUISITION OF ADDITIONAL COLLATERAL OBLIGATIONS      194  

SECTION 12.3

  OPTIONAL REPURCHASE OR SUBSTITUTION OF COLLATERAL OBLIGATIONS      196  

SECTION 12.4

  CONDITIONS APPLICABLE TO ALL SALE AND ACQUISITION TRANSACTIONS      198  

SECTION 12.5

  AMENDMENTS TO UNDERLYING INSTRUMENTS      199  

ARTICLE XIII HOLDERS’ RELATIONS

     199  

SECTION 13.1

  SUBORDINATION      199  

SECTION 13.2

  STANDARD OF CONDUCT      200  

ARTICLE XIV MISCELLANEOUS

     200  

SECTION 14.1

  FORM OF DOCUMENTS DELIVERED TO TRUSTEE      200  

SECTION 14.2

  ACTS OF HOLDERS      202  

SECTION 14.3

  NOTICES, ETC., TO TRUSTEE, THE CO-ISSUERS, THE COLLATERAL MANAGER, THE INITIAL
PURCHASER, THE COLLATERAL ADMINISTRATOR, THE PAYING AGENT AND THE RATING AGENCY
     202  

SECTION 14.4

  NOTICES TO HOLDERS; WAIVER      205  

SECTION 14.5

  EFFECT OF HEADINGS AND TABLE OF CONTENTS      206  

SECTION 14.6

  SUCCESSORS AND ASSIGNS      206  

SECTION 14.7

  SEVERABILITY      206  

SECTION 14.8

  BENEFITS OF INDENTURE      206  

SECTION 14.9

  LEGAL HOLIDAYS      206  

SECTION 14.10

  GOVERNING LAW      206  

SECTION 14.11

  SUBMISSION TO JURISDICTION      206  

SECTION 14.12

  WAIVER OF JURY TRIAL      207  

SECTION 14.13

  COUNTERPARTS      207  

SECTION 14.14

  ACTS OF ISSUER      207  

SECTION 14.15

  LIABILITY OF CO-ISSUERS      207  

SECTION 14.16

  COMMUNICATIONS WITH RATING AGENCY      207  

SECTION 14.17

  17G-5 INFORMATION      208  

SECTION 14.18

  CONFIDENTIAL INFORMATION      209  

ARTICLE XV ASSIGNMENT OF COLLATERAL MANAGEMENT AGREEMENT

     211  

SECTION 15.1

  ASSIGNMENT OF COLLATERAL MANAGEMENT AGREEMENT      211  

 

iv



--------------------------------------------------------------------------------

Schedules and Exhibits

 

Schedule 1    Schedule of Collateral Obligations Schedule 2    S&P Industry
Classifications Schedule 3    S&P Recovery Rate Tables Exhibit A    Forms of
Notes A-1    Form of Global Secured Note A-2    Form of Certificated Secured
Note A-3    Form of Certificated Subordinated Note Exhibit B    Forms of
Transfer and Exchange Certificates B-1    Form of Transferor Certificate for
Transfer of Rule 144A Global Secured Note or Certificated Secured Note to
Regulation S Global Secured Note B-2    Form of Purchaser Representation Letter
for Certificated Secured Notes B-3    Form of Transferor Certificate for
Transfer of Regulation S Global Secured Note or Certificated Secured Note to
Rule 144A Global Secured Note B-4    Form of ERISA Certificate B-5    Form of
Transferee Certificate of Rule 144A Global Secured Note B-6    Form of
Transferee Certificate of Regulation S Global Secured Note Exhibit C    Form of
Note Owner Certificate Exhibit D    Approved Appraisal Firms Exhibit E    Form
of EU Retention Letter

 

v



--------------------------------------------------------------------------------

INDENTURE, dated as of August 9, 2019, among ABPCI DIRECT LENDING FUND CLO VI
LTD, an exempted company incorporated with limited liability under the laws of
the Cayman Islands (the “Issuer”), ABPCI DIRECT LENDING FUND CLO VI LLC, a
limited liability company organized under the laws of the State of Delaware (the
“Co-Issuer,” and together with the Issuer, the “Co-Issuers”) and U.S. BANK
NATIONAL ASSOCIATION, as trustee (herein, together with its permitted successors
and assigns in the trusts hereunder, the “Trustee”).

PRELIMINARY STATEMENT

The Co-Issuers are duly authorized to execute and deliver this Indenture to
provide for the Notes issuable as provided in this Indenture. Except as
otherwise provided herein, all covenants and agreements made by the Co-Issuers
herein are for the benefit and security of the Secured Parties. The Co-Issuers
are entering into this Indenture, and the Trustee is accepting the trusts
created hereby, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged.

All things necessary to make this Indenture a valid agreement of the Co-Issuers
in accordance with the agreement’s terms have been done.

GRANTING CLAUSES

The Issuer hereby Grants to the Trustee, for the benefit and security of the
Holders of the Secured Notes, the Trustee, the Administrator and the Collateral
Administrator (collectively, the “Secured Parties”), all of its right, title and
interest in, to and under all property of the Issuer, in each case, whether now
owned or existing, or hereafter acquired or arising and wherever located,
including, without limitation, the following property of the Issuer (all such
property, excluding the Excepted Property, is collectively referred to as the
“Assets”):

(a) the Collateral Obligations (listed, as of the Closing Date, in Schedule 1 to
this Indenture) which the Issuer causes to be Delivered to the Trustee (directly
or through an intermediary or bailee) herewith and all payments thereon or with
respect thereto, and all Collateral Obligations which are Delivered to the
Trustee in the future pursuant to the terms hereof and all payments thereon or
with respect thereto;

(b) each of the Accounts and any Eligible Investments acquired with funds on
deposit therein and all income from the investment of funds therein;

(c) [reserved];

(d) the Collateral Management Agreement as set forth in Article XV hereof, the
Purchase Agreement, the Collateral Administration Agreement, the Administration
Agreement, the AML Services Agreement, the Registered Office Terms, the Master
Transfer Agreement and the EU Retention Letter;

(e) all Cash or Money Delivered to the Trustee (or its bailee) from any source
for the benefit of the Secured Parties or the Issuer;

 

1



--------------------------------------------------------------------------------

(f) all accounts, chattel paper, deposit accounts, financial assets, general
intangibles, instruments, investment property, letter-of-credit rights and other
supporting obligations relating to the foregoing (in each case as defined in the
UCC);

(g) any other property otherwise Delivered to the Trustee by or on behalf of the
Issuer (whether or not constituting Collateral Obligations or Eligible
Investments);

(h) any Equity Securities received by the Issuer;

(i) any lien granted by the BDC to the Issuer pursuant to the Master Transfer
Agreement; and

(j) all proceeds with respect to the foregoing;

provided that such Grants shall not include amounts (if any) remaining from the
U.S.$250 transaction fee paid to the Issuer in consideration of the issuance of
the Notes, the funds attributable to the issuance and allotment of the Issuer’s
ordinary shares and the bank account in the Cayman Islands in which such funds
are deposited (and any interest thereon) (collectively, the “Excepted
Property”).

The above Grant is made to secure the Secured Notes and certain other amounts
payable by the Issuer as described herein. Except as set forth in the Priority
of Payments, Article V and Article XIII of this Indenture, the Secured Notes are
secured by the Grant equally and ratably without prejudice, priority or
distinction between any Secured Notes and any other Secured Notes by reason of
difference in time of issuance or otherwise. Such Grant is made to secure, in
accordance with the priorities set forth in the Priority of Payments, Article V
and Article XIII of this Indenture, (i) the payment of all amounts due on the
Secured Notes in accordance with their terms, (ii) the payment of all other sums
(other than in respect of the Subordinated Notes) payable under this Indenture,
(iii) the payment of amounts owing by the Co-Issuers under the Collateral
Management Agreement, the Securities Account Control Agreement and the
Collateral Administration Agreement and (iv) compliance with the provisions of
this Indenture, all as provided in this Indenture. The foregoing Grant shall,
for the purpose of determining the property subject to the lien of this
Indenture, be deemed to include any securities and any investments granted to
the Trustee by or on behalf of the Issuer, whether or not such securities or
investments satisfy the criteria set forth in the definitions of “Collateral
Obligation” or “Eligible Investments,” as the case may be.

The Trustee acknowledges such Grant, accepts the trusts hereunder in accordance
with the provisions hereof, and agrees to perform the duties herein in
accordance with the terms hereof.

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. Except as otherwise specified herein or as the context
may otherwise require, the following terms have the respective meanings set
forth below for all purposes of this Indenture, and the definitions of such
terms are equally applicable both to the singular and plural forms of such terms
and to the masculine, feminine and neuter genders of such terms.

 

2



--------------------------------------------------------------------------------

“17g-5 Information”: The meaning specified in Section 14.17(a).

“17g-5 Website”: The internet website of the Information Agent, initially
located at ABPCIDirectLendingFundCLOVI@email.structuredfn.com, specified by
Issuer’s name, access to which is limited to the Rating Agency and NRSROs who
have provided an NRSRO Certification.

“25% Limitation”: A limitation that is exceeded only if Benefit Plan Investors
hold 25% or more of the value of any class of equity interests in the Issuer, as
calculated under 29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of
ERISA.

“ABPCI”: AB Private Credit Investors LLC, a Delaware limited liability company.

“Accountants’ Certificate”: An agreed upon procedures report of the firm or
firms appointed by the Issuer pursuant to Section 10.9(a).

“Accounts”: (i) The Payment Account, (ii) the Collection Account, (iii) the
Revolver Funding Account, (iv) the Custodial Account, (v) the Ramp-Up Account,
(vi) the Closing Expense Account and (vii) the Contribution Account.

“Accredited Investor”: The meaning set forth in Rule 501(a) under the Securities
Act.

“Act” and “Act of Holders”: The meanings specified in Section 14.2.

“Additional Notes”: Any additional Notes issued or incurred pursuant to
Section 2.13.

“Adjusted Break-even Default Rate”: means, as of any date of determination:

 

  (a)

prior to the S&P CDO Monitor Election Date, the sum of:

 

  (i)

the product of (x) the Break-even Default Rate, multiplied by (y) the quotient
of (1) the Target Initial Par Amount divided by (2) the Monitor Principal
Amount; plus

 

  (ii)

the quotient of (x) the sum of (1) the Monitor Principal Amount minus (2) the
Target Initial Par Amount, divided by (y) the product of (1) the Monitor
Principal Amount multiplied by (2) 1 minus the Weighted Average S&P Recovery
Rate;

 

  (b)

on and after the S&P CDO Monitor Election Date, the maximum percentage of
defaults, at any time, that the Current Portfolio or the Proposed Portfolio, as
applicable, can sustain, determined through application of the applicable
S&P CDO Monitor chosen by the Collateral Manager in accordance with the
definition of “S&P CDO Monitor” that is applicable to the portfolio of
Collateral Obligations, which, after giving effect to S&P’s assumptions on
recoveries, defaults and timing and to the Priority of Payments, will result in
sufficient funds remaining for the payment of the Class A-1 Notes in full. After
the S&P CDO Monitor

 

3



--------------------------------------------------------------------------------

  Election Date, S&P will provide the Collateral Manager and the Collateral
Administrator with the Adjusted Break-even Default Rate for each S&P CDO Monitor
based upon the Weighted Average Spread and the Weighted Average S&P Recovery
Rate to be associated with such S&P CDO Monitor as selected by the Collateral
Manager from Section 2 of Annex B or any other Weighted Average Spread and
Weighted Average S&P Recovery Rate selected by the Collateral Manager from time
to time.

“Administration Agreement”: An agreement between the Administrator and the
Issuer (as amended from time to time) relating to the various corporate
management functions that the Administrator will perform on behalf of the
Issuer, including communications with shareholders and the general public, and
the provision of certain clerical, administrative and other services in the
Cayman Islands during the term of such agreement.

“Administrative Expense Cap”: An amount equal on any Payment Date (when taken
together with any Administrative Expenses paid during the period since the
preceding Payment Date or in the case of the first Payment Date, the period
since the Closing Date), to the sum of (a) 0.02% per annum (prorated for the
related Interest Accrual Period on the basis of a 360-day year consisting of
twelve 30-day months) of the Aggregate Principal Balance of the Assets
(excluding any Assets that constitute Interest Proceeds) as of the first day of
the related Collection Period and (b) U.S.$225,000 per annum (prorated for the
related Interest Accrual Period on the basis of a 360-day year consisting of
twelve 30-day months); provided that in respect of the third Payment Date
following the Closing Date and any Payment Date thereafter, if the aggregate
amount of Administrative Expenses paid pursuant to Sections 11.1(a)(i)(A),
11.1(a)(ii)(A) and 11.1(a)(iii)(A) (including any excess applied in accordance
with this proviso) on the three immediately preceding Payment Dates (or the two
immediately preceding Payment Dates in the case of the third Payment Date
following the Closing Date) and during the related Collection Periods is less
than the stated Administrative Expense Cap (without regard to any excess applied
in accordance with this proviso) in the aggregate for such three preceding
Payment Dates, then the excess may be applied to the Administrative Expense Cap
with respect to the then-current Payment Date, except that, in respect of the
third Payment Date following the Closing Date, such excess amount shall be
calculated based on the Payment Dates preceding such Payment Date.

“Administrative Expenses”: The fees, expenses (including indemnities) and other
amounts due or accrued with respect to any Payment Date (including, with respect
to any Payment Date, any such amounts that were due and not paid on any prior
Payment Date in accordance with the Priority of Payments) and payable in the
following order by the Issuer or the Co-Issuer: first, on a pari passu basis to
(x) the Trustee pursuant to Section 6.7 and the other provisions of this
Indenture and the Transaction Documents, (y) without duplication to clause (x),
to the Bank in all of its capacities under the Transaction Documents and (z) the
Collateral Administrator pursuant to the Collateral Administration Agreement,
second, on a pro rata basis, the following amounts (excluding indemnities) to
the following parties: (i) the Independent accountants, agents (other than the
Collateral Manager) and counsel of the Co-Issuers for fees, costs and expenses;
(ii) on a pro rata basis, (x) the Rating Agencies for fees and expenses
(including any annual fee, amendment fees and surveillance fees) in connection
with any rating of the Secured Notes or in connection with the rating of (or
provision of credit estimates in respect of) any Collateral Obligations and
(y) any person in respect of any fees or expenses incurred as a result of
compliance with Rule 17g-5

 

4



--------------------------------------------------------------------------------

of the Exchange Act; (iii) the Collateral Manager under this Indenture and
pursuant to the Collateral Management Agreement, but excluding the Collateral
Management Fee; (iv) the Administrator pursuant to the Administration Agreement
and the Registered Office Terms, MCSL pursuant to the AML Services Agreement and
the Delaware Administrator pursuant to the Manager Services Agreement and the
Registered Agent Terms; (v) the independent manager of the Co-Issuer for fees
and expenses; (vi) any person in respect of any governmental fee, charge or tax
(including any tax or other amount payable pursuant to, or incurred as a result
of compliance with, the Tax Account Reporting Rules); (vii) [reserved];
(viii) the Issuer for any amounts due with respect to any Person in connection
with satisfying the EU Securitisation Laws (as may be supplemented or superseded
from time to time), including any costs and fees related to compliance with the
Transparency and Reporting Requirements to the extent applicable; and (ix) any
other Person in respect of any other fees or expenses permitted under this
Indenture and the documents delivered pursuant to or in connection with this
Indenture (including the payment of all legal and other fees and expenses
incurred in connection with the acquisition or sale of any Collateral
Obligations and any other expenses incurred in connection with the Collateral
Obligations) and the Notes, including but not limited to, amounts owed to the
Co-Issuer pursuant to Section 7.1, any amounts due in respect of the listing of
any Notes on any stock exchange or trading system and third, on a pro rata
basis, indemnities payable to any Person pursuant to any Transaction Document;
provided that (x) amounts due in respect of actions taken on or before the
Closing Date shall not be payable as Administrative Expenses, but shall be
payable only from the Closing Expense Account pursuant to Section 10.3(d) and
(y) for the avoidance of doubt, amounts that are expressly payable to any Person
under the Priority of Payments in respect of an amount that is stated to be
payable as an amount other than as Administrative Expenses (including, without
limitation, interest and principal in respect of the Notes) shall not constitute
Administrative Expenses.

“Administrator”: MaplesFS Limited and any successor thereto.

“Affected Class”: Any Class of Secured Notes that, as a result of (and due to)
the occurrence of a Tax Event described in the definition of “Tax Redemption,”
has not received 100% of the aggregate amount of principal and interest that
would otherwise be due and payable to such Class on any Payment Date.

“Affected Investor”: An “institutional investor” as such term is defined in
Article 2(12) of the EU Securitisation Regulation.

“Affiliate” or “Affiliated”: With respect to a Person, (a) any other Person who,
directly or indirectly, is in control of, or controlled by, or is under common
control with, such Person or (b) any other Person who is a director, Officer,
employee or general partner (i) of such Person, (ii) of any subsidiary or parent
company of such Person or (iii) of any Person described in clause (a) of this
sentence; provided that (i) investment vehicles or funds or accounts managed by
the Collateral Manager or Affiliates of the Collateral Manager shall be excluded
from the definition hereof and (ii) neither the Issuer nor the Co-Issuer shall
be deemed to be an Affiliate of the Collateral Manager or any of its Affiliates
solely by reason of the Collateral Management Agreement. For the purposes of
this definition, “control” of a Person shall mean the power, direct or indirect,
(x) to vote more than 50% of the securities having ordinary voting power for the
election of directors of such Person or (y) to direct or cause the direction of
the management and

 

5



--------------------------------------------------------------------------------

policies of such Person whether by contract or otherwise. For purposes of this
definition, no entity shall be deemed an Affiliate of the Issuer solely because
the Administrator or any of its Affiliates acts as administrator or share
trustee for such entity and the Administrator shall not in any case be an
Affiliate of the Issuer.

“Agent Members”: Members of, or participants in, DTC, Euroclear or Clearstream.

“Aggregate Funded Spread”: As of any date, in the case of each Collateral
Obligation that is not a Fixed Rate Obligation (and excluding any PIK Loan to
the extent of any non-cash interest and excluding the unfunded portion of any
Delayed Drawdown Collateral Obligation and any Revolving Collateral Obligation)
the number obtained by summing the products of (i) the excess of the stated
interest rate (giving effect to any floor rate) with respect to each such
Collateral Obligation over LIBOR applicable to the Secured Notes during the
Interest Accrual Period in which such date occurs (which spread or excess may be
expressed as a negative percentage) multiplied by (ii) the Principal Balance of
each such Collateral Obligation (excluding the unfunded portion of any Delayed
Drawdown Collateral Obligation or Revolving Collateral Obligation).

“Aggregate Outstanding Amount”: With respect to any of the Notes as of any date,
the aggregate unpaid principal amount of such Notes Outstanding (including any
Deferred Interest previously added to the principal amount of any of the Class B
Notes and the Class C Notes that remains unpaid except to the extent otherwise
expressly provided herein).

“Aggregate Participation Exposure”: At any time, the Aggregate Principal Balance
of all Collateral Obligations that are in the form of Participation Interests
owned by the Issuer at such time.

“Aggregate Participation Percentage”: For any Selling Institution at any time,
the percentage of Total Capitalization represented by the Aggregate
Participation Exposure at such time for such Selling Institution.

“Aggregate Principal Balance”: When used with respect to all or a portion of the
Collateral Obligations or the Assets, the sum of the Principal Balances of all
or of such portion of the Collateral Obligations or Assets, respectively.

“Aggregate Unfunded Spread”: As of any date, the number obtained by summing the
products obtained by multiplying (a) for each Delayed Drawdown Collateral
Obligation and Revolving Collateral Obligation, the related commitment fee or
other analogous fees (expressed at a per annum rate) then in effect as of such
date by (b) the undrawn commitments under each such Delayed Drawdown Collateral
Obligation and Revolving Collateral Obligation as of such date.

“Alternative Rate”: The meaning specified in the definition of “LIBOR”.

“AML Compliance”: Compliance with the Cayman AML Regulations.

“AML Services Agreement”: The agreement between MCSL and the Issuer (as amended
from time to time) for the provision of services to the Issuer to enable the
Issuer to achieve AML Compliance.

 

6



--------------------------------------------------------------------------------

“Applicable Issuer” or “Applicable Issuers”: With respect to the Secured Notes,
the Co-Issuers; with respect to the Subordinated Notes, the Issuer only; and
with respect to any Additional Notes issued in accordance with Sections 2.13 and
3.2, the Issuer and, if such Additional Notes are co-issued, the Co-Issuer.

“Appraised Value”: With respect to any Collateral Obligation, the value of such
Collateral Obligation, as determined by the applicable Approved Appraisal Firm,
as set forth in the related analysis (or, if a range of values is set forth
therein, the midpoint of such values), adjusted appropriately if the Issuer owns
less than 100% of the total lenders’ interests secured by the assets securing
any Collateral Obligation or, if it has sold participation interests in such
Collateral Obligation.

“Approved Appraisal Firm”: (a) each independent appraisal firm set forth on
Exhibit D hereto or (b) (i) with respect to a Collateral Obligation that is a
loan, an independent appraisal or valuation firm recognized as being experienced
in conducting valuations of secured loans and with respect to a Collateral
Obligation that is a debt obligation, an independent appraisal or valuation firm
recognized as being experienced in conducting valuations of debt obligations, or
(ii) an independent financial adviser of recognized standing retained by the
Issuer, the Collateral Manager or the agent or lenders under any Collateral
Obligation, in the case of each of the preceding clauses (b)(i) and (b)(ii) as
approved by each of the Collateral Manager and a Majority of the Controlling
Class for so long as any such Notes remain Outstanding.

“Approved Foreign Jurisdiction”: Each of the United Kingdom, Japan, Germany,
France, Canada, Australia, the Netherlands and each Approved Tax Jurisdiction;
provided that each such country has a foreign currency borrower credit rating
that is at least “AA” by S&P.

“Approved Tax Jurisdiction”: Each of Bahamas, Bermuda, Luxembourg, the British
Virgin Islands, the U.S. Virgin Islands, Jersey, the Cayman Islands, the Channel
Islands and the Marshall Islands; provided that each such country has a foreign
currency borrower credit rating that is at least “AA” by S&P.

“Assets”: The meaning assigned in the Granting Clauses hereof.

“Assumed Reinvestment Rate”: LIBOR (as determined on the most recent Interest
Determination Date relating to an Interest Accrual Period beginning on a Payment
Date or the Closing Date); provided that the Assumed Reinvestment Rate shall not
be less than 0.00%.

“Authenticating Agent”: With respect to the Notes or a Class of the Notes, the
Person designated by the Trustee to authenticate such Notes on behalf of the
Trustee pursuant to Section 6.14 hereof.

“Authorized Officer”: With respect to the Issuer or the Co-Issuer, any Officer
or any other Person who is authorized to act for the Issuer or the Co-Issuer, as
applicable, in matters relating to, and binding upon, the Issuer or the
Co-Issuer. With respect to the Collateral Manager, any Officer, employee, member
or agent of the Collateral Manager who is authorized to act for the Collateral
Manager in matters relating to, and binding upon, the Collateral Manager with
respect to the subject matter of the request, certificate or order in question.
With respect to the Collateral Administrator, any Officer, employee, partner or
agent of the Collateral Administrator who is

 

7



--------------------------------------------------------------------------------

authorized to act for the Collateral Administrator in matters relating to, and
binding upon, the Collateral Administrator with respect to the subject matter of
the request, certificate or order in question. With respect to the Trustee, the
Bank (in all of its capacities) or any other bank or trust company acting as
trustee of an express trust or as custodian, a Trust Officer. With respect to
any Authenticating Agent, any Officer or Trust Officer of such Authenticating
Agent who is authorized to authenticate the Notes. Each party may receive and
accept a certification of the authority of any other party as conclusive
evidence of the authority of any Person to act, and such certification may be
considered as in full force and effect until receipt by such other party of
written notice to the contrary.

“Balance”: On any date, with respect to Cash or Eligible Investments in any
Account, the aggregate of the (i) current balance of any Cash, demand deposits,
time deposits, certificates of deposit and federal funds; (ii) principal amount
of interest-bearing corporate and government securities, money market accounts
and repurchase obligations; and (iii) purchase price (but not greater than the
face amount) of non-interest-bearing government and corporate securities and
commercial paper.

“Bank”: U.S. Bank National Association, a national banking association organized
under the laws of the United States (including any organization or entity
succeeding to all or substantially all of its corporate trust business), in its
individual capacity and not as Trustee, and any successor thereto.

“Bankruptcy Code”: The federal Bankruptcy Code, Title 11 of the United States
Code, as amended from time to time.

“Bankruptcy Law”: The federal Bankruptcy Code, Title 11 of the United States
Code, as amended from time to time, and any successor statute or any other
applicable federal or state bankruptcy law or similar law, including, without
limitation, Part V of the Companies Law (2018 Revision) of the Cayman Islands,
as amended from time to time, and any bankruptcy, insolvency, winding up,
reorganization or similar law enacted under the laws of the Cayman Islands or
any other applicable jurisdiction.

“Bankruptcy Subordination Agreement”: The meaning specified in
Section 5.4(d)(ii).

“BDC”: AB Private Credit Investors Corporation, a Maryland corporation.

“Benefit Plan Investor”: A benefit plan investor as defined in 29 C.F.R.
Section 2510.3-101 and Section 3(42) of ERISA, which includes an employee
benefit plan (as defined in Section 3(3) of ERISA) that is subject to the
fiduciary responsibility provisions of Title I of ERISA, a plan that is subject
to Section 4975 of the Code or an entity whose underlying assets include “plan
assets” by reason of any such employee benefit plan’s or plan’s investment in
the entity.

“Board of Directors”: With respect to the Issuer, the directors duly appointed
by either (i) the shareholders of the Issuer or (ii) the board of directors of
the Issuer, in each case, pursuant to the Memorandum and Articles of Association
of the Issuer and in accordance with the laws of the Cayman Islands, and with
respect to the Co-Issuer, the board of directors of the Issuer acting in its
capacity as the designated manager of the Co-Issuer.

 

8



--------------------------------------------------------------------------------

“Board Resolution”: With respect to the Issuer, a resolution of the Board of
Directors of the Issuer or, with respect to the Co-Issuer, a resolution of the
Board of Directors of the Issuer acting in its capacity as the designated
manager of the Co-Issuer.

“Bond”: Any obligation that (a) constitutes borrowed money and (b) is in the
form of, or represented by, a bond, note, certificated debt security or other
debt security (other than any of the foregoing that evidences a Loan or
Participation Interest).

“Break-even Default Rate”: means, with respect to the Class A-1 Notes, as of any
date of determination, the sum of:

 

  (a)

0.050956, plus

 

  (b)

the product of (i) 3.275181 multiplied by (ii) the Weighted Average Spread, plus

 

  (c)

the product of (i) 1.356613 multiplied by (ii) the Weighted Average S&P Recovery
Rate.

“Bridge Loan”: Any loan or other obligation that (x) is incurred in connection
with a merger, acquisition, consolidation, or sale of all or substantially all
of the assets of a Person or similar transaction and (y) by its terms, is
required to be repaid within one year of the incurrence thereof with proceeds
from additional borrowings or other refinancings (it being understood that any
such loan or debt security that has a nominal maturity date of one year or less
from the incurrence thereof but has a term-out or other provision whereby
(automatically or at the sole option of the Obligor thereof) the maturity of the
indebtedness thereunder may be extended to a later date is not a Bridge Loan).

“Business Day”: Any day other than (i) a Saturday or a Sunday or (ii) a day on
which commercial banks are authorized or required by applicable law, regulation
or executive order to close in New York, New York, London, England or in the
city in which the Corporate Trust Office of the Trustee is located or, for any
final payment of principal, in the relevant place of presentation.

“Calculation Agent”: The meaning specified in Section 7.16.

“Cash”: Such funds denominated in currency of the United States of America as at
the time shall be legal tender for payment of all public and private debts,
including funds standing to the credit of an Account.

“Cayman AML Regulations”: The Anti-Money Laundering Regulations (2018 Revision)
and The Guidance Notes on the Prevention and Detection of Money Laundering and
Terrorist Financing in the Cayman Islands, each as amended and revised from time
to time.

“Cayman FATCA Legislation”: The Cayman Islands Tax Information Authority Law
(2017 Revision) (as amended) together with regulations and guidance notes made
pursuant to such law.

“CCC Collateral Obligation”: A Collateral Obligation (other than a Defaulted
Obligation) with an S&P Rating of “CCC+” or lower.

 

9



--------------------------------------------------------------------------------

“CCC Excess”: With respect to any date of determination, an amount equal to the
excess, if any, of the (i) the Aggregate Principal Balance of all CCC Collateral
Obligations over (ii) 17.5% of Total Capitalization as of such date of
determination; provided that in determining which of the CCC Collateral
Obligations will be included in the CCC Excess, the CCC Collateral Obligations
with the lowest Market Value expressed as a percentage of par will be deemed to
constitute such CCC Excess.

“Certificate of Authentication”: The meaning specified in Section 2.1.

“Certificated Notes”: The meaning specified in Section 2.2(b)(ii).

“Certificated Secured Note”: The meaning specified in Section 2.2(b)(ii).

“Certificated Security”: The meaning specified in Section 8-102(a)(4) of the
UCC.

“Certificated Subordinated Note”: The meaning specified in Section 2.2(b)(ii).

“Class”: All of the Notes having the same priority (as a single class).

“Class A Coverage Tests”: The Overcollateralization Ratio Test and the Interest
Coverage Test, each as applied with respect to the Class A Notes.

“Class A Notes”: Collectively, the Class A-1 Notes and the Class A-2 Notes.

“Class A-1 Notes”: The Class A-1 Senior Secured Floating Rate Notes issued
pursuant to this Indenture and having the characteristics specified in
Section 2.3.

“Class A-2 Notes”: Collectively, the Class A-2A Notes and the Class A-2B Notes.

“Class A-2A Notes”: The Class A-2A Senior Secured Floating Rate Notes issued
pursuant to this Indenture and having the characteristics specified in
Section 2.3.

“Class A-2B Notes”: The Class A-2B Senior Secured Fixed Rate Notes issued
pursuant to this Indenture and having the characteristics specified in
Section 2.3.

“Class B Coverage Tests”: The Overcollateralization Ratio Test and the Interest
Coverage Test, each as applied with respect to the Class B Notes.

“Class B Notes”: The Class B Secured Deferrable Floating Rate Notes issued
pursuant to this Indenture and having the characteristics specified in
Section 2.3.

“Class C Coverage Tests”: The Overcollateralization Ratio Test and the Interest
Coverage Test, each as applied with respect to the Class C Notes.

“Class C Notes”: The Class C Secured Deferrable Floating Rate Notes issued
pursuant to this Indenture and having the characteristics specified in
Section 2.3.

“Clearing Agency”: An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.

 

10



--------------------------------------------------------------------------------

“Clearing Corporation”: (i) Clearstream, (ii) DTC, (iii) Euroclear and (iv) any
entity included within the meaning of “clearing corporation” under
Section 8-102(a)(5) of the UCC.

“Clearing Corporation Security”: Securities which are in the custody of or
maintained on the books of a Clearing Corporation or a nominee subject to the
control of a Clearing Corporation and, if they are Certificated Securities in
registered form, properly endorsed to or registered in the name of the Clearing
Corporation or such nominee.

“Clearstream”: Clearstream Banking, société anonyme, a corporation organized
under the laws of the Duchy of Luxembourg (formerly known as Cedelbank, société
anonyme).

“Closing Date”: August 9, 2019.

“Closing Expense Account”: The account established pursuant to Section 10.3(d).

“Code”: The United States Internal Revenue Code of 1986, as amended.

“Co-Issuer”: The Person named as such on the first page of this Indenture, until
a successor Person shall have become the Co-Issuer pursuant to the applicable
provisions of this Indenture, and thereafter “Co-Issuer” shall mean such
successor Person.

“Co-Issuers”: The Issuer and the Co-Issuer.

“Collateral Administration Agreement”: An agreement dated as of the Closing
Date, among the Issuer, the Collateral Manager and the Collateral Administrator,
as amended from time to time, in accordance with the terms hereof and thereof.

“Collateral Administrator”: U.S. Bank National Association, in its capacity as
collateral administrator under the Collateral Administration Agreement, and any
successor thereto.

“Collateral Interest Amount”: As of any date of determination, without
duplication, the aggregate amount of Interest Proceeds that has been received or
that is expected to be received (other than Interest Proceeds expected to be
received from Defaulted Obligations and PIK Loans therein, but including
Interest Proceeds actually received from Defaulted Obligations and PIK Loans
therein), in each case during the Collection Period in which such date of
determination occurs (or after such Collection Period but on or prior to the
related Payment Date if such Interest Proceeds would be treated as Interest
Proceeds with respect to such Collection Period).

“Collateral Management Agreement”: The agreement dated as of the Closing Date,
between the Issuer and the Collateral Manager relating to the management of the
Collateral Obligations and the other Assets by the Collateral Manager on behalf
of the Issuer, as amended from time to time in accordance with the terms hereof
and thereof.

“Collateral Management Fee”: The Senior Collateral Management Fee and the
Subordinated Collateral Management Fee.

 

11



--------------------------------------------------------------------------------

“Collateral Manager”: ABPCI, until a successor Person shall have become the
Collateral Manager pursuant to the provisions of the Collateral Management
Agreement, and thereafter “Collateral Manager” shall mean such successor Person.

“Collateral Manager Notes”: Any Notes owned by the Collateral Manager, a
Controlled Affiliate thereof, or any account, fund, client or portfolio
established and controlled by the Collateral Manager or a Controlled Affiliate
thereof or for which the Collateral Manager or a Controlled Affiliate thereof
acts as the investment adviser or with respect to which the Collateral Manager
or a Controlled Affiliate thereof exercises discretionary authority.

“Collateral Obligation”: A Senior Secured Loan, a Second Lien Loan, a Qualified
First Lien Loan or a First Lien/Last Out Loan (or Participation Interest in any
of the foregoing), pledged by the Issuer to the Trustee that, as of the date the
Issuer enters into a binding commitment to acquire such obligation, meets each
of the following criteria:

(i) is able to be pledged to the Trustee pursuant to its Underlying Instruments;

(ii) is an obligation of an Obligor Domiciled in the United States (or any state
thereof but excluding any territory thereof) or an Approved Foreign
Jurisdiction;

(iii) is U.S. Dollar denominated and is neither convertible by the Obligor
thereof into, nor payable in, any other currency, and is governed by the law of
a state of the United States or the law of an Approved Foreign Jurisdiction
(other than an Approved Tax Jurisdiction);

(iv) is not a Defaulted Obligation or a Credit Risk Obligation;

(v) is not an Equity Security, a component of an Equity Security, an Equity
Kicker (including any Equity Security acquired as part of a “unit” in connection
with the acquisition of a Collateral Obligation) or exchangeable or convertible
into an Equity Security;

(vi) has an S&P Rating;

(vii) does not have (A) an “f,” “r,” “p,” “pi,” “q,” “t” or “sf” subscript
assigned by S&P or (B) an “sf” subscript assigned by any other rating agency;

(viii) does not pay interest less frequently than semi-annually;

(ix) is not a Structured Finance Obligation, a finance lease or chattel paper;

(x) provides for a fixed amount of principal payable in Cash on scheduled
payment dates and/or at maturity and does not by its terms provide for earlier
amortization or prepayment at a price of less than par;

(xi) does not mature after the Stated Maturity of the Notes;

(xii) is not a Real Estate Loan;

 

12



--------------------------------------------------------------------------------

(xiii) does not constitute Margin Stock;

(xiv) the Issuer will receive payments due under the terms of such asset and
proceeds from disposing of such asset free and clear of withholding tax, other
than with respect to (A) FATCA withholding or (B) withholding tax as to which
the Obligor must make additional payments so that the net amount received by the
Issuer after satisfaction of such tax is the amount due to the Issuer before the
imposition of any withholding tax; provided that this clause (xiv) shall not
apply to commitment fees and other similar fees associated with Revolving
Collateral Obligations or Delayed Drawdown Collateral Obligations;

(xv) is not a debt obligation whose repayment is subject to substantial
non-credit related risk (such as the occurrence of a catastrophe) as determined
by the Collateral Manager;

(xvi) except for Delayed Drawdown Collateral Obligations and Revolving
Collateral Obligations, is not an obligation pursuant to which any future
advances or payments to the Obligor thereof may be required to be made by the
Issuer;

(xvii) is not a Zero Coupon Obligation or a Bridge Loan;

(xviii) will not require the Issuer, the Co-Issuer or the pool of Assets to be
registered as an investment company under the Investment Company Act;

(xix) if such Collateral Obligation is a Participation Interest, then such
Participation Interest is acquired from (a) a Selling Institution incorporated
or organized under the laws of the United States (or any state thereof but
excluding any territory thereof) or any U.S. branch of a Selling Institution
incorporated or organized outside the United States or (b) with respect to
Collateral Obligations the Obligors of which are organized or incorporated in an
Approved Foreign Jurisdiction (other than an Approved Tax Jurisdiction), a
Selling Institution organized or incorporated in an Approved Foreign
Jurisdiction (other than an Approved Tax Jurisdiction), in each case to the
extent such Selling Institution satisfies the S&P Counterparty Criteria;

(xx) is not the subject of an Offer of exchange, or tender by its Obligor, for
Cash, securities or any other type of consideration other than (a) a Permitted
Offer or (b) an exchange offer in which a security that is not registered under
the Securities Act is exchanged for a security that has substantially identical
terms (except for transfer restrictions) but is registered under the Securities
Act or a security that would otherwise qualify for acquisition under the
Investment Criteria described herein;

(xxi) other than in the case of a Fixed Rate Obligation, accrues interest at a
floating rate determined by reference to (a) the Dollar prime rate, federal
funds rate or LIBOR or (b) a similar interbank offered rate, commercial deposit
rate or any other index;

(xxii) is Registered;

(xxiii) is not a Synthetic Security;

 

13



--------------------------------------------------------------------------------

(xxiv) neither is nor supports a letter of credit (other than any letter of
credit sub-facility that is part of a Revolving Collateral Obligation and which
letter of credit neither is issued by the Issuer nor requires the Issuer to
collateralize its commitment or deposit the amount thereof in trust);

(xxv) is not an interest in a grantor trust;

(xxvi) is not (a) a Bond, (b) a derivative or (c) a commodity forward contract;

(xxvii) is not a Related Obligation;

(xxviii) is not a repurchase obligation;

(xxix) is acquired at a price at least equal to 70% of its outstanding principal
balance; and

(xxx) is not a Small Obligor Loan.

“Collateral Quality Test”: A test satisfied on any Measurement Date (or other
applicable date of determination) on and after the Effective Date and during the
Reinvestment Period if, in the aggregate, the Collateral Obligations owned (or
in relation to a proposed acquisition of a Collateral Obligation, proposed to be
owned) by the Issuer satisfy each of the tests set forth below or if a test is
not satisfied on such date, the degree of compliance with such test is
maintained or improved after giving effect to the investment, calculated in each
case as required by Section 1.3 herein:

(i) the Minimum Weighted Average S&P Spread Test;

(ii) the Minimum Weighted Average Fixed Rate Coupon Test;

(iii) the Maximum Weighted Average Life Test;

(iv) the S&P CDO Monitor Test; and

(v) the Minimum Weighted Average S&P Recovery Rate Test.

“Collection Account”: The account established pursuant to Section 10.2, which
consists of the Principal Collection Subaccount and the Interest Collection
Subaccount.

“Collection Period”: (i) With respect to the first Payment Date, the period
commencing on the Closing Date and ending at the close of business on the eighth
Business Day prior to the first Payment Date; and (ii) with respect to any other
Payment Date, the period commencing on the day immediately following the prior
Collection Period and ending (a) in the case of the final Collection Period
preceding the latest Stated Maturity of any Class of Notes, on the day of such
Stated Maturity, (b) in the case of the final Collection Period preceding an
Optional Redemption or Tax Redemption in whole of the Notes, on the Redemption
Date and (c) in any other case, at the close of business on the eighth Business
Day prior to such Payment Date.

 

14



--------------------------------------------------------------------------------

“Commodity Exchange Act”: The United States Commodity Exchange Act of 1936, as
amended.

“Concentration Limitations”: Limitations satisfied on any Measurement Date or
other date of determination, in each case on and after the Effective Date, and
during the Reinvestment Period if, in the aggregate, the Collateral Obligations
owned (or in relation to a proposed acquisition of a Collateral Obligation,
proposed to be owned therein) by the Issuer comply with all of the requirements
set forth below (or in relation to a proposed acquisition, if not in compliance,
the relevant requirements must be maintained or improved after giving effect to
the acquisition), calculated in each case as required by Section 1.3 herein,
calculated as a percentage of Total Capitalization:

(i) at least 90.0% shall consist of Collateral Obligations that are Senior
Secured Loans, Cash and Eligible Investments;

(ii) not more than 10.0% may consist of Qualified First Lien Loans, First
Lien/Last Out Loans and Second Lien Loans in the aggregate; provided that not
more than 10.0% may consist of Second Lien Loans and First Lien/Last Out Loans
in the aggregate; provided further that not more than 5.0% may consist of Second
Lien Loans;

(iii) [reserved];

(iv) not more than 5.0% may consist of Fixed Rate Obligations;

(v) not more than 2.5% may consist of Current Pay Obligations;

(vi) not more than 2.5% may consist of Collateral Obligations issued by a single
Obligor and its Affiliates, except that Collateral Obligations issued by up to
five Obligors may each constitute up to 3.0%; provided that not more than 1.5%
may consist of Collateral Obligations issued by a single Obligor and its
Affiliates that are not Senior Secured Loans;

(vii) not more than 12.0% may consist of Collateral Obligations that are issued
by Obligors that belong to any single S&P Industry Classification, except that
the largest S&P Industry Classification may represent up to 17.5% and the second
largest S&P Industry Classification may represent up to 15.0%;

(viii) [reserved];

(ix) not more than 10.0% may consist of Collateral Obligations as to which the
S&P Rating is derived from a publicly monitored rating by Moody’s (but not from
a replacement of Moody’s selected in accordance with the definition of “Rating
Agency”);

(x) not more than 5.0% may consist of DIP Collateral Obligations;

(xi) not more than 5.0% may consist of Collateral Obligations that pay interest
less frequently than quarterly;

 

15



--------------------------------------------------------------------------------

(xii) not more than 10.0% may consist, in the aggregate, of Revolving Collateral
Obligations and any undrawn commitments with respect to Delayed Drawdown
Collateral Obligations;

(xiii) not more than 5.0% may consist of Obligors Domiciled in an Approved
Foreign Jurisdiction; provided that not more than 3.0% may consist of Collateral
Obligations whose Obligors are Domiciled in an Approved Tax Jurisdiction
(provided that a majority of the assets owned by, and revenue of, each such
Obligor that is Domiciled in an Approved Tax Jurisdiction is located in or from
the United States or an Approved Foreign Jurisdiction other than an Approved Tax
Jurisdiction);

(xiv) not more than 10.0% may consist of Cov-Lite Loans;

(xv) not more than 10.0% may consist of Participation Interests;

(xvi) not more than 5.0% may consist of PIK Loans;

(xvii) not more than 15.0% may consist of Deemed Rated Obligations;

(xviii) not more than 10.0% may consist of Discount Obligations;

(xix) not more than 17.5% may consist of CCC Collateral Obligations; and

(xx) not more than 12.0% may consist, in the aggregate, of Eligible Recurring
Revenue Loans and Hybrid Asset-Based Loans; provided that not more than 6.0% may
consist of Hybrid Asset-Based Loans; provided, further that not more than 6.0%
may consist of Eligible Recurring Revenue Loans with a loan-to-value ratio
greater than 35%.

“Confidential Information”: The meaning specified in Section 14.18(b).

“Contribution”: The meaning specified in Section 10.3(e).

“Contribution Account”: The meaning specified in Section 10.3(e).

“Contributor”: The meaning specified in Section 10.3(e).

“Controlled Affiliate”: With respect to an Affiliate, (i) any Affiliate that is
the Issuer, the Co-Issuer, the Collateral Manager, the EU Retention Provider or
the Depositor, (ii) any Affiliate who, directly or indirectly, is in control of,
or controlled by, or is under common control with, the Co-Issuers, the
Collateral Manager, the EU Retention Provider or the Depositor or (iii) for so
long as ABPCI or any Affiliate thereof is the Collateral Manager, any other
Affiliate who, directly or indirectly, is controlled by AllianceBernstein L.P;
provided that, except as set forth in the following proviso, no Person in
control of AllianceBernstein L.P. shall be deemed to be a Controlled Affiliate
under clause (ii) above; provided, further, that if any Affiliate of any of the
foregoing entities that would otherwise not qualify as a “Controlled Affiliate”
in accordance with this definition purchases Subordinated Notes, such Person
shall be deemed to be a “Controlled Affiliate” for purposes of this Indenture.

 

16



--------------------------------------------------------------------------------

“Controlling Class”: As of any date of determination, the Class A-1 Notes so
long as any Class A-1 Notes are Outstanding; then the Class A-2 Notes so long as
any Class A-2 Notes are Outstanding; then the Class B Notes so long as any
Class B Notes are Outstanding; then the Class C Notes so long as any Class C
Notes are Outstanding; and then the Subordinated Notes.

“Controlling Person”: A Person (other than a Benefit Plan Investor) who has
discretionary authority or control with respect to the assets of the Issuer or
any Person who provides investment advice for a fee (direct or indirect) with
respect to such assets or an affiliate of any such Person. For this purpose, an
“affiliate” of a person includes any person, directly or indirectly, through one
or more intermediaries, controlling, controlled by, or under common control with
the person. “Control,” with respect to a person other than an individual, means
the power to exercise a controlling influence over the management or policies of
such person.

“Corporate Trust Office”: The corporate trust office of the Trustee (a) for Note
transfer purposes and presentment of the Notes for final payment thereon, U.S.
Bank National Association, 111 Fillmore Avenue East, St. Paul, Minnesota 55107,
Attention: Bondholder Services – EP-MN-WS2N – ABPCI Direct Lending Fund CLO VI
Ltd and (b) for all other purposes, U.S. Bank National Association, 214 North
Tryon Street, 26th Floor, Charlotte, North Carolina 28202, Attention: Chris
Simanic – ABPCI Direct Lending Fund CLO VI Ltd, email:
christopher.simanic@usbank.com, or such other address as the Trustee may
designate from time to time by notice to the Holders, the Collateral Manager and
the Issuer or the principal corporate trust office of any successor Trustee.

“Coverage Tests”: The Overcollateralization Ratio Test and the Interest Coverage
Test, each as applied to each specified Class or Classes of Secured Notes.

“Cov-Lite Loan”: A Collateral Obligation the Underlying Instruments for which do
not (i) contain any financial covenants or (ii) require the Obligor thereunder
to comply with any Maintenance Covenant (regardless of whether compliance with
one or more Incurrence Covenants is otherwise required by such Underlying
Instruments); provided that other than for purposes of the S&P Recovery Rate, a
Collateral Obligation shall not constitute a Cov-Lite Loan if the Underlying
Instruments contain a cross-default or cross-acceleration provision to, or such
Collateral Obligation is pari passu with, another loan of the applicable Obligor
forming part of the same loan facility that contains one or more Maintenance
Covenants.

“Credit Improved Obligation”: Any Collateral Obligation that in the Collateral
Manager’s commercially reasonable business judgment has significantly improved
in credit quality from the condition of its credit at the time of acquisition
which judgment may (but need not) be based on one or more of the following
facts:

(i) it has a market price that is greater than the price that is warranted by
its terms and credit characteristics, or improved in credit quality since its
acquisition by the Issuer;

(ii) the Obligor of such Collateral Obligation has shown improved financial
results since the published financial reports first produced after it was
acquired by the Issuer;

 

17



--------------------------------------------------------------------------------

(iii) the Obligor of such Collateral Obligation since the date on which such
Collateral Obligation was acquired by the Issuer has raised significant equity
capital or has raised other capital that has improved the liquidity or credit
standing of such Obligor;

(iv) with respect to which one or more of the following criteria applies:

(1) such Collateral Obligation has been upgraded or put on a watch list for
possible upgrade by either of the Rating Agencies since the date on which such
Collateral Obligation was acquired by the Issuer;

(2) the Sale Proceeds (excluding Sale Proceeds that constitute Interest
Proceeds) of such Collateral Obligation would be at least 101% of its
acquisition price;

(3) the price of such Collateral Obligation has changed during the period from
the date on which it was acquired by the Issuer to the proposed sale date by a
percentage either at least 0.25% more positive, or 0.25% less negative, as the
case may be, than the percentage change in the average price of the applicable
Eligible Loan Index over the same period;

(4) the spread over the applicable reference rate for such Collateral Obligation
has been decreased in accordance with the underlying Collateral Obligation since
the date of acquisition by (1) 0.25% or more (in the case of a loan with a
spread (prior to such decrease) less than or equal to 2.00%), (2) 0.375% or more
(in the case of a loan with a spread (prior to such decrease) greater than 2.00%
but less than or equal to 4.00%) or (3) 0.50% or more (in the case of a loan
with a spread (prior to such decrease) greater than 4.00%) due, in each case, to
an improvement in the related Obligor’s financial ratios or financial results;

(5) with respect to Fixed Rate Obligations, there has been a decrease in the
difference between its yield compared to the yield on the relevant United States
Treasury security of more than 7.5% since the date of acquisition by the Issuer;

(6) such Collateral Obligation has a Market Value above the higher of (i) par
and (ii) the original acquisition price paid by the Issuer for such Collateral
Obligation; or

(v) the Obligor in respect of such Collateral Obligation has a projected cash
flow interest coverage ratio (earnings before interest and taxes divided by cash
interest expense as estimated by the Collateral Manager) that is expected to be
more than 1.15 times such Obligor’s current year’s projected cash flow interest
coverage ratio.

“Credit Risk Obligation”: Any Collateral Obligation that in the Collateral
Manager’s commercially reasonable business judgment has a significant risk of
declining in credit quality or market value, which judgment may (but need not)
be based on one or more of the following facts:

 

18



--------------------------------------------------------------------------------

(i) such Collateral Obligation has been downgraded or put on a watch list for
possible downgrade by either of the Rating Agencies since the date on which such
Collateral Obligation was acquired by the Issuer;

(ii) the price of such Collateral Obligation has changed during the period from
the date on which it was acquired by the Issuer to the proposed sale date by a
percentage either at least 0.25% more negative, or at least 0.25% less positive,
as the case may be, than the percentage change in the average price of an
Eligible Loan Index;

(iii) the Market Value (which is not determined pursuant to clause (iv) or (v)
of the definition thereof) of such Collateral Obligation has decreased by at
least 1.00% of the price paid by the Issuer for such Collateral Obligation;

(iv) the spread over the applicable reference rate for such Collateral
Obligation has been increased in accordance with the underlying Collateral
Obligation since the date of acquisition by (1) 0.25% or more (in the case of a
Collateral Obligation with a spread (prior to such increase) less than or equal
to 2.00%), (2) 0.375% or more (in the case of a Collateral Obligation with a
spread (prior to such increase) greater than 2.00% but less than or equal to
4.00%) or (3) 0.50% or more (in the case of a Collateral Obligation with a
spread (prior to such increase) greater than 4.00%) due, in each case, to a
deterioration in the related Obligor’s financial ratios or financial results;

(v) the Obligor in respect of such Collateral Obligation has a projected cash
flow interest coverage ratio (earnings before interest and taxes divided by cash
interest expense as estimated by the Collateral Manager) of less than 1.00 or
that is expected to be less than 0.85 times such Obligor’s current year’s
projected cash flow interest coverage ratio; or

(vi) with respect to Fixed Rate Obligations, an increase since the date of
acquisition by the Issuer of more than 7.5% in the difference between the yield
on such Collateral Obligation and the yield on the relevant United States
Treasury security.

“Current Pay Obligation”: A Collateral Obligation (other than a DIP Collateral
Obligation) that would otherwise be a Defaulted Obligation as to which (i) all
scheduled payments due (other than those due as a result of any bankruptcy,
insolvency, receivership or other analogous proceeding) were paid in Cash and
the Issuer or the Collateral Manager reasonably expects that such remaining
scheduled payments due will be paid in cash, (ii) the Market Value (which is not
determined pursuant to clause (iv) of the definition thereof) of such Collateral
Obligation is at least 80% of par and (iii) if the Obligor of such Collateral
Obligation is the subject of a bankruptcy, insolvency, receivership or other
analogous proceeding, the bankruptcy court or other authorized official has
authorized the payment of interest due and payable on such Collateral Obligation
and all scheduled payments due and payable thereunder have been paid in Cash
when due; provided that to the extent that more than 5% of Total Capitalization
would otherwise constitute Current Pay Obligations, one or more Collateral
Obligations (or a portion thereof) designated by the Issuer having a Principal
Balance at least equal to such excess shall be deemed not to constitute Current
Pay Obligations and shall instead constitute Defaulted Obligations.

 

19



--------------------------------------------------------------------------------

“Current Portfolio”: At any time, the portfolio of Collateral Obligations and
Eligible Investments representing Principal Proceeds (determined in accordance
with Section 1.3 to the extent applicable), then held by the Issuer.

“Custodial Account”: The account established pursuant to Section 10.3(b).

“Custodian”: The meaning specified in the first sentence of Section 3.3(a) with
respect to items of collateral referred to therein, and each entity with which
an Account is maintained, as the context may require, each of which shall be a
Securities Intermediary.

“Deemed Rated Obligation”: Any Collateral Obligation which does not have a
publicly monitored S&P Rating and pending receipt of a credit estimate is deemed
to have an S&P Rating (i) as determined by the Collateral Manager or (ii) of
“CCC-”, in each case pursuant to the procedures set forth in clause (iii)(b) of
the definition of the term “S&P Rating”.

“Default”: Any Event of Default or any occurrence that is, or with notice or the
lapse of time or both would become, an Event of Default.

“Default Differential”: With respect to the Class A-1 Notes, as of any date of
determination, the rate calculated by subtracting the Scenario Default Rate at
such time from the Adjusted Break-even Default Rate at such time.

“Default Rate Dispersion”: As of any date of determination, the number obtained
by (a) summing the products for each Collateral Obligation (other than Defaulted
Obligations) of (i) the absolute value of (x) the S&P Rating Factor of such
Collateral Obligation minus (y) the S&P Weighted Average Rating Factor by
(ii) the Principal Balance at such time of such Collateral Obligation and
(b) dividing such sum by the Aggregate Principal Balance on such date of all
Collateral Obligations (other than Defaulted Obligations).

“Defaulted Obligation” means any Collateral Obligation as to which:

(a) a default as to the payment of principal and/or interest has occurred and is
continuing with respect to such Collateral Obligation (without regard to any
grace period applicable thereto, or waiver or forbearance thereof, after the
passage (in the case of a default that in the Collateral Manager’s judgment, as
certified to the Trustee and the Collateral Administrator in writing, is not due
to credit-related causes) of five Business Days or seven calendar days,
whichever is greater, but in no case beyond the passage of any grace period
applicable thereto);

(b) a default known to the Collateral Manager as to the payment of principal
and/or interest has occurred and is continuing on another debt obligation of the
same Obligor which is senior or pari passu in right of payment to such
Collateral Obligation (in the case of a default that in the Collateral Manager’s
judgment, as certified to the Trustee and the Collateral Administrator in
writing, is not due to credit-related causes) after the passage of five Business
Days or seven calendar days, whichever is greater, but in no case beyond the
passage of any grace period applicable thereto; provided that both the
Collateral Obligation and such other debt obligation are full recourse
obligations of the applicable Obligor or secured by the same collateral;

 

20



--------------------------------------------------------------------------------

(c) except in the case of a DIP Collateral Obligation, the Obligor in respect of
such Collateral Obligation has, or others have, instituted proceedings to have
such Obligor adjudicated as bankrupt or insolvent or placed into receivership
and such proceedings have not been stayed or dismissed, or such Obligor has
filed for protection under Chapter 11 of the Bankruptcy Code;

(d) except in the case of a DIP Collateral Obligation, such Collateral
Obligation has an S&P Rating of “SD” or “CC” or lower, or had such rating
immediately before such rating was withdrawn;

(e) the Collateral Manager knows such Collateral Obligation is pari passu or
subordinate in right of payment as to the payment of principal and/or interest
to another debt obligation of the same Obligor which has an S&P Rating of “SD”
or “CC” or lower, or had such rating immediately before such rating was
withdrawn; provided that both the Collateral Obligation and such other debt
obligation are full recourse obligations of the applicable Obligor or is secured
by the same collateral;

(f) a default known to the Collateral Manager under the Underlying Instruments
and any applicable grace period has expired and the holders of such Collateral
Obligation have accelerated the repayment of the Collateral Obligation (but only
until such acceleration has been rescinded) in the manner provided in the
Underlying Instruments;

(g) such Collateral Obligation is a Participation Interest (until it is elevated
or converted to an assigned Collateral Obligation) with respect to which the
related Selling Institution has defaulted in any material respect in the
performance of any of its payment obligations under the Participation Interest;

(h) such Collateral Obligation is a Participation Interest (until it is elevated
or converted to an assigned Collateral Obligation) in a Loan that would, if such
Loan were a Collateral Obligation, constitute a “Defaulted Obligation” (other
than under this clause (h)) or with respect to which the Selling Institution has
an S&P Rating of “SD” or “CC” or lower or had such rating immediately before
such rating was withdrawn; or

(i) the Collateral Manager has in accordance with the Standard of Care otherwise
declared such Collateral Obligation to be a “Defaulted Obligation” and has not
rescinded such declaration;

provided that Current Pay Obligations shall not be considered to be Defaulted
Obligations, except that Current Pay Obligations (or portions thereof, as
applicable) in excess of 5% of Total Capitalization shall be deemed to be
Defaulted Obligations as set forth in the proviso in the definition of “Current
Pay Obligation”.

“Deferred Interest”: With respect to the Class B Notes and the Class C Notes,
the meaning specified in Section 2.7(a).

 

21



--------------------------------------------------------------------------------

“Deferred Interest Secured Notes”: The Class B Notes and the Class C Notes.

“Delaware Administrator”: Maples Fiduciary Services (Delaware) Inc. and any
successor thereto, as administrator of the Co-Issuer.

“Delayed Drawdown Collateral Obligation”: A Collateral Obligation that
(a) requires the Issuer to make one or more future advances to the Obligor under
the Underlying Instruments relating thereto, (b) specifies a maximum amount that
can be borrowed on one or more fixed borrowing dates, and (c) does not permit
the re-borrowing of any amount previously repaid by the Obligor thereunder; but
any such Collateral Obligation shall be a Delayed Drawdown Collateral Obligation
only until all commitments by the Issuer to make advances to the Obligor expire
or are terminated or are reduced to zero.

“Deliver” or “Delivered” or “Delivery”: The taking of the following steps:

(i) in the case of each Certificated Security (other than a Clearing Corporation
Security) and Instrument:

(a) causing the delivery of such Certificated Security or Instrument to the
Custodian by registering the same in the name of the Custodian or its affiliated
nominee or by endorsing the same to the Custodian or in blank;

(b) causing the Custodian to indicate continuously on its books and records that
such Certificated Security or Instrument is credited to the applicable Account;
and

(c) causing the Custodian to maintain continuous possession of such Certificated
Security or Instrument;

(ii) in the case of each Uncertificated Security (other than a Clearing
Corporation Security):

(a) causing such Uncertificated Security to be continuously registered on the
books of the issuer thereof to the Custodian; and

(b) causing the Custodian to indicate continuously on its books and records that
such Uncertificated Security is credited to the applicable Account;

(iii) in the case of each Clearing Corporation Security:

(a) causing the relevant Clearing Corporation to credit such Clearing
Corporation Security to the securities account of the Custodian, and

(b) causing the Custodian to indicate continuously on its books and records that
such Clearing Corporation Security is credited to the applicable Account;

 

22



--------------------------------------------------------------------------------

(iv) in the case of each security issued or guaranteed by the United States of
America or agency or instrumentality thereof and that is maintained in
book-entry records of a Federal Reserve Bank (“FRB”) (each such security, a
“Government Security”):

(a) causing the creation of a Security Entitlement to such Government Security
by the credit of such Government Security to the securities account of the
Custodian at such FRB, and

(b) causing the Custodian to indicate continuously on its books and records that
such Government Security is credited to the applicable Account;

(v) in the case of each Security Entitlement not governed by clauses (i) through
(iv) above:

(a) causing a Securities Intermediary (x) to indicate on its books and records
that the underlying Financial Asset has been credited to the Custodian’s
securities account, (y) to receive a Financial Asset from a Securities
Intermediary or acquiring the underlying Financial Asset for a Securities
Intermediary, and in either case, accepting it for credit to the Custodian’s
securities account or (z) to become obligated under other law, regulation or
rule to credit the underlying Financial Asset to a Securities Intermediary’s
securities account,

(b) causing such Securities Intermediary to make entries on its books and
records continuously identifying such Security Entitlement as belonging to the
Custodian and continuously indicating on its books and records that such
Security Entitlement is credited to the Custodian’s securities account, and

(c) causing the Custodian to indicate continuously on its books and records that
such Security Entitlement (or all rights and property of the Custodian
representing such Security Entitlement) is credited to the applicable Account;

(vi) in the case of Cash or Money:

(a) causing the delivery of such Cash or Money to the Trustee for credit to the
applicable Account or to the Custodian,

(b) if delivered to the Custodian, causing the Custodian to treat such Cash or
Money as a Financial Asset maintained by such Custodian for credit to the
applicable Account in accordance with the provisions of Article 8 of the UCC or
causing the Custodian to deposit such Cash or Money to a deposit account over
which the Custodian has control (within the meaning of Section 9-104 of the
UCC), and

(c) causing the Custodian to indicate continuously on its books and records that
such Cash or Money is credited to the applicable Account; and

(vii) in the case of each general intangible (including any Participation
Interest which is not represented by an Instrument):

 

23



--------------------------------------------------------------------------------

(a) causing the filing of a Financing Statement in the office of the Recorder of
Deeds of the District of Columbia, Washington, D.C., in the case of the Issuer,
and

(b) causing the registration of the security granted under this Indenture in the
register of mortgages and charges of the Issuer at the Issuer’s registered
office in the Cayman Islands.

In addition, the Collateral Manager on behalf of the Issuer shall obtain any and
all consents required by the Underlying Instruments relating to any general
intangibles for the transfer of ownership and/or pledge hereunder (except to the
extent that the requirement for such consent is rendered ineffective under
Section 9-406 of the UCC).

“Depositor”: ABPCI Direct Lending Fund CLO VI Depositor LLC.

“Designated Alternative Rate”: The sum of (i) quarterly pay reference rate (and,
if applicable, the methodology for calculating such reference rate) determined
by the Collateral Manager (in its commercially reasonable discretion) based on:
(a) the reference rate recognized or acknowledged as being the industry standard
for quarterly pay leveraged loans (which recognition or acknowledgment may be in
the form of a press release, a member announcement, a member advice, letter,
protocol, publication of standard terms or otherwise) by the Loan Syndications
and Trading Association® (together with any successor organization, “LSTA”) or
the quarterly pay reference rate for leveraged loans proposed or recommended as
a replacement for 3-month Libor by the Alternative Reference Rates Committee
(“ARRC”) or (b) if 50% or more (by principal amount) of the Collateral
Obligations are quarterly pay Floating Rate Obligations, the rate that is
consistent with the reference rate being used with respect to such quarterly pay
Floating Rate Obligations included in the Assets (including, if required by the
underlying instruments relating to such quarterly pay Floating Rate Obligations,
any modifier necessary to cause such rate to be comparable to 3 month LIBOR) as
determined by the Collateral Manager as of the first day of the Interest Accrual
Period during which a Notice of Alternative Rate is delivered and (ii) the
Reference Rate Modifier, if applicable.

“Determination Date”: The last day of each Collection Period.

“DIP Collateral Obligation”: A loan made to a debtor-in-possession pursuant to
Section 364 of the Bankruptcy Code having the priority allowed by either
Section 364(c) or 364(d) of the Bankruptcy Code and fully secured by senior
liens.

“Direct Tax Owner”: With respect to the Subordinated Notes and Potential Equity
Notes, the meaning specified in Section 2.12(i).

“Discount Obligation”: Any Collateral Obligation which was acquired (as
determined without averaging prices of acquisitions on different dates) for less
than (i) 80.0% of its principal balance, or (ii) if such Collateral Obligation
has an S&P Rating below “B-”, 85.0% of its principal balance; provided that
(x) such Collateral Obligation shall cease to be a Discount Obligation at such
time as the Market Value (which is not determined pursuant to clause (iv) of the
definition thereof) (expressed as a percentage of the par amount of such
Collateral Obligation) determined for such Collateral Obligation on each day
during any period of 30 consecutive days since the

 

24



--------------------------------------------------------------------------------

acquisition by the Issuer of such Collateral Obligation, equals or exceeds 90%
of its Principal Balance as of the end of such 30 consecutive day period,
(y) any Collateral Obligation that would otherwise be considered a Discount
Obligation, but that is acquired in accordance with the Investment Criteria with
the proceeds of the sale of a Collateral Obligation that was not a Discount
Obligation at the time of its acquisition, so long as such acquired Collateral
Obligation (A) is acquired or committed to be acquired within five Business Days
of such sale and (B) is acquired at an acquisition price (expressed as a
percentage of the par amount thereof) equal to or greater than the sale price of
the sold Collateral Obligation, and (z) clause (y) above in this proviso shall
not apply to any such Collateral Obligation at any time on or after the
acquisition by the Issuer of such Collateral Obligation if, as determined at the
time of such acquisition, such application would result in (A) more than 5% of
the Total Capitalization consisting of Collateral Obligations to which such
clause (y) has been applied or (B) the Aggregate Principal Balance of all
Collateral Obligations to which such clause (y) has been applied since the
Closing Date being more than 10% of the Reinvestment Target Par Balance.

“Distribution”: Any payment of principal or interest or any dividend or premium
payment made on, or any other distribution in respect of, a Collateral
Obligation or other Asset.

“Distribution Report”: The meaning specified in Section 10.7(b).

“Dollar” or “U.S.$”: A dollar or other equivalent unit in such coin or currency
of the United States of America as at the time shall be legal tender for all
debts, public and private.

“Domicile” or “Domiciled”: With respect to any Obligor with respect to a
Collateral Obligation: (a) except as provided in clauses (b) or (c) below, its
country of organization; (b) if it is organized in an Approved Tax Jurisdiction,
each of such jurisdiction and the country in which, in the Collateral Manager’s
good faith estimate, a substantial portion of its operations are located or from
which a substantial portion of its revenue or value is derived, in each case
directly or through subsidiaries (which shall be any jurisdiction and country
known at the time of designation by the Collateral Manager to be the source of
the majority of revenues, if any, of such Obligor); or (c) if its payment
obligations in respect of such Collateral Obligation are guaranteed by a person
or entity that is organized in the United States, then the United States
(provided that such guarantee complies with the applicable Moody’s and S&P
criteria with respect to guarantees).

“Draft Securitisation RTS”: The Draft Regulatory Technical Standards specifying
requirements for originators, sponsors and original lenders relating to risk
retention, published by the EBA on 31 July 2018.

“DTC”: The Depository Trust Company, its nominees, and their respective
successors.

“Due Date”: Each date on which a Distribution is due on a Collateral Obligation
or other Asset, each in accordance with its terms.

“EBA”: The European Banking Authority (including any successor or replacement
organization thereto).

“EBITDA”: Earnings before interest, taxes, depreciation and amortization
(determined, for any Collateral Obligation, in the manner provided in the
Underlying Instruments).

 

25



--------------------------------------------------------------------------------

“Effective Date”: The earlier to occur of (i) December 15, 2019 and (ii) the
first date on which the Collateral Manager certifies to the Trustee and the
Collateral Administrator that the conditions set forth in Section 7.18 are
satisfied.

“Effective Date-Related Redemption”: The meaning specified in Section 9.6.

“Effective Date-Related Redemption Amount”: The meaning specified in
Section 9.6.

“Effective Date-Related Redemption Date”: The meaning specified in Section 9.6.

“Effective Date Report”: The meaning specified in Section 7.18(b).

“EIOPA”: The European Insurance and Occupational Pensions Authority (including
any successor or replacement organization thereto).

“Eligible First Lien Tranches”: The meaning specified in the definition of
“First Lien/Last Out Loan”.

“Eligible Investment Required Ratings”: In the case of each Eligible Investment,
a ratings requirement satisfied if (a) such obligation or security (i) has both
a long-term and a short-term credit rating from Moody’s, such ratings are “Aa3”
or better (not on credit watch for possible downgrade) and “P-1” (not on credit
watch for possible downgrade), respectively, (ii) has only a long-term credit
rating from Moody’s, such rating is “Aaa” (not on credit watch for possible
downgrade) or (iii) has only a short-term credit rating from Moody’s, such
rating is “P-1” (not on credit watch for possible downgrade) and (b) such
obligation or security (or the sovereign guaranteeing such obligation or
security) has both a long-term and a short-term credit rating from S&P, such
ratings are “A” and “A-1” or better (or, in the absence of a short-term credit
rating, “A+” or better).

“Eligible Investments”: Either Cash or any Dollar investment that, at the time
it is Delivered to the Trustee (directly or through an intermediary or
bailee), is one or more of the following obligations or securities:

(i) direct Registered obligations of, and Registered obligations the timely
payment of principal and interest on which is fully and expressly guaranteed by,
the United States of America or any agency or instrumentality of the United
States of America the obligations of which are expressly backed by the full
faith and credit of the United States of America and which satisfy clause (b) of
the Eligible Investment Required Ratings;

(ii) demand and time deposits in, certificates of deposit of, trust accounts
with, bankers’ acceptances payable within 183 days of issuance by, or federal
funds sold by any depository institution or trust company incorporated under the
laws of the United States of America or any state thereof and subject to
supervision and examination by federal and/or state banking authorities, so long
as the commercial paper and/or the debt obligations of such depository
institution or trust company (or, in the case of the principal depository
institution in a holding company system, the commercial paper or debt
obligations of such holding company) at the time of such investment or
contractual commitment providing for such investment have the Eligible
Investment Required Ratings;

 

26



--------------------------------------------------------------------------------

(iii) commercial paper (excluding extendible commercial paper or asset backed
commercial paper) which satisfies the Eligible Investment Required Ratings;

(iv) offshore money market funds which have, at all times, credit ratings of
“AAAm” by S&P; and

(v) Cash;

provided that (1) Eligible Investments acquired with funds in the Collection
Account shall be held until maturity except as otherwise specifically provided
herein and shall include only such obligations or securities, other than those
referred to in clause (iv) above, as mature (or are putable at par to the issuer
thereof) no later than the earlier of (x) 90 days after the date of acquisition
thereof or (y) the Business Day prior to the next Payment Date unless such
Eligible Investments are issued by the Trustee in its capacity as a banking
institution, in which event such Eligible Investments may mature on such Payment
Date; and (2) none of the foregoing obligations or securities shall constitute
Eligible Investments if (a) such obligation or security has an “f,” “r,” “p,”
“pi,” “q,” “sf” or “t” subscript assigned by S&P, (b) all, or substantially all,
of the remaining amounts payable thereunder consist of interest and not
principal payments, (c) payments with respect to such obligations or securities
or proceeds of disposition are subject to withholding taxes by any jurisdiction
unless the payor is required to make “gross-up” payments that cover the full
amount of any such withholding tax on an after-tax basis (other than any
withholding tax imposed pursuant to FATCA), (d) such obligation or security is
secured by real property, (e) such obligation or security is acquired at a price
greater than 100% of the principal or face amount thereof, (f) such obligation
or security is the subject of a tender offer, voluntary redemption, exchange
offer, conversion or other similar action, (g) in the Collateral Manager’s
judgment, such obligation or security is subject to material non-credit related
risks, (h) such obligation is a Structured Finance Obligation or (i) such
obligation or security is represented by a certificate of interest in a grantor
trust. Eligible Investments may include, without limitation, those investments
issued by or made with the Bank or for which the Bank or the Trustee or an
Affiliate of the Bank or the Trustee provides services and receives
compensation. For the avoidance of doubt, the Issuer shall not acquire any
Eligible Investments unless such investments are treated (as determined by the
Issuer or the Collateral Manager on its behalf) as “cash equivalents” for
purposes of Section .10(c)(8)(iii)(A) of the regulations implementing the
Volcker Rule.

“Eligible Loan Index”: With respect to each Collateral Obligation, one of the
following indices as selected by the Collateral Manager in writing delivered to
the Trustee and the Collateral Administrator upon acquisition of such Collateral
Obligation: CS Leveraged Loan Index (formerly CSFB Leveraged Loan Index), the
Deutsche Bank Leveraged Loan Index, the Goldman Sachs/Loan Pricing Corporation
Liquid Leveraged Loan Index, the Banc of America Securities Leveraged Loan
Index, the S&P/LSTA Leveraged Loan Indices or any other loan index for which the
S&P Rating Agency Condition has been obtained.

“Eligible Recurring Revenue Loan”: Any Loan issued by an Obligor that
(i) provides software or technology-enabled services and solutions, (ii) is
underwritten on the basis of debt to recurring revenue, (iii) at the time of
acquisition, has a loan-to-value ratio of less than 40%, (iv) has an enterprise
value greater than $100,000,000 and (v) has a trailing twelve month EBITDA of
less than $5,000,000.

 

27



--------------------------------------------------------------------------------

“Enforcement Event”: The meaning specified in Section 11.1(a)(iii).

“EoD Overcollateralization Ratio”: As of any Measurement Date or other date of
determination, the percentage derived from:

(a) the Aggregate Principal Balance of all Collateral Obligations on such date;
divided by

(b) the Aggregate Outstanding Amount of the Class A-1 Notes.

“Equity Kicker”: A warrant (or other “attached” Equity Security) that is
received with respect to a Loan or acquired as part of a “unit” with a Loan.

“Equity Security”: Any security that by its terms does not provide for periodic
payments of interest at a stated coupon rate and repayment of principal at a
stated maturity and any other security that at the time of acquisition,
conversion or exchange is not eligible for acquisition by the Issuer as a
Collateral Obligation and is not an Eligible Investment; it being understood
that Equity Securities may not be acquired by the Issuer but may be received by
the Issuer in exchange for a Collateral Obligation or a portion thereof in
connection with an insolvency, bankruptcy, reorganization, debt restructuring or
workout of the issuer thereof.

“ERISA”: The United States Employee Retirement Income Security Act of 1974, as
amended.

“ESMA”: The European Securities and Markets Authority (including any successor
or replacement organization thereto).

“EU Origination Requirement”: The requirement which will be satisfied if, on any
Origination Measurement Date:

 

  (a)

the Aggregate Principal Balance of all Collateral Obligations in respect of
which the EU Retention Provider is the EU Originator; divided by

 

  (b)

the Aggregate Principal Balance of all Collateral Obligations and Eligible
Investments that represent Principal Proceeds owned by the Issuer (including any
Collateral Obligations and Eligible Investments that represent Principal
Proceeds that the Issuer has made a binding commitment to acquire),

is greater than 50%.

“EU Originator”: An entity which, either itself or through related entities
(including, with respect to the EU Retention Provider, Depositor and the
Issuer), directly or indirectly, was involved or will be involved in the
original agreement creating a Collateral Obligation.

“EU Retained Amount”: A material net economic interest in the securitisation
position comprised by the Notes which, in any event, shall not be less than 5%
(or such lower amount, including 0%, if such lower amount is required or allowed
under the EU Securitisation Laws as a result of amendment, repeal or otherwise)
of the nominal value of the Collateral Obligations and Eligible Investments from
time to time, as calculated and measured at each origination or acquisition of a
Collateral Obligation or Eligible Investment by the Issuer.

 

28



--------------------------------------------------------------------------------

“EU Retention Deficiency”: An event which shall occur if the Subordinated Notes
held by the EU Retention Provider are insufficient to constitute the EU Retained
Amount.

“EU Retention Letter”: Each letter relating to the retention of the EU Retained
Amount in substantially the form of Exhibit E hereto, from the EU Retention
Provider and the U.S. Retention Provider and addressed to the Issuer, the
Trustee and the Initial Purchaser (as amended, replaced, updated or otherwise
modified from time to time).

“EU Retention Provider”: AB Private Credit Investors Corporation, a Maryland
corporation, in its capacity as the retention provider for purposes of the EU
Securitisation Laws.

“EU Securitisation Laws”: The requirements contained in the EU Securitisation
Regulation, together with any guidelines or other materials published by the
European Supervisory Authorities (jointly or individually) in relation thereto,
the Draft Securitisation RTS and any other delegated regulations of the European
Commission and in each case including any amendments, replacements or successors
thereto).

“EU Securitisation Regulation”: Regulation (EU) 2017/2402.

“Euroclear”: Euroclear Bank S.A./N.V.

“European Supervisory Authorities”: Together, the EBA, ESMA and EIOPA.

“Event of Default”: The meaning specified in Section 5.1.

“Excel Default Model Input File”: A Microsoft Excel file that provides all of
the inputs required to determine whether the S&P CDO Monitor Test has been
satisfied, including, at a minimum, the following data with respect to each
Collateral Obligation: CUSIP number (if any), LoanX identification or LIN # (if
any), name of Obligor, coupon, spread (if applicable), LIBOR floor (if
applicable), legal final maturity date, average life, principal balance,
identification as a Senior Secured Loan, a Qualified First Lien Loan, a First
Lien/Last Out Loan, a Second Lien Loan or a Senior Secured Loan with a Senior
Revolver Facility, whether it is a Cov-Lite Loan, settlement date, S&P Industry
Classification and S&P Recovery Rate.

“Excepted Property”: The meaning assigned in the Granting Clauses hereof.

“Excess CCC Adjustment Amount”: As of any date of determination, an amount equal
to the excess, if any, of:

(a) the Aggregate Principal Balance of all Collateral Obligations included in
the CCC Excess; over

(b) the sum of the Market Values of all Collateral Obligations included in the
CCC Excess.

 

29



--------------------------------------------------------------------------------

“Exchange Act”: The United States Securities Exchange Act of 1934, as amended.

“FATCA”: Sections 1471 through 1474 of the Code, any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b) of the Code, any intergovernmental agreement entered
into in connection with the implementation of such Sections of the Code or any
U.S. or non-U.S. fiscal or regulatory legislation, guidance notes, rules or
practices adopted pursuant to any such intergovernmental agreements.

“Federal Reserve Board”: The Board of Governors of the Federal Reserve System.

“Financial Asset”: The meaning specified in Section 8-102(a)(9) of the UCC.

“Financing Statements”: The meaning specified in Section 9-102(a)(39) of the
UCC.

“First Lien/Last Out Loan”: A Collateral Obligation that would be a Senior
Secured Loan but for the fact that, in the case of an event of default under the
applicable Underlying Instrument, the lenders thereunder will be paid after one
or more tranches of first lien loans (inclusive of any revolving loan
commitments) funded under such Underlying Instrument (for which purposes an
Obligor’s obligations thereunder in respect of its trade claims, accounts
receivables, inventory, capitalized leases or similar obligations or Senior
Revolver Facilities shall be deemed not to constitute such first lien loans)
(such tranches, “Eligible First Lien Tranches”) issued by the same Obligor have
been paid in full in accordance with a specified waterfall of payments.

“Fixed Rate Notes”: Notes that bear interest at fixed rates.

“Fixed Rate Obligation”: Any Collateral Obligation that bears a fixed rate of
interest.

“Floating Rate Notes”: Notes that bear interest at floating rates.

“Floating Rate Obligation”: Any Collateral Obligation that bears a floating rate
of interest.

“Flowthrough Entity”: An entity classified as a partnership, grantor trust or S
corporation for U.S. federal income tax purposes.

“Founding Members”: Brent Humphries, Jay Ramakrishnan, Patrick Fear, Shishir
Agrawal and Wesley Raper.

“GAAP”: The meaning specified in Section 6.3(j).

“Global Secured Note”: Any Regulation S Global Secured Note or Rule 144A Global
Secured Note.

“Grant” or “Granted”: To grant, bargain, sell, convey, assign, transfer,
mortgage, pledge, create and grant a security interest in and right of setoff
against, deposit, set over and confirm. A Grant of the Assets, or of any other
instrument, shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including, the immediate
continuing right to claim for, collect, receive and receipt for principal and
interest payments in respect of the Assets, and all other Monies payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
Proceedings in the name of the granting party or otherwise, and generally to do
and receive anything that the granting party is or may be entitled to do or
receive thereunder or with respect thereto.

 

30



--------------------------------------------------------------------------------

“Holder” or “holder”: With respect to any Note, the Person whose name appears on
the Register as the registered holder of such Note.

“Holder AML Obligations”: The meaning set forth in Section 2.12(f).

“Holder Tax Obligations”: The meaning specified in Section 2.12(d).

“Hybrid Asset-Based Loan”: Any Loan issued by an Obligor that (i) is primarily
underwritten on the basis of such Obligor’s sale of discrete, separable assets,
including, without limitation, cellular tower leases and security alarm
monitoring contracts, (ii) at the time of acquisition, has an enterprise value
greater than $100,000,000 and (iii) has a trailing twelve month EBITDA of less
than $5,000,000.

“Incurrence Covenant”: A covenant by any Obligor to comply with one or more
financial covenants (including, without limitation, any covenant relating to a
borrowing base, asset valuation or similar asset-based requirement) only upon
the occurrence of certain actions of the Obligor, including, without limitation,
a debt issuance, drawing a revolver, dividend payment, share purchase, merger,
acquisition or divestiture.

“Indenture”: This instrument as originally executed and, if from time to time
supplemented or amended by one or more indentures supplemental hereto entered
into pursuant to the applicable provisions hereof, as so supplemented or
amended.

“Independent”: As to any Person, any other Person (including, in the case of an
accountant or lawyer, a firm of accountants or lawyers, and any member thereof,
or an investment bank and any member thereof) who (i) does not have and is not
committed to acquire any material direct or any material indirect financial
interest in such Person or in any Affiliate of such Person, and (ii) is not
connected with such Person as an Officer, employee, promoter, underwriter,
voting trustee, partner, director or Person performing similar functions.
“Independent” when used with respect to any accountant may include an accountant
who audits the books of such Person if in addition to satisfying the criteria
set forth above the accountant is independent with respect to such Person within
the meaning of Rule 101 of the Code of Professional Conduct of the American
Institute of Certified Public Accountants. For purposes of this definition, no
manager or director of any Person will fail to be Independent solely because
such Person acts as an independent manager or independent director thereof or of
any such Person’s affiliates. With respect to the Issuer, the Collateral Manager
or Affiliates of the Collateral Manager, funds or accounts managed by the
Collateral Manager or Affiliates of the Collateral Manager shall not be
Independent of the Issuer, the Collateral Manager or Affiliates of the
Collateral Manager.

Whenever any Independent Person’s opinion or certificate is to be furnished to
the Trustee, such opinion or certificate shall state that the signer has read
this definition and that the signer is Independent within the meaning hereof.

 

31



--------------------------------------------------------------------------------

Any pricing service, certified public accountant or legal counsel that is
required to be Independent of another Person under this Indenture must satisfy
the criteria above with respect to the Issuer, the Collateral Manager and their
Affiliates.

“Industry Diversity Measure”: As of any date of determination, the number
obtained by dividing (a) 1 by (b) the sum of the squares of the quotients, for
each S&P Industry Classification, obtained by dividing (i) the Aggregate
Principal Balance at such time of all Collateral Obligations (other than
Defaulted Obligations) issued by Obligors that belong to such S&P Industry
Classification by (ii) the Aggregate Principal Balance at such time of all
Collateral Obligations (other than Defaulted Obligations).

“Information”: S&P’s “Credit Estimate Information Requirements” dated April 2011
and any other available information S&P reasonably requests in order to produce
a credit estimate for a particular asset.

“Information Agent”: The meaning specified in Section 14.17(a).

“Initial Purchaser”: Barclays Capital Inc. (in its capacity as the “Initial
Purchaser” of the Class A Notes).

“Initial Rating”: With respect to the Secured Notes, the rating or ratings, if
any, for each Class of Secured Notes on the Closing Date indicated in
Section 2.3.

“Institutional Accredited Investor”: An Accredited Investor under clauses (1),
(2), (3) or (7) of Rule 501(a) under the Securities Act.

“Instrument”: The meaning specified in Section 9-102(a)(47) of the UCC.

“Interest Accrual Period”: (i) With respect to the initial Payment Date (or, in
the case of a Class that is subject to Refinancing, the first Payment Date
following the Redemption Date related to such Refinancing), the period from and
including the Closing Date (or, in the case of a Refinancing, the date of
issuance of the replacement Notes or debt obligations) to but excluding such
Payment Date; and (ii) with respect to each succeeding Payment Date, the period
from and including the immediately preceding Payment Date to but excluding the
following Payment Date (or, in the case of a Class that is subject to
Refinancing, to but excluding the Redemption Date related to such Refinancing)
until the principal of the Secured Notes is paid or made available for payment;
provided that for purposes of determining any Interest Accrual Period with
respect to any Fixed Rate Notes, the Payment Date (notwithstanding the
definition thereof) shall be assumed to be the 15th day of the relevant month
(irrespective of whether such day is a Business Day).

“Interest Collection Subaccount”: The meaning specified in Section 10.2(a).

“Interest Coverage Ratio”: With respect to a specified Class of Secured Notes,
as of any Measurement Date or other date of determination on, or subsequent to,
the Determination Date occurring immediately prior to the second Payment Date,
the percentage derived from the following equation: (A – B) / C, where:

A = The Collateral Interest Amount as of such Measurement Date or other date of
determination;

 

32



--------------------------------------------------------------------------------

B = Amounts payable (or expected as of the Measurement Date or other date of
determination to be payable) on the following Payment Date as set forth in
clauses (A) and (B) in Section 11.1(a)(i); and

C = Interest due and payable on the Secured Notes of such Class and each
Class of Secured Notes that ranks senior to or pari passu with such Class of
Secured Notes (excluding Deferred Interest but including any interest on
Deferred Interest with respect to the Class B Notes and the Class C Notes) on
such Payment Date.

“Interest Coverage Test”: A test that is satisfied with respect to any specified
Class as of any Measurement Date or other date of determination on, or
subsequent to, the Determination Date occurring immediately prior to the second
Payment Date, if (i) the applicable Interest Coverage Ratio is at least equal to
the Required Interest Coverage Ratio for such Class or (ii) such specified
Class of Secured Notes is no longer Outstanding.

“Interest Determination Date”: The second London Banking Day preceding the first
day of each Interest Accrual Period.

“Interest Proceeds”: With respect to any Collection Period or Determination
Date, without duplication, the sum of:

(i) all payments of interest and delayed compensation (representing compensation
for delayed settlement) received in Cash by the Issuer during the related
Collection Period on the Collateral Obligations and Eligible Investments,
including the accrued interest received in connection with a sale thereof during
the related Collection Period, less any such amount that represents Principal
Financed Accrued Interest;

(ii) all principal and interest payments received by the Issuer during the
related Collection Period on Eligible Investments acquired with Interest
Proceeds;

(iii) all upfront fees, anniversary fees, redemption fees, collateral monitoring
fees, success fees, termination fees, amendment and waiver fees, late payment
fees, ticking fees and all other fees received by the Issuer during the related
Collection Period, except for those in connection with (A) the reduction of the
par amount of the related Collateral Obligation or (B) a Maturity Amendment;

(iv) commitment fees and other similar fees received by the Issuer during such
Collection Period in respect of Revolving Collateral Obligations and Delayed
Drawdown Collateral Obligations;

(v) Contributions received by the Issuer and designated as Interest Proceeds in
accordance with this Indenture; and

 

33



--------------------------------------------------------------------------------

(vi) any amounts deposited in the Interest Collection Subaccount from the
Closing Expense Account pursuant to this Indenture in respect of the related
Determination Date;

provided that any amounts received in respect of (i) any Defaulted Obligation or
any Equity Security shall constitute Principal Proceeds (and not Interest
Proceeds) until the aggregate of all collections in respect of such Defaulted
Obligation since it became a Defaulted Obligation equals the outstanding
principal balance of such Collateral Obligation at the time it became a
Defaulted Obligation and (ii) any Collateral Obligation that, as a result of any
exchange, amendment or waiver of or supplement thereto, ceases to meet the
definition of “Collateral Obligation” will constitute Principal Proceeds (and
not Interest Proceeds) until the earlier of (x) such time as such Collateral
Obligation meets the definition of “Collateral Obligation” or (y) the aggregate
of all collections in respect of such Collateral Obligation equals the
outstanding principal balance of such Collateral Obligation at the time it
ceased to meet the definition of “Collateral Obligation”. Under no circumstances
shall Interest Proceeds include the Excepted Property or any interest earned
thereon.

“Interest Rate”: With respect to each Class of Secured Notes, the per annum
stated interest rate payable on such Class with respect to each Interest Accrual
Period equal to LIBOR for such Interest Accrual Period plus the spread specified
in Section 2.3.

“Intervening Event”: With respect to any Trading Plan, the prepayment of any
Collateral Obligation included in such Trading Plan or any change in any
characteristic of any Collateral Obligation (or the obligor thereof) relevant to
any Investment Criteria, in each case to the extent beyond the Issuer’s or the
Collateral Manager’s control, so long as no other Collateral Obligation (or the
obligor thereof) included in such Trading Plan had any change in any
characteristic relevant to any Investment Criteria since the first day of the
related Trading Plan Period.

“Investment Company Act”: The Investment Company Act of 1940, as amended from
time to time.

“Investment Criteria”: The criteria specified in Section 12.2(a).

“Investment Criteria Adjusted Balance”: With respect to any Collateral
Obligation, the Principal Balance of such Collateral Obligation; provided that
for all purposes the Investment Criteria Adjusted Balance of any Discount
Obligation shall be the aggregate acquisition price, excluding accrued interest,
expressed as a Dollar amount, for such Discount Obligations (after adding the
amount of any subsequent borrowings and/or subtracting the amount of any
subsequent repayments thereof).

“IRS”: United States Internal Revenue Service.

“Issuer”: The Person named as such on the first page of this Indenture until a
successor Person shall have become the Issuer pursuant to the applicable
provisions of this Indenture, and thereafter “Issuer” shall mean such successor
Person.

 

34



--------------------------------------------------------------------------------

“Issuer Order” and “Issuer Request”: A written order, request or direction
(which may be a standing order, request or direction) dated and signed in the
name of the Applicable Issuer or by an Authorized Officer of the Applicable
Issuer, or by the Collateral Manager by an Authorized Officer thereof, on behalf
of the Applicable Issuer; provided that, for purposes of Section 10.8 and
Article XII and the release, sale or acquisition of any Assets thereunder,
“Issuer Order” or “Issuer Request” shall mean delivery to the Trustee on behalf
of the Applicable Issuer or the Collateral Manager on its behalf, by email or
otherwise in writing, of a trade ticket, confirmation of trade, instruction to
post or to commit to the trade, “SWIFT” messages or similar electronic
communication or language, all of which shall constitute and be deemed to be a
direction and certification by Applicable Issuer and the Collateral Manager that
the transaction is in compliance with and satisfies all applicable provisions of
Section 10.8 and Article XII of this Indenture. For the avoidance of doubt, an
order or request provided in an email or other electronic communication by an
Authorized Officer of the Issuer or the Co-Issuer or by an Authorized Officer of
the Collateral Manager on behalf of the Issuer shall constitute an Issuer Order,
unless the Trustee otherwise requests that such Issuer Order be in writing.

“Junior Class”: With respect to a particular Class of Notes, each Class of Notes
that is subordinated to such Class, as indicated in Section 2.3.

“Key Person”: The meaning specified in Section 2.14(a).

“Key Person Event”: The meaning specified in Section 2.14(a).

“Key Person Trigger”: The meaning specified in Section 2.14(a).

“LIBOR”: With respect to the Floating Rate Notes for any Interest Accrual
Period, the greater of (i) zero and (ii)(a) the rate appearing on the Reuters
Screen for deposits with a term of three months; provided that LIBOR for the
first Interest Accrual Period shall equal the rate determined through the use of
straight-line interpolation by reference to two rates appearing on the Reuters
Screen, one of which shall be determined as if the maturity of the U.S. dollar
deposits referred to therein were the period of time for which rates are
available next shorter than such Interest Accrual Period and the other of which
shall be determined as if such maturity were the period of time for which rates
are available next longer than such Interest Accrual Period; or (b) if such rate
is unavailable at the time LIBOR is to be determined and no LIBOR Event has
occurred (as determined by the Collateral Manager), LIBOR shall be determined on
the basis of the rates at which deposits in U.S. Dollars are offered by four
major banks in the London market selected by the Collateral Manager (the
“Reference Banks”) at approximately 11:00 a.m., London time, on the Interest
Determination Date to prime banks in the London interbank market for a period
approximately equal to such Interest Accrual Period and an amount approximately
equal to the amount of the Aggregate Outstanding Amount of the Floating Rate
Notes. The Calculation Agent shall request the principal London office of each
Reference Bank to provide a quotation of its rate. If at least two such
quotations are provided, LIBOR shall be the arithmetic mean of such quotations
(rounded upward to the next higher 1/100). If fewer than two quotations are
provided as requested, LIBOR with respect to such Interest Accrual Period shall
be the arithmetic mean of the rates quoted by three major banks in New York, New
York selected by the Collateral Manager at approximately 11:00 a.m., New York
Time, on such Interest Determination Date for loans in U.S. Dollars to leading
European banks for a term approximately equal to such Interest Accrual Period
and an amount approximately equal to the amount of the Floating Rate Notes. If
the Calculation Agent is required but is unable to determine a rate in
accordance with at least one of the procedures

 

35



--------------------------------------------------------------------------------

described above for any reason, actions by the British Bankers’ Association or
other regulators, LIBOR shall be LIBOR as determined on the last Interest
Determination Date for which the Calculation Agent was able to make such
determination in accordance with at least one of such procedures. “LIBOR”, when
used with respect to a Collateral Obligation, means the “libor” rate determined
in accordance with the terms of such Collateral Obligation.

Notwithstanding anything herein to the contrary, if at any time while any
Secured Notes are outstanding (w) there is a material disruption to the London
Interbank Offered Rate, (x) there is a change in methodology of calculating the
London Interbank Offered Rate, (y) the London Interbank Offered Rate ceases to
be reported (or actively updated) on the Reuters Screen or (z) the Collateral
Manager reasonably expects that any of the events specified in clauses (w), (x)
or (y) are likely to occur or exist in an Interest Accrual Period within six
months (each, a “LIBOR Event”), in each case as determined by the Collateral
Manager, the Collateral Manager (on behalf of the Issuer) may, and in the case
of clause (y) of the definition of “LIBOR Event”, will, select not later than
the second Business Day preceding the immediately succeeding Interest
Determination Date (with notice to the Controlling Class, the Issuer, the
Trustee, the Calculation Agent and the Collateral Administrator) (such notice, a
“Notice of Alternative Rate”) an alternative interest rate index, including any
applicable spread adjustments thereto, to replace LIBOR beginning with the
immediately succeeding Interest Accrual Period (the “Alternative Rate”);
provided that, if any Alternative Rate selected by the Collateral Manager in
accordance with this provision is not a Designated Alternative Rate, the consent
of a Majority of the Controlling Class shall be required in connection therewith
(such consent not to be unreasonably withheld, delayed or conditioned);
provided, further, if any Alternative Rate selected by the Collateral Manager in
accordance with this provision is not a Designated Alternative Rate and (i) a
Majority of the Controlling Class does not consent to such proposed Alternative
Rate and (ii) a Designated Alternative Rate exists, then the Collateral Manager
will be required to select a Designated Alternative Rate as the Alternative Rate
and provide the Notice of Alternative Rate. Beginning on the first Interest
Determination Date following the delivery of a Notice of Alternative Rate in
accordance with this Indenture, “LIBOR” will be calculated as the Alternative
Rate selected by the Collateral Manager. To effect the foregoing, the Collateral
Manager (on behalf of the Issuer) may enter into a supplemental indenture to
take any action necessary or advisable to implement the selection by the
Collateral Manager of an Alternative Rate in place of LIBOR in accordance with
Section 8.1(xviii) or may adopt any technical, administrative or operational
changes necessary or advisable to provide for the calculation of an Alternative
Rate in accordance with Section 7.16(c), and all references herein to “LIBOR”
with respect to the Floating Rate Notes will mean such Alternative Rate so
selected.

“LIBOR Event”: The meaning specified in the definition of “LIBOR”.

“LIBOR Floor Obligation”: As of any date of determination, a Floating Rate
Obligation (a) the interest in respect of which is paid based on a London
interbank offered rate and (b) that provides that such London interbank offered
rate is (in effect) calculated as the greater of (i) a specified “floor” rate
per annum and (ii) the London interbank offered rate for the applicable interest
period for such Collateral Obligation.

“Loan”: Any obligation for the payment or repayment of borrowed money that is
documented by a term loan agreement, revolving loan agreement or other similar
credit agreement.

 

36



--------------------------------------------------------------------------------

“London Banking Day”: A day on which commercial banks are open for business
(including dealings in foreign exchange and foreign currency deposits) in
London, England.

“Maintenance Covenant”: A covenant by any Obligor to comply with one or more
financial covenants (including without limitation any covenant relating to a
borrowing base, asset valuation or similar asset-based requirement) during each
reporting period, that exists regardless of whether or not such Obligor has
taken any specified action.

“Majority”: With respect to any Class or Classes of Notes, the Holders of more
than 50% of the Aggregate Outstanding Amount of the Notes of such Class or
Classes.

“Manager Services Agreement”: The manager services agreement dated on or about
the Closing Date between the Administrator and the Co-Issuer.

“Mandatory Redemption”: The meaning specified in Section 9.1.

“Margin Stock”: “Margin Stock” as defined under Regulation U issued by the
Federal Reserve Board, including any debt security which is by its terms
convertible into “Margin Stock.”

“Market Value”: With respect to any Loans or other Assets, the amount
(determined by the Collateral Manager) equal to the product of the principal
amount thereof and the price (as a percentage of par) determined in the
following manner:

(i) the bid price determined by the Loan Pricing Corporation, LoanX Inc. or
Markit Group Limited;

(ii) if the price described in clause (i) is not available,

(A) the average of the bid prices determined by three broker-dealers active in
the trading of such asset that are Independent from each other and the Issuer
and the Collateral Manager;

(B) if only two such bids can be obtained, the lower of the bid prices of such
two bids; or

(C) if only one such bid can be obtained, and such bid was obtained from a
Qualified Broker/Dealer, such bid;

(iii) if the Market Value of an asset cannot be determined in accordance with
clause (i) or (ii) above, then the Market Value shall be the Appraised Value;
provided that the Appraised Value of such Collateral Obligation has been
obtained or updated within the immediately preceding month (or, solely for
purposes of Sections 12.3(b), 12.3(c) and 12.4(a), the most recent of (i) 90
days prior to such date of determination or (ii) the date of the most recently
audited financial statements for the Obligor of such Collateral Obligation);
provided, further, that if such asset is a Collateral Obligation acquired from
an unaffiliated third party in an arms’ length transaction within the
immediately preceding 30 days and there has been no material adverse change with
respect to the Obligor or the Collateral Obligation to the actual knowledge of
the Collateral Manager, then the Market Value shall be the original acquisition
price paid for such Collateral Obligation (after adjustment for any borrowing or
repayments and exclusive of interest) until the expiry of 30 days after the date
of the Issuer’s acquisition of such Collateral Obligation;

 

37



--------------------------------------------------------------------------------

(iv) if a price or such bid described in clause (i), (ii) or (iii) is not
available, then the Market Value of an asset shall be the value determined as
the bid side market value of such Collateral Obligation as reasonably determined
by the Collateral Manager (so long as the Collateral Manager is a Registered
Investment Adviser, or has applied to be a Registered Investment Adviser)
consistent with the Standard of Care and certified by the Collateral Manager to
the Trustee; provided that if such Collateral Obligation has a public rating
from Moody’s or S&P, the Market Value of such Collateral Obligation for a period
of 30 days after such date of determination shall be the lower of:

(A) the bid side market value thereof as reasonably determined by the Collateral
Manager consistent with the Standard of Care and certified by the Collateral
Manager to the Trustee; and

(B) the higher of (x) 70% multiplied by the Principal Balance of such Collateral
Obligation and (y) the applicable S&P Recovery Rate multiplied by the Principal
Balance of such Collateral Obligation,

and, following such 30-day period, the Market Value of such Collateral
Obligation shall be zero; or

(v) if the Market Value of an asset is not determined in accordance with clause
(i), (ii), (iii) or (iv) above, then such Market Value shall be deemed to be
zero until such determination is made in accordance with clause (i), (ii) or
(iii) above.

“Master Transfer Agreement”: The loan sale and contribution agreement dated as
of the Closing Date, among the BDC, as seller, Depositor, as intermediate
seller, and the Issuer, as buyer, as amended or otherwise modified from time to
time.

“Material Covenant Default”: A default by an Obligor with respect to any
Collateral Obligation and, subject to any grace periods contained in the related
Underlying Instruments, that gives rise to the right of the lender(s) thereunder
to accelerate the principal of such Collateral Obligation.

“Maturity”: With respect to any Note, the date on which the unpaid principal of
such Note becomes due and payable as therein or herein provided, whether at the
Stated Maturity or by declaration of acceleration, call for redemption or
otherwise.

“Maturity Amendment”: An amendment to the Underlying Instruments governing a
Collateral Obligation that extends the stated maturity of such Collateral
Obligation.

 

38



--------------------------------------------------------------------------------

“Maximum Weighted Average Life Test”: A test satisfied on any date of
determination if the Weighted Average Life of all Collateral Obligations as of
such date is less than or equal to the value in the table below corresponding to
the immediately preceding Payment Date (or, prior to the first Payment Date
following the Closing Date, the Closing Date):

 

Weighted Average Life Value Closing Date    7.00 January 15, 2020    6.56
April 15, 2020    6.31 July 15, 2020    6.06 October 15, 2020    5.81
January 15, 2021    5.56 April 15, 2021    5.31 July 15, 2021    5.06
October 15, 2021    4.81 January 15, 2022    4.56 April 15, 2022    4.31
July 15, 2022    4.06 October 15, 2022    3.81 January 15, 2023    3.56
April 15, 2023    3.31 July 15, 2023    3.06 October 15, 2023    2.81
January 15, 2024    2.56 April 15, 2024    2.31 July 15, 2024    2.06
October 15, 2024    1.81 January 15, 2025    1.56 April 15, 2025    1.06
July 15, 2025    0.81 October 15, 2025    0.56 January 15, 2026    0.31
April 15, 2026    0.06 July 15, 2026    0.00

“MCSL”: Maples Compliance Services (Cayman) Limited, a company incorporated in
the Cayman Islands with its principal office at PO Box 1093, Queensgate House,
Grand Cayman, KY1-1102, Cayman Islands.

“Measurement Date”: (i) Any day on which an acquisition of a Collateral
Obligation occurs, (ii) any Determination Date, (iii) the date as of which the
information in any Monthly Report is calculated, (iv) with five Business Days’
prior written notice, any Business Day requested by a Rating Agency and (v) the
Effective Date.

“Memorandum and Articles of Association”: The Memorandum and Articles of
Association of the Issuer as it may be amended, revised or restated from time to
time.

“Merging Entity”: The meaning specified in Section 7.10.

“Minimum Weighted Average Fixed Rate Coupon Test”: A test that shall be
satisfied on any date of determination if the Weighted Average Fixed Rate Coupon
equals or exceeds 7.00%.

 

39



--------------------------------------------------------------------------------

“Minimum Weighted Average S&P Recovery Rate Test”: A test that shall be
satisfied on any date of determination if the Weighted Average S&P Recovery Rate
for the Class A-1 Notes equals or exceeds the Weighted Average S&P Recovery Rate
for the Class A-1 Notes selected by the Collateral Manager in connection with
the S&P CDO Monitor Test.

“Minimum Weighted Average S&P Spread Test”: A test that shall be satisfied on
any date of determination if the Weighted Average Spread equals or exceeds the
Weighted Average Spread selected by the Collateral Manager in connection with
the S&P CDO Monitor Test.

“Money”: The meaning specified in Section 1-201(24) of the UCC.

“Monitor Principal Amount”: As of any date of determination, an amount equal to
the sum, without duplication, of the following: (a) the Aggregate Principal
Balance of all Collateral Obligations (excluding Defaulted Obligations (as to
which the applicable rule below shall apply)), plus (b) the aggregate amount of
funds on deposit in the Collection Account and the Revolver Funding Account,
including Eligible Investments, constituting Principal Proceeds, plus (c)(i) for
each Defaulted Obligation that has been a Defaulted Obligation for less than
three years, the lower of (A) an amount equal to the Market Value at such time
of such Defaulted Obligation and (B) the S&P Recovery Rate multiplied by the
principal balance thereof at such time and (ii) for any Defaulted Obligation
which has been a Defaulted Obligation for three years or more, zero.

“Monthly Report”: The meaning specified in Section 10.7(a).

“Monthly Report Determination Date”: The meaning specified in Section 10.7(a).

“Moody’s”: Moody’s Investors Service, Inc. and any successor thereto.

“Net Purchased Loan Balance”: As of any date of determination, an amount equal
to (a) the sum of (i) the Aggregate Principal Balance of all Collateral
Obligations sold and/or contributed to the Issuer by the Transferor pursuant to
the Master Transfer Agreement prior to such date plus (ii) the Aggregate
Principal Balance of all Collateral Obligations acquired by the Issuer other
than directly from the Transferor prior to such date, in each case calculated as
of the date of the Issuer’s acquisition thereof, minus (b) the Aggregate
Principal Balance of all Collateral Obligations that are optionally repurchased
or substituted by the Transferor pursuant to the Master Transfer Agreement prior
to such date.

“Non-Call Period”: The period from the Closing Date to and including August 9,
2021.

“Non-Permitted AML Holder”: Any Holder that fails to comply with the Holder AML
Obligations.

“Non-Permitted ERISA Holder”: The meaning specified in Section 2.11(d).

“Non-Permitted Holder”: The meaning specified in Section 2.11(b) and any
Non-Permitted AML Holder.

 

40



--------------------------------------------------------------------------------

“Note Interest Amount”: With respect to any Class of Secured Notes and any
Payment Date, the amount of interest for the related Interest Accrual Period
payable in respect of each U.S.$100,000 Outstanding principal amount of such
Class of Secured Notes.

“Note Payment Sequence”: The application, in accordance with the Priority of
Payments, of Interest Proceeds or Principal Proceeds, as applicable, in the
following order:

(i) to the payment of principal of the Class A-1 Notes (plus any defaulted
interest thereon) until the Class A-1 Notes have been paid in full;

(ii) to the payment (pro rata based on Aggregate Outstanding Amount) of
(1) principal of the Class A-2A Notes (plus any defaulted interest thereon) and
(2) principal of the Class A-2B Notes (plus any defaulted interest thereon)
until the Class A-2A Notes and the Class A-2B Notes have been paid in full;

(iii) to the payment of any accrued and unpaid interest (plus any defaulted
interest thereon) and any Deferred Interest on the Class B Notes until such
amounts have been paid in full;

(iv) to the payment of principal of the Class B Notes, until the Class B Notes
have been paid in full;

(v) to the payment of any accrued and unpaid interest (plus any defaulted
interest thereon) and any Deferred Interest on the Class C Notes until such
amounts have been paid in full; and

(vi) to the payment of principal of the Class C Notes, until the Class C Notes
have been paid in full.

“Notes”: Collectively, the Secured Notes and the Subordinated Notes authorized
by, and authenticated and delivered under, this Indenture (as specified in
Section 2.3).

“Notice of Substitution”: The meaning specified in Section 12.3.

“NRSRO”: Any nationally recognized statistical rating organization, other than
S&P.

“NRSRO Certification”: A certification executed by a NRSRO in favor of the
Issuer and the Information Agent that states that such NRSRO has provided the
Issuer with the appropriate certifications under Exchange Act Rule
17g-5(a)(3)(iii)(B) and that such NRSRO has access to the 17g-5 Website.

“Obligor”: Any borrower, obligor or guarantor under a Loan.

“Obligor Diversity Measure”: As of any date of determination, the number
obtained by dividing (a) 1 by (b) the sum of the squares of the quotients, for
each Obligor, obtained by dividing (i) the Aggregate Principal Balance at such
time of all Collateral Obligations (other than Defaulted Obligations) issued by
such Obligor by (ii) the Aggregate Principal Balance at such time of all
Collateral Obligations (other than Defaulted Obligations).

 

41



--------------------------------------------------------------------------------

“Offer”: The meaning specified in Section 10.8(c).

“Offering”: The offering of any Notes pursuant to the relevant Offering
Circular.

“Offering Circular”: The offering circular relating to the offer and sale of the
Secured Notes dated August 7, 2019, and including any supplements thereto.

“Officer”: (a) With respect to any corporation, the Chairman of the Board of
Directors or, with respect to the Issuer, any director, the President, any Vice
President, the Secretary, an Assistant Secretary, the Treasurer or an Assistant
Treasurer of such entity or any Person authorized by such entity and shall, for
the avoidance of doubt, include any duly appointed attorney-in-fact of the
Issuer, and (b) with respect to the Co-Issuer and any limited liability company,
any managing member or manager thereof or any person to whom the rights and
powers of management thereof are delegated in accordance with the limited
liability company agreement of such limited liability company.

“offshore transaction”: The meaning specified in Regulation S.

“Opinion of Counsel”: A written opinion addressed to the Trustee and, if
required by the terms hereof, the Rating Agency (so long as it is rating a
Class of Secured Notes), in form and substance reasonably satisfactory to the
Trustee (and, if so addressed, the Rating Agency so long as it is rating a
Class of Secured Notes), of a nationally or internationally recognized and
reputable law firm one or more of the partners of which are admitted to
practice, before the highest court of any State of the United States or the
District of Columbia (or the Cayman Islands, in the case of an opinion relating
to the laws of the Cayman Islands), which attorney or law firm, as the case may
be, may, except as otherwise expressly provided in this Indenture, be counsel
for the Issuer or the Co-Issuer, and which attorney or law firm, as the case may
be, shall be reasonably satisfactory to the Trustee. Whenever an Opinion of
Counsel is required hereunder, such Opinion of Counsel may rely on opinions of
other counsel who are so admitted and so satisfactory, which opinions of other
counsel shall accompany such Opinion of Counsel and shall be addressed to the
Trustee (and, if required by the terms hereof, the Rating Agency so long as it
is rating a Class of Secured Notes) or shall state that the Trustee (and, if
required by the terms hereof, the Rating Agency so long as it is rating a
Class of Secured Notes) shall be entitled to rely thereon.

“Optional Redemption”: A redemption of Notes in accordance with Section 9.2.

“Origination Measurement Date”: Each date upon which the Issuer commits to
originate or acquire a Collateral Obligation and the Closing Date.

“Other Plan Law”: Any state, local, other federal or non-U.S. laws or
regulations that are substantially similar to the prohibited transaction
provisions of Section 406 of ERISA or Section 4975 of the Code.

 

42



--------------------------------------------------------------------------------

“Outstanding”: With respect to the Notes or the Notes of any specified Class, as
of any date of determination, all of the Notes or all of the Notes of such
Class, as the case may be, theretofore authenticated and delivered under this
Indenture, except:

(i) Notes theretofore canceled by the Registrar or delivered to the Registrar
for cancellation in accordance with the terms of Section 2.9 or registered in
the Register on the date that the Trustee provides notice to the Holders that
this Indenture has been discharged in accordance with Article IV;

(ii) Notes or portions thereof for whose payment or redemption funds in the
necessary amount have been theretofore irrevocably deposited with the Trustee or
any Paying Agent in trust for the Holders of such Notes pursuant to
Section 4.1(a)(iii); provided that if such Notes or portions thereof are to be
redeemed, notice of such redemption has been duly given pursuant to this
Indenture or provision therefor satisfactory to the Trustee has been made;

(iii) Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to this Indenture, unless proof
satisfactory to the Trustee is presented that any such Notes are held by a
“protected purchaser” (within the meaning of Section 8-303 of the UCC); and

(iv) Notes alleged to have been mutilated, destroyed, lost or stolen for which
replacement Notes have been issued as provided in Section 2.6.

In determining whether the Holders of the requisite Aggregate Outstanding Amount
have given any request, demand, authorization, direction, notice, consent or
waiver hereunder, (a) Notes owned by the Issuer or the Co-Issuer (or, only in
the case of (1) a vote on the removal of the Collateral Manager for “Cause” (as
defined in the Collateral Management Agreement), (2) a waiver of an event
constituting “Cause” under the Collateral Management Agreement as a basis for
termination of the Collateral Management Agreement or removal of the Collateral
Manager thereunder, (3) a vote in connection with the appointment of a
replacement Collateral Manager that is an Affiliate of the Collateral Manager,
(4) a vote in connection with the appointment of an Approved Replacement or
(5) a vote in connection with directing the sale and liquidation of the Assets
following the occurrence and during the continuance of an Event of Default
pursuant to Section 5.5(a)(ii), the Collateral Manager, any Controlled Affiliate
thereof or any funds or accounts managed by the Collateral Manager or one of its
Controlled Affiliates as to which the Collateral Manager or one of its
Controlled Affiliates has discretionary voting authority) shall be disregarded
and deemed not to be Outstanding, except that, in determining whether the
Trustee shall be protected in relying upon any such request, demand,
authorization, direction, notice, consent or waiver, only Notes that a Trust
Officer of the Trustee has actual knowledge to be so owned shall be so
disregarded and (b) Notes so owned that have been pledged in good faith shall be
regarded as Outstanding if the pledgee establishes to the reasonable
satisfaction of the Trustee the pledgee’s right so to act with respect to such
Notes and that the pledgee is not one of the Persons specified above.

“Overcollateralization Ratio”: With respect to a specified Class of Secured
Notes, as of any Measurement Date or other date of determination, the percentage
derived from: (i) the Principal Collateralization Amount; divided by (ii) the
sum of the Aggregate Outstanding Amount on such date of the Secured Notes of
such Class, each Priority Class of Secured Notes and each Pari Passu Class of
Secured Notes.

 

43



--------------------------------------------------------------------------------

“Overcollateralization Ratio Test”: A test that is satisfied with respect to any
designated Class of Secured Notes as of any Measurement Date or other date of
determination on which such test is applicable if (i) the Overcollateralization
Ratio for such Class on such date is at least equal to the Required
Overcollateralization Ratio for such Class or (ii) such Class of Secured Notes
is no longer Outstanding.

“Pari Passu Class”: With respect to any specified Class of Notes, each Class of
Notes that ranks pari passu to such Class, as indicated in Section 2.3.

“Partial Refinancing Interest Proceeds”: In connection with a Refinancing in
part of one or more Classes of Secured Notes, with respect to each such
refinanced Class, Interest Proceeds up to the amount of accrued and unpaid
interest on such Class, but only to the extent that such Interest Proceeds would
be available under the Priority of Payments to pay accrued and unpaid interest
on such Class on the date of a Refinancing of such Class (or, in the case of a
Refinancing occurring on a date other than a Payment Date, only to the extent
that such Interest Proceeds would be available under the Priority of Payments to
pay accrued and unpaid interest on such Class on the next Payment Date, taking
into account Scheduled Distributions on the Assets that are expected to be
received prior to the next Determination Date).

“Participation Interest”: A participation interest in a Loan that, at the time
of acquisition, or the Issuer’s commitment to acquire the same, satisfies each
of the following criteria: (i) such participation would constitute a Collateral
Obligation were it acquired directly, (ii) the seller of the participation is
the lender on the Loan, (iii) the aggregate participation in the Loan does not
exceed the principal amount or commitment of such Loan, (iv) such participation
does not grant, in the aggregate, to the participant in such participation a
greater interest than the seller holds in the Loan or commitment that is the
subject of the participation, (v) the entire acquisition price for such
participation is paid in full at the time of its acquisition (or, in the case of
a participation in a Revolving Collateral Obligation and Delayed Drawdown
Collateral Obligation, at the time of the funding of such Loan), (vi) the
participation provides the participant all of the economic benefit and risk of
the whole or part of the Loan or commitment that is the subject of the Loan
participation and (vii) such participation is documented under a Loan
Syndications and Trading Association, Loan Market Association or similar
agreement standard for loan participation transactions among institutional
market participants. For the avoidance of doubt a Participation Interest shall
not include a sub-participation interest in any Loan.

“Partner”: The meaning specified in Section 7.17(k).

“Partnership Tax Audit Rules”: Sections 6221 through 6241 of the Code together
with any guidance issued thereunder or successor provisions and any similar
provision of state or local tax laws.

“Party”: The meaning specified in Section 14.15.

“Passing Report”: The meaning specified in Section 7.18(c).

“Paying Agent”: Any Person authorized by the Issuer to pay the principal of or
interest on any Notes on behalf of the Issuer as specified in Section 7.2.

 

44



--------------------------------------------------------------------------------

“Payment Account”: The account established pursuant to Section 10.3(a).

“Payment Date”: (a) The 15th day of January, April, July and October of each
year (or, if such day is not a Business Day, the next succeeding Business Day),
commencing in January 2020, (b) each date fixed by the Trustee on which payments
are made in accordance with Section 5.7, (c) the Stated Maturity (or, if such
day is not a Business Day, the next succeeding Business Day), (d) any Redemption
Date and (e) after the date on which no Secured Notes are deemed or considered
Outstanding, any Business Day that the Collateral Manager shall designate as a
“Payment Date”.

“PBGC”: The United States Pension Benefit Guaranty Corporation.

“Permitted Liens”: (a) Security interests, liens and other encumbrances in favor
of the Trustee for the benefit of the Secured Parties granted pursuant to this
Indenture and any other Transaction Document; (b) with respect to agented
Collateral Obligations, security interests, liens and other encumbrances in
favor of the lead agent, the collateral agent or the paying agent on behalf of
all holders of indebtedness of the Obligor under the related facility, (c) with
respect to any Equity Security, any security interests, liens and other
encumbrances granted on such Equity Security to secure indebtedness of the
related Obligor and/or any security interests, liens and other encumbrances
granted under any governing documents or other agreement or binding upon the
Issuer as the holder of equity in such Obligor and (d) security interests, liens
and other encumbrances for taxes, assessments or governmental charges or claims
that are not yet delinquent or that are being contested in good faith by
appropriate proceedings promptly instituted and diligently concluded (provided
that any reserve or other appropriate provision as shall be required in
conformity with GAAP shall have been made therefor).

“Permitted Maturity Obligation”: A Loan which is the subject of a Maturity
Amendment that, as a result of a Maturity Amendment, matures after the earliest
Stated Maturity (but no later than two years following the earliest Stated
Maturity) of the Notes.

“Permitted Offer”: An Offer (i) pursuant to the terms of which the offeror
offers to acquire a debt obligation (including a Collateral Obligation) in
exchange for consideration consisting of (x) Cash in an amount equal to or
greater than the full face amount of the debt obligation being exchanged plus
any accrued and unpaid interest and/or (y) other debt obligations of the same
obligor that rank pari passu or senior to the debt obligation being exchanged
which have a face amount equal to or greater than the full face amount of the
debt obligation being exchanged and are eligible to be Collateral Obligations
plus any accrued and unpaid interest in Cash and (ii) as to which the Collateral
Manager has determined in its reasonable commercial judgment that the offeror
has sufficient access to financing to consummate the Offer.

“Permitted Use”: With respect to any Contribution received into the Contribution
Account, any of the following uses: (i) the transfer of the applicable portion
of such amount to the Interest Collection Subaccount for application as Interest
Proceeds; (ii) the transfer of the applicable portion of such amount to the
Principal Collection Subaccount for application as Principal Proceeds; (iii) the
payment of any Administrative Expenses of the Co-Issuers; (iv) to pay the
expenses of a Refinancing; (v) to be treated as Partial Refinancing Interest
Proceeds; and (vi) any other application or purpose not specifically prohibited
by this Indenture.

 

45



--------------------------------------------------------------------------------

“Person”: An individual, corporation (including a business trust), partnership,
limited liability company, joint venture, association, joint stock company,
statutory trust, trust (including any beneficiary thereof), unincorporated
association or government or any agency or political subdivision thereof.

“PIK Loan” Any loan on which a portion (but not all) of the interest accrued for
a specified portion of time or until the maturity thereof is, or at the option
of the Obligor may be, added to the principal balance of such loan or otherwise
deferred rather than being paid in cash; provided that a loan that requires by
the terms of its applicable Underlying Instrument interest to be paid in cash at
a rate of (in the case of a PIK Loan that is a Fixed Rate Obligation) at least
4.00% and (in the case of a PIK Loan that is a Floating Rate Obligation) at
least LIBOR plus 3.00% per annum shall be deemed not to be a PIK Loan hereunder.
For the avoidance of doubt, (i) a Zero Coupon Obligation shall be deemed not to
be a PIK Loan hereunder and (ii) if the Obligor under a PIK Loan fails to make a
required cash interest payment thereunder, such PIK Loan shall become a
Defaulted Obligation.

“Plan Fiduciary”: The meaning specified in Section 2.5(j)(iii).

“Posting”: The forwarding by the Collateral Administrator of emails received at
the Rule 17g-5 Address to the 17g-5 Website.

“Potential Equity Notes”: As of the relevant time of determination, the Class B
Notes and the Class C Notes and any other Secured Notes if the Issuer (upon
their issuance for U.S. federal income tax purposes) has not received an opinion
in respect of such Secured Notes from nationally recognized tax counsel
experienced in such matters and reasonably acceptable to the Issuer to the
effect that such Secured Notes will be treated as debt for U.S. federal income
tax purposes.

“Principal Balance”: Subject to Section 1.3, with respect to (a) any Asset other
than a Revolving Collateral Obligation or Delayed Drawdown Collateral
Obligation, as of any date of determination, the outstanding principal amount of
such Asset (excluding any capitalized interest) and (b) any Revolving Collateral
Obligation or Delayed Drawdown Collateral Obligation, as of any date of
determination, the outstanding principal amount of such Revolving Collateral
Obligation or Delayed Drawdown Collateral Obligation (excluding any capitalized
interest), plus (except as expressly set forth in this Indenture) any undrawn
commitments that have not been irrevocably reduced or withdrawn with respect to
such Revolving Collateral Obligation or Delayed Drawdown Collateral Obligation;
provided that for purposes of calculating the Overcollateralization Ratio, Total
Capitalization, the Monitor Principal Amount and the Investment Criteria
Adjusted Balance, the Principal Balance of any Revolving Collateral Obligation
or Delayed Drawdown Collateral Obligation shall not include any undrawn
commitments with respect to such Revolving Collateral Obligation or Delayed
Drawdown Collateral Obligation; provided, further, that for all purposes (other
than the calculation of the EU Retained Amount and whether an EU Retention
Deficiency has occurred) the Principal Balance of any Equity Security or
interest only strip shall be deemed to be zero. For purposes of calculating the
EU Retained Amount and determining whether an EU Retention Deficiency has
occurred, the Principal Balance of any Asset shall be its Principal Balance in
each case without any adjustments for acquisition price or the application of
haircuts or other adjustments.

 

46



--------------------------------------------------------------------------------

“Principal Collateralization Amount”: As of any date, as applied to any
specified Collateral Obligation, an amount equal to the sum, without
duplication, of the following:

(a) the Aggregate Principal Balance of all Collateral Obligations (excluding
Defaulted Obligations, Discount Obligations and Permitted Maturity Obligations);
plus

(b) the aggregate amount of funds on deposit in the Collection Account, the
Ramp-Up Account and the Revolver Funding Account, including Eligible
Investments, constituting Principal Proceeds; plus

(c) for each Defaulted Obligation that has been a Defaulted Obligation for less
than three years, the lower of (i) an amount equal to the Market Value at such
time of such Defaulted Obligation and (ii) the S&P Recovery Rate multiplied by
the principal balance thereof at such time; plus

(d) for each Discount Obligation, the aggregate acquisition price, excluding
accrued interest, expressed as a Dollar amount, for such Discount Obligations
(after adding the amount of any subsequent borrowings and/or subtracting the
amount of any subsequent repayments thereof); plus

(e) for each Permitted Maturity Obligation, an amount equal to 70% multiplied by
the Principal Balance of such Permitted Maturity Obligation (but no greater than
the par value of such Permitted Maturity Obligation); minus

(f) the Excess CCC Adjustment Amount with respect thereto;

provided that, (i) with respect to any Collateral Obligation that satisfies more
than one of the definitions of Defaulted Obligation, Discount Obligation or
Permitted Maturity Obligation or any asset that falls into the Excess CCC
Adjustment Amount, such Collateral Obligation shall, for the purposes of this
definition, be treated as belonging to the category of Collateral Obligations
which results in the lowest Principal Collateralization Amount on any date of
determination and (ii) the Principal Collateralization Amount for any Defaulted
Obligation which has been a Defaulted Obligation for one year or more shall be
zero.

“Principal Collection Subaccount”: The meaning specified in Section 10.2(a).

“Principal Financed Accrued Interest”: With respect to (i) any Collateral
Obligation owned or acquired by the Issuer on the Closing Date if acquired with
Principal Proceeds, an amount equal to the unpaid interest on such Collateral
Obligation that accrued prior to the Closing Date that is owing to the Issuer
and remains unpaid as of the Closing Date and (ii) any Collateral Obligation
acquired after the Closing Date, the amount of Principal Proceeds, if any,
applied towards the acquisition of accrued interest on such Collateral
Obligation.

“Principal Proceeds”: With respect to any Collection Period or Determination
Date, all amounts received by the Issuer during the related Collection Period
that do not constitute Interest Proceeds and any other amounts that have been
designated as Principal Proceeds pursuant to the terms of this Indenture. For
the avoidance of doubt, Principal Proceeds shall not include any Excepted
Property.

 

47



--------------------------------------------------------------------------------

“Priority Class”: With respect to any specified Class of Notes, each Class of
Notes that ranks senior to such Class, as indicated in Section 2.3.

“Priority of Payments”: The meaning specified in Section 11.1(a).

“Proceeding”: Any suit in equity, action at law or other judicial or
administrative proceeding.

“Process Agent”: The meaning specified in Section 7.2.

“Proposed Portfolio”: The portfolio of Collateral Obligations and Eligible
Investments resulting from the proposed acquisition, sale, maturity or other
disposition of a Collateral Obligation or a proposed reinvestment in an
additional Collateral Obligation, as the case may be.

“Purchase Agreement”: The agreement dated as of the Closing Date by and among
the Co-Issuers and the Initial Purchaser relating to the applicable Notes
offered by the Initial Purchaser under the Offering Circular, as amended from
time to time.

“QIB/QP”: Any Person that, at the time of its acquisition, purported acquisition
or proposed acquisition of Notes is both (i) a Qualified Institutional Buyer and
(ii) either (x) a Qualified Purchaser or (y) a corporation, partnership, limited
liability company or other entity (other than a trust), each shareholder,
partner, member or other equity owner of which is a Qualified Purchaser.

“Qualified Broker/Dealer”: Any of Bank of America/Merrill Lynch; The Bank of
Montreal; The Bank of New York Mellon, N.A.; Barclays Bank plc; BNP Paribas;
Broadpoint Securities; Citadel Securities LLC; Credit Agricole CIB; Citibank,
N.A.; Credit Agricole S.A.; Canadian Imperial Bank of Commerce; Commerzbank;
Credit Suisse; Deutsche Bank AG; Dresdner Bank AG; GE Capital; Goldman Sachs &
Co.; HSBC Bank; Imperial Capital LLC; ING Financial Partners, Inc.; Jefferies &
Co.; J.P. Morgan Securities LLC; KeyBank; KKR Capital Markets LLC; Lazard;
Lloyds TSB Bank; Merrill Lynch, Pierce, Fenner & Smith Incorporated; Morgan
Stanley & Co.; Natixis; Northern Trust Company; Oppenheimer & Co. Inc.; Royal
Bank of Canada; The Royal Bank of Scotland plc; Scotia Capital; Societe
Generale; SunTrust Bank; The Toronto-Dominion Bank; UBS AG; U.S. Bank National
Association; Wells Fargo Bank, National Association; Cantor Fitzgerald, L.P.;
Seaport Group; Stifel Nicolaus & Company, Incorporated; FBR & Co.; CIT Group
Inc.; Gleacher & Company, Inc.; and Macquarie Capital.

“Qualified First Lien Loan”: A Collateral Obligation that (a) in the case of an
event of default under the applicable Underlying Instrument, the lenders
thereunder will be paid after one or more Eligible First Lien Tranches (and but
for such fact would be a Senior Secured Loan) and (b) the outstanding principal
balance and unfunded commitments of the Eligible First Lien Tranches with
respect thereto (i) have a leverage ratio of not greater than 1.5x, or (ii) have
a loan-to-value of not greater than 17.5%; provided the total loan-to-value of
the Qualified First Lien Loan will not be greater than 75%; provided further in
no event shall the Senior Revolver Facility and the Eligible First Lien Tranche
in aggregate exceed 25% of the outstanding principal balance and unfunded
commitments of the Eligible First Lien Tranche plus the Collateral Obligation
facility at the closing of the related credit facility and as of any date the
commitments under the related credit facility are increased; provided further
that any such Collateral Obligation that is a Cov-Lite Loan, a PIK Loan or a
Current Pay Obligation will not qualify as a Qualified First Lien Loan.

 

48



--------------------------------------------------------------------------------

“Qualified Institutional Buyer”: The meaning specified in Rule 144A under the
Securities Act.

“Qualified Purchaser”: The meaning specified in Section 2(a)(51) of the
Investment Company Act and Rule 2a51-2 or 2a51-3 under the Investment Company
Act.

“Ramp-Up Account”: The account established pursuant to Section 10.3(c).

“Rating Agency”: S&P (only for so long as Notes rated by such entity on the
Closing Date are Outstanding and rated by such entity) or, with respect to the
Assets generally, Moody’s or S&P or, if at any time Moody’s or S&P ceases to
provide rating services with respect to debt obligations, any other nationally
recognized investment rating agency selected by the Issuer (or the Collateral
Manager on behalf of the Issuer). If at any time any of the rating agencies
referred to above ceases to be a “Rating Agency” and a replacement rating agency
is selected in accordance with the preceding sentence, then references to rating
categories of such replaced rating agency in this Indenture shall be deemed
instead to be references to the equivalent categories of such replacement rating
agency as of the most recent date on which such replacement rating agency and
such replaced rating agency published ratings for the type of obligation in
respect of which such replacement rating agency is used; provided that a
replacement rating agency selected to replace Moody’s shall not be applicable
for purposes of the determination of an S&P Rating.

“Rating Confirmation Failure”: The meaning specified in Section 7.18(c).

“Real Estate Loan”: A loan or other debt obligation that is (a) secured
primarily by a mortgage, deed of trust or similar lien on commercial real estate
(other than hotels and casinos), residential real estate or undeveloped land or
(b) made to a company engaged primarily in acquiring and developing undeveloped
land (whether or not such loan or other debt obligation is secured by real
estate).

“Record Date”: With respect to the Notes, the date that is 15 days prior to the
applicable Payment Date.

“Redemption Date”: Any date specified for a redemption of Notes (other than a
Mandatory Redemption, a Special Redemption or an Effective Date-Related
Redemption) pursuant to Article IX.

“Redemption Price”: (a) For each Secured Note to be redeemed, (x) 100% of the
Aggregate Outstanding Amount of such Secured Note plus (y) accrued and unpaid
interest thereon (including, in the case of a Class B Note and a Class C Note,
interest on any accrued and unpaid Deferred Interest with respect to such
Class B Note or Class C Note) to the Redemption Date and (b) for each
Subordinated Note to be redeemed, its proportional share (based on the Aggregate
Outstanding Amount of Subordinated Notes) of the amount of the proceeds
remaining after giving effect to the Optional Redemption or Tax Redemption, as
applicable, of the Secured Notes in whole or after all of the Secured Notes have
been repaid in full and payment in full of (and/or creation of a reserve for)
all expenses (including all Collateral Management Fees (unless waived

 

49



--------------------------------------------------------------------------------

by the Collateral Manager) and Administrative Expenses, which shall not be
subject to the Administrative Expense Cap); provided that, in connection with
any Optional Redemption or Tax Redemption, holders of 100% of the Aggregate
Outstanding Amount of any Class, by notifying the Trustee in writing prior to
the Redemption Date, may elect to receive less than 100% of the Redemption Price
that would otherwise be payable to the holders of such Class and such lesser
amount shall be the “Redemption Price” for such Class in connection with such
Optional Redemption or Tax Redemption.

“Reduced Interest Class”: The meaning specified in Section 8.2(b).

“Reference Banks”: The meaning specified in the definition of “LIBOR”.

“Reference Rate Modifier”: Any modifier recognized or acknowledged by the LSTA
or ARRC, as applicable, that is selected by the Collateral Manager and applied
to the Designated Alternative Rate in order to cause such rate to be comparable
to 3 month LIBOR, which may consist of an addition to or subtraction from such
unadjusted rate. For the avoidance of doubt, any Reference Rate Modifier
recognized or acknowledged by the LSTA will only be applicable to the extent the
Alternative Rate is the rate recommended by the LSTA, and any Reference Rate
Modifier recognized or acknowledged by the ARRC will only be applicable to the
extent the Alternative Rate is the rate recommended by the ARRC.

“Refinancing”: A loan or an issuance of replacement securities, whose terms in
each case shall be negotiated by the Collateral Manager on behalf of the
Applicable Issuers, from one or more financial institutions or purchasers to
refinance the Secured Notes in connection with an Optional Redemption.

“Refinancing Proceeds”: The Cash proceeds from a Refinancing.

“Regional Diversity Measure”: As of any date of determination, the number
obtained by dividing (a) 1 by (b) the sum of the squares of the quotients, for
each S&P region classification, obtained by dividing (i) the Aggregate Principal
Balance at such time of all Collateral Obligations (other than Defaulted
Obligations) issued by Obligors that belong to such S&P region classification by
(ii) the Aggregate Principal Balance at such time of all Collateral Obligations
(other than Defaulted Obligations).

“Register” and “Registrar”: The respective meanings specified in Section 2.5(a).

“Registered”: In registered form for U.S. federal income tax purposes and issued
after July 18, 1984.

“Registered Agent Terms”: The Delaware Administrator’s standard registered agent
terms and conditions set out at www.maplesfiduciaryservices.com.

“Registered Investment Adviser”: A Person duly registered as an investment
adviser in accordance with and pursuant to Section 203 of the Investment
Advisers Act of 1940, as amended.

 

50



--------------------------------------------------------------------------------

“Registered Office Terms”: The Administrator’s standard Terms and Conditions for
the Provision of Registered Office Services, as published at
http://www.maples.com/terms/, as approved and agreed by resolution of the board
of directors of the Issuer.

“Regulation S”: Regulation S, as amended, under the Securities Act.

“Regulation S Global Secured Note”: The meaning specified in Section 2.2(b)(i).

“Reinvestment Period”: The period from and including the Closing Date to and
including the earliest of (i) August 9, 2022, (ii) the date of the acceleration
of the Maturity of any Class of Secured Notes pursuant to Section 5.2, (iii) the
date on which the Collateral Manager reasonably determines that it can no longer
reinvest in additional Collateral Obligations in accordance with Section 9.6 or
the Collateral Management Agreement or (iv) the date of the occurrence of a Key
Person Event. If the Reinvestment Period is terminated as a result of clause
(iv) above, a Majority of the Controlling Class may consent to the reinstatement
of the Reinvestment Period.

“Reinvestment Target Par Balance”: As of any date of determination on and after
the Effective Date, the Target Initial Par Amount minus (i) the amount of any
reduction or prepayment in the Aggregate Outstanding Amount of the Notes plus
(ii) the aggregate amount of Principal Proceeds that result from the issuance of
any Additional Notes pursuant to Sections 2.13 and 3.2 (after giving effect to
such issuance of any Additional Notes).

“Related Obligation”: A loan issued by (or the Obligor of which is) (i) the BDC
(or any of its Affiliates) or any other Person whose investments are primarily
managed by the BDC or any of its Controlled Affiliates (other than, in each
case, any investor in any fund managed by the BDC or any of its Affiliates),
(ii) the Collateral Manager (or any of its Controlled Affiliates) or any other
Person whose investments are primarily managed by the Collateral Manager or any
of its Affiliates (other than, in each case, any investor in any fund managed by
the Collateral Manager or any of its Affiliates) or (iii) an entity 25% or more
of which is owned by an entity described in the preceding clauses (i) or (ii).

“Repurchase and Substitution Event”: An event which shall have occurred with
respect to any Collateral Obligation that:

 

  (a)

becomes a Defaulted Obligation;

 

  (b)

becomes subject to a Material Covenant Default;

 

  (c)

becomes subject to a proposed Specified Amendment; or

 

  (d)

becomes a Credit Risk Obligation.

“Repurchase and Substitution Limit”: The meaning specified in Section 12.3.

“Repurchase and Substitution Qualification Conditions”: The following
conditions:

(a) each Substitute Collateral Obligation satisfies the definition of
“Collateral Obligation”;

 

51



--------------------------------------------------------------------------------

(b) each Coverage Test shall be satisfied (or, if not satisfied, maintained or
improved) after giving effect to such repurchase or substitution;

(c) each Collateral Quality Test and Concentration Limitation is satisfied (or
if not satisfied, maintained or improved) after giving effect to such repurchase
or substitution;

(d) the Principal Balance of such Substitute Collateral Obligation (or, if more
than one Substitute Collateral Obligation will be added in replacement of a
Collateral Obligation or Collateral Obligations, the Aggregate Principal Balance
of such Substitute Collateral Obligations) equals or exceeds the Principal
Balance of the Collateral Obligation (or Collateral Obligations) being
substituted for, and the unfunded commitment thereof, if any, with respect
thereto shall have been deposited in the Revolver Funding Account;

(e) the Market Value of such Substitute Collateral Obligation (or, if more than
one Substitute Collateral Obligation will be added in replacement of a
Collateral Obligation or Collateral Obligations, the aggregate Market Value of
such Substitute Collateral Obligations) equals or exceeds the Market Value of
the Collateral Obligation being substituted (provided that for purposes of this
subclause (e), Market Value shall not be determined pursuant to clause (iv) or
(v) of the definition thereof);

(f) (i) if any of the Collateral Obligations being substituted for are Second
Lien Loans, the Aggregate Principal Balance of all Substitute Collateral
Obligations that are Second Lien Loans equals or is less than the Principal
Balance of the Collateral Obligation being substituted for that are Second Lien
Loans and (ii) if none of the Collateral Obligations being substituted are
Second Lien Loans, no Substitute Collateral Obligation is a Second Lien Loan;

(g) the S&P Rating of each Substitute Collateral Obligation is equal to or
higher than the S&P Rating of the Collateral Obligation being substituted for;

(h) the EU Origination Requirement will be satisfied with respect thereto; and

(i) solely after the Reinvestment Period, the stated maturity date of each
Substitute Collateral Obligation is the same or earlier than the stated maturity
date of the Collateral Obligation being substituted for.

“Required Interest Coverage Ratio”: (a) for the Class A Notes, 120.00%; (b) for
the Class B Notes, 115.00%; and (c) for the Class C Notes, 110.00%.

“Required Overcollateralization Ratio”: (a) for the Class A Notes, 131.70%; (b)
for the Class B Notes, 124.10%; and (c) for the Class C Notes, 117.30%.

“Reset Amendment”: The meaning specified in Section 8.2(d).

“Restricted Trading Period”: The period during which (a) the S&P rating of any
of the Class A-1 Notes is one or more subcategories below its rating on the
Closing Date, (b) the S&P rating of any other Class of Secured Notes is two or
more subcategories below its rating on the Closing Date or (c) the S&P rating of
the Class A-1 Notes then Outstanding has been withdrawn

 

52



--------------------------------------------------------------------------------

and not reinstated; provided that such period shall not be a Restricted Trading
Period (i) if (A) the Aggregate Principal Balance of the Collateral Obligations
plus Eligible Investments constituting Principal Proceeds is greater than or
equal to the Reinvestment Target Par Balance and (B) each Overcollateralization
Ratio Test and Interest Coverage Test has been satisfied or (ii) so long as the
S&P rating of the highest rated Class of Notes then Outstanding has not been
further downgraded, withdrawn or put on watch for potential downgrade, upon the
direction of the Co-Issuers with the consent of a Majority of the Controlling
Class.

“Retention Providers”: The EU Retention Provider and the U.S. Retention
Provider.

“Retention Requirement”: The requirements and obligations of the EU Retention
Provider as set forth in the EU Retention Letter.

“Reuters Screen”: Reuters Page LIBOR01 (or such other page that may replace that
page on such service for the purpose of displaying comparable rates) as reported
by Bloomberg Financial Markets Commodities News as of 11:00 a.m., London time,
on the Interest Determination Date.

“Revolver Funding Account”: The account established pursuant to Section 10.4.

“Revolving Collateral Obligation”: Any Collateral Obligation (other than a
Delayed Drawdown Collateral Obligation) that is a Loan (including, without
limitation, revolving loans, including funded and unfunded portions of revolving
credit lines and letter of credit facilities, unfunded commitments under
specific facilities and other similar loans and investments) that by its terms
may require one or more future advances to be made to the Obligor by the Issuer;
provided that any such Collateral Obligation shall be a Revolving Collateral
Obligation only until all commitments to make advances to the Obligor expire or
are terminated or irrevocably reduced to zero.

“Rule 144A”: Rule 144A, as amended, under the Securities Act.

“Rule 144A Global Secured Note”: The meaning specified in Section 2.2(b)(ii).

“Rule 144A Information”: The meaning specified in Section 7.15.

“Rule 17g-5”: The meaning specified in Section 14.17(a).

“Rule 17g-5 Address”: The meaning specified in Section 14.3(e).

“S&P”: Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor or successors thereto.

“S&P CDO Monitor”: Each dynamic, analytical computer model developed by S&P used
to calculate the default frequency in terms of the amount of debt assumed to
default as a percentage of the original principal amount of the Collateral
Obligations consistent with a specified benchmark rating level based upon
certain assumptions (including the applicable Weighted Average S&P Recovery
Rate) and S&P’s proprietary corporate default studies, as may be amended by S&P
from time to time upon notice to the Issuer, the Collateral Manager, the
Collateral

 

53



--------------------------------------------------------------------------------

Administrator and the Trustee. Each S&P CDO Monitor shall be chosen by the
Collateral Manager and associated with either (x) a Weighted Average S&P
Recovery Rate and a Weighted Average Spread from Section 2 of Schedule 3 or
(y) a Weighted Average S&P Recovery Rate and a Weighted Average Spread confirmed
by S&P; provided that as of any date of determination the Weighted Average S&P
Recovery Rate for the Class A-1 Notes equals or exceeds the Weighted Average S&P
Recovery Rate for the Class A-1 Notes chosen by the Collateral Manager and the
Weighted Average Spread equals or exceeds the Weighted Average Spread chosen by
the Collateral Manager.

“S&P CDO Monitor Election Date”: The meaning specified in Section 7.18(d).

“S&P CDO Monitor Test”: A test that shall be satisfied on any date of
determination on or after the Effective Date (and, on and after the S&P CDO
Monitor Election Date, following receipt by the Collateral Manager and the
Collateral Administrator of the Adjusted Break-even Default Rate for each S&P
CDO Monitor (in accordance with the definition of “Adjusted Break-even Default
Rate”)) if, after giving effect to the sale of a Collateral Obligation or the
acquisition of a Collateral Obligation, the Default Differential of the Proposed
Portfolio is positive. The S&P CDO Monitor Test shall be considered to be
improved if the Default Differential of the Proposed Portfolio is greater than
the Default Differential of the Current Portfolio.

“S&P Counterparty Criteria”: With respect to any Participation Interest acquired
by the Issuer, criteria that shall be met if, immediately after giving effect to
such acquisition, the Aggregate Participation Percentages of all Selling
Institutions and participants that have the same or a lower S&P Rating does not
exceed the “Aggregate Percentage Limit” set forth below for such S&P Rating, and
the Aggregate Participation Percentage of any single Selling Institution or
participant that has the S&P Rating set forth below or a lower credit rating
does not exceed the “Individual Percentage Limit” set forth below for such S&P
Rating:

 

S&P Rating of Selling

Institution or Participant

(at or below)

   Aggregate
Percentage
Limit     Individual
Percentage
Limit  

AAA

     20.0 %      20.0 % 

AA+

     10.0 %      10.0 % 

AA

     10.0 %      10.0 % 

AA-

     10.0 %      10.0 % 

A+

     5.0 %      5.0 % 

A

     5.0 %      5.0 % 

A (with an A-l short-term rating)

     5.0 %      5.0 % 

A- or below

     0 %      0 % 

“S&P Industry Classification”: Each industry identified in Schedule 2.

 

54



--------------------------------------------------------------------------------

“S&P Rating”: With respect to any Collateral Obligation, as of any date of
determination, the rating determined in accordance with the following
methodology:

(i) (a) if there is an issuer credit rating of the Obligor of such Collateral
Obligation by S&P as published by S&P, or the guarantor which unconditionally
and irrevocably guarantees such Collateral Obligation pursuant to a form of
guaranty approved by S&P for use in connection with this transaction, then the
S&P Rating shall be such rating (regardless of whether there is a published
rating by S&P on the Collateral Obligations of such Obligor held by the Issuer;
provided that private ratings (that is, ratings provided at the request of the
Obligor) may be used for purposes of this definition if the related Obligor has
consented to the disclosure thereof and a copy of such consent has been provided
to S&P) or (b) if there is no issuer credit rating of the Obligor by S&P but
(1) there is a senior secured rating on any obligation or security of the
Obligor, then the S&P Rating of such Collateral Obligation shall be one
sub-category below such rating; (2) if clause (1) above does not apply, but
there is a senior unsecured rating on any obligation or security of the Obligor,
the S&P Rating of such Collateral Obligation shall equal such rating; and (3) if
neither clause (1) nor clause (2) above applies, but there is a subordinated
rating on any obligation or security of the Obligor, then the S&P Rating of such
Collateral Obligation shall be one sub-category above such rating;

(ii) with respect to any Collateral Obligation that is a DIP Collateral
Obligation, the S&P Rating thereof shall be the credit rating assigned to such
issue by S&P; provided that such credit rating shall expire on the earlier of
(i) the 12-month anniversary of the date S&P assigned such credit rating to such
DIP Collateral Obligation, unless S&P renews such credit rating, in which case,
the credit rating shall expire on the 12-month anniversary of the date of
renewal and (ii) the date S&P provides notice to the Collateral Manager that the
credit quality of such DIP Collateral Obligation has deteriorated since S&P
assigned or renewed such credit rating;

(iii) if there is not a rating by S&P on the Obligor or on an obligation of the
Obligor, then the S&P Rating may be determined pursuant to clauses (a) through
(c) below:

(a) if an obligation of the Obligor is not a DIP Collateral Obligation and is
publicly rated by Moody’s, then the S&P Rating shall be the rating equivalent of
the public rating by Moody’s of such Collateral Obligation except that the S&P
Rating of such obligation shall be (1) one sub category below the S&P equivalent
of the rating by Moody’s if such rating is “Baa3” or higher and (2) two
sub-categories below the S&P equivalent of the rating by Moody’s if such rating
is “Ba1” or lower;

(b) subject to the limitations with respect to Deemed Rated Obligations as set
forth in the definition of the term “Concentration Limitations”, the S&P Rating
may be based on a credit estimate provided by S&P, and in connection therewith,
the Issuer, the Collateral Manager on behalf of the Issuer or the Obligor of
such Collateral Obligation shall, prior to or within 30 days after the
acquisition of such Collateral Obligation, apply (and concurrently submit all
available Information in respect of such application) to S&P for a credit
estimate which shall

 

55



--------------------------------------------------------------------------------

be its S&P Rating; provided that, if such Information is submitted within such
30-day period, then, pending receipt from S&P of such estimate, such Collateral
Obligation shall have an S&P Rating as determined by the Collateral Manager in
its sole discretion if the Collateral Manager certifies to the Trustee and the
Collateral Administrator that it believes that such S&P Rating determined by the
Collateral Manager is commercially reasonable and that the credit estimate
provided by S&P shall be at least equal to such S&P Rating determined by the
Collateral Manager; provided, further, that if such Information is not submitted
within such 30-day period, then, pending receipt from S&P of such estimate, the
Collateral Obligation shall have (1) the S&P Rating as determined by the
Collateral Manager for a period of up to 90 days after the acquisition of such
Collateral Obligation and (2) an S&P Rating of “CCC-” following such 90-day
period; unless, during such 90-day period, the Collateral Manager has requested
the extension of such period and S&P, in its sole discretion, has granted such
request; provided, further, that if such 90-day period (or other extended
period) elapses pending S&P’s decision with respect to such application, the S&P
Rating of such Collateral Obligation shall be “CCC-”; provided, further, that if
the Collateral Obligation has had a public rating by S&P that S&P has withdrawn
or suspended within six months prior to the date of such application for a
credit estimate in respect of such Collateral Obligation, the S&P Rating in
respect thereof shall be “CCC-” pending receipt from S&P of such estimate, and
S&P may elect not to provide such estimate until a period of six months have
elapsed after the withdrawal or suspension of the public rating; provided,
further, that the S&P Rating may not be determined pursuant to this
clause (b) if the Collateral Obligation is a DIP Collateral Obligation;
provided, further, that such credit estimate shall expire 12 months after the
acquisition of such Collateral Obligation, following which such Collateral
Obligation shall have an S&P Rating of “CCC-” unless, during such 12-month
period, the Issuer applies for renewal thereof in accordance with this
Indenture, in which case such credit estimate shall continue to be the S&P
Rating of such Collateral Obligation until S&P has confirmed or revised such
credit estimate, upon which such confirmed or revised credit estimate shall be
the S&P Rating of such Collateral Obligation; provided, further, that such
confirmed or revised credit estimate shall expire on the next succeeding
12-month anniversary of the date of the acquisition of such Collateral
Obligation and (when renewed annually in accordance with this Indenture) on each
12-month anniversary thereafter;

(c) with respect to a Collateral Obligation that is not a Defaulted Obligation,
the S&P Rating of such Collateral Obligation shall, at the election of the
Issuer (at the direction of the Collateral Manager), be “CCC-” provided
(i) neither the Obligor of such Collateral Obligation nor any of its Affiliates
are subject to any bankruptcy or reorganization proceedings and (ii) the Obligor
has not defaulted on any payment obligation in respect of any debt security or
other obligation of the Obligor at any time within the two year period ending on
such date of determination, all such debt securities and other obligations of
the Obligor that are pari passu with or senior to the Collateral Obligation are
current and the Collateral Manager reasonably expects them to remain current;
provided, further, that the Issuer, the Collateral Manager on behalf of the
Issuer or the Obligor of such Collateral Obligation shall submit all available
Information in respect of such Collateral Obligation to S&P prior to or within
30 days after the election of the Issuer (at the direction of the Collateral
Manager); or

 

56



--------------------------------------------------------------------------------

(iv) with respect to a DIP Collateral Obligation that has no issue rating by S&P
or a Current Pay Obligation that is rated “D” or “SD” by S&P, the S&P Rating of
such DIP Collateral Obligation or Current Pay Obligation, as applicable, shall
be, at the election of the Issuer (at the direction of the Collateral Manager),
“CCC” or the S&P Rating determined pursuant to clause (iii)(b) above;

provided that for purposes of the determination of the S&P Rating, (x) if the
applicable rating assigned by S&P to an Obligor or its obligations is on “credit
watch positive” by S&P, such rating shall be treated as being one sub-category
above such assigned rating and (y) if the applicable rating assigned by S&P to
an Obligor or its obligations is on “credit watch negative” by S&P, such rating
shall be treated as being one sub-category below such assigned rating.

“S&P Rating Agency Condition”: With respect to any event or any action taken or
to be taken by or on behalf of the Issuer, a condition that is satisfied if S&P
provides written confirmation (which may take the form of a press release or
other written communication which may be in electronic form or posted on S&P’s
website) that, with respect to its then-current rating of any Class of Secured
Notes rated by S&P, no immediate withdrawal or reduction will occur as a result
of such event or action; provided that the S&P Rating Agency Condition shall be
deemed to be satisfied if (i) no Class of Secured Notes then outstanding is then
rated by S&P (including due to the withdrawal by S&P of its rating on such
Notes) or (ii) S&P makes a public announcement or informs the Issuer, the
Collateral Manager or the Trustee in writing that (A) it believes that
satisfaction of the S&P Rating Agency Condition is not required with respect to
such event or action, (B) its practice is not to give such confirmations or
(C) it will not review such event or action for purposes of evaluating whether
to confirm the then-current ratings (or Initial Ratings) of the Secured Notes
rated by S&P.

“S&P Rating Factor”: With respect to each Collateral Obligation, the rating
factor determined in accordance with the table set forth in Section 3 of
Schedule 3 using such Collateral Obligation’s S&P Global Ratings’ credit rating.

“S&P Recovery Rate”: With respect to a Collateral Obligation, the recovery rate
set forth in Section 1 of Schedule 3 using the Initial Rating of the most senior
Class of Secured Notes Outstanding at the time of determination.

“S&P Recovery Rating”: With respect to a Collateral Obligation for which an S&P
Recovery Rate is being determined, the “Recovery Rating” assigned by S&P to such
Collateral Obligation.

“S&P Weighted Average Rating Factor”: With respect to all Collateral Obligations
with an S&P Rating of “CCC-” or higher, (i) the sum of the product of (x) the
principal balance of each such Collateral Obligation and (y) the S&P Rating
Factor divided by (ii) the Aggregate Principal Balance for all such Collateral
Obligations.

“Sale”: The meaning specified in Section 5.17.

 

57



--------------------------------------------------------------------------------

“Sale Proceeds”: All proceeds (excluding accrued interest, if any) received with
respect to Assets as a result of sales of such Assets in accordance with Article
XII less any reasonable expenses incurred by the Collateral Manager, the
Collateral Administrator or the Trustee (other than amounts payable as
Administrative Expenses) in connection with such sales. Sale Proceeds shall
include Principal Financed Accrued Interest received in respect of such sale.

“Scenario Default Rate”: With respect to the Class A-1 Notes, as of any date of
determination, the sum of:

 

  (a)

prior to the S&P CDO Monitor Election Date:

 

  (i)

0.247621; plus

 

  (ii)

the quotient of (x) the S&P Weighted Average Rating Factor divided by (y)
9162.65, minus

 

  (iii)

the quotient of (x) the Default Rate Dispersion divided by (y) 16757.2, minus

 

  (iv)

the quotient of (x) the Obligor Diversity Measure divided by (y) 7677.8, minus

 

  (v)

the quotient of (x) the Industry Diversity Measure divided by (y) 2177.56, minus

 

  (vi)

the quotient of (x) the Regional Diversity Measure divided by (y) 34.0948, plus

 

  (vii)

the quotient of (x) the Weighted Average Life divided by (y) 27.3896;

 

  (b)

on and after the S&P CDO Monitor Election Date, an estimate of the cumulative
default rate for the Current Portfolio or the Proposed Portfolio, as applicable,
consistent with S&P’s initial rating of the Class A-1 Notes, determined by the
Collateral Manager and the Collateral Administrator (which determination shall
be made solely by application of the S&P CDO Monitor at such time).

“Schedule of Collateral Obligations”: The schedule of Collateral Obligations
attached as Schedule 1 hereto, which schedule shall include the Obligor,
Principal Balance, coupon/spread, the stated maturity, the S&P Rating (unless
such rating is based on a credit estimate or is a private or confidential rating
from S&P) and the percentage of the aggregate commitment under each Revolving
Collateral Obligation and Delayed Drawdown Collateral Obligation that is funded,
as amended from time to time (without the consent of or any action on the part
of any Person) to reflect the release of Collateral Obligations pursuant to
Article X hereof and the inclusion of additional Collateral Obligations as
provided in Section 12.2 hereof.

“Scheduled Distribution”: With respect to any Asset, for each Due Date, the
scheduled payment of principal and/or interest and/or fee due on such Due Date
with respect to such Asset, determined in accordance with the assumptions
specified in Section 1.3 hereof.

 

58



--------------------------------------------------------------------------------

“Second Lien Loan”: Any assignment of or other interest in a Loan that (i) is
not (and that by its terms is not permitted to become) subordinate in right of
payment to any other obligation of the Obligor of the Loan other than a Senior
Secured Loan, a Qualified First Lien Loan or a First Lien/Last Out Loan with
respect to the liquidation of such Obligor or the collateral for such Loan
(subject to customary permitted liens) and (ii) is secured by a valid second
priority perfected security interest or lien in, to or on specified collateral
securing the Obligor’s obligations under the Loan, the value of which is
adequate (in the commercially reasonable judgment of the Collateral Manager) to
repay the Loan in accordance with its terms and to repay all other Loans of
equal or higher seniority secured by a lien or security interest in the same
collateral, which security interest or lien is not subordinate to the security
interest or lien securing any other debt for borrowed money other than a Senior
Secured Loan, a Qualified First Lien Loan or a First Lien/Last Out Loan on such
specified collateral (subject to customary permitted liens).

“Section 385 Rules”: The final and temporary regulations issued under
Section 385 of the Code, to the extent in effect at the relevant time.

“Secured Noteholders”: The Holders of the Secured Notes.

“Secured Notes”: The Class A Notes, the Class B Notes and the Class C Notes.

“Secured Parties”: The meaning specified in the Granting Clauses.

“Securities Account Control Agreement”: The securities account control agreement
dated as of the Closing Date among the Issuer and U.S. Bank National
Association, as Trustee and as custodian.

“Securities Act”: The United States Securities Act of 1933, as amended.

“Securities Intermediary”: The meaning specified in Section 8-102(a)(14) of the
UCC.

“Security Entitlement”: The meaning specified in Section 8-102(a)(17) of the
UCC.

“Selling Institution”: The entity obligated to make payments to the Issuer under
the terms of a Participation Interest.

“Senior Collateral Management Fee”: The meaning assigned to such term in the
Collateral Management Agreement. The parties acknowledge and agree that the
Senior Collateral Management Fee has been waived in accordance with Section 8 of
the Collateral Management Agreement for so long as ABPCI is the Collateral
Manager.

“Senior Revolver Facility”: With respect to any Loan, a senior secured revolving
facility incurred by the Obligor of such Loan that is prior in right of payment
to such Loan so long as the outstanding principal balance and unfunded
commitments of such facility does not exceed 15% of the sum of (x) the
outstanding principal balance of the Loan, plus (y) the outstanding principal
balance and unfunded commitments of such revolving facility, plus (z) the
outstanding principal balance of any other debt for borrowed money incurred by
such Obligor that is pari passu with such Loan.

 

59



--------------------------------------------------------------------------------

“Senior Secured Loan”: Any Loan that: (a) is not (and cannot by its terms
become) subordinate in right of payment to any other obligation of the Obligor
of such Loan (subject to customary exceptions for permitted liens including an
Obligor’s obligations thereunder in respect of its trade claims, accounts
receivables, inventory, capitalized leases and similar obligations and Senior
Revolver Facilities); (b) is secured by a valid first-priority perfected
security interest or lien in, to or on specified collateral securing the
Obligor’s obligations under the Loan (subject to customary exceptions for
permitted liens); and (c) the value of the collateral securing the Loan at the
time of acquisition together with other attributes of the Obligor (including,
without limitation, its general financial condition, ability to generate cash
flow available for debt service and other demands for that cash flow) is
adequate (in the commercially reasonable judgment of the Collateral Manager) to
repay the Loan in accordance with its terms and to repay all other Loans of
equal seniority secured by a first lien or security interest in the same
collateral; provided that, solely for purposes of the Concentration Limitations,
Qualified First Lien Loans shall be deemed to be Senior Secured Loans.

“Similar Law”: Any federal, state, local, non-U.S. or other law or regulation
that could cause the underlying assets of the Issuer to be treated as assets of
the investor in any Note (or any interest therein) by virtue of its interest and
thereby subject the Issuer or the Collateral Manager (or other persons
responsible for the investment and operation of the Issuer’s assets) to Other
Plan Law.

“Small Obligor Loan”: Any Loan (other than an Eligible Recurring Revenue Loan or
a Hybrid Asset-Based Loan) issued by an Obligor that has a trailing twelve month
EBITDA of less than $5,000,000, as measured at the time of such Collateral
Obligation’s acquisition or origination based on the most recent financial
information provided by such Obligor.

“Special Redemption”: The meaning specified in Section 9.6.

“Special Redemption Amount”: The meaning specified in Section 9.6.

“Special Redemption Date”: The meaning specified in Section 9.6.

“Specified Amendment”: With respect to any Collateral Obligation, any amendment,
waiver or modification of the Underlying Instrument which would:

(a) modify the amortization schedule with respect to such Collateral Obligation
in a manner that (i) reduces the dollar amount of any Scheduled Distribution by
more than the greater of (x) 25% and (y) U.S.$250,000, (ii) postpones any
Scheduled Distribution by more than two payment periods or (iii) causes the
Weighted Average Life of the applicable Collateral Obligation to increase by
more than 25%;

(b) reduce or increase the cash interest rate payable by the Obligor thereunder
by more than 100 basis points (excluding any increase in an interest rate
arising by operation of a default or penalty interest clause under a Collateral
Obligation or as a result of an increase in the interest rate index for any
reason other than such amendment, waiver or modification);

 

60



--------------------------------------------------------------------------------

(c) extend the stated maturity date of such Collateral Obligation by (i) more
than 24 months or (ii) beyond the Stated Maturity;

(d) contractually or structurally subordinate such Collateral Obligation by
operation of a priority of payments, turnover provisions, the transfer of assets
in order to limit recourse to the related Obligor or the granting of liens
(other than customary permitted liens) on any of the underlying collateral
securing such Collateral Obligation;

(e) release any party from its obligations under such Collateral Obligation, if
such release would have a material adverse effect on the Collateral Obligation;
or

(f) reduce the principal amount of the applicable Collateral Obligation.

“Specified Event”: With respect to any Collateral Obligation that is the subject
of a credit estimate by S&P, the occurrence of any of the following events:

(a) nonpayment of interest or principal;

(b) the rescheduling of any interest or principal in any part of the capital
structure of the related Obligor;

(c) any breach of a covenant by such Obligor;

(d) any act or omission that, in the determination of the Collateral Manager
using commercially reasonable efforts, absent a cure by such Obligor, will
result in a breach of a covenant occurring the next six months;

(e) any restructuring of debt (including proposed debt) of such Obligor;

(f) the occurrence of significant transactions (including any sale or
acquisition of assets);

(g) the reduction or increase in the Cash interest rate payable by the Obligor
thereunder (excluding any increase in an interest rate arising by operation of a
default or penalty interest clause under a Collateral Obligation);

(h) a Maturity Amendment; or

(i) the addition of payment-in-kind terms of such Collateral Obligation.

“STAMP”: The meaning specified in Section 2.5(a).

“Standard of Care”: The meaning specified in the Collateral Management
Agreement.

“Standby Directed Investment”: Initially, a non-interest bearing cash account
(which investment is, for the avoidance of doubt, an Eligible Investment);
provided that the Issuer, or the Collateral Manager on behalf of the Issuer, may
by written notice to the Trustee change the Standby Directed Investment to any
other Eligible Investment of the type described in clause (ii) of the definition
of “Eligible Investments”, as certified to the Trustee in such notice, maturing
not later than the earlier of (i) 30 days after the date of such investment
(unless putable at par to the issuer thereof) or (ii) the Business Day
immediately preceding the next Payment Date (or such shorter maturities
expressly provided herein).

 

61



--------------------------------------------------------------------------------

“Stated Maturity”: With respect to the Notes of any Class, the date specified as
such in Section 2.3.

“Step-Down Obligation”: An obligation which by the terms of the related
Underlying Instruments provides for a decrease in the per annum interest rate on
such obligation (other than by reason of any change in the applicable index or
benchmark rate used to determine such interest rate) or in the spread over the
applicable index or benchmark rate, solely as a function of the passage of time;
provided that an obligation providing for payment of a constant rate of interest
at all times after the date of acquisition by the Issuer shall not constitute a
Step-Down Obligation.

“Step-Up Obligation”: An obligation which by the terms of the related Underlying
Instruments provides for an increase in the per annum interest rate on such
obligation, or in the spread over the applicable index or benchmark rate, solely
as a function of the passage of time (and does not provide for any subsequent
decrease); provided that an obligation providing for payment of a constant rate
of interest at all times after the date of acquisition by the Issuer shall not
constitute a Step-Up Obligation.

“Structured Finance Obligation”: Any obligation of a special purpose vehicle
secured directly by, referenced to, or representing ownership of, a pool of
receivables, loans, securities or other financial assets, including
collateralized debt obligations.

“Subordinated Collateral Management Fee”: The meaning assigned to such term in
the Collateral Management Agreement. The parties acknowledge and agree that the
Subordinated Collateral Management Fee has been waived in accordance with
Section 8 of the Collateral Management Agreement for so long as ABPCI is the
Collateral Manager.

“Subordinated Notes”: The subordinated notes issued pursuant to this Indenture
and having the characteristics specified in Section 2.3.

“Subsequent Delivery Date”: The settlement date with respect to the Issuer’s
acquisition of a Collateral Obligation to be pledged to the Trustee after the
Closing Date.

“Substitute Collateral Obligations”: Collateral Obligations conveyed by the
Transferor to the Issuer in accordance with the Master Transfer Agreement as
substitute Collateral Obligations pursuant to Section 12.3(a).

“Successor Entity”: The meaning specified in Section 7.10.

“Synthetic Security”: A security or swap transaction, other than a Participation
Interest, that has payments associated with either payments of interest on
and/or principal of a reference obligation or the credit performance of a
reference obligation.

“Target Initial Par Amount”: U.S.$302,000,000.

 

62



--------------------------------------------------------------------------------

“Target Initial Par Condition”: A condition satisfied as of the Effective Date
if the Aggregate Principal Balance of Collateral Obligations that are held by
the Issuer and that the Issuer has committed to acquire on such date, together
with the amount of any proceeds of sales, prepayments, maturities or redemptions
of Collateral Obligations acquired by the Issuer prior to such date (other than
any such proceeds that have been reinvested in Collateral Obligations held by
the Issuer on the Effective Date), will equal or exceed the Target Initial Par
Amount; provided that for purposes of this definition, any Collateral Obligation
that becomes a Defaulted Obligation prior to the Effective Date shall be treated
as having a Principal Balance equal to its Principal Collateralization Amount.

“Tax”: Any tax, levy, impost, duty, charge or assessment of any nature
(including interest, penalties and additions thereto) imposed by any
governmental taxing authority.

“Tax Account Reporting Rules”: FATCA, and any other laws, intergovernmental
agreements, administrative guidance or official interpretations, adopted or
entered into on, before or after the date of this Indenture, by one or more
governments providing for the collection of financial account information and
the automatic exchange of such information between or among governments for
purposes of improving tax compliance, including but not limited to the Cayman
FATCA Legislation, and any laws, intergovernmental agreements or other guidance
adopted pursuant to the global standard for automatic exchange of financial
account information issued by the Organisation for Economic Cooperation and
Development.

“Tax Account Reporting Rules Compliance”: Compliance with the Tax Account
Reporting Rules as necessary to avoid (a) fines, penalties, or other sanctions
imposed on the Issuer or any of its directors or (b) the withholding or
imposition of tax from or in respect of payments to or for the benefit of the
Issuer.

“Tax Event”: An event that occurs (a) if a change in or the adoption of any U.S.
or foreign tax statute or treaty, or any change in or the issuance of any
regulation (whether final, temporary or proposed), rule, ruling, practice,
procedure or judicial decision or interpretation of the foregoing after the
Closing Date results in (i) any Obligor under any Collateral Obligation being
required to deduct or withhold from any payment under such Collateral Obligation
to the Issuer for or on account of any Tax for whatever reason and such Obligor
is not required to pay to the Issuer such additional amount as is necessary to
ensure that the net amount actually received by the Issuer (free and clear of
Taxes, whether assessed against such Obligor or the Issuer) will equal the full
amount that the Issuer would have received had no such deduction or withholding
occurred or (ii) the Issuer being required to deduct or withhold from any
payment to another Person for or on account of any tax for whatever reason and
the Issuer being required to pay to such Person such additional amount as is
necessary to ensure that the net amount actually received by such Person (after
payment of all taxes, whether assessed against such Person or the Issuer) will
equal the full amount that the Person would have received had no such taxes been
imposed or (b) any jurisdiction imposes net income, profits or similar Tax on
the Issuer, and the aggregate amount of such a tax or taxes imposed on the
Issuer or withheld from payments to the Issuer and with respect to which the
Issuer receives less than the full amount that the Issuer would have received
had no such deduction occurred, and of “gross-up payments” required to be made
by the Issuer is in excess of $1,000,000 (x) during the Collection Period in
which such event occurs or (y) during any 12-month period.

 

63



--------------------------------------------------------------------------------

“Tax Redemption”: The meaning specified in Section 9.3(a).

“Total Capitalization”: An amount equal to, without duplication (i) the
Aggregate Principal Balance of all Collateral Obligations (other than Defaulted
Obligations), plus (ii) the aggregate amount of Principal Proceeds on deposit in
the Collection Account, the Ramp-Up Account and the Revolver Funding Account, in
each case including Eligible Investments, plus (iii) the Principal
Collateralization Amount for all Defaulted Obligations.

“Trading Plan”: The meaning specified in Section 12.2(b).

“Trading Plan Period”: The meaning specified in Section 12.2(b).

“Transaction Documents”: This Indenture, the Securities Account Control
Agreement, the Collateral Management Agreement, the Purchase Agreement, the
Collateral Administration Agreement, the Master Transfer Agreement, the
Administration Agreement, the AML Services Agreement, the Registered Office
Terms and the EU Retention Letter.

“Transfer”: The meaning specified in Section 2.12(j).

“Transfer Agent”: The Person or Persons, which may be the Issuer, authorized by
the Issuer to exchange or register the transfer of Notes.

“Transferor”: The BDC, in its capacity as seller under the Master Transfer
Agreement.

“Transparency and Reporting Requirements”: The transparency and reporting
requirements of Article 7 of the EU Securitisation Regulation.

“Trust Officer”: When used with respect to the Trustee and the Bank (in all of
its capacities), any officer within the Corporate Trust Office (or any successor
group of the Trustee) including any president, vice president, assistant vice
president or officer of the Trustee and the Bank (in all of its capacities)
customarily performing functions similar to those performed by the persons who
at the time shall be such officers, respectively, or to whom any corporate trust
matter is referred at the Corporate Trust Office because of such person’s
knowledge of and familiarity with the particular subject and, in each case,
having direct responsibility for the administration of this Indenture.

“Trustee”: The meaning specified in the first sentence of this Indenture, and
any successor thereto.

“Trustee’s Website”: The meaning specified in Section 10.7(g).

“UCC”: The Uniform Commercial Code as in effect in the State of New York or, if
different, the political subdivision of the United States that governs the
perfection of the relevant security interest as amended from time to time.

“Uncertificated Security”: The meaning specified in Section 8-102(a)(18) of the
UCC.

 

64



--------------------------------------------------------------------------------

“Underlying Instrument”: The indenture or other agreement pursuant to which an
Asset has been issued or created and, other than for purposes of Section 6.19,
each other agreement that governs the terms of or secures the obligations
represented by such Asset or of which the holders of such Asset are the
beneficiaries.

“United States Tax Person”: A “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“Unregistered Securities”: The meaning specified in Section 5.17(c).

“Unsaleable Asset”: (a)(i) A Defaulted Obligation, (ii) an Equity Security or
(iii) an obligation received in connection with an Offer or a Permitted Offer,
in a restructuring or plan of reorganization with respect to the Obligor, in
each case, in respect of which the Issuer has not received a payment in cash
during the preceding 12 months or (b) any Collateral Obligation identified in an
officer’s certificate of the Collateral Manager as having a current Market Value
(and such Market Value shall not be determined pursuant to clause (iv) of the
definition thereof) of less than $1,000, in the case of each of (a) and (b) with
respect to which the Collateral Manager certifies to the Trustee that (x) it has
made commercially reasonable efforts to dispose of such obligation for at least
90 days and (y) in its commercially reasonable judgment such obligation is not
expected to be saleable in the foreseeable future.

“Unsecured Loan”: A senior unsecured Loan which is not (and by its terms is not
permitted to become) subordinate in right of payment to any other debt for
borrowed money incurred by the Obligor under such Loan.

“U.S. person”: The meaning specified in Regulation S.

“U.S. Retention Provider”: ABPCI Direct Lending Fund CLO VI Depositor LLC, a
Delaware limited liability company, in its capacity as a “majority-owned
affiliate” of a “sponsor”.

“U.S. Risk Retention Rules”: The final rules implementing the credit risk
retention requirements of Section 941 of the Dodd Frank Wall Street Reform and
Consumer Protection Act.

“Warehouse Facility”: The credit agreement dated as of January 30, 2019 by and
among ABPCIC Funding I LLC, as borrower, the senior lenders party thereto from
time to time, Barclays Bank PLC, New York Branch, as facility agent, and U.S.
Bank National Association, as collateral administrator, custodian and collateral
agent, as amended or otherwise modified prior to the Closing Date.

“Weighted Average Fixed Rate Coupon”: As of any date, the number, expressed as a
percentage obtained by dividing (a) an amount equal to the sum of the products
of (x) for each Fixed Rate Obligation, the stated interest coupon on such
Collateral Obligation and (y) the Principal Balance of such Collateral
Obligation (excluding the unfunded portion of any Delayed Drawdown Collateral
Obligations or Revolving Collateral Obligations); by an amount equal to the
Aggregate Principal Balance of all Fixed Rate Obligations as of such date (in
each case, excluding any PIK Loan to the extent of any non-cash interest and
excluding the unfunded portion of any Delayed Drawdown Collateral Obligations or
Revolving Collateral Obligations that are Fixed Rate Obligations); provided that
if the foregoing amount is less than 7.00%, then all or a portion of the
Weighted Average Fixed Rate Coupon Adjustment, if any, as of such date, to the
extent not exceeding such shortfall, shall be added to such result.

 

65



--------------------------------------------------------------------------------

“Weighted Average Fixed Rate Coupon Adjustment”: As of any date of
determination, a fraction (expressed as a percentage), the numerator of which is
equal to the product of (i) the excess, if any, of the Weighted Average Spread
for such date over the Weighted Average Spread selected by the Collateral
Manager at such time in connection with the S&P CDO Monitor Test, and (ii) the
Aggregate Principal Balance of all Collateral Obligations that are not Fixed
Rate Obligations as of such date, and the denominator of which is the Aggregate
Principal Balance of all Fixed Rate Obligations as of such date (in each case,
excluding the unfunded portion of any Delayed Drawdown Collateral Obligations or
Revolving Collateral Obligations that are Fixed Rate Obligations). In computing
the Weighted Average Fixed Rate Coupon Adjustment on any date, the Weighted
Average Spread for such date shall be computed as if the Weighted Average Spread
Adjustment was equal to zero.

“Weighted Average Life”: As of any date of determination with respect to all
Collateral Obligations other than Defaulted Obligations, the number of years
following such date obtained by summing the products obtained by:

(a) multiplying (i) the Average Life at such time of each such Collateral
Obligation by (ii) the Principal Balance of such Collateral Obligation;

and dividing such sum by:

(b) the Aggregate Principal Balance at such time of all Collateral Obligations
(other than Defaulted Obligations).

For the purposes of the foregoing, the “Average Life” is, on any date of
determination with respect to any Collateral Obligation, the quotient obtained
by dividing (i) the sum of the products of (a) the number of years (rounded to
the nearest one hundredth thereof) from such date to the respective dates of
each successive Scheduled Distribution of principal of such Collateral
Obligation and (b) the respective amounts of principal of such Scheduled
Distributions by (ii) the sum of all successive Scheduled Distributions of
principal on such Collateral Obligation.

“Weighted Average S&P Recovery Rate”: With respect to the Class A-1 Notes, as of
any date of determination, the number, expressed as a percentage, determined by
summing the products obtained by multiplying the outstanding Principal Balance
of each Collateral Obligation by its corresponding recovery rate as determined
in accordance with Section 1 of Schedule 3, dividing such sum by the Aggregate
Principal Balance of all Collateral Obligations, and rounding to the nearest
tenth of a percent.

“Weighted Average Spread”: As of any date, the number determined by dividing
(a) the amount equal to (A) the Aggregate Funded Spread (with respect to all
Collateral Obligations that are not Fixed Rate Obligations) plus (B) the
Aggregate Unfunded Spread; by an amount equal to the Aggregate Principal Balance
of all Floating Rate Obligations as of such date, in each case, excluding any
PIK Loan to the extent of any non-cash interest; provided that if the foregoing
amount is less than Weighted Average Spread selected by the Collateral Manager
in connection with the S&P CDO Monitor Test, then all or a portion of the
Weighted Average Spread Adjustment, if any, as of such date, to the extent not
exceeding such shortfall, shall be added to such result.

 

66



--------------------------------------------------------------------------------

“Weighted Average Spread Adjustment”: As of any date, a fraction (expressed as a
percentage), the numerator of which is equal to the product of (i) the excess,
if any, of the Weighted Average Fixed Rate Coupon for such date over 7.00% and
(ii) the Aggregate Principal Balance of all Fixed Rate Obligations as of such
date (in each case, excluding the unfunded portion of any Delayed Drawdown
Collateral Obligations or Revolving Collateral Obligations that are Fixed Rate
Obligations), and the denominator of which is the Aggregate Principal Balance of
all Collateral Obligations that are not Fixed Rate Obligations as of such date.
In computing the Weighted Average Spread Adjustment on any date, the Weighted
Average Fixed Rate Coupon for such date shall be computed as if the Weighted
Average Fixed Rate Coupon Adjustment was equal to zero.

“Zero Coupon Obligation”: Any debt security that by its terms (a) does not bear
interest for all or part of the remaining period that it is outstanding,
(b) provides for periodic payments of interest in Cash less frequently than
semi-annually or (c) pays interest only at its stated maturity.

Section 1.2 Usage of Terms. With respect to all terms in this Indenture, the
singular includes the plural and the plural the singular; words importing any
gender include the other genders; references to “writing” include printing,
typing, lithography and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
amendments, modifications and supplements thereto or any changes therein entered
into in accordance with their respective terms and not prohibited by this
Indenture; references to Persons include their permitted successors and assigns;
and the term “including” means “including without limitation.” All references in
this Indenture to designated “Articles,” “Sections,” “subsections” and other
subdivisions are to the designated articles, sections, sub-sections and other
subdivisions of this Indenture. The words “herein,” “hereof,” “hereunder” and
other words of similar import refer to this Indenture as a whole and not to any
particular article, section, subsection or other subdivision.

Section 1.3 Assumptions as to Assets and Rules of Construction. In connection
with all calculations required to be made pursuant to this Indenture with
respect to Scheduled Distributions on any Asset, or any payments on any other
assets included in the Assets, with respect to the sale of and reinvestment in
Collateral Obligations, and with respect to the income that can be earned on
Scheduled Distributions on such Assets and on any other amounts that may be
received for deposit in the Collection Account, the provisions set forth in this
Section 1.3 shall be applied. The provisions of this Section 1.3 shall be
applicable to any determination or calculation that is covered by this
Section 1.3, whether or not reference is specifically made to Section 1.3,
unless some other method of calculation or determination is expressly specified
in the particular provision.

(a) For purposes of calculating all Concentration Limitations, in both the
numerator and the denominator of any component of the Concentration Limitations,
Defaulted Obligations shall be treated as having a Principal Balance equal to
the portion of the Principal Collateralization Amount relating to such Defaulted
Obligations. Except where expressly referenced herein for inclusion in such
calculations, Defaulted Obligations shall not be included in the calculation of
the Collateral Quality Test.

 

67



--------------------------------------------------------------------------------

(b) If withholding tax is imposed on (i) any late payment fees, prepayment fees
or other similar fees, (ii) any amendment, waiver, consent or extension fees or
(iii) commitment fees or other similar fees in respect of Revolving Collateral
Obligations and Delayed Drawdown Collateral Obligations, the Collateral Quality
Test and the Coverage Tests shall be calculated thereafter net of the full
amount of such withholding tax unless the related Obligor is required to make
“gross-up” payments to the Issuer that cover the full amount of any such
withholding tax on an after-tax basis pursuant to the Underlying Instruments
with respect thereto.

(c) For purposes of calculating the Coverage Tests, except as otherwise
specified in the Coverage Tests, such calculations shall not include scheduled
interest and principal payments on Defaulted Obligations unless or until such
payments are actually made.

(d) For purposes of calculating compliance with each of the Concentration
Limitations all calculations shall be rounded to the nearest 0.1%. All other
calculations, unless otherwise set forth herein or the context otherwise
requires, shall be rounded to the nearest ten-thousandth if expressed as a
percentage, and to the nearest one-hundredth if expressed otherwise.

(e) For each Collection Period and as of any date of determination, the
Scheduled Distribution on any Asset (excluding Defaulted Obligations, which,
except as otherwise provided herein, shall be assumed to have a Scheduled
Distribution of zero, except to the extent any payments have actually been
received) shall be the sum of (i) the total amount of payments and collections
anticipated to be received during such Collection Period in respect of such
Asset (including the proceeds of the sale of such Asset received and, in the
case of sales which have not yet settled, to be received during the Collection
Period and not reinvested in additional Collateral Obligations or Eligible
Investments or retained in the Collection Account for subsequent reinvestment
pursuant to Section 12.2) that, if paid as scheduled, will be available in the
Collection Account at the end of the Collection Period and (ii) any such amounts
received by the Issuer in prior Collection Periods that were not disbursed on a
previous Payment Date.

(f) Each Scheduled Distribution receivable with respect to an Asset shall be
assumed to be received on the applicable Due Date, and each such Scheduled
Distribution shall be assumed to be immediately deposited in the Collection
Account to earn interest at the Assumed Reinvestment Rate. All such funds shall
be assumed to continue to earn interest until the date on which they are
required to be available in the Collection Account for application, in
accordance with the terms hereof, to payments of principal of or interest on the
Notes or other amounts payable pursuant to this Indenture. For purposes of the
applicable determinations required by Section 10.7(b)(v), Article XII and the
definition of “Interest Coverage Ratio”, the expected interest on the Secured
Notes and Floating Rate Obligations shall be calculated using the then current
interest rates applicable thereto.

(g) All calculations with respect to Scheduled Distributions on the Assets shall
be made on the basis of information as to the terms of each such Asset and upon
reports of payments, if any, received on such Asset that are furnished by or on
behalf of the Obligor of such Asset and, to the extent they are not manifestly
in error, such information or reports may be conclusively relied upon in making
such calculations.

 

68



--------------------------------------------------------------------------------

(h) References in Section 11.1(a) to calculations made on a “pro forma basis”
shall mean such calculations after giving effect to all payments, in accordance
with the Priority of Payments described herein, that precede (in priority of
payment) or include the clause in which such calculation is made.

(i) Notwithstanding any other provision of this Indenture to the contrary, all
monetary calculations under this Indenture shall be in Dollars.

(j) Any reference in this Indenture to an amount of the Trustee’s or the
Collateral Administrator’s fees calculated with respect to a period at a per
annum rate shall be computed on the basis of a 360-day year of twelve 30-day
months prorated for the related Interest Accrual Period and shall be based on
the Aggregate Principal Balance of the Assets (excluding any Assets that
constitute Interest Proceeds) as of the first day of the related Collection
Period.

(k) To the extent there is, in the reasonable determination of the Collateral
Administrator or the Trustee, any ambiguity in the interpretation of any
definition or term contained in this Indenture or to the extent the Collateral
Administrator and/or the Trustee reasonably determine that more than one
methodology can be used to make any of the determinations or calculations set
forth herein, the Collateral Administrator and/or the Trustee shall be entitled
to request direction from the Collateral Manager as to the interpretation and/or
methodology to be used, and the Collateral Administrator and/or the Trustee
shall follow such direction and shall be entitled to conclusively rely thereon
without any responsibility or liability therefor.

(l) For purposes of calculating the Weighted Average Spread or Weighted Average
Fixed Rate Coupon, (i) a Collateral Obligation that is a Step-Down Obligation
shall be treated as having the lowest per annum interest rate or spread over the
applicable index or benchmark rate over the remaining maturity of such
Collateral Obligation and (ii) a Collateral Obligation that is a Step-Up
Obligation shall be treated as having the then current per annum interest rate
or spread over the applicable index or benchmark rate.

(m) For purposes of calculating compliance with any tests under this Indenture,
the trade date (and not the settlement date) with respect to any acquisition or
disposition of a Collateral Obligation or Eligible Investment shall be used to
determine whether and when such acquisition or disposition has occurred.

(n) For purposes of determining the Coverage Tests, the Collateral Quality Test
and the Concentration Limitations (and related computations of stated interest
coupons and Aggregate Funded Spread), capitalized or deferred interest (and any
other interest that is not paid in cash) shall be excluded.

(o) For purposes of calculating the EU Retained Amount and determining whether
an EU Retention Deficiency has occurred, the Principal Balance of any Asset
shall be its Principal Balance in each case without any adjustments for
acquisition price or the application of haircuts or other adjustments.

 

69



--------------------------------------------------------------------------------

ARTICLE II

THE NOTES

Section 2.1 Forms Generally. The Notes and the Trustee’s or Authenticating
Agent’s certificate of authentication thereon (the “Certificate of
Authentication”) shall be in substantially the forms required by this Article,
with such appropriate insertions, omissions, substitutions and other variations
as are required or permitted by this Indenture, and may have such letters,
numbers or other marks of identification and such legends or endorsements placed
thereon, as may be consistent herewith, determined by the Authorized Officers of
the Applicable Issuer executing such Notes as evidenced by their execution of
such Notes. Any portion of the text of any Note may be set forth on the reverse
thereof, with an appropriate reference thereto on the face of the Note.

Section 2.2 Forms of Notes. (a) The forms of the Notes, including the forms of
Certificated Secured Notes, Certificated Subordinated Notes, Regulation S Global
Secured Notes and Rule 144A Global Secured Notes, shall be as set forth in the
applicable part of Exhibit A hereto.

(b) Secured Notes and Subordinated Notes.

(i) The Secured Notes (other than the Potential Equity Notes) of each Class sold
to persons who are not U.S. persons in offshore transactions in reliance on
Regulation S shall each be issued initially in the form of one permanent Global
Secured Note per Class in definitive, fully registered form without interest
coupons substantially in the applicable form attached as Exhibit A-1 hereto, in
the case of the Secured Notes (each, a “Regulation S Global Secured Note”), and
shall be deposited on behalf of the subscribers for such Notes represented
thereby with the Trustee as custodian for, and registered in the name of a
nominee of, DTC for the respective accounts of Euroclear and Clearstream, duly
executed by the Applicable Issuers and authenticated by the Trustee as
hereinafter provided.

(ii) The Secured Notes of each Class (other than the Potential Equity Notes)
sold to persons that are QIB/QPs shall each be issued initially in the form of
one permanent Global Secured Note per Class in definitive, fully registered form
without interest coupons substantially in the applicable form attached as
Exhibit A-1 hereto (each, a “Rule 144A Global Secured Note”) and shall be
deposited on behalf of the subscribers for such Notes represented thereby with
the Trustee as custodian for, and registered in the name of a nominee of, DTC,
duly executed by the Applicable Issuers and authenticated by the Trustee as
hereinafter provided unless such person notifies the Trustee and the Issuer in
writing that it elects to receive a Certificated Secured Note and complies with
all transfer requirements related to such acquisition. Any Secured Notes of any
Class that are sold to persons that, at the time of the acquisition, purported
acquisition or proposed acquisition of any such Secured Note, are Institutional
Accredited Investors (or, if so elected by such persons, Qualified Institutional
Buyers) and Qualified Purchasers (or a corporation, partnership, limited
liability company or other entity (other than a trust), each shareholder,
partner, member or other equity owner of which is a Qualified Purchaser), shall
be issued

 

70



--------------------------------------------------------------------------------

in the form of definitive, fully registered notes without coupons substantially
in the applicable form attached as Exhibit A-2 hereto (a “Certificated Secured
Note”) which shall be registered in the name of the beneficial owner or a
nominee thereof, duly executed by the Issuer and authenticated by the Trustee as
hereinafter provided. The Subordinated Notes sold to (i) QIB/QPs or
(ii) Institutional Accredited Investors and either Qualified Purchasers or a
corporation, partnership, limited liability company or other entity (other than
a trust), each shareholder, partner, member or other equity owner of which is a
Qualified Purchaser shall be issued in the form of definitive, fully registered
notes without coupons substantially in the form attached as Exhibit A-3 hereto
(each, a “Certificated Subordinated Note” and, together with the Certificated
Secured Notes, “Certificated Notes”) which shall be registered in the name of
the beneficial owner or a nominee thereof, duly executed by the Issuer and
authenticated by the Trustee upon Issuer Order as hereinafter provided.

(iii) The aggregate principal amount of the Global Secured Notes may from time
to time be increased or decreased by adjustments made on the records of the
Trustee or DTC or its nominee, as the case may be, as hereinafter provided.

(iv) Notwithstanding anything contained herein to the contrary, any Classes of
Secured Notes that are Potential Equity Notes may not be held in the form of
Global Secured Notes. The Class B Notes and Class C Notes shall constitute
Potential Equity Notes on the Closing Date and shall be issued as Certificated
Notes on the Closing Date.

(c) Book Entry Provisions. This Section 2.2(c) shall apply only to Global
Secured Notes deposited with or on behalf of DTC.

The provisions of the “Operating Procedures of the Euroclear System” of
Euroclear and the “Terms and Conditions Governing Use of Participants” of
Clearstream, respectively, shall be applicable to the Global Secured Notes
insofar as interests in such Global Secured Notes are held by the Agent Members
of Euroclear or Clearstream, as the case may be.

Agent Members shall have no rights under this Indenture with respect to any
Global Secured Notes held on their behalf by the Trustee, as custodian for DTC
and DTC may be treated by the Applicable Issuer, the Trustee, and any agent of
the Applicable Issuer or the Trustee as the absolute owner of such Note for all
purposes whatsoever. Notwithstanding the foregoing, nothing herein shall prevent
the Applicable Issuer, the Trustee, or any agent of the Applicable Issuer or the
Trustee, from giving effect to any written certification, proxy or other
authorization furnished by DTC or impair, as between DTC and its Agent Members,
the operation of customary practices governing the exercise of the rights of a
Holder of any Note.

Section 2.3 Authorized Amount; Stated Maturity; Denominations. The aggregate
principal amount of Secured Notes and Subordinated Notes that may be
authenticated and delivered under this Indenture is limited to U.S.$300,500,000
aggregate principal amount of Notes except for (i) Deferred Interest with
respect to the Class B Notes and the Class C Notes, (ii) Notes authenticated and
delivered upon registration of transfer of, or in exchange for, or in lieu of,
other Notes pursuant to Section 2.5, Section 2.6 or Section 8.5 of this
Indenture or (iii) Additional Notes issued in accordance with Sections 2.13 and
3.2.

 

71



--------------------------------------------------------------------------------

Such Notes shall be divided into the Classes, having the designations, original
principal amounts and other characteristics as follows:

 

Designation    Class A-1
Notes   Class A-2A
Notes   Class A-2B
Notes   Class B
Notes   Class C
Notes   Subordinated
Notes

Type

   Senior
Secured
Floating Rate
Notes   Senior
Secured
Floating Rate
Notes   Senior
Secured
Fixed Rate
Notes   Secured
Deferrable
Floating
Rate Notes   Secured
Deferrable
Floating
Rate Notes   Subordinated
Notes

Issuer(s)

   Co-Issuers   Co-Issuers   Co-Issuers   Co-Issuers   Co-Issuers   Issuer

Original Principal Amount (U.S.$)

   $178,200,000   $25,000,000   $9,950,000   $16,400,000   $17,350,000  
$53,600,000

S&P Initial Rating

   “AAA (sf)”   “AA (sf)”   “AA (sf)”   “A- (sf)”   “BBB- (sf)”   N/A

Interest Rate

   LIBOR1 +
1.73%   LIBOR +
2.45%   4.2319%   LIBOR +
3.40%   LIBOR +
4.40%   N/A

Interest Deferrable

   No   No   No   Yes   Yes   N/A

Stated Maturity

   Aug. 9, 2030   Aug. 9, 2030   Aug. 9, 2030   Aug. 9, 2030   Aug. 9, 2030  
Aug. 9, 2030

Minimum Denominations (U.S.$)

(Integral Multiples)

   $250,000
($1.00)   $250,000
($1.00)   $250,000
($1.00)   $250,000
($1.00)   $250,000
($1.00)   $250,000
($1.00)

Priority Classes

   None   A-1   A-1   A-1, A-2A,
A-2B   A-1, A-2A,
A-2B, B   A-1, A-2A,
A-2B, B, C

Pari Passu Classes

   None   A-2B   A-2A   None   None   None

Junior Classes

   A-2A, A-2B,
B, C,
Subordinated   B, C,
Subordinated   B, C,
Subordinated   C,
Subordinated   Subordinated   None

The Notes shall be issued in minimum denominations of U.S.$250,000 and integral
multiples of U.S.$1.00 in excess thereof. Notes shall only be transferred or
resold in compliance with the terms of this Indenture.

 

1 

If a LIBOR Event occurs, LIBOR may be replaced with an Alternative Rate as set
forth in the definition or “LIBOR”.

 

72



--------------------------------------------------------------------------------

Section 2.4 Execution, Authentication, Delivery and Dating. The Notes shall be
executed on behalf of each of the Applicable Issuers by one of their respective
Authorized Officers. The signature of such Authorized Officer on the Notes may
be manual or facsimile.

Notes bearing the manual or facsimile signatures of individuals who were at any
time the Authorized Officers of the Applicable Issuer, shall bind the Applicable
Issuers notwithstanding the fact that such individuals or any of them have
ceased to hold such offices prior to the authentication and delivery of such
Notes or did not hold such offices at the date of issuance of such Notes.

At any time and from time to time after the execution and delivery of this
Indenture, the Issuer and the Co-Issuer may deliver Notes executed by the
Applicable Issuers to the Trustee or the Authenticating Agent for authentication
and the Trustee or the Authenticating Agent, upon Issuer Order, shall
authenticate and deliver such Notes as provided in this Indenture and not
otherwise.

Each Note authenticated and delivered by the Trustee or the Authenticating Agent
upon Issuer Order on the Closing Date shall be dated as of the Closing Date. All
other Notes that are authenticated after the Closing Date for any other purpose
under this Indenture shall be dated the date of their authentication.

Notes issued upon transfer, exchange or replacement of other Notes shall be
issued in authorized denominations reflecting the original Aggregate Outstanding
Amount of the Notes so transferred, exchanged or replaced, but shall represent
only the current Outstanding principal amount of the Notes so transferred,
exchanged or replaced. If any Note is divided into more than one Note in
accordance with this Article II, the original principal amount of such Note
shall be proportionately divided among the Notes delivered in exchange therefor
and shall be deemed to be the original aggregate principal amount of such
subsequently issued Notes.

No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a Certificate of
Authentication, substantially in the form provided for herein, executed by the
Trustee or by the Authenticating Agent by the manual signature of one of their
authorized signatories, and such certificate upon any Note shall be conclusive
evidence, and the only evidence, that such Note has been duly authenticated and
delivered hereunder.

Section 2.5 Registration, Registration of Transfer and Exchange. (a) The Issuer
shall cause the Notes to be Registered and shall cause to be kept a register
(the “Register”) at the office of the Trustee in which, subject to such
reasonable regulations as it may prescribe, the Issuer shall provide for the
registration of Notes and the registration of transfers of Notes. The Trustee is
hereby initially appointed registrar (the “Registrar”) for the purpose of
registering Notes and transfers of such Notes with respect to the Register
maintained in the United States as herein provided. Upon any resignation or
removal of the Registrar, the Issuer shall promptly appoint a successor or, in
the absence of such appointment, assume the duties of Registrar.

 

73



--------------------------------------------------------------------------------

If a Person other than the Trustee is appointed by the Issuer as Registrar, the
Issuer shall give the Trustee prompt written notice of the appointment of a
Registrar and of the location, and any change in the location, of the Register,
and the Trustee shall have the right to inspect the Register at all reasonable
times and to obtain copies thereof and the Trustee shall have the right to rely
upon a certificate executed on behalf of the Registrar by an Officer thereof as
to the names and addresses of the Holders of the Notes and the principal or face
amounts and numbers of such Notes. Upon written request at any time the
Registrar shall provide to the Issuer, the Collateral Manager, the Initial
Purchaser or any Holder a current list of Holders (and their holdings) as
reflected in the Register. In addition and upon written request at any time, the
Registrar shall provide to the Issuer, the Collateral Manager, the Initial
Purchaser or any Holder any information the Registrar actually possesses
regarding the nature and identity of any beneficial owner of any Note (and its
holdings) and each Holder is deemed to agree by acceptance of its Note that the
Registrar shall not have any liability with respect to the release of such
information to such Persons as requested.

Subject to this Section 2.5, upon surrender for registration of transfer of any
Notes at the office or agency of the Co-Issuers to be maintained as provided in
Section 7.2, the Applicable Issuers shall execute, and the Trustee shall
authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Notes of any authorized denomination and of a like
aggregate principal or face amount.

At the option of the Holder, Notes may be exchanged for Notes of like terms, in
any authorized denominations and of like aggregate principal amount, upon
surrender of the Notes to be exchanged at such office or agency. Whenever any
Note is surrendered for exchange, the Applicable Issuers shall execute, and the
Trustee shall authenticate and deliver, the Notes that the Holder making the
exchange is entitled to receive.

All Notes issued and authenticated upon any registration of transfer or exchange
of Notes shall be the valid obligations of the Issuer and, solely in the case of
the Secured Notes, the Co-Issuer, evidencing the same debt (to the extent they
evidence debt), and entitled to the same benefits under this Indenture as the
Notes surrendered upon such registration of transfer or exchange.

Every Note presented or surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer in
form satisfactory to the Registrar duly executed by the Holder thereof or such
Holder’s attorney duly authorized in writing with such signature guaranteed by
an “eligible guarantor institution” meeting the requirements of the Registrar,
which requirements include membership or participation in the Securities
Transfer Agents Medallion Program (“STAMP”) or such other “signature guarantee
program” as may be determined by the Registrar in addition to, or in
substitution for, STAMP, all in accordance with the Exchange Act.

No service charge shall be made to a Holder for any registration of transfer or
exchange of Notes, but the Trustee or the Registrar may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith. The Trustee or the Registrar shall be permitted to request such
evidence reasonably satisfactory to it documenting the identity and/or
signatures of the transferor and transferee.

 

74



--------------------------------------------------------------------------------

(b) No Note may be sold or transferred (including, without limitation, by pledge
or hypothecation) unless such sale or transfer is exempt from the registration
requirements of the Securities Act, is exempt from the registration requirements
under applicable state securities laws and will not cause either of the
Co-Issuers to become subject to the requirement that it register as an
investment company under the Investment Company Act.

(c) No transfer of an interest in the Potential Equity Notes or Subordinated
Notes shall be effective, and no such transfer shall be recognized, if it may
result in 25% or more of the value of any Class of Potential Equity Notes or the
Subordinated Notes being held by Benefit Plan Investors. For purposes of this
determination, the value of Notes held by the Initial Purchaser, the Trustee,
the Collateral Manager and certain of their affiliates (other than those
interests held by a Benefit Plan Investor) or a Person (other than a Benefit
Plan Investor) who is a Controlling Person is disregarded. The Trustee shall be
entitled to rely exclusively upon the information set forth on the face of the
transfer certificates received pursuant to the terms of this Section 2.5 and
only Notes that a Trust Officer of the Trustee has actual knowledge (solely in
reliance upon such information) to be so held shall be disregarded.

(d) Notwithstanding anything contained herein to the contrary, the Trustee shall
not be responsible for ascertaining whether any transfer complies with, or for
otherwise monitoring or determining compliance with, the registration provisions
of or any exemptions from the Securities Act, applicable state securities laws
or the applicable laws of any other jurisdiction, ERISA, the Code, the
Investment Company Act, or the terms hereof; provided that if a certificate is
specifically required by the terms of this Section 2.5 to be provided to the
Trustee by a prospective transferor or transferee, the Trustee shall be under a
duty to receive and examine the same to determine whether or not the certificate
substantially conforms on its face to the applicable requirements of this
Indenture and shall promptly notify the party delivering the same if such
certificate does not comply with such terms.

(e) For so long as any of the Notes are Outstanding, the Issuer shall not issue
or permit the transfer of any ordinary shares of the Issuer to U.S. persons;
provided that this clause shall not apply to issuances and transfers of
Subordinated Notes or any other Class of Notes treated as equity for U.S.
federal income tax purposes.

(f) Transfers of Global Secured Notes shall only be made in accordance with
Section 2.2(b) and this Section 2.5(f).

(i) Rule 144A Global Secured Note to Regulation S Global Secured Note. If a
holder of a beneficial interest in a Rule 144A Global Secured Note deposited
with DTC wishes at any time to exchange its interest in such Rule 144A Global
Secured Note for an interest in the corresponding Regulation S Global Secured
Note, or to transfer its interest in such Rule 144A Global Secured Note to a
Person who wishes to take delivery thereof in the form of an interest in the
corresponding Regulation S Global Secured Note, such holder (provided that such
holder or, in the case of a transfer, the transferee is not a U.S. person and is
acquiring such interest in an offshore transaction) may, subject to the
immediately succeeding sentence and the rules and procedures of DTC, exchange or
transfer, or cause the exchange or transfer of, such interest for an equivalent
beneficial interest in the corresponding Regulation S Global Secured Note. Upon
receipt by the Registrar of

 

75



--------------------------------------------------------------------------------

(A) instructions given in accordance with DTC’s procedures from an Agent Member
directing the Registrar to credit or cause to be credited a beneficial interest
in the corresponding Regulation S Global Secured Note, but not less than the
minimum denomination applicable to such holder’s Notes, in an amount equal to
the beneficial interest in the Rule 144A Global Secured Note to be exchanged or
transferred, (B) a written order given in accordance with DTC’s procedures
containing information regarding the participant account of DTC and the
Euroclear or Clearstream account to be credited with such increase, (C) a
certificate in the form of Exhibit B-1 attached hereto given by the holder of
such beneficial interest stating that the exchange or transfer of such interest
has been made in compliance with the transfer restrictions applicable to the
Global Secured Notes, including that the holder or the transferee, as
applicable, is not a U.S. person, and in an offshore transaction pursuant to and
in accordance with Regulation S, and (D) a written certification in the form of
Exhibit B-6 attached hereto given by the transferee in respect of such
beneficial interest stating, among other things, that such transferee is a
non-U.S. person purchasing such beneficial interest in an offshore transaction
pursuant to Regulation S, then the Registrar shall approve the instructions at
DTC to reduce the principal amount of the Rule 144A Global Secured Note and to
increase the principal amount of the Regulation S Global Secured Note by the
aggregate principal amount of the beneficial interest in the Rule 144A Global
Secured Note to be exchanged or transferred, and to credit or cause to be
credited to the securities account of the Person specified in such instructions
a beneficial interest in the corresponding Regulation S Global Secured Note
equal to the reduction in the principal amount of the Rule 144A Global Secured
Note.

(ii) Regulation S Global Secured Note to Rule 144A Global Secured Note. If a
holder of a beneficial interest in a Regulation S Global Secured Note deposited
with DTC wishes at any time to exchange its interest in such Regulation S Global
Secured Note for an interest in the corresponding Rule 144A Global Secured Note
or to transfer its interest in such Regulation S Global Secured Note to a Person
who wishes to take delivery thereof in the form of an interest in the
corresponding Rule 144A Global Secured Note, such holder may, subject to the
immediately succeeding sentence and the rules and procedures of Euroclear,
Clearstream and/or DTC, as the case may be, exchange or transfer, or cause the
exchange or transfer of, such interest for an equivalent beneficial interest in
the corresponding Rule 144A Global Secured Note. Upon receipt by the Registrar
of (A) instructions from Euroclear, Clearstream and/or DTC, as the case may be,
directing the Registrar to cause to be credited a beneficial interest in the
corresponding Rule 144A Global Secured Note in an amount equal to the beneficial
interest in such Regulation S Global Secured Note, but not less than the minimum
denomination applicable to such holder’s Notes to be exchanged or transferred,
such instructions to contain information regarding the participant account with
DTC to be credited with such increase, (B) a certificate in the form of
Exhibit B-3 attached hereto given by the holder of such beneficial interest and
stating, among other things, that, in the case of a transfer, the Person
transferring such interest in such Regulation S Global Secured Note reasonably
believes that the Person acquiring such interest in a Rule 144A Global Secured
Note is a Qualified Purchaser (or a corporation, partnership, limited liability
company or other entity (other than a trust), each shareholder, partner, member
or other equity owner of which is a Qualified Purchaser) and a Qualified
Institutional Buyer, is obtaining such beneficial interest in a transaction
meeting the requirements of Rule 144A and in accordance with

 

76



--------------------------------------------------------------------------------

any applicable securities laws of any state of the United States or any other
jurisdiction and (C) a written certification in the form of Exhibit B-5 attached
hereto given by the transferee in respect of such beneficial interest stating,
among other things, that such transferee is a Qualified Institutional Buyer and
a Qualified Purchaser (or a corporation, partnership, limited liability company
or other entity (other than a trust), each shareholder, partner, member or other
equity owner of which is a Qualified Purchaser), then the Registrar shall
approve the instructions at DTC to reduce, or cause to be reduced, the
Regulation S Global Secured Note by the aggregate principal amount of the
beneficial interest in the Regulation S Global Secured Note to be transferred or
exchanged and the Registrar shall instruct DTC, concurrently with such
reduction, to credit or cause to be credited to the securities account of the
Person specified in such instructions a beneficial interest in the corresponding
Rule 144A Global Secured Note equal to the reduction in the principal amount of
the Regulation S Global Secured Note.

(iii) Global Secured Note to Certificated Secured Note. Subject to
Section 2.10(a), if a holder of a beneficial interest in a Global Secured Note
deposited with DTC wishes at any time to transfer its interest in such Global
Secured Note to a Person who wishes to take delivery thereof in the form of a
corresponding Certificated Secured Note, such holder may, subject to the
immediately succeeding sentence and the rules and procedures of Euroclear,
Clearstream and/or DTC, as the case may be, transfer, or cause the transfer of,
such interest for a Certificated Secured Note. Upon receipt by the Registrar of
(A) a certificate substantially in the form of Exhibit B-2 attached hereto
executed by the transferee and (B) appropriate instructions from DTC, if
required, the Registrar shall approve the instructions at DTC to reduce, or
cause to be reduced, the Global Secured Note by the aggregate principal amount
of the beneficial interest in the Global Secured Note to be transferred, record
the transfer in the Register in accordance with Section 2.5(a) and upon
execution by the Issuer and authentication and delivery by the Trustee, one or
more corresponding Certificated Secured Notes, registered in the names specified
in the instructions described in clause (B) above, in principal amounts
designated by the transferee (the aggregate of such principal amounts being
equal to the aggregate principal amount of the interest in such Global Secured
Note transferred by the transferor), and in authorized denominations.

(g) Transfers of Certificated Secured Notes shall only be made in accordance
with Section 2.2(b) and this Section 2.5(g).

(i) Transfer of Certificated Secured Notes to Global Secured Notes. If a Holder
of a Certificated Secured Note wishes at any time to transfer such Certificated
Secured Note to a Person who wishes to take delivery thereof in the form of a
beneficial interest in a corresponding Global Secured Note, such Holder may,
subject to the immediately succeeding sentence and the rules and procedures of
Euroclear, Clearstream and/or DTC, as the case may be, exchange or transfer, or
cause the exchange or transfer of, such Certificated Secured Note for a
beneficial interest in a corresponding Global Secured Note. Upon receipt by the
Registrar of (A) a Holder’s Certificated Secured Note properly endorsed for
assignment to the transferee, (B) a certificate substantially in the form of
Exhibit B-1 or B-3 attached hereto executed by the transferor and certificates
substantially in the forms of Exhibit B-5 or B-6 (as applicable) attached hereto
executed by the

 

77



--------------------------------------------------------------------------------

transferee, (C) instructions given in accordance with Euroclear, Clearstream or
DTC’s procedures, as the case may be, from an Agent Member to instruct DTC to
cause to be credited a beneficial interest in the applicable Global Secured
Notes in an amount equal to the Certificated Secured Notes to be transferred or
exchanged, and (D) a written order given in accordance with DTC’s procedures
containing information regarding the participant’s account at DTC and/or
Euroclear or Clearstream to be credited with such increase, the Registrar shall
cancel such Certificated Secured Note in accordance with Section 2.9, record the
transfer in the Register in accordance with Section 2.5(a) and approve the
instructions at DTC, concurrently with such cancellation, to credit or cause to
be credited to the securities account of the Person specified in such
instructions a beneficial interest in the corresponding Global Secured Note
equal to the principal amount of the Certificated Secured Note transferred or
exchanged.

(ii) Transfer of Certificated Secured Notes to Certificated Secured Notes. Upon
receipt by the Registrar of (A) a Holder’s Certificated Secured Note properly
endorsed for assignment to the transferee, and (B) a certificate substantially
in the form of Exhibit B-2 attached hereto executed by the transferee, the
Registrar shall cancel such Certificated Secured Note in accordance with
Section 2.9, record the transfer in the Register in accordance with
Section 2.5(a) and upon execution by the Applicable Issuers and authentication
and delivery by the Trustee, deliver one or more Certificated Secured Notes
bearing the same designation as the Certificated Secured Note endorsed for
transfer, registered in the names specified in the assignment described in
clause (A) above, in principal amounts designated by the transferee (the
aggregate of such principal amounts being equal to the aggregate principal
amount of the Certificated Secured Note surrendered by the transferor), and in
authorized denominations.

(h) Subject to Sections 2.12(j) and (k), transfers and exchanges of Subordinated
Notes shall only be made in accordance with Section 2.5(c) and this
Section 2.5(h).

(i) Certificated Subordinated Note to Certificated Subordinated Note. Upon
receipt by the Registrar of (A) a Holder’s Certificated Subordinated Note
properly endorsed for assignment to the transferee, and (B) certificates in the
form of Exhibits B-4 and B-5 attached hereto given by the transferee of such
Certificated Subordinated Note, the Registrar shall cancel such Certificated
Subordinated Note in accordance with Section 2.9, record the transfer in the
Register in accordance with Section 2.5(a) and upon execution by the Issuer and
authentication and delivery by the Trustee, deliver one or more Certificated
Subordinated Notes bearing the same designation as the Certificated Subordinated
Note endorsed for transfer, registered in the names specified in the assignment
described in clause (A) above, in principal amounts designated by the transferee
(the aggregate of such principal amounts being equal to the aggregate principal
amount of the Certificated Subordinated Note surrendered by the transferor), and
in authorized denominations.

(i) If Notes are issued upon the transfer, exchange or replacement of Notes
bearing the applicable legends set forth in the applicable part of Exhibit A
hereto, and if a request is made to remove such applicable legend on such Notes,
the Notes so issued shall bear such applicable legend, or such applicable legend
shall not be removed, as the case may be, unless there is delivered to the
Trustee and the Applicable Issuers such satisfactory evidence, which may include
an

 

78



--------------------------------------------------------------------------------

Opinion of Counsel acceptable to them, as may be reasonably required by the
Applicable Issuers (and which shall by its terms permit reliance by the
Trustee), to the effect that neither such applicable legend nor the restrictions
on transfer set forth therein are required to ensure that transfers thereof
comply with the provisions of the Securities Act, the Investment Company Act,
ERISA or the Code. Upon provision of such satisfactory evidence, the Trustee or
its Authenticating Agent, at the written direction of the Applicable Issuers
shall, after due execution by the Applicable Issuers authenticate and deliver
Notes that do not bear such applicable legend.

(j) Each Person who becomes a beneficial owner of Notes represented by an
interest in a Global Secured Note will be deemed to have represented and agreed
as follows:

(i) In connection with the purchase of such Notes: (A) none of the Co-Issuers,
the Collateral Manager, the Retention Providers, the Transferor, the Initial
Purchaser, the Trustee, the Calculation Agent, the Paying Agent, the Collateral
Administrator or any of their respective Affiliates is acting as a fiduciary or
financial or investment adviser for such beneficial owner; (B) such beneficial
owner is not relying (for purposes of making any investment decision or
otherwise) upon any advice, counsel or representations (whether written or
oral) of the Co-Issuers, the Collateral Manager, the Retention Providers, the
Transferor, the Initial Purchaser, the Trustee, the Calculation Agent, the
Paying Agent, the Collateral Administrator or any of their respective Affiliates
other than any statements in the final Offering Circular for such Notes, and
such beneficial owner has read and understands such final Offering Circular;
(C) such beneficial owner has consulted with its own legal, regulatory, tax,
business, investment, financial and accounting advisors to the extent it has
deemed necessary and has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to this Indenture) based
upon its own judgment and upon any advice from such advisors as it has deemed
necessary and not upon any view expressed by the Co-Issuers, the Collateral
Manager, the Retention Providers, the Transferor, the Initial Purchaser, the
Trustee, the Calculation Agent, the Paying Agent, the Collateral Administrator
or any of their respective Affiliates; (D) such beneficial owner is either
(1) (in the case of a beneficial owner of an interest in a Rule 144A Global
Secured Note) both (a) a Qualified Institutional Buyer that is not a
broker-dealer which owns and invests on a discretionary basis less than
U.S.$25,000,000 in securities of issuers that are not affiliated persons of the
dealer and is not a plan referred to in paragraph (a)(1)(d) or (a)(1)(e) of Rule
144A under the Securities Act or a trust fund referred to in paragraph
(a)(1)(f) of Rule 144A under the Securities Act that holds the assets of such a
plan, if investment decisions with respect to the plan are made by beneficiaries
of the plan and (b) a Qualified Purchaser (or a corporation, partnership,
limited liability company or other entity (other than a trust), each
shareholder, partner, member or other equity owner of which is a Qualified
Purchaser) or (2) with respect to the Class A Notes, the Class B Notes and the
Class C Notes, not a “U.S. person” as defined in Regulation S and is acquiring
the Notes in an offshore transaction (as defined in Regulation S) in reliance on
the exemption from registration provided by Regulation S; (E) such beneficial
owner is acquiring its interest in such Notes for its own account; (F) such
beneficial owner was not formed for the purpose of investing in such Notes;
(G) such beneficial owner understands that the Issuer may receive a list of
participants holding interests in the Notes from one or more book-entry
depositories; (H) such beneficial owner will hold and transfer at least the
minimum denomination of such Notes; (I) such beneficial owner is a sophisticated
investor

 

79



--------------------------------------------------------------------------------

and is purchasing the Notes with a full understanding of all of the terms,
conditions and risks thereof, and is capable of and willing to assume those
risks; (J) such beneficial owner will provide notice of the relevant transfer
restrictions to subsequent transferees; and (K) if it is not a United States Tax
Person, it is not acquiring any Note as part of a plan to reduce, avoid or evade
U.S. federal income tax; provided that any purchaser or transferee of Notes,
which purchaser or transferee is any of (I) the Collateral Manager, (II) a
Controlled Affiliate of the Collateral Manager or (III) a fund or account
managed by the Collateral Manager (or any of its Controlled Affiliates) as to
which the Collateral Manager (or such Controlled Affiliate) has discretionary
voting authority, in each case shall not be required or deemed to make the
representations set forth in clauses (A), (B) and (C) above with respect to the
Collateral Manager.

(ii) (1) If such Person is, or is acting on behalf of, a Benefit Plan Investor,
its acquisition, holding and disposition of such Notes will not constitute or
result in a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code, and (2) if such Person is a governmental, church,
non-U.S. or other plan which is subject to any Other Plan Law, its acquisition,
holding and disposition of such Notes do not and will not constitute or result
in a non-exempt violation of any such Other Plan Law.

(iii) If such purchaser is a Benefit Plan Investor, it will be deemed to
represent, warrant and agree that (i) none of the Issuer, the Co-Issuer, the
Trustee, the Calculation Agent, the Paying Agent, the Collateral Manager, the
Collateral Administrator or the Administrator, nor any of their affiliates, has
provided any investment recommendation or investment advice on which it, or any
fiduciary or other person investing the assets of the Benefit Plan Investor
(“Plan Fiduciary”), has relied in connection with its decision to invest in
Notes, and they are not otherwise acting as a fiduciary, as defined in
Section 3(21) of ERISA or Section 4975(e)(3) of the Code, to the Benefit Plan
Investor or the Plan Fiduciary in connection with the Benefit Plan Investor’s
acquisition of Notes; and (ii) the Plan Fiduciary is exercising its own
independent judgment in evaluating the transaction.

(iv) Such beneficial owner understands that such Notes are being offered only in
a transaction not involving any public offering in the United States within the
meaning of the Securities Act, such Notes have not been and will not be
registered under the Securities Act, and, if in the future such beneficial owner
decides to offer, resell, pledge or otherwise transfer such Notes, such Notes
may be offered, resold, pledged or otherwise transferred only in accordance with
the provisions of this Indenture and the legend on such Notes. Such beneficial
owner acknowledges that no representation has been made as to the availability
of any exemption under the Securities Act or any state securities laws for
resale of such Notes. Such beneficial owner understands that none of the
Co-Issuers has been registered under the Investment Company Act, and that the
Issuer is exempt from registration as such by virtue of Section 3(c)(7) of the
Investment Company Act.

(v) Such beneficial owner is aware that, except as otherwise provided in this
Indenture, any Notes being sold to it in reliance on Regulation S will be
represented by one or more Regulation S Global Secured Notes, and that
beneficial interests therein may be held only through DTC for the respective
accounts of Euroclear or Clearstream.

 

80



--------------------------------------------------------------------------------

(vi) Such beneficial owner will provide notice to each Person to whom it
proposes to transfer any interest in the Notes of the transfer restrictions and
representations set forth in this Section 2.5, including the Exhibits referenced
herein.

(vii) Such beneficial owner agrees to be subject to the Bankruptcy Subordination
Agreement.

(viii) Such beneficial owner is not a member of the public in the Cayman
Islands.

(ix) Such beneficial owner agrees that it will not, prior to the date which is
one year (or if longer, any applicable preference period) and one day after the
payment in full of all Notes, institute against, or join any other Person in
instituting against, the Issuer or the Co-Issuer any bankruptcy, reorganization,
arrangement, insolvency, winding up, moratorium or liquidation proceedings, or
other proceedings under Cayman Islands, U.S. federal or state bankruptcy or
similar laws.

(x) Such beneficial owner agrees that it will comply with the provisions of
Section 2.12.

(k) Each Person who becomes an owner of a Certificated Secured Note shall be
required to make the representations and agreements set forth in Exhibit B-2.
Each Person who becomes an owner of a Certificated Subordinated Note shall be
required to make the representations and agreements set forth in Exhibit B-4.

(l) Any purported transfer of a Note not in accordance with this Section 2.5
shall be null and void and shall not be given effect for any purpose whatsoever.

(m) To the extent required by the Issuer, as determined by the Issuer or the
Collateral Manager on behalf of the Issuer, the Issuer may, upon written notice
to the Trustee, impose additional transfer restrictions on the Subordinated
Notes to comply with the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 and
other similar laws or regulations, including, without limitation, requiring each
transferee of a Subordinated Note to make representations to the Issuer in
connection with such compliance.

(n) The Registrar, the Trustee and the Issuer shall be entitled to conclusively
rely on the information set forth on the face of any transferor and transferee
certificate delivered pursuant to this Section 2.5 and shall be able to presume
conclusively the continuing accuracy thereof, in each case without further
inquiry or investigation. Notwithstanding anything in this Indenture to the
contrary, the Trustee shall not be required to obtain any certificate
specifically required by the terms of this Section 2.5 if the Trustee is not
notified of any transfer requiring such certificate to be presented by the
proposed transferor or transferee.

(o) For the avoidance of doubt, notwithstanding anything in this Indenture to
the contrary, the Initial Purchaser may hold a position in a Regulation S Global
Secured Note prior to the distribution of the applicable Notes represented by
such position.

 

81



--------------------------------------------------------------------------------

Section 2.6 Mutilated, Defaced, Destroyed, Lost or Stolen Note. If (a) any
mutilated or defaced Note is surrendered to a Transfer Agent, or if there shall
be delivered to the Applicable Issuers, the Trustee and the relevant Transfer
Agent evidence to their reasonable satisfaction of the destruction, loss or
theft of any Note, and (b) there is delivered to the Applicable Issuers, the
Trustee and such Transfer Agent such security or indemnity as may be required by
them to save each of them harmless, then, in the absence of notice to the
Applicable Issuers, the Trustee or such Transfer Agent that such Note has been
acquired by a protected purchaser, the Applicable Issuers shall execute and,
upon Issuer Order, the Trustee shall authenticate and deliver to the Holder, in
lieu of any such mutilated, defaced, destroyed, lost or stolen Note, a new Note,
of like tenor (including the same date of issuance) and equal principal or face
amount, registered in the same manner, dated the date of its authentication,
bearing interest from the date to which interest has been paid on the mutilated,
defaced, destroyed, lost or stolen Note and bearing a number not
contemporaneously outstanding.

If, after delivery of such new Note, a protected purchaser of the predecessor
Note presents for payment, transfer or exchange such predecessor Note, the
Applicable Issuers, the Transfer Agent and the Trustee shall be entitled to
recover such new Note from the Person to whom it was delivered or any Person
taking therefrom, and shall be entitled to recover upon the security or
indemnity provided therefor to the extent of any loss, damage, cost or expense
incurred by the Applicable Issuers, the Trustee and the Transfer Agent in
connection therewith.

In case any such mutilated, defaced, destroyed, lost or stolen Note has become
due and payable, the Applicable Issuers in their discretion may, instead of
issuing a new Note pay such Note without requiring surrender thereof except that
any mutilated or defaced Note shall be surrendered.

Upon the issuance of any new Note under this Section 2.6, the Applicable Issuers
may require the payment by the Holder thereof of a sum sufficient to cover any
tax or other governmental charge that may be imposed in relation thereto and any
other expenses (including the fees and expenses of the Trustee) connected
therewith.

Every new Note issued pursuant to this Section 2.6 in lieu of any mutilated,
defaced, destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Applicable Issuers and such new Note shall be
entitled, subject to the second paragraph of this Section 2.6, to all the
benefits of this Indenture equally and proportionately with any and all other
Notes of the same Class duly issued hereunder.

The provisions of this Section 2.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Notes.

Section 2.7 Payment of Principal and Interest and Other Amounts; Principal and
Interest Rights Preserved. (a) The Secured Notes of each Class shall accrue
interest during each Interest Accrual Period at the applicable Interest Rate and
such interest shall be payable in arrears on each Payment Date on the Aggregate
Outstanding Amount thereof on the first day of the related Interest Accrual
Period (in each case after giving effect to payments of principal thereof on
such date) except as otherwise set forth below. Payment of interest on each
Class of Secured Notes (and

 

82



--------------------------------------------------------------------------------

payments of available Interest Proceeds to the Holders of the Subordinated
Notes) shall be subordinated to the payment of interest on each related Priority
Class as provided in Section 11.1. So long as any Priority Class is Outstanding
with respect to a Class of Deferred Interest Secured Notes, any payment of
interest due pursuant to the Priority of Payments on such Class of Deferred
Interest Secured Notes that is not available to be paid (“Deferred Interest”) in
accordance with the Priority of Payments on any Payment Date shall not be
considered “due and payable” for the purposes of Section 5.1(a) (and the failure
to pay such interest shall not be an Event of Default) until the earliest of
(i) the Payment Date on which funds are available to pay such Deferred Interest
in accordance with the Priority of Payments, (ii) the Redemption Date with
respect to such Class of Deferred Interest Secured Notes and (iii) the Stated
Maturity of such Class of Deferred Interest Secured Notes. Deferred Interest on
any Class of Deferred Interest Secured Notes shall be added to the principal
balance of such Class of Deferred Interest Secured Notes, and shall be payable
on the first Payment Date on which funds are available to be used for such
purpose in accordance with the Priority of Payments, but in any event no later
than the earlier of the Payment Date (i) which is the Redemption Date with
respect to such Class of Deferred Interest Secured Notes and (ii) which is the
Stated Maturity of such Class of Deferred Interest Secured Notes. So long as any
Priority Class is Outstanding with respect to a Class of Deferred Interest
Secured Notes, to the extent that funds are not available on any Payment Date
(other than the Redemption Date with respect to, or Stated Maturity of, such
Class of Notes) to pay previously accrued and related Deferred Interest pursuant
to the Priority of Payments, such previously accrued and related Deferred
Interest shall not be due and payable on such Payment Date and any failure to
pay such previously accrued and related Deferred Interest on such Payment Date
shall not be an Event of Default. Interest shall cease to accrue on each Secured
Notes, or in the case of a partial repayment, on such repaid part, from the date
of repayment. To the extent lawful and enforceable, interest on any interest
that is not paid when due on any Class A Notes or, if no Class A Notes are
Outstanding with respect to the Priority of Payments, any Class B Notes, or if
there are no Class B Notes Outstanding with respect to the Priority of Payments,
any Class C Notes shall accrue at the Interest Rate for such Class until paid as
provided herein.

(b) The principal of each Secured Notes of each Class matures at par and is due
and payable on the date of the Stated Maturity for such Class, unless such
principal has been previously repaid or unless the unpaid principal of such
Secured Notes becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise. Notwithstanding the foregoing,
the payment of principal of each Class of Secured Notes (and payments of
Principal Proceeds to the Holders of the Subordinated Notes) may only occur in
accordance with the Priority of Payments. Payments of principal on any Class of
Secured Notes, and distributions of Principal Proceeds to Holders of
Subordinated Notes, which are not paid, in accordance with the Priority of
Payments, on any Payment Date (other than the Payment Date which is the Stated
Maturity of such Class of Notes or any Redemption Date), because of insufficient
funds therefor shall not be considered “due and payable” for purposes of
Section 5.1(a) until the Payment Date on which such principal may be paid in
accordance with the Priority of Payments or all Priority Classes with respect to
such Class have been paid in full.

(c) Principal payments on the Notes shall be made in accordance with the
Priority of Payments and Article IX.

 

83



--------------------------------------------------------------------------------

(d) The Paying Agent shall require the previous delivery of properly completed
and signed applicable tax certifications (generally, in the case of U.S. federal
income tax, an IRS Form W-9 (or applicable successor form) in the case of a
United States Tax Person or, in the case of the Secured Notes, the applicable
IRS Form W-8 (or applicable successor form) (together with all appropriate
attachments) in the case of a Person that is not a United States Tax Person) or
other certification acceptable to it to enable the Co-Issuers, the Trustee and
any Paying Agent, as applicable, to determine their duties and liabilities with
respect to any taxes or other charges that they may be required to pay, deduct
or withhold from payments in respect of such Note or the Holder or beneficial
owner of such Note under any present or future law or regulation of the Cayman
Islands, the United States, any other jurisdiction or any political subdivision
thereof or taxing authority therein or to comply with any reporting or other
requirements under any such law or regulation and, if instructed by the Issuer,
the delivery of any information required under FATCA to determine if the Issuer
is subject to withholding or payments by the Issuer are subject to withholding.
The Co-Issuers shall not be obligated to pay any additional amounts to the
Holders or beneficial owners of the Notes as a result of deduction or
withholding for or on account of any present or future taxes, duties,
assessments or governmental charges with respect to the Notes. Nothing herein
shall be construed to obligate the Paying Agent or the Trustee to determine the
duties or liabilities of the Issuer or any other Person with respect to any tax
certification or withholding requirements, or any tax certification or
withholding requirements of any jurisdiction, political subdivision or taxing
authority outside the United States.

(e) Payments in respect of interest on and principal of any Secured Note and any
payment with respect to any Subordinated Note shall be made by the Trustee in
Dollars to DTC or its designee with respect to a Global Secured Note and to the
Holder or its nominee with respect to a Certificated Note, by wire transfer, as
directed by the Holder, in immediately available funds to a Dollar account
maintained by DTC or its nominee with respect to a Global Secured Note, and to
the Holder or its nominee with respect to a Certificated Note; provided that
(1) in the case of a Certificated Note, the Holder thereof shall have provided
written wiring instructions to the Trustee on or before the related Record Date
and (2) if appropriate instructions for any such wire transfer are not received
by the related Record Date, then such payment shall be made by check drawn on a
U.S. bank mailed to the address of the Holder specified in the Register. Upon
final payment due on the Maturity of a Note, the Holder thereof shall present
and surrender such Note at the Corporate Trust Office of the Trustee or at the
office of any Paying Agent on or prior to such Maturity; provided that if the
Trustee and the Applicable Issuers shall have been furnished such security or
indemnity as may be required by them to save each of them harmless and an
undertaking thereafter to surrender such certificate, then, in the absence of
notice to the Applicable Issuers or the Trustee that the applicable Note has
been acquired by a protected purchaser, such final payment shall be made without
presentation or surrender, in accordance with the payment instructions
previously provided by such Holder to the Trustee. None of the Co-Issuers, the
Trustee, the Collateral Manager, nor any Paying Agent shall have any
responsibility or liability for any aspects of the records maintained by DTC,
Euroclear, Clearstream or any of the Agent Members relating to or for payments
made thereby on account of beneficial interests in a Global Secured Note. In the
case where any final payment of principal and interest is to be made on any
Secured Note (other than on the Stated Maturity thereof) or any final payment is
to be made on any Subordinated Note (other than on the Stated Maturity thereof),
the Trustee, in the name and at the expense of the Applicable Issuers shall,
prior to the date on which such payment is to be made, mail (by first class
mail, postage prepaid) to the Persons entitled thereto at their addresses
appearing on the Register a notice which shall specify the date on which such
payment will be made, the amount of such payment per U.S.$1,000 original
principal amount of Secured Notes, original principal amount of Subordinated
Notes and the place where such Notes may be presented and surrendered for such
payment.

 

84



--------------------------------------------------------------------------------

(f) Payments of principal to Holders of the Secured Notes of each Class shall be
made in the proportion that the Aggregate Outstanding Amount of the Secured
Notes of such Class registered in the name of each such Holder on the applicable
Record Date bears to the Aggregate Outstanding Amount of all Secured Notes of
such Class on such Record Date. Payments to the Holders of the Subordinated
Notes from Interest Proceeds and Principal Proceeds shall be made in the
proportion that the Aggregate Outstanding Amount of the Subordinated Notes
registered in the name of each such Holder on the applicable Record Date bears
to the Aggregate Outstanding Amount of all Subordinated Notes on such Record
Date.

(g) Interest accrued with respect to the Floating Rate Notes shall be calculated
on the basis of the actual number of days elapsed in the applicable Interest
Accrual Period divided by 360. Interest accrued with respect to the Fixed Rate
Notes shall be calculated on the basis of a 360-day year consisting of twelve
30-day months.

(h) All reductions in the principal amount of a Note (or one or more predecessor
Notes) effected by payments of installments of principal made on any Payment
Date or Redemption Date shall be binding upon all future Holders of such Note
and of any Note issued upon the registration of transfer thereof or in exchange
therefor or in lieu thereof, whether or not such payment is noted on such Note.

(i) Notwithstanding any other provision of this Indenture, the obligations of
the Issuer, under the Notes and the Transaction Documents, are limited recourse
obligations thereof, respectively, and, in the case of the Secured Notes,
non-recourse obligations of the Co-Issuer, in each case payable solely from the
Assets, and following realization of the Assets and application of the proceeds
thereof in accordance with this Indenture, all obligations of and any claims
hereunder or in connection herewith against the owner of such Assets after such
realization thereof shall be extinguished and shall not thereafter revive. Upon
the extinguishment of the obligations of the Issuer hereunder, all obligations
of and any claims hereunder or in connection herewith against the Co-Issuer
relating to the Secured Notes shall be extinguished and shall not thereafter
revive. No recourse shall be had against any Officer, director, employee,
shareholder, authorized person or incorporator of the Co-Issuers, the Collateral
Manager or their respective Affiliates, successors or assigns for any amounts
payable under the Notes or the Transaction Documents. It is understood that the
foregoing provisions of this paragraph (i) shall not (i) prevent recourse to the
Assets for the sums due or to become due under any security, instrument or
agreement which is part of the Assets or (ii) constitute a waiver, release or
discharge of any indebtedness or obligation evidenced by the Notes or secured by
this Indenture until such Assets have been realized. It is further understood
that the foregoing provisions of this paragraph (i) shall not limit the right of
any Person to name any of the Co-Issuers as a party defendant in any Proceeding
or in the exercise of any other remedy under the Notes or this Indenture, so
long as no judgment in the nature of a deficiency judgment or seeking personal
liability shall be asked for or (if obtained) enforced against any such Person
or entity. The Subordinated Notes are not secured hereunder.

 

85



--------------------------------------------------------------------------------

(j) Subject to the foregoing provisions of this Section 2.7, each Note delivered
under this Indenture and upon registration of transfer of or in exchange for or
in lieu of any other Note shall carry the rights to unpaid interest and
principal (or other applicable amount) that were carried by such other Note.

Section 2.8 Persons Deemed Owners. The Co-Issuers, the Trustee, and any agent of
the Co-Issuers or the Trustee shall treat as the owner of each Note the Person
in whose name such Note is registered on the Register on the applicable Record
Date for the purpose of receiving payments of principal of and interest on such
Note and on, other than as otherwise expressly provided in this Indenture, any
other date for all other purposes whatsoever (whether or not such Note is
overdue), and none of the Co-Issuers, the Trustee or any agent of the Co-Issuers
or the Trustee shall be affected by notice to the contrary.

Section 2.9 Cancellation. All Notes surrendered for payment, registration of
transfer, exchange or redemption, or deemed lost or stolen, shall be promptly
canceled by the Trustee and may not be reissued or resold. No Note may be
surrendered (including any surrender in connection with any abandonment) except
for payment as provided herein, or for registration of transfer or exchange, or
for redemption in accordance with Article IX hereof (in the case of Special
Redemption, Effective Date-Related Redemption or a Mandatory Redemption, only to
the extent that such Special Redemption, Effective Date-Related Redemption or
Mandatory Redemption results in payment in full of the applicable Class of
Notes), or for replacement in connection with any Note deemed lost or stolen.
Any Notes surrendered for cancellation as permitted by this Section 2.9 shall,
if surrendered to any Person other than the Trustee, be delivered to the
Trustee. No Notes shall be authenticated in lieu of or in exchange for any Notes
canceled as provided in this Section 2.9, except as expressly permitted by this
Indenture. All canceled Notes held by the Trustee shall be destroyed or held by
the Trustee in accordance with its standard policy unless the Applicable Issuers
shall direct by an Issuer Order received prior to destruction that they be
returned to it.

Section 2.10 DTC Ceases to be Depository. (a) A Global Secured Note deposited
with DTC pursuant to Section 2.2 shall be transferred in the form of a
corresponding Certificated Note to the beneficial owners thereof only if
(A) such transfer complies with Section 2.5 of this Indenture and (B) either
(x) (i) DTC notifies the Applicable Issuers that it is unwilling or unable to
continue as depository for such Global Secured Note or (ii) DTC ceases to be a
Clearing Agency registered under the Exchange Act and, in each case, a successor
depository is not appointed by the Co-Issuers within 90 days after such event or
(y) an Event of Default has occurred and is continuing and such transfer is
requested by any beneficial owner of an interest in such Global Secured Note.

(b) Any Global Secured Note that is transferable in the form of a corresponding
Certificated Note to the beneficial owner thereof pursuant to this Section 2.10
shall be surrendered by DTC to the Trustee’s office located in the Borough of
Manhattan, the City of New York to be so transferred, in whole or from time to
time in part, without charge, and the Applicable Issuers shall execute and the
Trustee shall authenticate and deliver, upon such transfer of each portion of
such Global Secured Note, an equal aggregate principal amount of definitive
physical certificates (pursuant to the instructions of DTC) in authorized
denominations. Any Certificated Note delivered in exchange for an interest in a
Global Secured Note shall, except as otherwise provided by Section 2.5, bear the
legends set forth in the applicable Exhibit A and shall be subject to the
transfer restrictions referred to in such legends.

 

86



--------------------------------------------------------------------------------

(c) Subject to the provisions of paragraph (b) of this Section 2.10, the Holder
of a Global Secured Note may grant proxies and otherwise authorize any Person,
including Agent Members and Persons that may hold interests through Agent
Members, to take any action which such Holder is entitled to take under this
Indenture or the Notes.

(d) In the event of the occurrence of either of the events specified in
subsection (a) of this Section 2.10, the Co-Issuers shall promptly make
available to the Trustee a reasonable supply of Certificated Notes.

If Certificated Notes are not so issued by the Applicable Issuers to such
beneficial owners of interests in Global Secured Notes as required by
subsection (a) of this Section 2.10, the Co-Issuers expressly acknowledge that
the beneficial owners shall be entitled to pursue any remedy that the Holders of
a Global Secured Note would be entitled to pursue in accordance with Article V
of this Indenture (but only to the extent of such beneficial owner’s interest in
the Global Secured Note) as if corresponding Certificated Notes had been issued;
provided that the Trustee shall be entitled to rely upon any certificate of
ownership provided by such beneficial owners (including a certificate in the
form of Exhibit C) and/or other forms of reasonable evidence of such ownership.

Neither the Trustee nor the Registrar shall be liable for any delay in the
delivery of directions from the depository and may conclusively rely on, and
shall be fully protected in relying on, such direction as to the names of the
beneficial owners in whose names such Certificated Notes shall be registered or
as to delivery instructions for such Certificated Notes.

Section 2.11 Non-Permitted Holders. (a) Notwithstanding anything to the contrary
elsewhere in this Indenture, any transfer of a beneficial interest in any Note
to a U.S. person that is not a QIB/QP (other than a U.S. person that is an
Institutional Accredited Investor and is also a Qualified Purchaser or a
corporation, partnership, limited liability company or other entity (other than
a trust), each shareholder, partner, member or other equity owner of which is a
Qualified Purchaser) shall be null and void and any such purported transfer of
which the Issuer, the Co-Issuer or the Trustee shall have notice may be
disregarded by the Issuer, the Co-Issuer and the Trustee for all purposes.

(b) If (x) any U.S. person that is not both (i) either a Qualified Institutional
Buyer or an Institutional Accredited Investor and (ii) a Qualified Purchaser (or
a corporation, partnership, limited liability company or other entity (other
than a trust), each shareholder, partner, member or other equity owner of which
is a Qualified Purchaser) shall become the Holder or beneficial owner of an
interest in any Note, (y) any Holder or beneficial owner of Notes shall fail to
comply with its Holder Tax Obligations or the Issuer determines, in its
reasonable discretion, that such Holder or beneficial owner’s acquisition,
ownership or transfer of the Notes otherwise prevents the Issuer from achieving
Tax Account Reporting Rules Compliance or (z) in the reasonable determination of
the Issuer, any beneficial owner of a Potential Equity Note or a Subordinated
Note is not a United States Tax Person (any such Person, a “Non-Permitted
Holder”), the acquisition of Notes (other than under clause (y)) by such Holder
or beneficial owner shall be null and void ab initio. The Issuer (or the
Collateral Manager on behalf of the Issuer) shall,

 

87



--------------------------------------------------------------------------------

promptly after discovery that such Person is a Non-Permitted Holder by the
Issuer or the Trustee (and notice by the Trustee (if a Trust Officer of the
Trustee obtains actual knowledge), the Co-Issuer to the Issuer, if any of them
makes the discovery), send notice to such Non-Permitted Holder demanding that
such Non-Permitted Holder transfer its interest in the Notes held by such Person
to a Person that is not a Non-Permitted Holder within 30 days after the date of
such notice. If such Non-Permitted Holder fails to so transfer such Notes, the
Issuer or the Collateral Manager acting for the Issuer shall have the right,
without further notice to the Non-Permitted Holder, to sell such Notes or
interest in such Notes to a purchaser selected by the Issuer that is not a
Non-Permitted Holder on such terms as the Issuer may choose. The Issuer, or the
Collateral Manager acting on behalf of the Issuer, may select the purchaser by
soliciting one or more bids from one or more brokers or other market
professionals that regularly deal in securities similar to the Notes and sell
such Notes to the highest such bidder; provided that the Collateral Manager, its
Affiliates and accounts, funds, clients or portfolios established and controlled
by the Collateral Manager shall be entitled to bid in any such sale. However,
the Issuer or the Collateral Manager may select a purchaser by any other means
determined by it in its sole discretion. The Holder of each Note, the
Non-Permitted Holder and each other Person in the chain of title from the Holder
to the Non-Permitted Holder, by its acceptance of an interest in the Notes,
agrees to cooperate with the Issuer, the Collateral Manager and the Trustee to
effect such transfers. The proceeds of such sale, net of any commissions,
expenses and taxes due in connection with such sale shall be remitted to the
Non-Permitted Holder. The terms and conditions of any sale under this
sub-section shall be determined in the sole discretion of the Issuer, and none
of the Co-Issuers, the Trustee or the Collateral Manager shall be liable to any
Person having an interest in the Notes sold as a result of any such sale or the
exercise of such discretion.

(c) Notwithstanding anything to the contrary elsewhere in this Indenture, any
transfer of a beneficial interest in any Note to a Person who has made an
ERISA-related representation required by Section 2.5 that is subsequently shown
to be false or misleading shall be null and void and any such purported transfer
of which the Co-Issuers or the Trustee shall have notice may be disregarded by
the Co-Issuers and the Trustee for all purposes.

(d) If any Person shall become the Holder or beneficial owner of an interest in
any Note who has made or is deemed to have made a prohibited transaction,
Benefit Plan Investor, Controlling Person, Similar Law or Other Plan Law
representation required by Section 2.5 that is subsequently shown to be false or
misleading or whose beneficial ownership otherwise causes a violation of the 25%
Limitation (any such person a “Non-Permitted ERISA Holder”), the Issuer (or the
Collateral Manager on behalf of the Issuer) shall, promptly after discovery that
such person is a Non-Permitted ERISA Holder by the Issuer or upon notice from
the Trustee (if a Trust Officer of the Trustee obtains actual knowledge), the
Co-Issuer to the Issuer, if any of them makes the discovery and who, in each
case, agree to notify the Issuer of such discovery, send notice to such
Non-Permitted ERISA Holder demanding that such Non-Permitted ERISA Holder
transfer all or any portion of the Notes held by such Person to a Person that is
not a Non-Permitted ERISA Holder within 14 days after the date of such notice.
If such Non-Permitted ERISA Holder fails to so transfer such Notes the Issuer
shall have the right, without further notice to the Non-Permitted ERISA Holder,
to sell such Notes or interest in such Notes to a purchaser selected by the
Issuer that is not a Non-Permitted ERISA Holder on such terms as the Issuer may
choose. The Issuer may select the purchaser by soliciting one or more bids from
one or more brokers or other market professionals that regularly deal in
securities similar to the Notes and sell such Notes to the highest

 

88



--------------------------------------------------------------------------------

such bidder. The Holder and beneficial owner of each Note, the Non-Permitted
ERISA Holder and each other Person in the chain of title from the Holder to the
Non-Permitted ERISA Holder, by its acceptance of an interest in the Notes agrees
to cooperate with the Issuer, the Collateral Manager and the Trustee to effect
such transfers. The proceeds of such sale, net of any commissions, expenses and
taxes due in connection with such sale shall be remitted to the Non-Permitted
ERISA Holder. The terms and conditions of any sale under this subsection shall
be determined in the sole discretion of the Issuer, and none of the Co-Issuers,
the Trustee or the Collateral Manager shall be liable to any Person having an
interest in the Notes sold as a result of any such sale or the exercise of such
discretion.

Section 2.12 Treatment and Tax Certification and AML Compliance. (a) The
Co-Issuers and the Trustee agree, and each Holder and each beneficial owner of a
Secured Note, by acceptance of such Secured Note or an interest in such Secured
Note shall be deemed to have agreed, to treat, and shall treat, the Secured
Notes as debt for U.S. federal and, to the extent permitted by law, state and
local income and franchise tax purposes, to the extent such Secured Notes are
treated as outstanding for such purposes, and shall take no action inconsistent
with such treatment, unless required by any relevant taxing authority. The
Co-Issuers shall also treat the Secured Notes as debt for legal, accounting and
ratings purposes.

(b) The Issuer and the Trustee agree, and each Holder and each beneficial owner
of a Subordinated Note, by acceptance of such Subordinated Note or an interest
in such Subordinated Note shall be deemed to have agreed, to treat, and shall
treat, the Subordinated Notes as equity in the Issuer for U.S. federal and, to
the extent permitted by law, state and local income and franchise tax purposes
and shall take no action inconsistent with such treatment unless required by any
relevant taxing authority.

(c) Each Holder and beneficial owner of a Note, by acceptance of such Note or an
interest in such Note, shall be deemed to understand and acknowledge that
failure to provide the Issuer, the Trustee or any Paying Agent with the properly
completed and signed applicable tax certifications (generally, in the case of
U.S. federal income tax, an IRS Form W-9 (or applicable successor form) in the
case of a United States Tax Person or, in the case of the Secured Notes (other
than the Potential Equity Notes), the applicable IRS Form W-8 (or applicable
successor form) (together with all appropriate attachments) in the case of a
Person that is not a United States Tax Person) may result in withholding from
payments in respect of such Note, including U.S. federal withholding or backup
withholding.

(d) Each purchaser, beneficial owner and subsequent transferee of a Note or
interest therein, by acceptance of such Note or an interest in such Note, shall
be deemed to have agreed to provide the Issuer, the Trustee, the Collateral
Manager, any relevant intermediary or other agent of the Issuer any information
or documentation, to correct and update such information and to take such action
that is necessary or helpful (in the sole determination of the Issuer) for the
Issuer to achieve Tax Account Reporting Rules Compliance (“Holder Tax
Obligations”). Each purchaser and subsequent transferee of Notes will be
required or deemed to acknowledge that the Issuer may provide such information
and any other information concerning its investment in the Notes to the Cayman
Islands Tax Information Authority, the IRS and any other relevant taxing
authority. Each purchaser, beneficial owner and subsequent transferee of Notes
will be required or deemed to acknowledge that the Issuer has the right,
hereunder, to compel any purchaser,

 

89



--------------------------------------------------------------------------------

beneficial owner and subsequent transferee of an interest in a Note that fails
to comply with the foregoing requirements to sell its interest in such Note
following the procedures and timeframe relating to Non-Permitted Holders
specified in Section 2.11(b). The Issuer may also assign such Notes a separate
CUSIP or CUSIPs in the Issuer’s sole discretion. In addition, each holder of
Notes (or any interest therein) will be required or deemed to understand and
acknowledge that the Issuer has the right under this Indenture to withhold from
any holder or beneficial owner of an interest in Secured Notes that fails to
comply with its Holder Tax Obligations.

(e) Each Holder or beneficial owner of an interest in Secured Notes shall
represent, warrant and covenant that, if it is not a United States Tax Person,
it is not, and will not be, a member of an “expanded group” (within the meaning
of the Section 385 Rules) that includes a domestic corporation (as determined
for U.S. federal income tax purposes) if (i) such domestic corporation, directly
or indirectly (through one or more entities that are treated for U.S. federal
income tax purposes as partnerships, disregarded entities, or grantor trusts),
owns Subordinated Notes and (ii) (A) the Issuer is a “controlled partnership”
(within the meaning of the regulations issued under the Section 385 Rules) with
respect to such expanded group or (B) the Issuer is an entity disregarded as
separate from either such domestic corporation or an entity that is treated as a
“controlled partnership” (within the meaning of the regulations issued under the
Section 385 Rules) with respect to such expanded group; provided that such
beneficial owner may acquire Secured Notes in violation of this restriction if
it provides the Issuer with an opinion of nationally recognized tax counsel
experienced in such matters, in form and substance satisfactory to the
Collateral Manager, to the effect that the acquisition or transfer of Secured
Notes will not cause such Secured Notes to be treated as equity under the
Section 385 Rules.

(f) Each purchaser, beneficial owner and subsequent transferee of a Note or
interest therein will provide the Issuer or its agents with such information and
documentation that may be required for the Issuer to achieve AML Compliance and
shall update or replace such information or documentation, as may be necessary
(the “Holder AML Obligations”).

(g) If a Holder of a Note fails for any reason to (i) comply with the Holder AML
Obligations, (ii) such information or documentation is not accurate or complete,
or (iii) the Issuer otherwise reasonably determines that such Holder’s
acquisition, holding or transfer of an interest in any Note would cause the
Issuer to be unable to achieve AML Compliance, the Issuer (or any intermediary
on its behalf) shall have the right to (x) compel the relevant Holder to sell
its interest in such Note or (y) sell such interest on such Holder’s behalf. The
Issuer shall not compel sales for failure to provide such other information or
documentation as may be required under the Cayman AML Regulations unless the
Issuer reasonably determines the Holder’s acquisition, holding or transfer of an
interest in such Note would result in a materially adverse effect on the Issuer.

(h) Each Holder and beneficial owner of a Potential Equity Note or a
Subordinated Note, by acceptance of such Potential Equity Note or Subordinated
Note (or an interest therein), shall be deemed to have agreed to provide any
transferee of such Note a certification that it is a United States Tax Person in
accordance with Section 1446(f)(2) of the Code and any applicable Treasury
Regulations thereunder such that the transferee will not be obligated to
withhold under Section 1446(f)(1) of the Code, and it shall provide such forms,
documentation, proof of payment or other certifications as reasonably required
by the Issuer or the Trustee to determine that such transferee has complied with
Section 1446(f) of the Code (ignoring for this purpose Section 1446(f)(4) of the
Code), and any similar provision of state, local or non-U.S. law. Each Holder
agrees that the Issuer or the Trustee may provide such information and any other
information concerning its investment in such Note to the IRS.

 

90



--------------------------------------------------------------------------------

(i) Each Person (other than the Depositor) who becomes a beneficial owner of
Potential Equity Notes and the Subordinated Notes shall represent, warrant and
agree that (x) such Person is not and will not be treated as a Flowthrough
Entity or (y) if such Person is, or becomes, a Flowthrough Entity, none of the
direct or indirect beneficial owners of any interest in such Person has, or will
have, 40% or more of the value of its interest in such Person attributable to
the aggregate interest of such Person in the Potential Equity Notes and the
Subordinated Notes (each person that is described in, and makes the
representation in either clause (x) or (y), a “Direct Tax Owner” with respect to
the Potential Equity Notes or the Subordinated Notes); unless written advice of
Milbank LLP or Dechert LLP, or an opinion of other tax counsel of nationally
recognized standing in the United States experienced in such matters is
delivered to the Trustee, in form and substance satisfactory to the Collateral
Manager, to the effect that such transfer will not cause the Issuer to be
treated as a publicly traded partnership taxable as a corporation.

(j) No transfer, sale, assignment, participation, pledge or other disposition (a
“Transfer”) of an interest in the Subordinated Notes or Potential Equity Notes
(or any derivative interest therein) shall be effective, and no such transfer
shall be recognized, if (i) such Transfer results in there being more than 98
Direct Tax Owners in the aggregate of the Subordinated Notes and Potential
Equity Notes or such Transfer would otherwise cause the Issuer to be treated as
a publicly traded partnership as defined in Section 7704(b) of the Code or
(ii) such Notes are Transferred on or through (A) an established securities
market or (B) a secondary market (or the substantial equivalent thereof) within
the meaning of Section 7704(b) of the Code (and the Treasury Regulations
thereunder), unless written advice of Milbank LLP or Dechert LLP, or an opinion
of other tax counsel nationally recognized standing in the United States
experienced in such matters is delivered to the Trustee, in form and substance
satisfactory to the Collateral Manager, to the effect that such acquisition,
ownership or Transfer will not cause the Issuer to be treated as a publicly
traded partnership taxable as a corporation.

(k) Notwithstanding anything contained herein to the contrary, no transfer of an
interest in the Subordinated Notes shall be effective if such transfer would
result in the BDC and/or the Depositor holding less than a Majority of the
Subordinated Notes, and any such purported transfer shall be void ab initio.

(l) Each Holder of Secured Notes that are not Potential Equity Notes (or any
interest therein) that is not a United States Tax Person will make, or by
acquiring such Secured Notes will be deemed to make, a representation to the
effect that either (A) it is not a bank (or an entity affiliated with a bank)
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business (within the meaning of Section 881(c)(3)(A) of
the Code), a 10% shareholder of the issuer of such Secured Notes (as determined
for U.S. federal income tax purposes) within the meaning of Section 871(h)(3) of
the Code, or a controlled foreign corporation within the meaning of
Section 957(a) of the Code that is related to the issuer of such Secured Notes
(as determined for U.S. federal income tax purposes) within the meaning of
Section 881(c)(3) of the Code, (B) it has provided an IRS Form W-8BEN or
W-8BEN-E (or successor form)

 

91



--------------------------------------------------------------------------------

representing that it is a person that is eligible for benefits under an income
tax treaty with the United States that eliminates U.S. federal income taxation
of U.S. source interest not attributable to a permanent establishment in the
United States, or (C) it has provided an IRS Form W-8ECI (or successor form)
representing that all payments received or to be received by it on such Secured
Notes are effectively connected with the conduct of a trade or business in the
United States.

(m) Each Holder and beneficial owner of a Potential Equity Note or a
Subordinated Note represents and warrants that it is a United States Tax Person
and shall provide to the Issuer and the Trustee (and any of their agents) with a
properly completed and signed IRS Form W-9 (or applicable successor form). Each
Holder and beneficial owner agrees and acknowledges that the failure to provide
such form may result in withholding from payments in respect of the Potential
Equity Notes or the Subordinated Notes (as applicable), including U.S. federal
withholding or backup withholding, and that any purported transfers made in
violation of the foregoing requirements shall be void ab initio.

(n) Notwithstanding anything contained in this Indenture to the contrary, (i) no
Secured Notes may be transferred by a Person from which the Issuer is
disregarded as separate for U.S. federal income tax purposes, unless written
advice from Milbank LLP or Dechert LLP, or an Opinion of Counsel is delivered to
the Trustee, in form and substance satisfactory to the Collateral Manager, to
the effect that any Secured Note so transferred will be characterized as debt
for U.S. federal income tax purposes immediately following such transfer, and
(ii) no Subordinated Notes may be transferred by a Person from which the Issuer
is disregarded as separate for U.S. federal income tax purposes, unless written
advice from Milbank LLP or Dechert LLP, or an Opinion of Counsel is delivered to
the Trustee, in form and substance satisfactory to the Collateral Manager, to
the effect that any Secured Notes held by such Person will be characterized as
debt for U.S. federal income tax purposes immediately following such transfer.

Section 2.13 Additional Issuance. (a) At any time during the Reinvestment
Period, the Applicable Issuers may issue and sell Additional Notes of any one or
more existing Classes and the Issuer may use the proceeds to acquire additional
Collateral Obligations or as otherwise permitted under this Indenture; provided
that the following conditions are met:

(i) the Collateral Manager consents to such issuance and such issuance is
directed or approved by a Majority of the Subordinated Notes;

(ii) the terms of the Additional Notes issued must be identical to the
respective terms of previously issued Notes of the applicable Class (except that
the interest due on additional Secured Notes will accrue from the issue date of
such additional Secured Notes and the price of such Additional Notes does not
have to be identical to the price of the initial Notes of that Class and the
interest rate of such Notes may be lower than the interest rate of the initial
Notes);

(iii) unless only additional Subordinated Notes are being issued, Additional
Notes of all Classes must be issued and such issuance of Additional Notes must
be proportional across all Classes; provided that the principal amount of
Subordinated Notes issued in any such issuance may exceed the proportion
otherwise applicable to the Subordinated Notes;

 

92



--------------------------------------------------------------------------------

(iv) unless only additional Subordinated Notes are being issued, the S&P Rating
Agency Condition shall have been satisfied with respect to any Secured Notes not
constituting part of such additional issuance;

(v) the proceeds of any Additional Notes (net of fees and expenses incurred in
connection with such issuance, which fees and expenses shall be paid solely from
the proceeds of such additional issuance) shall be treated as Principal Proceeds
and used to acquire additional Collateral Obligations, to invest in Eligible
Investments or to apply pursuant to the Priority of Payments;

(vi) written advice from Milbank LLP or Dechert LLP or an Opinion of Counsel
from tax counsel shall be delivered to the Issuer (with a copy to the Trustee),
in form and substance satisfactory to the Collateral Manager, to the effect that
(A) any additional Secured Notes will be debt for U.S. federal income tax
purposes and (B) the additional issuance will not result in the Issuer being
treated as an association or a publicly traded partnership, in either case,
taxable as a corporation for U.S. federal income tax purposes or becoming
subject to U.S. federal income tax with respect to its net income (including any
tax imposed under Section 1446 of the Code) other than by operation of Chapter
63 of the Code; provided that the advice or opinion described in clause (A) will
not be required with respect to any Additional Notes that bear a different CUSIP
number (or equivalent identifier) from the Notes of the same Class that are
Outstanding at the time of the additional issuance; provided, further that any
Additional Notes that do not receive the opinion described in clause (A) will be
(x) Potential Equity Notes and (y) Issued in the form of definitive, fully
registered notes;

(vii) the ratings of such Additional Notes are no lower than the Initial Ratings
of such Classes;

(viii) unless only additional Subordinated Notes are being issued, immediately
after giving effect to such additional issuance, (A) no Event of Default shall
have occurred and be continuing and (B)(x) all Coverage Tests are satisfied,
(y) the Collateral Quality Test is satisfied (or if the Collateral Quality Test
is not satisfied at such time, is maintained or improved) and (z) each
Concentration Limitation is satisfied (or if any Concentration Limitation is not
satisfied at such time, is maintained or improved);

(ix) with respect to any additional Potential Equity Notes or Subordinated
Notes, (A) the beneficial owner of such Notes is a United States Tax Person and
(B) if such Subordinated Notes are not issued to and held by Depositor,
Depositor will otherwise hold a Majority of the Subordinated Notes after giving
effect to such additional issuance;

(x) any additional Potential Equity Notes or Subordinated Notes are not sold to
any Person if such sale would result in there being more than 98 Direct Tax
Owners in the aggregate of the Potential Equity Notes and Subordinated Notes or
would otherwise cause the Issuer to be treated as a publicly traded partnership
as defined in Section 7704 of the Code, unless written advice of Dechert LLP or
an opinion of other tax counsel of nationally recognized standing in the United
States experienced in such matters is delivered to the Trustee, in form and
substance satisfactory to the Collateral Manager, to the effect that such
transfer will not cause the Issuer to be treated as a publicly traded
partnership taxable as a corporation;

 

93



--------------------------------------------------------------------------------

(xi) any additional Potential Equity Notes or Subordinated Notes (or any
derivative interest therein) will not be sold, transferred, assigned,
participated, pledged or otherwise disposed of on or through (A) an established
securities market or (B) a secondary market (or the substantial equivalent
thereof) within the meaning of Section 7704(b) of the Code (and the Treasury
Regulations thereunder), unless written advice of Dechert LLP or an opinion of
other tax counsel of nationally recognized standing in the United States
experienced in such matters is delivered to the Trustee, in form and substance
satisfactory to the Collateral Manager, to the effect that such transfer will
not cause the Issuer to be treated as a publicly traded partnership taxable as a
corporation;

(xii) any additional Secured Notes that are not fungible for U.S. federal income
tax purposes with the outstanding Secured Notes of the same Class will be
identified with separate CUSIP numbers;

(xiii) the EU Retention Provider (or the Depositor, as its wholly-owned
subsidiary and pursuant to the terms of the EU Retention Letter) commits to
acquire such additional Subordinated Notes as may be required to satisfy the EU
Retained Amount following the additional issuance;

(xiv) the U.S. Retention Provider commits to acquire such additional
Subordinated Notes as may be required to satisfy the U.S. Risk Retention Rules
following the additional issuance; and

(xv) the requirements of Section 3.2 have been satisfied.

(b) Except as set forth in the immediately following sentence, any Additional
Notes of an existing Class issued as described above shall, to the extent
reasonably practicable, be offered first to Holders of that Class in such
amounts as are necessary to preserve their pro rata holdings of Notes of such
Class (unless such issuance is of additional Subordinated Notes that are
required to prevent or cure an EU Retention Deficiency). In connection with an
additional issuance, the Collateral Manager (or an Affiliate thereof) shall have
the right to acquire one or more Notes of one or more Classes if the Collateral
Manager determines such acquisition is advisable to comply with the U.S. Risk
Retention Rules.

(c) Upon the purchase of Additional Notes, a purchaser shall be deemed to be a
Holder of the relevant Class of Notes for all purposes under this Indenture.

Section 2.14 Key Person Event. (a) A “Key Person Event” shall occur if the
Class A-1 Notes remain Outstanding and Brent Humphries and any two other
Founding Members (or any Approved Replacement therefor) (each, a “Key Person”)
are no longer acting in a management capacity at ABPCI or otherwise cease to
have a substantial role in managing the Collateral Obligations (a “Key Person
Trigger”) and such persons have not been replaced with one or more Approved
Replacements in accordance with the procedures and time limits set forth below.

 

94



--------------------------------------------------------------------------------

(b) The Collateral Manager shall give prompt written notice to the Issuer, the
Rating Agency and the Trustee if any Key Person is no longer acting in a
management capacity at ABPCI and does not otherwise have a substantial role in
managing the Collateral Obligations and if any Key Person Trigger has occurred,
and the Trustee shall promptly forward such notice to the Holders of the Notes.
Within 90 days (or such extended period as described below) of the occurrence of
any event described in the immediately preceding sentence (the “Proposal
Period”), the Collateral Manager shall have the right to propose a replacement
for any such Key Person(s) (each, a “Proposed Replacement”) by written notice to
the Issuer and the Trustee (who shall forward such notice promptly to the
Holders of the Notes), which notice will include background information
regarding the Proposed Replacement(s) (including, without limitation, relevant
employment history and management experience) and a schedule for implementation
of such Proposed Replacement(s). The Collateral Manager shall make each such
Proposed Replacement reasonably available for meetings and/or telephonic
conferences with and to respond to questions from the Issuer and Holders and
beneficial owners of Notes.

(c) Within the 15 day period beginning on the date of receipt by the Holders of
the Notes from the Trustee of any proposal for a Proposed Replacement (the
“Approval Period”), a Majority of the Controlling Class shall have the right to
approve or disapprove (such approval not to be unreasonably withheld) such
Proposed Replacement. If a Majority of the Controlling Class provides its
affirmative written consent to the Issuer, the Collateral Manager or the Trustee
within the Approval Period, the Collateral Manager may appoint such Proposed
Replacement (any such replacement appointed in accordance with this procedure,
an “Approved Replacement”). In the event that any Proposed Replacement is
affirmatively disapproved in writing by a Majority of the Controlling Class, the
Collateral Manager may propose additional replacements during the Proposal
Period pursuant to the procedures set forth in the immediately preceding
paragraph; provided that if such additional Proposed Replacement(s) has been
disapproved in writing by a Majority of the Controlling Class during the
applicable Approval Period in accordance with the foregoing provisions of this
paragraph, then (until a replacement has been approved) the Collateral Manager
may continue to propose Proposed Replacements until the end of the Proposal
Period. If a Majority of the Controlling Class does not affirmatively approve or
disapprove a Proposed Replacement within the Approval Period, such Proposed
Replacement will be deemed to be an Approved Replacement. In addition, if one or
more Key Persons are no longer acting in a management capacity at ABPCI and do
not otherwise have a substantial role in managing the Collateral Obligations but
no Key Person Trigger has occurred and a Majority of the Controlling Class has
disapproved a Proposed Replacement such that no Approved Replacement has been
appointed, the Collateral Manager may continue to solicit the required consent
by submitting additional Proposed Replacements to the Trustee, which will start
a new “Proposal Period” solely with respect to such removed Key Person. The
Issuer shall provide prompt notice of any Approved Replacement to the Trustee
(who shall forward a copy to the Holders of the Notes).

(d) If a Key Person Trigger has occurred and the requisite number of Approved
Replacements are not appointed on or prior to the last day of the Approval
Period (which, for the avoidance of doubt, may not be later than 105 days after
the occurrence of such Key Person Trigger) related to the final Proposed
Replacement proposed during the related Proposal Period, then a Key Person Event
shall have occurred and the Issuer shall promptly provide notice of such Key
Person Event to the Trustee (who shall forward a copy to the Holders of the
Notes) and the Rating Agency.

 

95



--------------------------------------------------------------------------------

(e) For purposes of the appointment of an Approved Replacement as described
above, any Notes of the Controlling Class that constitute Collateral Manager
Obligations will be disregarded and deemed not to be Outstanding.

ARTICLE III

CONDITIONS PRECEDENT

Section 3.1 Conditions to Issuance of Notes on Closing Date. (a) The Notes to be
issued on the Closing Date may be executed by the Applicable Issuers and
delivered to the Trustee for authentication and thereupon the same shall be
authenticated and delivered by the Trustee, in each case upon Issuer Order and
upon receipt by the Trustee of the following:

(i) Officers’ Certificate of the Co-Issuers Regarding Corporate Matters. An
Officer’s certificate of each of the Co-Issuers (A) evidencing the authorization
by Board Resolution of the execution and delivery of this Indenture, in the case
of the Issuer, the Securities Account Control Agreement, the Collateral
Management Agreement, the Collateral Administration Agreement, the Initial
Purchaser, the Administration Agreement and in the case of the Issuer, the
Master Transfer Agreement, the EU Retention Letter, and any subscription
agreements and in each case the execution, authentication and (with respect to
the Issuer only) delivery of the Notes applied for by it and specifying the
Stated Maturity, principal amount and Interest Rate of each Class of Secured
Notes to be authenticated and delivered and the Stated Maturity and principal
amount of the Subordinated Notes to be authenticated and delivered and
(B) certifying that (1) the attached copy of the Board Resolution is a true and
complete copy thereof, (2) such resolutions have not been rescinded and are in
full force and effect on and as of the Closing Date and (3) the Officers
authorized to execute and deliver such documents hold the offices and have the
signatures indicated thereon.

(ii) Governmental Approvals. From each of the Co-Issuers either (A) a
certificate of the Applicable Issuer or other official document evidencing the
due authorization, approval or consent of any governmental body or bodies, at
the time having jurisdiction in the premises, together with an Opinion of
Counsel of such Applicable Issuer that no other authorization, approval or
consent of any governmental body is required for the valid issuance of the Notes
or (B) an Opinion of Counsel of such Applicable Issuer that no such
authorization, approval or consent of any governmental body is required for the
valid issuance of such Notes except as has been given.

(iii) U.S. Counsel Opinions. Opinions of Milbank LLP, counsel to the Initial
Purchaser and the Co-Issuers, Dechert LLP, special U.S. counsel to the
Collateral Manager and the Retention Providers, Venable LLP, Maryland counsel to
the EU Retention Provider, and Nixon Peabody LLP, counsel to the Trustee and
Collateral Administrator, each dated the Closing Date.

(iv) Cayman Counsel Opinion. An opinion of Maples and Calder, Cayman Islands
counsel to the Issuer, dated the Closing Date.

 

96



--------------------------------------------------------------------------------

(v) Officers’ Certificate of the Co-Issuers Regarding Indenture. An Officer’s
certificate of each of the Co-Issuers stating that, to the best of the
Applicable Issuer’s knowledge, the Applicable Issuer is not in default under
this Indenture and that the issuance of the Notes applied for by it will not
result in a default or a breach of any of the terms, conditions or provisions
of, or constitute a default under, its organizational documents, any indenture
or other agreement or instrument to which it is a party or by which it is bound,
or any order of any court or administrative agency entered in any Proceeding to
which it is a party or by which it may be bound or to which it may be subject;
that all conditions precedent provided in this Indenture relating to the
authentication and delivery of the Notes applied for by it have been complied
with; and that all expenses due or accrued with respect to the Offering of such
Notes or relating to actions taken on or in connection with the Closing Date
have been paid or reserves therefor have been made. The Officer’s certificate of
the Issuer shall also state that all of its representations and warranties
contained herein are true and correct as of the Closing Date.

(vi) Transaction Documents.

(A) An executed counterpart of each Transaction Document; and

(B) a copy of the purchaser representation letters for Certificated Secured
Notes, substantially in the form set forth in Exhibit B-2, relating to the
Certificated Secured Notes issued on the Closing Date.

(vii) Certificate of the Collateral Manager. An Officer’s certificate of the
Collateral Manager, dated as of the Closing Date, to the effect that immediately
before the Delivery of the Collateral Obligations on the Closing Date:

(A) the information with respect to each Collateral Obligation in the Schedule
of Collateral Obligations is true and correct and such schedule is complete with
respect to each such Collateral Obligation;

(B) each Collateral Obligation in the Schedule of Collateral Obligations
satisfies the requirements of the definition of “Collateral Obligation”; and

(C) the Aggregate Principal Balance of the Collateral Obligations which the
Issuer has acquired or entered into binding commitments to acquire on or prior
to the Closing Date is at least U.S.$250,000,000.

(viii) Grant of Collateral Obligations. The Grant pursuant to the Granting
Clauses of this Indenture of all of the Issuer’s right, title and interest in
and to the Collateral Obligations pledged to the Trustee for inclusion in the
Assets on the Closing Date shall be effective, and Delivery of such Collateral
Obligations (including any promissory note and all other Underlying Instruments
related thereto to the extent received by the Issuer) as contemplated by
Section 3.3 shall have been effected.

 

97



--------------------------------------------------------------------------------

(ix) Certificate of the Issuer Regarding Assets. A certificate of an Authorized
Officer of the Issuer, dated as of the Closing Date, to the effect that:

(A) in the case of each Collateral Obligation pledged to the Trustee for
inclusion in the Assets, on the Closing Date and immediately prior to the
Delivery thereof (or immediately after Delivery thereof, in the case of clause
(VI)(ii) below) on the Closing Date;

(I) the Issuer is the owner of such Collateral Obligation free and clear of any
liens, claims or encumbrances of any nature whatsoever except for (i) those
which are being released on the Closing Date, (ii) those Granted pursuant to
this Indenture and (iii) any other Permitted Liens;

(II) the Issuer has acquired its ownership in such Collateral Obligation in good
faith without notice of any adverse claim, except as described in clause
(I) above;

(III) the Issuer has not assigned, pledged or otherwise encumbered any interest
in such Collateral Obligation (or, if any such interest has been assigned,
pledged or otherwise encumbered, it has been released or will be released
substantially contemporaneously therewith) other than interests Granted pursuant
to this Indenture;

(IV) the Issuer has full right to Grant a security interest in and assign and
pledge such Collateral Obligation to the Trustee;

(V) based on the certificate of the Collateral Manager delivered pursuant to
Section 3.1(a)(vii), the information set forth with respect to each Collateral
Obligation in the Schedule of Collateral Obligations is correct;

(VI) (i) based on the certificate of the Collateral Manager delivered pursuant
to Section 3.1(a)(vii), each Collateral Obligation included in the Assets
satisfies the requirements of the definition of “Collateral Obligation” and
(ii) the requirements of Section 3.1(a)(viii) have been satisfied; and

(VII) upon Grant by the Issuer, the Trustee has a first priority perfected
security interest in the Collateral Obligations and other Assets, except as
permitted by this Indenture (assuming that any Clearing Corporation,
intermediary or other entity not within the control of the Issuer involved in
the Delivery of such Collateral Obligations and other Assets takes the actions
required of it for perfection of that interest); and

(B) based on the certificate of the Collateral Manager delivered pursuant to
Section 3.1(a)(vii), the Aggregate Principal Balance of the Collateral
Obligations which the Issuer has acquired or entered into binding commitments to
acquire on or prior to the Closing Date is approximately U.S.$250,000,000.

 

98



--------------------------------------------------------------------------------

(x) Rating Letters. An Officer’s certificate of the Issuer to the effect that
attached thereto is a true and correct copy of the letter signed by S&P, and
confirming that each Class of Secured Notes has been assigned the applicable
Initial Ratings and that such ratings are in effect on the Closing Date.

(xi) Accounts. Evidence of the establishment of each of the Accounts.

(xii) Issuer Order for Deposit of Funds into Accounts. An Issuer Order signed in
the name of the Issuer by an Authorized Officer of the Issuer, dated as of the
Closing Date, authorizing the deposit of (A) U.S.$0 from the proceeds of the
issuance of the Notes into the Revolver Funding Account for use pursuant to
Section 10.4, (B) the amount specified therein from the proceeds of the issuance
of the Notes into the Ramp-Up Account as Principal Proceeds for use pursuant to
Section 10.3(c) and (C) U.S.$2,997,165.00 from the proceeds of the issuance of
the Notes into the Closing Expense Account for use pursuant to Section 10.3(d).

(xiii) [Reserved].

(xiv) Financing Statements. (A) Financing statements, duly filed on or before
the Closing Date (and the Issuer hereby consents to such filing) under the UCC
in all jurisdictions necessary or desirable in order to perfect the interests in
the Assets contemplated by this Indenture and any other Transaction Documents
and (B) copies of proper financing statements necessary to release all security
interests and other rights of any Person in the Assets previously granted by the
Issuer or any other transferor; provided that nothing in this clause (xiv) shall
imply or impose a duty on the Trustee to determine in which jurisdictions a
financing statement should be filed.

(xv) Fees and Expenses. Evidence that all fees and expenses (including
reasonable fees and expenses of counsel) have been paid in connection with the
issuance of the Notes.

(xvi) [Reserved].

(xvii) Officer’s Certificate of the Collateral Manager, EU Retention Provider,
Transferor and Depositor Regarding Corporate Matters. An Officer’s certificate
of each of the Collateral Manager, EU Retention Provider, Transferor and
Depositor (A) evidencing the authorization by written consent of its members or
partners or by Board Resolution, as applicable, of the execution and delivery of
the Transaction Documents it is party to and related transaction documents and
(B) certifying that (1) the attached copy of the written consent of its members
or partners or Board Resolutions, as applicable, is a true and complete copy
thereof, (2) such written consent or Board Resolutions, as applicable, has not
been rescinded and is in full force and effect on and as of the Closing Date and
(3) the Officer’s authorized to execute and deliver such documents hold the
offices and have the signatures indicated thereon.

(xviii) Termination of Warehouse Facility. Evidence of the termination of the
Warehouse Facility and the documents related thereto (except as otherwise
specified in the payoff letter terminating the Warehouse Facility) and the
payment in full of all loans and other obligations thereunder (other than any
obligations that expressly survive the termination thereof).

 

99



--------------------------------------------------------------------------------

(xix) Closing Merger. Evidence of the merger of the borrower under the Warehouse
Facility into the Issuer on the Closing Date and the documents related thereto.
The Issuer hereby directs the Trustee to execute and deliver to the Issuer any
instrument evidencing its written consent to such merger.

(xx) Other Documents. Such other documents as the Trustee may reasonably
require; provided that nothing in this clause (xx) shall imply or impose a duty
on the part of the Trustee to require any other documents.

(b) The Issuer shall post copies of the documents specified in Section 3.1(a)
(other than the rating letter specified in clause (x) thereof) on the 17g-5
Website as soon as practicable after the Closing Date.

Section 3.2 Conditions to Additional Issuance. (a) Any Additional Notes to be
issued in accordance with Section 2.13 may be executed by the Applicable Issuers
and delivered to the Trustee for authentication and thereupon the same shall be
authenticated and delivered by the Trustee upon Issuer Order (setting forth
registration, delivery and authentication instructions) upon satisfaction of the
requirements set forth in Section 2.13 and upon receipt by the Trustee of the
following:

(i) Officers’ Certificate of the Applicable Issuers Regarding Corporate Matters.
An Officer’s certificate of each of the Applicable Issuers (A) evidencing the
authorization by Board Resolution of the execution, authentication and (with
respect to the Issuer only) delivery of the Notes applied for by it and
specifying the Stated Maturity, principal amount and Interest Rate (if
applicable) of the Notes to be authenticated and delivered and (B) certifying
that (1) the attached copy of the Board Resolution is a true and complete copy
thereof, (2) such resolutions have not been rescinded and are in full force and
effect on and as of the date of issuance and (3) the Officers authorized to
execute and deliver such documents hold the offices and have the signatures
indicated thereon.

(ii) Governmental Approvals. From each of the Applicable Issuers either (A) a
certificate of the Applicable Issuer or other official document evidencing the
due authorization, approval or consent of any governmental body or bodies, at
the time having jurisdiction in the premises, together with an Opinion of
Counsel of such Applicable Issuer that no other authorization, approval or
consent of any governmental body is required for the valid issuance of the
Additional Notes or (B) an Opinion of Counsel of such Applicable Issuer that no
such authorization, approval or consent of any governmental body is required for
the valid issuance of such Additional Notes except as has been given.

(iii) Officers’ Certificate of Applicable Issuers Regarding Indenture. An
Officer’s certificate of each of the Applicable Issuers stating that, to the
best of the signing Officer’s knowledge, such Applicable Issuer is not in
Default under this Indenture and that the issuance of the Additional Notes
applied for by it will not result in a Default under this Indenture or a breach
of any of the terms, conditions or provisions of, or constitute a default

 

100



--------------------------------------------------------------------------------

under, its organizational documents, any indenture or other agreement or
instrument to which it is a party or by which it is bound, or any order of any
court or administrative agency entered in any Proceeding to which it is a party
or by which it may be bound or to which it may be subject; that the provisions
of Section 2.13 and all conditions precedent provided in this Indenture relating
to the authentication and delivery of the Additional Notes applied for by it
have been complied with; and that all expenses due or accrued with respect to
the offering of such Notes or relating to actions taken on or in connection with
the additional issuance have been paid or reserves therefor have been made. The
Officer’s certificate of the Issuer shall also state that all of its
representations and warranties contained herein are true and correct as of the
date of additional issuance.

(iv) Supplemental Indenture. A fully executed counterpart of the supplemental
indenture making such changes to this Indenture as shall be necessary to permit
such additional issuance.

(v) Rating Letter. Unless only additional Subordinated Notes are being issued,
an Officer’s certificate of the Issuer to the effect that attached thereto is a
true and correct copies of the letter signed by S&P, confirming that the S&P
Rating Agency Condition has been satisfied with respect to the additional
issuance.

(vi) Issuer Order for Deposit of Funds into Accounts. An Issuer Order signed in
the name of the Issuer by an Authorized Officer of the Issuer, dated as of the
date of the additional issuance, authorizing the deposit of the net proceeds of
the issuance into the Principal Collection Subaccount for use pursuant to
Section 10.2.

(vii) U.S. Counsel Opinions. An Opinion of Counsel of special U.S. counsel to
the Co-Issuers, dated the date of additional issuance, as to customary matters
and also to the effect that such additional issuance is authorized or permitted
pursuant to the terms of this Indenture and all conditions precedent have been
satisfied.

(viii) Cayman Counsel Opinion. An Opinion of Counsel of Cayman Islands counsel
to the Issuer, dated the date of additional issuance, as to customary matters
and also to the effect that such additional issuance is authorized or permitted
under Cayman Islands law and the Memorandum and Articles of Association.

(ix) Evidence of Required Consents. A certificate of the Collateral Manager
consenting to such additional issuance and satisfactory evidence of the consent
of a Majority of the Subordinated Notes to such additional issuance (which may
be in the form of an Officer certificate of the Issuer).

(x) Certificate of the Issuer Regarding Assets. A certificate of an Authorized
Officer of the Issuer, dated as of the date of the additional issuance, to the
effect that, in the case of each Collateral Obligation pledged to the Trustee
for inclusion in the Assets on the date of the additional issuance and
immediately prior to the delivery thereof on the date of the additional
issuance:

(A) the Issuer is the owner of such Collateral Obligation free and clear of any
liens, claims or encumbrances of any nature whatsoever except for (i) those
which are being released on the date of the additional issuance or (ii) those
Granted pursuant to this Indenture;

 

101



--------------------------------------------------------------------------------

(B) the Issuer has acquired its ownership in such Collateral Obligation in good
faith without notice of any adverse claim, except as described in clause
(A) above;

(C) the Issuer has not assigned, pledged or otherwise encumbered any interest in
such Collateral Obligation (or, if any such interest has been assigned, pledged
or otherwise encumbered, it has been released or is being released on the date
of the additional issuance) other than interests Granted pursuant to this
Indenture;

(D) the Issuer has full right to Grant a security interest in and assign and
pledge such Collateral Obligation to the Trustee;

(E) the information set forth with respect to such Collateral Obligation in the
Schedule of Collateral Obligations is correct;

(F) the Collateral Obligations included in the Assets satisfy the requirements
of the definition of “Collateral Obligation”;

(G) after giving effect to the inclusion of the additional Collateral
Obligations in the Assets, the Collateral Quality Test and each Concentration
Limitation is satisfied, or, if not satisfied, maintained or improved; and

(H) upon Grant by the Issuer, the Trustee has a first priority perfected
security interest in such Collateral Obligations and other Assets, except as
permitted by this Indenture.

(xi) European Risk Retention Requirements. Upon written request therefor, (i) to
any Affected Investor an executed EU Retention Letter in the form of Exhibit E
hereto and (ii) to the Issuer, a certificate of an Authorized Officer of the EU
Retention Provider confirming its compliance with the Retention Requirement and
the EU Retention Provider’s holding of the EU Retained Amount (through its
equity interest in the Depositor as its wholly-owned subsidiary pursuant to the
terms of the EU Retention Letter) immediately following such additional
issuance.

(xii) Fees and Expenses. Evidence that the Issuer shall have paid all fees and
expenses (including reasonable fees and expenses of counsel) in connection with
the issuance of such Additional Notes.

(xiii) [Reserved].

(xiv) Other Documents. Such other documents as the Trustee may reasonably
require; provided that nothing in this clause (xiv) shall imply or impose a duty
on the part of the Trustee to require any other documents.

 

102



--------------------------------------------------------------------------------

Section 3.3 Custodianship; Delivery of Collateral Obligations and Eligible
Investments. (a) The Collateral Manager, on behalf of the Issuer, shall deliver
or cause to be delivered to a custodian appointed by the Issuer acting as
custodian for the Issuer, which shall be a Securities Intermediary (the
“Custodian”) or the Trustee, as applicable, all Assets in accordance with the
definition of “Deliver.” Initially, the Custodian shall be the Bank. Any
successor custodian shall be a state or national bank or trust company that
(x) has capital and surplus of at least U.S.$200,000,000 and (y) is a Securities
Intermediary. Subject to the limited right to relocate Assets as provided in
Section 7.5(b), the Trustee or the Custodian, as applicable, shall hold (i) all
Collateral Obligations, Eligible Investments, Cash and other investments
acquired in accordance with this Indenture and (ii) any other property of the
Issuer otherwise Delivered to the Trustee or the Custodian, as applicable, by or
on behalf of the Issuer, in the relevant Account established and maintained
pursuant to Article X; as to which in each case the Trustee shall have entered
into the Securities Account Control Agreement with the Custodian providing,
inter alia, that the establishment and maintenance of such Account will be
governed by a law of a jurisdiction satisfactory to the Issuer and the Trustee.

(b) Each time that the Collateral Manager on behalf of the Issuer directs or
causes the acquisition of any Collateral Obligation, Eligible Investment or
other investment, the Collateral Manager (on behalf of the Issuer ) shall, if
the Collateral Obligation, Eligible Investment or other investment is required
to be, but has not already been, transferred to the relevant Account, cause the
Collateral Obligation, Eligible Investment or other investment to be Delivered
to the Custodian to be held in the Custodial Account (or in the case of any such
investment that is not a Collateral Obligation, in the Account in which the
funds used to acquire the investment are held in accordance with Article X) for
the benefit of the Trustee in accordance with this Indenture. The security
interest of the Trustee in the funds or other property used in connection with
the acquisition shall, immediately and without further action on the part of the
Trustee, be released. The security interest of the Trustee shall nevertheless
come into existence and continue in the Collateral Obligation, Eligible
Investment or other investment so acquired, including all interests of the
Issuer in any contracts related to and proceeds of such Collateral Obligation,
Eligible Investment or other investment.

ARTICLE IV

SATISFACTION AND DISCHARGE

Section 4.1 Satisfaction and Discharge of Indenture. This Indenture shall be
discharged and shall cease to be of further effect except as to (i) rights of
registration of transfer and exchange, (ii) substitution of mutilated, defaced,
destroyed, lost or stolen Notes, (iii) rights of Holders to receive payments of
principal thereof and interest thereon, (iv) the rights and immunities of the
Trustee hereunder and its obligations under this Article IV, (v) the rights,
obligations and immunities of the Collateral Manager hereunder and under the
Collateral Management Agreement, (vi) the obligations of the Collateral
Administrator under Section 21 of the Collateral Administration Agreement and
the rights and immunities of the Collateral Administrator under the Collateral
Administration Agreement and (vii) the rights of Holders as beneficiaries hereof
with respect to the property deposited with the Trustee and payable to all or
any of them (and the Trustee, on demand of and at the expense of the Issuer,
shall execute proper instruments acknowledging satisfaction and discharge of
this Indenture) when:

 

103



--------------------------------------------------------------------------------

(a) either:

(i) all Notes theretofore authenticated and delivered to Holders (other than
(A) Notes that have been mutilated, defaced, destroyed, lost or stolen and which
have been replaced or paid as provided in Section 2.6 and (B) Notes for whose
payment Money has theretofore been irrevocably deposited in trust and thereafter
repaid to the Issuer or discharged from such trust, as provided in Section 7.3)
have been delivered to the Trustee for cancellation; or

(ii) all Notes not theretofore delivered to the Trustee for cancellation
(A) have become due and payable, or (B) will become due and payable at their
Stated Maturity within one year, or (C) are to be called for redemption pursuant
to Article IX under an arrangement satisfactory to the Trustee for the giving of
notice of redemption by the Applicable Issuers pursuant to Section 9.4 and
either (1) the Issuer has irrevocably deposited or caused to be deposited with
the Trustee, in trust for such purpose, Cash or non-callable direct obligations
of the United States of America; provided that the obligations are entitled to
the full faith and credit of the United States of America or are debt
obligations which are rated “AAA” by S&P or “Aaa” by Moody’s, in an amount
sufficient, as verified by a firm of Independent certified public accountants
which are nationally recognized, to pay and discharge the entire indebtedness on
such Notes not theretofore delivered to the Trustee for cancellation, for
principal and interest to the date of such deposit (in the case of Notes which
have become due and payable), or to their Stated Maturity or Redemption Date, as
the case may be, and shall have Granted to the Trustee a valid perfected
security interest in such Cash or non-callable direct obligations of the United
States of America that is of first priority or free of any adverse claim, as
applicable, and shall have furnished to the Trustee an Opinion of Counsel with
respect thereto or (2) in the event all of the Assets are liquidated following
the satisfaction of the conditions specified in Section 5.5(a), the Applicable
Issuers shall have paid or caused to be paid all proceeds of such liquidation of
the Assets in accordance with the Priority of Payments; or

(iii) the Issuer has delivered to the Trustee an Officer’s certificate stating
that (A) there are no Assets that remain subject to the lien of this Indenture
and (B) all funds on deposit in the Accounts have been distributed in accordance
with the terms of this Indenture (including, without limitation, the Priority of
Payments) or have otherwise been irrevocably deposited in trust with the Trustee
for such purpose;

(b) the Issuer has paid or caused to be paid all other sums then due and payable
hereunder (including, without limitation, any amounts then due and payable
pursuant to the Collateral Administration Agreement and the Collateral
Management Agreement, in each case, without regard to the Administrative Expense
Cap) by the Issuer, and no other amounts are scheduled to be due and payable by
the Issuer, it being understood that the requirements of this clause (b) may be
satisfied as set forth in Section 5.7; and

 

104



--------------------------------------------------------------------------------

(c) the Issuer has delivered to the Trustee an Officer’s certificate from the
Collateral Manager and an Opinion of Counsel, each stating that all conditions
precedent herein provided for relating to the satisfaction and discharge of this
Indenture have been complied with; provided that upon the final distribution of
all proceeds of any liquidation of the Assets effected hereunder, the foregoing
requirements shall be deemed satisfied for the purposes of discharging this
Indenture following certification from the Collateral Manager that it has
determined in its discretion that the Co-Issuers affairs have been wound up.

In connection with delivery by the Issuer of the Officer’s certificate referred
to in clause (c) above, the Trustee shall confirm to the Co-Issuers that (i) to
the knowledge of the Trust Officer, there are no Assets on deposit in or
credited to any Account in the name of the Trustee for the benefit of any
Secured Party or the Issuer, including any Account established pursuant to
Article X, (ii) to the knowledge of the Trust Officer, all funds on deposit in
the Accounts have been distributed in accordance with the terms of this
Indenture (including the Priority of Payments) or have otherwise been
irrevocably deposited in trust with the Trustee for such purpose.

Immediately prior to the discharge of this Indenture, the Trustee shall notify
all Holders of Outstanding Notes that this Indenture will be discharged. Upon
the discharge of this Indenture, the Trustee shall provide such information to
the Issuer or the Administrator as may be reasonably required by the Issuer or
the Administrator in order for the liquidation of the Issuer to be completed.
The Trustee may consult and rely on any information provided by the Collateral
Manager in connection with this Article IV.

Notwithstanding the satisfaction and discharge of this Indenture, the rights and
obligations of the Co-Issuers, the Trustee, the Collateral Manager and, if
applicable, the Holders, as the case may be, under Sections 2.7, 4.2, 5.4(d),
5.9, 5.18, 6.1, 6.3, 6.6, 6.7, 7.1, 7.3, 13.1 and 14.15 shall survive.

Section 4.2 Application of Trust Money. All Cash and obligations deposited with
the Trustee pursuant to Section 4.1 shall be held in trust and applied by it in
accordance with the provisions of the Notes and this Indenture, including,
without limitation, the Priority of Payments, to the payment of principal and
interest (or other amounts with respect to the Subordinated Notes), either
directly or through any Paying Agent, as the Trustee may determine; and such
Cash and obligations shall be held in a segregated account identified as being
held in trust for the benefit of the Secured Parties.

Section 4.3 Repayment of Monies Held by Paying Agent. In connection with the
satisfaction and discharge of this Indenture with respect to the Notes, all
Monies then held by any Paying Agent other than the Trustee under the provisions
of this Indenture shall, upon demand of the Co-Issuers, be paid to the Trustee
to be held and applied pursuant to Section 7.3 hereof and in accordance with the
Priority of Payments and thereupon such Paying Agent shall be released from all
further liability with respect to such Monies.

 

105



--------------------------------------------------------------------------------

ARTICLE V

EVENTS OF DEFAULT; REMEDIES

Section 5.1 Events of Default. “Event of Default,” wherever used herein, means
any one of the following events (whatever the reason for such Event of Default
and whether it shall be voluntary or involuntary or be effected by operation of
law or pursuant to any judgment, decree or order of any court or any order, rule
or regulation of any administrative or governmental body):

(a) a default in the payment, when due and payable, of (i) any interest on any
Class A Note or, if there are no Class A Notes Outstanding, any Secured Notes
comprising the Controlling Class at such time and, in each case, the
continuation of any such default, for five Business Days, or (ii) any principal
of, or interest or Deferred Interest on, or any Redemption Price in respect of,
any Secured Note at its Stated Maturity or any Redemption Date or any
Subordinated Note at its Stated Maturity (and payment in full has not been
waived by each applicable Class); provided that the failure to effect any
Optional Redemption which is withdrawn in accordance with this Indenture or with
respect to which any Refinancing fails to occur shall not constitute an Event of
Default; provided, further, that in the case of a failure to disburse funds due
to an administrative error or omission by the Collateral Manager, the Trustee,
the Collateral Administrator or any Paying Agent and such failure is remedied
within seven Business Days, such failure shall not constitute an Event of
Default;

(b) the failure on any Payment Date to disburse amounts available in the Payment
Account, in each case in excess of $10,000 in accordance with the Priority of
Payments and continuation of such failure for a period of five Business Days or,
in the case of a failure to disburse due to an administrative error or omission
by the Trustee, Collateral Administrator or any Paying Agent, such failure
continues for 15 Business Days after a Trust Officer of the Trustee receives
written notice or has actual knowledge of such administrative error or omission;

(c) (i) either of the Co-Issuers or the Assets voluntarily files to become an
investment company required to be registered under the Investment Company Act or
(ii) either of the Co-Issuers or the Assets otherwise becomes an investment
company required to be registered under the Investment Company Act and such
requirement has not been eliminated within 45 days to the extent consistent with
applicable law;

(d) except as otherwise provided in this Section 5.1, a default in a material
respect in the performance by, or breach in a material respect of any material
covenant of, the Issuer or the Co-Issuer under this Indenture (it being
understood, without limiting the generality of the foregoing, that any failure
to meet any Concentration Limitation, the Collateral Quality Test or any
Coverage Test is not an Event of Default and any failure to satisfy the
requirements described under Section 7.18 is not an Event of Default, except in
either case to the extent provided in clause (g) below), or the failure of any
material representation or warranty of the Issuer or the Co-Issuer made in this
Indenture or in any certificate or other writing delivered pursuant hereto or in
connection herewith to be correct in each case in all material respects when the
same shall have been made, and the continuation of such default, breach or
failure for a period of 30 days after notice to the Applicable Issuer and the
Collateral Manager by registered or certified mail or overnight courier, by the
Trustee at the direction of the Holders of at least a Majority of the
Controlling Class, specifying such default, breach or failure and requiring it
to be remedied and stating that such notice is a “Notice of Default” hereunder;

 

106



--------------------------------------------------------------------------------

(e) the entry of a decree or order by a court having competent jurisdiction
adjudging the Issuer or the Co-Issuer as bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjustment or
composition of or in respect of the Issuer under the Bankruptcy Law or any other
applicable law, or appointing a receiver, liquidator, assignee, or sequestrator
(or other similar official) of the Issuer or the Co-Issuer or of any substantial
part of its property, respectively, or ordering the winding up or liquidation of
its affairs, respectively, and the continuance of any such decree or order
unstayed and in effect for a period of 60 consecutive days;

(f) the institution by the Issuer or the Co-Issuer of Proceedings to have the
Issuer or the Co-Issuer adjudicated as bankrupt or insolvent, or the consent of
the Issuer or the Co-Issuer to the institution of bankruptcy or insolvency
Proceedings against it, or the filing by the Issuer or the Co-Issuer of a
petition or answer or consent seeking reorganization or relief under the
Bankruptcy Law or any other similar applicable law, or the consent by the Issuer
or the Co-Issuer to the filing of any such petition or to the appointment in a
Proceeding of a receiver, liquidator, assignee, trustee or sequestrator (or
other similar official) of it or of any substantial part of its property,
respectively, or the making by the Issuer or the Co-Issuer of an assignment for
the benefit of creditors, or the admission by the Issuer or the Co-Issuer in
writing of its inability to pay its debts generally as they become due, or the
taking of any action by the Issuer or the Co-Issuer in furtherance of any such
action, or the passing of a resolution by the shareholders of the Issuer to have
the Issuer wound up on a voluntary basis; or

(g) for any reason the EoD Overcollateralization Ratio is less than or equal to
102.5% as of any Measurement Date and remains so for 10 Business Days after such
Measurement Date.

Upon obtaining knowledge of the occurrence of an Event of Default, each of
(i) the Co-Issuers, (ii) the Trustee and (iii) the Collateral Manager shall
notify each other in writing. Upon the occurrence of an Event of Default known
to a Trust Officer of the Trustee, the Trustee shall, not later than three
Business Days thereafter, notify the Holders (as their names appear on the
Register), each Paying Agent, the Collateral Manager, the Co-Issuers and the
Rating Agency (so long as it is rating a Class of Secured Notes) of such Event
of Default in writing (unless such Event of Default has been waived as provided
in Section 5.14).

Section 5.2 Acceleration of Maturity; Rescission and Annulment. (a) If an Event
of Default occurs and is continuing (other than an Event of Default specified in
Section 5.1(e) or (f)), the Trustee may, and shall, upon the written direction
of a Majority of the Controlling Class, by notice to the Applicable Issuers
(subject to Section 14.3(c), which notice the Issuer shall provide to the Rating
Agency so long as it is rating a Class of Secured Notes) and the Collateral
Manager, declare (x) the principal of the Secured Notes in the case of the
occurrence of an Event of Default specified in Section 5.1(a), (b), (c), (d) or
(g); and (y) all other amounts whatsoever payable by the Applicable Issuers
pursuant to the Priority of Payments to be immediately due and payable, and upon
any such declaration such principal, together with all accrued and unpaid
interest thereon, and all other amounts payable by the Issuer hereunder in
accordance with the Priority of Payments, shall become immediately due and
payable. If an Event of Default specified in Section 5.1(e) or (f) occurs, all
such unpaid principal, together with all accrued and unpaid interest thereon, of
all of the Secured Notes, and all other amounts payable thereunder and
hereunder, shall automatically become due and payable without any declaration or
other act on the part of the Trustee or any Holder.

(b) At any time after such a declaration of acceleration of maturity has been
made and before a judgment or decree for payment of the Money due has been
obtained by the Trustee as hereinafter provided in this Article V, a Majority of
the Controlling Class, by written notice to the Co-Issuers and the Trustee, may
rescind and annul such declaration and its consequences if:

 

107



--------------------------------------------------------------------------------

(i) The Issuer or the Co-Issuer has paid or deposited with the Trustee a sum
sufficient to pay:

(A) all unpaid installments of interest and principal then due on the Secured
Notes (other than any principal amounts due to the occurrence of an
acceleration);

(B) to the extent that the payment of such interest is lawful, interest upon any
Deferred Interest at the applicable Interest Rate; and

(C) in accordance with the Priority of Payments, all unpaid Taxes and
Administrative Expenses and other sums paid or advanced by the Trustee hereunder
or by the Collateral Administrator under the Collateral Administration Agreement
or hereunder owing, accrued and unpaid Collateral Management Fees (unless waived
by the Collateral Manager) and any other amounts then payable Co-Issuers
hereunder prior to such Administrative Expenses and such Collateral Management
Fees; and

(ii) It has been determined that all Events of Default, other than the
nonpayment of the interest on or principal of Secured Notes that has become due
solely by such acceleration, have (A) been cured, and a Majority of the
Controlling Class, by written notice to the Trustee, has agreed with such
determination (which agreement shall not be unreasonably withheld), or (B) been
waived as provided in Section 5.14.

No such rescission shall affect any subsequent Default or impair any right
consequent thereon.

Section 5.3 Collection of Indebtedness and Suits for Enforcement by Trustee. The
Applicable Issuers covenant that if a default shall occur in respect of the
payment of any principal of or interest when due and payable on any Secured
Notes, the Applicable Issuers shall, upon demand of the Trustee, pay to the
Trustee, for the benefit of the Holder of such Secured Notes, the whole amount,
if any, then due and payable on such Secured Notes for principal and interest
with interest upon the overdue principal and, to the extent that payments of
such interest shall be legally enforceable, upon overdue installments of
interest, at the applicable Interest Rate, and, in addition thereto, such
further amount as shall be sufficient to cover the costs and expenses of
collection, including the reasonable compensation, expenses, disbursements and
advances of the Trustee and its agents and counsel.

If the Applicable Issuers fail to pay such amounts forthwith upon such demand,
the Trustee, in its own name and as trustee of an express trust, may, and shall,
subject to the terms of this Indenture (including Section 6.3(e)) upon direction
of a Majority of the Controlling Class, institute a Proceeding for the
collection of the sums so due and unpaid, may prosecute such Proceeding to
judgment or final decree, and may enforce the same against the Applicable
Issuers or any other obligor upon the Secured Notes and collect the Monies
adjudged or decreed to be payable in the manner provided by law out of the
Assets.

 

108



--------------------------------------------------------------------------------

If an Event of Default occurs and is continuing, the Trustee may in its
discretion, and shall, subject to the terms of this Indenture (including
Section 6.3(e)) upon written direction of the Majority of the Controlling Class,
proceed to protect and enforce its rights and the rights of the Secured Parties
by such appropriate Proceedings as the Trustee shall deem most effectual (if no
such direction is received by the Trustee) or as the Trustee may be directed by
the Majority of the Controlling Class, to protect and enforce any such rights,
whether for the specific enforcement of any covenant or agreement in this
Indenture or in aid of the exercise of any power granted herein, or to enforce
any other proper remedy or legal or equitable right vested in the Trustee by
this Indenture or by law.

In case there shall be pending Proceedings relative to the Issuer or the
Co-Issuer or any other obligor upon the Secured Notes under the Bankruptcy Law
or any other applicable bankruptcy, insolvency or other similar law, or in case
a receiver, assignee or trustee in bankruptcy or reorganization, liquidator,
sequestrator or similar official shall have been appointed for or taken
possession of the Issuer, the Co-Issuer or their respective property or such
other obligor or its property, or in case of any other comparable Proceedings
relative to the Issuer or the Co-Issuer or other obligor upon the Secured Notes,
or the creditors or property of the Issuer or the Co-Issuer or such other
obligor, the Trustee, regardless of whether the principal of any Secured Notes
shall then be due and payable as therein expressed or by declaration or
otherwise and regardless of whether the Trustee shall have made any demand
pursuant to the provisions of this Section 5.3, shall be entitled and empowered,
by intervention in such Proceedings or otherwise:

(a) to file and prove a claim or claims for the whole amount of principal and
interest owing and unpaid in respect of the Secured Notes upon direction by a
Majority of the Controlling Class and to file such other papers or documents as
may be necessary or advisable in order to have the claims of the Trustee
(including any claim for reasonable compensation to the Trustee and each
predecessor Trustee, and their respective agents, attorneys and counsel, and for
reimbursement of all reasonable expenses and liabilities incurred, and all
advances made, by the Trustee and each predecessor Trustee, except as a result
of negligence or bad faith) and of the Secured Noteholders allowed in any
Proceedings relative to the Issuer, the Co-Issuer or other obligor upon the
Secured Notes or to the creditors or property of the Issuer, the Co-Issuer or
such other obligor;

(b) unless prohibited by applicable law and regulations, to vote on behalf of
the Secured Noteholders upon the direction of a Majority of the Controlling
Class, in any election of a trustee or a standby trustee in arrangement,
reorganization, liquidation or other bankruptcy or insolvency Proceedings or
person performing similar functions in comparable Proceedings; and

(c) to collect and receive any Monies or other property payable to or
deliverable on any such claims, and to distribute all amounts received with
respect to the claims of the Holders and of the Trustee on their behalf; and any
trustee, receiver or liquidator, custodian or other similar official is hereby
authorized by each of the Secured Noteholders to make payments to the Trustee,
and, if the Trustee shall consent to the making of payments directly to the
Secured Noteholders to pay to the Trustee such amounts as shall be sufficient to
cover reasonable compensation to the Trustee, each predecessor Trustee and their
respective agents, attorneys and counsel, and all other reasonable expenses and
liabilities incurred, and all advances made, by the Trustee and each predecessor
Trustee except as a result of negligence or bad faith.

 

109



--------------------------------------------------------------------------------

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or vote for or accept or adopt on behalf of any Secured
Noteholders, any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Notes or any Holder thereof, or to authorize the Trustee
to vote in respect of the claim of any Secured Noteholders, as applicable, in
any such Proceeding except, as aforesaid, to vote for the election of a trustee
in bankruptcy or similar person.

In any Proceedings brought by the Trustee on behalf of the Holders of the
Secured Notes (and any such Proceedings involving the interpretation of any
provision of this Indenture to which the Trustee shall be a party), the Trustee
shall be held to represent all the Holders of the Secured Notes.

Notwithstanding anything in this Section 5.3 to the contrary, the Trustee may
not sell or liquidate the Assets or institute Proceedings in furtherance thereof
pursuant to this Section 5.3 except according to the provisions specified in
Section 5.5(a).

Section 5.4 Remedies. (a) If an Event of Default has occurred and is continuing,
and the Secured Notes have been declared due and payable and such declaration
and its consequences have not been rescinded and annulled, the Co-Issuers agree
that the Trustee may, and shall, subject to the terms of this Indenture
(including Sections 5.5 and 6.3(e)), upon written direction of a Majority of the
Controlling Class, to the extent permitted by applicable law, exercise one or
more of the following rights, privileges and remedies:

(i) institute Proceedings for the collection of all amounts then payable on the
Secured Notes or otherwise payable under this Indenture, whether by declaration
or otherwise, enforce any judgment obtained, and collect from the Assets any
Monies adjudged due;

(ii) sell or cause the sale of all or a portion of the Assets or rights or
interests therein, at one or more public or private sales called and conducted
in any manner permitted by law and in accordance with Section 5.17 hereof;

(iii) institute Proceedings from time to time for the complete or partial
foreclosure of this Indenture with respect to the Assets;

(iv) exercise any remedies of a secured party under the UCC and take any other
appropriate action to protect and enforce the rights and remedies of the Trustee
and the Holders of the Secured Notes hereunder (including exercising all rights
of the Trustee under the Securities Account Control Agreement); and

(v) exercise any other rights and remedies that may be available at law or in
equity;

provided that the Trustee may not sell or liquidate the Assets or institute
Proceedings in furtherance thereof pursuant to this Section 5.4 except according
to the provisions of Section 5.5(a).

 

110



--------------------------------------------------------------------------------

The Trustee may, but need not, obtain and rely upon an opinion or advice of an
Independent investment banking firm of national reputation (the cost of which
shall be payable as an Administrative Expense) in structuring and distributing
securities similar to the Secured Notes, which may be the Initial Purchaser, as
to the feasibility of any action proposed to be taken in accordance with this
Section 5.4 and as to the sufficiency of the proceeds and other amounts
receivable with respect to the Assets to make the required payments of principal
of and interest on the Secured Notes which opinion shall be conclusive evidence
as to such feasibility or sufficiency.

(b) If an Event of Default as described in Section 5.1(d) hereof shall have
occurred and be continuing the Trustee may, and at the direction of the Holders
of not less than 25% of the Aggregate Outstanding Amount of the Controlling
Class shall, subject to the terms of this Indenture (including Section 5.13 and
Section 6.3(e)), institute a Proceeding solely to compel performance of the
covenant or agreement or to cure the representation or warranty, the breach of
which gave rise to the Event of Default under such Section, and enforce any
equitable decree or order arising from such Proceeding.

(c) Upon any sale, whether made under the power of sale hereby given or by
virtue of judicial Proceedings, any Secured Party and the Collateral Manager may
bid for and purchase the Assets or any part thereof and, upon compliance with
the terms of sale, may hold, retain, possess or dispose of such property in its
or their own absolute right without accountability. Any Holder at such sale may,
in payment of the purchase price, deliver to the Trustee for cancellation any of
the Notes in lieu of cash equal to the amount which shall, upon distribution of
the net proceeds of such sale, be payable on the Notes so delivered by such
Holder (taking into account the Class of such Notes, the Priority of Payments
and Article XIII).

Upon any sale, whether made under the power of sale hereby given or by virtue of
judicial Proceedings, the receipt of the Trustee, or of the Officer making a
sale under judicial Proceedings, shall be a sufficient discharge to the
purchaser or purchasers at any sale for its or their purchase Money, and such
purchaser or purchasers shall not be obliged to see to the application thereof.

Any such sale, whether under any power of sale hereby given or by virtue of
judicial Proceedings, shall bind the relevant Co-Issuers, the Trustee and the
Holders of the Secured Notes, shall operate to divest all right, title and
interest whatsoever, either at law or in equity, of each of them in and to the
property sold, and shall be a perpetual bar, both at law and in equity, against
each of them and their successors and assigns, and against any and all Persons
claiming through or under them.

(d) (i) Notwithstanding any other provision of this Indenture, none of the
Trustee, the Secured Parties or the Holders may, prior to the date which is one
year (or if longer, any applicable preference period) and one day after the
payment in full of all Notes, institute against, or join any other Person in
instituting against, the Issuer or the Co-Issuer any bankruptcy, reorganization,
arrangement, insolvency, winding up, moratorium or liquidation Proceedings, or
other Proceedings under Cayman Islands, U.S. federal or state bankruptcy or
similar laws. Notwithstanding anything to the contrary in this Article V, in the
event that any Proceeding described in the immediately preceding sentence is
commenced against the Issuer or the Co-Issuer, the Issuer or the Co-Issuer, as
applicable, subject to the availability of funds as described in the immediately
following sentence, shall promptly object to the institution of any such
proceeding against it and take all necessary or advisable steps to cause the
dismissal of any such proceeding (including, without limiting the generality of
the foregoing, to timely file an answer and any other

 

111



--------------------------------------------------------------------------------

appropriate pleading objecting to (i) the institution of any proceeding to have
the Issuer or the Co-Issuer adjudicated as bankrupt or insolvent or (ii) the
filing of any petition seeking relief, reorganization, arrangement, adjustment
or composition or in respect of the Issuer or the Co-Issuer under applicable
bankruptcy law or any other applicable law). The reasonable fees, costs, charges
and expenses incurred by the Co-Issuers (including reasonable attorney’s fees
and expenses) in connection with taking any such action shall be paid as
Administrative Expenses. Any person who acquires a beneficial interest in a Note
shall be deemed to have accepted and agreed to the foregoing restrictions.

(ii) In the event one or more Holders or beneficial owners of Notes cause the
filing of a petition in bankruptcy against the Issuer or the Co-Issuer in
violation of the prohibition described above, such Holder(s) or beneficial
owner(s) shall be deemed to acknowledge and agree that any claim that such
Holder(s) or beneficial owner(s) have against the Issuer or the Co-Issuer or
with respect to the Assets (including any proceeds thereof) shall,
notwithstanding anything to the contrary in the Priority of Payments, be fully
subordinate in right of payment to the claims of each Holder and beneficial
owner of any Secured Notes that does not seek to cause any such filing, with
such subordination being effective until each Secured Notes held by each Holder
or beneficial owners of any Secured Notes that does not seek to cause any such
filing is paid in full in accordance with the Priority of Payments (after giving
effect to such subordination). The terms described in the immediately preceding
sentence are referred to herein as the “Bankruptcy Subordination Agreement.” The
Bankruptcy Subordination Agreement shall constitute a “subordination agreement”
within the meaning of Section 510(a) of the Bankruptcy Code. The Trustee shall
be entitled to rely upon an Issuer Order with respect to the payment of any
amounts payable to Holders, which amounts are subordinated pursuant to this
Section 5.4(d)(ii).

(iii) Nothing in this Section 5.4 shall preclude, or be deemed to stop, the
Trustee (i) from taking any action prior to the expiration of the aforementioned
period in (A) any case or Proceeding voluntarily filed or commenced by the
Issuer or the Co-Issuer or (B) any involuntary insolvency Proceeding filed or
commenced by a Person other than the Trustee, or (ii) from commencing against
the Issuer or the Co-Issuer or any of their respective properties any legal
action which is not a bankruptcy, reorganization, arrangement, insolvency,
moratorium or liquidation Proceeding.

(iv) The parties hereto agree that the restrictions described in clause (i) of
this Section 5.4(d) are a material inducement for each Holder and beneficial
owner of the Notes to acquire such Notes and for the Co-Issuers and the
Collateral Manager to enter into this Indenture (in the case of the Co-Issuers)
and the other applicable Transaction Documents and are an essential term of this
Indenture. Any Holder or beneficial owner of a Note or the Issuer or the
Co-Issuer may seek and obtain specific performance of such restrictions
(including injunctive relief), including, without limitation, in any bankruptcy,
reorganization, arrangement, insolvency, moratorium or liquidation proceedings,
or other proceedings under Cayman Islands law, United States federal or state
bankruptcy law or similar laws.

 

112



--------------------------------------------------------------------------------

Section 5.5 Optional Preservation of Assets. (a) Notwithstanding anything to the
contrary herein, if an Event of Default shall have occurred and be continuing,
the Trustee shall retain the Assets securing the Secured Notes intact (provided,
however, that certain types of Collateral Obligations (other than Unsaleable
Assets) may continue to be sold by the Issuer pursuant to this Indenture as
described under Article XII), collect and cause the collection of the proceeds
thereof and make and apply all payments and deposits and maintain all accounts
in respect of such Assets and the Notes in accordance with the Priority of
Payments and the provisions of Article X, Article XII and Article XIII unless:

(i) the Trustee, pursuant to Section 5.5(c), determines that the anticipated
proceeds of a sale or liquidation of the Assets (after deducting the anticipated
reasonable expenses of such sale or liquidation) would be sufficient to
discharge in full the applicable amounts then due (or, in the case of interest,
accrued) and unpaid on the Secured Notes for principal and interest (including
accrued and unpaid Deferred Interest), and all other amounts that, pursuant to
the Priority of Payments, are required to be paid prior to such payments on the
Secured Notes (including any amounts due and owing (or anticipated to be due and
owing) as Administrative Expenses (without regard to the Administrative Expense
Cap) and any due and unpaid Senior Collateral Management Fee (unless waived by
the Collateral Manager)) and a Majority of the Controlling Class agrees with
such determination; or

(ii) the Holders of at least a Majority of the Aggregate Outstanding Amount of
each Class of Secured Notes (each voting separately by Class) (other than any
Collateral Manager Notes, which shall be disregarded and deemed not to be
Outstanding for purposes of this clause (ii)) direct the sale and liquidation of
the Assets (without regard to whether another Event of Default has occurred
prior, contemporaneously or subsequent to such Event of Default); provided that
if an EoD Overcollateralization Ratio is less than or equal to 102.5% as of any
Measurement Date and remains so for 10 Business Days after such Measurement
Date, and the Class A Notes are outstanding at such time, a Majority of the
Controlling Class (other than any Collateral Manager Notes, which shall be
disregarded and deemed not to be Outstanding for purposes of this proviso) may
direct the sale and liquidation of the Assets (without regard to whether another
Event of Default has occurred prior, contemporaneously or subsequent to such
Event of Default).

The Trustee shall make the determinations required by clause (i) of the
preceding sentence within 30 days after an Event of Default and at the request
of a Majority of the Controlling Class at any time during which the Trustee
retains the Assets pursuant to this Indenture.

So long as such Event of Default is continuing, any such retention pursuant to
this Section 5.5(a) may be rescinded at any time when the conditions specified
in clause (i) or (ii) exist.

(b) Nothing contained in Section 5.5(a) shall be construed to require the
Trustee to sell Assets securing the Secured Notes if the conditions set forth in
clause (i) or (ii) of Section 5.5(a) are not satisfied. Nothing contained in
Section 5.5(a) shall be construed to require the Trustee to preserve the Assets
securing the Notes if prohibited by applicable law.

 

113



--------------------------------------------------------------------------------

(c) In determining whether the condition specified in Section 5.5(a)(i) exists,
the Trustee shall use reasonable efforts to obtain bid prices with respect to
each Asset or group of Assets from two nationally recognized dealers with
substantial experience buying and selling such assets and shall compute the
anticipated proceeds of sale or liquidation on the basis of the lower of such
bid prices for each such Asset or group of Assets. In the event that the Trustee
is only able to obtain bid prices with respect to the Assets from one nationally
recognized dealer at the time making a market in such assets, the Trustee shall
compute the anticipated proceeds of sale or liquidation on the basis of such one
bid price for such Asset or Assets. In addition, for the purposes of obtaining
bid prices as provided for in this Section 5.5(c) and/or determining issues
relating to the execution of a sale or liquidation of the Assets and the
execution of a sale or other liquidation thereof in connection with a
determination whether the condition specified in Section 5.5(a)(i) exists, the
Trustee may retain and rely on an opinion or advice of an Independent investment
banking firm of national reputation or other appropriate advisors (the
reasonable cost of which shall be payable as an Administrative Expense).

The Trustee shall deliver to the Holders and the Collateral Manager a report
stating the results of any determination required pursuant to
Section 5.5(a)(i) no later than 10 days after such determination is made. The
Trustee shall make the determinations required by Section 5.5(a)(i) within
30 days after an Event of Default and at the request of a Majority of the
Controlling Class at any time during which the Trustee retains the Assets
pursuant to Section 5.5(a)(i).

(d) Prior to the sale of any Assets in connection with Section 5.5(a)(i), the
Trustee shall offer the BDC and the Collateral Manager the right (which right,
for avoidance of doubt, shall be irrevocably forfeited if not exercised within
the specified timeframe) to purchase such Assets at a price equal to the highest
bid price received by the Trustee in accordance with Section 5.5(c) (or if only
one bid is received, such bid price). Such Person must submit a bid to purchase
such Assets at the aforementioned price within two Business Days of such
Person’s receipt of the Trustee’s report provided in accordance with
Section 5.5(c). Such purchase shall be effected by paying to the Trustee in
immediately available funds an amount equal to the aforementioned bid price;
provided that such purchase shall settle within five Business Days after the
date the Trustee’s report is received, otherwise such purchase shall not be
permitted. Notwithstanding the foregoing purchase rights, the BDC, the
Collateral Manager and any of their respective Affiliates shall have the right
to bid on any Assets sold pursuant to this Section 5.5.

Section 5.6 Trustee May Enforce Claims Without Possession of Notes. All rights
of action and claims under this Indenture or under any of the Secured Notes may
be prosecuted and enforced by the Trustee without the possession of any of the
Secured Notes or the production thereof in any trial or other Proceeding
relating thereto, and any such action or Proceeding instituted by the Trustee
shall be brought in its own name as trustee of an express trust, and any
recovery of judgment shall be applied as set forth in Section 5.7 hereof.

Section 5.7 Application of Money Collected. Any Money collected by the Trustee
with respect to the Notes pursuant to this Article V and any Money that may then
be held or thereafter received by the Trustee with respect to the Notes
hereunder shall be applied, subject to Section 13.1 and in accordance with the
provisions of Section 11.1(a)(iii) at the date or dates fixed by the Trustee.
Upon the final distribution of all proceeds of any liquidation of the Assets
effected hereunder, the provisions of Section 4.1(a) and (b) shall be deemed
satisfied for the purposes of discharging this Indenture pursuant to Article IV.

 

114



--------------------------------------------------------------------------------

Section 5.8 Limitation on Suits. No Holder of a Note shall have any right to
institute any Proceedings, judicial or otherwise, with respect to this
Indenture, or for the appointment of a receiver or trustee, or for any other
remedy hereunder, unless:

(a) such Holder has previously given to the Trustee written notice of an Event
of Default;

(b) the Holders of not less than 25% of the then Aggregate Outstanding Amount of
the Notes of the Controlling Class shall have made written request to the
Trustee to institute Proceedings in respect of such Event of Default in its own
name as Trustee hereunder and such Holder or Holders have provided the Trustee
indemnity reasonably satisfactory to the Trustee against the costs, expenses
(including reasonable attorneys’ fees and expenses) and liabilities to be
incurred in compliance with such request;

(c) the Trustee, for 30 days after its receipt of such notice, request and
provision of such indemnity, has failed to institute any such Proceeding; and

(d) no direction inconsistent with such written request has been given to the
Trustee during such 30-day period by a Majority of the Controlling Class; it
being understood and intended that no one or more Holders of Notes shall have
any right in any manner whatever by virtue of, or by availing itself of, any
provision of this Indenture to affect, disturb or prejudice the rights of any
other Holders of Notes of the same Class or to obtain or to seek to obtain
priority or preference over any other Holders of the Notes of the same Class or
to enforce any right under this Indenture, except in the manner herein provided
and for the equal and ratable benefit of all the Holders of Notes of the same
Class subject to and in accordance with Section 13.1 and the Priority of
Payments.

In the event the Trustee shall receive conflicting or inconsistent requests and
indemnity pursuant to this Section 5.8 from two or more groups of Holders of the
Controlling Class, each representing less than a Majority of the Controlling
Class, the Trustee shall act in accordance with the request specified by the
group of Holders with the greatest percentage of the Aggregate Outstanding
Amount of the Controlling Class, notwithstanding any other provisions of this
Indenture. If all such groups represent the same percentage, the Trustee, in its
sole discretion, may determine what action, if any, shall be taken.

Section 5.9 Unconditional Rights of Secured Noteholders to Receive Principal and
Interest. Subject to Section 2.7(i), but notwithstanding any other provision of
this Indenture, the Holder of any Secured Notes shall have the right, which is
absolute and unconditional, to receive payment of the principal of and interest
on such Secured Notes, as such principal, interest and other amounts become due
and payable in accordance with the Priority of Payments and Section 13.1, as the
case may be, and, subject to the provisions of Section 5.4(d) and Section 5.8,
to institute proceedings for the enforcement of any such payment, and such right
shall not be impaired without the consent of such Holder. Holders of Secured
Notes ranking junior to Notes outstanding at such time shall have no right to
institute Proceedings for the enforcement of any such payment until such time as
no Secured Notes ranking senior to such Secured Notes remain outstanding at such
time, which right shall be subject to the provisions of Section 5.4(d) and
Section 5.8, and shall not be impaired without the consent of any such Holder.

 

115



--------------------------------------------------------------------------------

Section 5.10 Restoration of Rights and Remedies. If the Trustee or any Holder
has instituted any Proceeding to enforce any right or remedy under this
Indenture and such Proceeding has been discontinued or abandoned for any reason,
or has been determined adversely to the Trustee or to such Holder, then and in
every such case the Co-Issuers, the Trustee and the Holder shall, subject to any
determination in such Proceeding, be restored severally and respectively to
their former positions hereunder, and thereafter all rights and remedies of the
Trustee and the Holder shall continue as though no such Proceeding had been
instituted.

Section 5.11 Rights and Remedies Cumulative. No right or remedy herein conferred
upon or reserved to the Trustee or to the Holders is intended to be exclusive of
any other right or remedy, and every right and remedy shall, to the extent
permitted by law, be cumulative and in addition to every other right and remedy
given hereunder or now or hereafter existing at law or in equity or otherwise.
The assertion or employment of any right or remedy hereunder, or otherwise,
shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.

Section 5.12 Delay or Omission Not Waiver. No delay or omission of the Trustee
or any Holder of Secured Notes to exercise any right or remedy accruing upon any
Event of Default shall impair any such right or remedy or constitute a waiver of
any such Event of Default or an acquiescence therein or of a subsequent Event of
Default. Every right and remedy given by this Article V or by law to the Trustee
or to the Holders of the Secured Notes may be exercised from time to time, and
as often as may be deemed expedient, by the Trustee or by the Holders of the
Secured Notes.

Section 5.13 Control by Majority of Controlling Class. A Majority of the
Controlling Class shall have the right following the occurrence, and during the
continuance of, an Event of Default to cause the institution of and direct the
time, method and place of conducting any Proceeding for any remedy available to
the Trustee; provided that:

(a) such direction shall not conflict with any rule of law or with any express
provision of this Indenture;

(b) the Trustee may take any other action deemed proper by the Trustee that is
not inconsistent with such direction; provided that subject to Section 6.1, the
Trustee need not take any action that it determines might involve it in
liability or expense (unless the Trustee has received the indemnity as set forth
in (c) below);

(c) the Trustee shall have been provided with indemnity reasonably satisfactory
to it; and

(d) notwithstanding the foregoing, any direction to the Trustee to undertake a
Sale of the Assets shall be by the Holders of Notes representing the requisite
percentage of the Aggregate Outstanding Amount of Notes required in
Section 5.4 and/or Section 5.5.

 

116



--------------------------------------------------------------------------------

Section 5.14 Waiver of Past Defaults. Prior to the time a judgment or decree for
payment of the Money due has been obtained by the Trustee, as provided in this
Article V, a Majority of the Controlling Class may, on behalf of the Holders of
all the Notes outstanding at such time, waive any past Default or Event of
Default and its consequences, except a Default:

(a) in the payment of the principal of any Secured Notes (which may be waived
only with the consent of the Holder of such Secured Notes);

(b) in the payment of interest on any Secured Notes (which may be waived only
with the consent of the Holder of such Secured Notes);

(c) in respect of a covenant or provision hereof that under Section 8.2 cannot
be modified or amended without the waiver or consent of the Holder of each
Outstanding Note materially and adversely affected thereby (which may be waived
only with the consent of each such Holder); or

(d) in respect of a representation contained in Section 7.19 (which may be
waived only by a Majority of the Controlling Class if the S&P Rating Agency
Condition is satisfied).

In the case of any such waiver, the Co-Issuers, the Trustee and the Holders of
the Notes shall be restored to their former positions and rights hereunder,
respectively, but no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereto. The Trustee shall
promptly give written notice of any such waiver to the Collateral Manager, the
Co-Issuers (and, subject to Section 14.3(c), the Issuer shall provide such
notice to the Rating Agency so long as it is rating a Class of Secured Notes)
and each Holder. Upon any such waiver, such Default shall cease to exist, and
any Event of Default arising therefrom shall be deemed to have been cured, for
every purpose of this Indenture.

Section 5.15 Undertaking for Costs. All parties to this Indenture agree, and
each Holder of any Note by such Holder’s acceptance thereof shall be deemed to
have agreed, that any court may in its discretion require, in any suit for the
enforcement of any right or remedy under this Indenture, or in any suit against
the Trustee for any action taken, or omitted by it as Trustee, the filing by any
party litigant in such suit of an undertaking to pay the costs of such suit, and
that such court may in its discretion assess reasonable costs, including
reasonable attorneys’ fees, against any party litigant in such suit, having due
regard to the merits and good faith of the claims or defenses made by such party
litigant; but the provisions of this Section 5.15 shall not apply to any suit
instituted by the Trustee, to any suit instituted by any Holder, or group of
Holders, holding in the aggregate more than 10% of the Aggregate Outstanding
Amount of the Controlling Class, or to any suit instituted by any Holder for the
enforcement of the payment of the principal of or interest on any Note on or
after the applicable Stated Maturity (or, in the case of redemption, on or after
the applicable Redemption Date).

Section 5.16 Waiver of Stay or Extension Laws. The Co-Issuers covenant (to the
extent that they may lawfully do so) that they will not at any time insist upon,
or plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law or any valuation, appraisement, redemption or
marshalling law or rights, in each case wherever enacted, now or at any time
hereafter in force, which may affect the covenants, the performance of or any
remedies

 

117



--------------------------------------------------------------------------------

under this Indenture; and the Co-Issuers (to the extent that they may lawfully
do so) hereby expressly waive all benefit or advantage of any such law or
rights, and covenant that they will not hinder, delay or impede the execution of
any power herein granted to the Trustee, but will suffer and permit the
execution of every such power as though no such law had been enacted or rights
created.

Section 5.17 Sale of Assets. (a) The power to effect any sale (a “Sale”) of any
portion of the Assets pursuant to Sections 5.4 and 5.5 shall not be exhausted by
any one or more Sales as to any portion of such Assets remaining unsold, but
shall continue unimpaired (subject to Section 5.5(d) in the case of sales
pursuant to Section 5.5) until the Assets shall have been sold or all amounts
secured by such Assets shall have been paid. The Trustee may upon notice to the
Holders and the Collateral Manager, and shall, upon direction of a Majority of
the Controlling Class, from time to time postpone any Sale by public
announcement made at the time and place of such Sale. The Trustee hereby
expressly waives its rights to any amount fixed by law as compensation for any
Sale; provided that the Trustee shall be authorized to deduct the reasonable
costs, charges and expenses (including but not limited to costs and expenses of
counsel) incurred by it in connection with such Sale from the proceeds thereof
notwithstanding the provisions of Section 6.7 or other applicable terms hereof.

(b) The Trustee may bid for and acquire any portion of the Assets in connection
with a public Sale thereof, and the Trustee may pay all or part of the purchase
price by crediting against amounts owing on the Secured Notes in the case of the
Assets or other amounts secured by the Assets, all or part of the net proceeds
of such Sale after deducting the reasonable costs, charges and expenses
(including but not limited to costs and expenses of counsel) incurred by the
Trustee in connection with such Sale notwithstanding the provisions of
Section 6.7 hereof or other applicable terms hereof. The Secured Notes need not
be produced in order to complete any such Sale, or in order for the net proceeds
of such Sale to be credited against amounts owing on the Notes. The Trustee may
hold, lease, operate, manage or otherwise deal with any property so acquired in
any manner permitted by law in accordance with this Indenture.

(c) If any portion of the Assets consists of securities issued without
registration under the Securities Act (“Unregistered Securities”), the Trustee
may seek an Opinion of Counsel, or, if no such Opinion of Counsel can be
obtained and with the consent of a Majority of the Controlling Class, seek a no
action position from the Securities and Exchange Commission or any other
relevant federal or State regulatory authorities, regarding the legality of a
public or private Sale of such Unregistered Securities.

(d) The Trustee shall execute and deliver an appropriate instrument of
conveyance transferring its interest in any portion of the Assets in connection
with a Sale thereof, without recourse, representation or warranty. In addition,
the Trustee is hereby irrevocably appointed the agent and attorney in fact of
the Issuer to transfer and convey its interest in any portion of the Assets in
connection with a Sale thereof, and to take all action necessary to effect such
Sale. No purchaser or transferee at such a sale shall be bound to ascertain the
Trustee’s authority, to inquire into the satisfaction of any conditions
precedent or see to the application of any Monies.

 

118



--------------------------------------------------------------------------------

(e) The Trustee shall provide notice of any public Sale to the Holders of the
Subordinated Notes and the Collateral Manager at least 10 days prior to such
public Sale, and the Holders of the Subordinated Notes shall be permitted to
participate in any such public Sale to the extent permitted by applicable law
and such Holders or the Collateral Manager, as the case may be, meet any
applicable eligibility requirements with respect to such Sale.

Section 5.18 Action on the Notes. The Trustee’s right to seek and recover
judgment on the Notes or under this Indenture shall not be affected by the
seeking or obtaining of or application for any other relief under or with
respect to this Indenture. Neither the lien of this Indenture nor any rights or
remedies of the Trustee or the Holders shall be impaired by the recovery of any
judgment by the Trustee against the Issuer or by the levy of any execution under
such judgment upon any portion of the Assets or upon any of the assets of the
Co-Issuers.

ARTICLE VI

THE TRUSTEE

Section 6.1 Certain Duties and Responsibilities. (a) Except during the
continuance of an Event of Default known to the Trustee:

(i) the Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture, and no implied covenants or
obligations shall be read into this Indenture against the Trustee; and

(ii) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture; provided that in the case of any such
certificates or opinions which by any provision hereof are specifically required
to be furnished to the Trustee, the Trustee shall be under a duty to examine the
same to determine whether or not they substantially conform on their face to the
requirements of this Indenture and shall promptly, but in any event within three
Business Days in the case of an Officer’s certificate furnished by the
Collateral Manager, notify the party delivering the same if such certificate or
opinion does not conform. If a corrected form shall not have been delivered to
the Trustee within 15 days after such notice from the Trustee, the Trustee shall
so notify the Holders.

(b) In case an Event of Default known to the Trustee has occurred and is
continuing, the Trustee shall, prior to the receipt of directions, if any, from
a Majority of the Controlling Class, or such other percentage as permitted by
this Indenture, exercise such of the rights and powers vested in it by this
Indenture, and use the same degree of care and skill in its exercise, as a
prudent person would exercise or use under the circumstances in the conduct of
such person’s own affairs.

(c) No provision of this Indenture shall be construed to relieve the Trustee
from liability for its own negligent action, its own negligent failure to act,
or its own willful misconduct, except that:

(i) this subsection shall not be construed to limit the effect of
subsection (a) of this Section 6.1;

 

119



--------------------------------------------------------------------------------

(ii) the Trustee shall not be liable for any error of judgment made in good
faith by a Trust Officer, unless it shall be proven that the Trustee was
negligent in ascertaining the pertinent facts;

(iii) the Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in good faith in accordance with the direction of the
Issuer, the Co-Issuer or the Collateral Manager in accordance with this
Indenture and/or a Majority (or such other percentage as may be required by the
terms hereof) of the Controlling Class (or other Class if required or permitted
by the terms hereof), relating to the time, method and place of conducting any
Proceeding for any remedy available to the Trustee, under this Indenture;

(iv) no provision of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur any financial or other liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers contemplated hereunder, if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity satisfactory to it
against such risk or liability is not reasonably assured to it; and

(v) in no event shall the Trustee be liable for special, indirect, incidental,
punitive or consequential loss or damage (including, but not limited to, lost
profits) even if the Trustee has been advised of the likelihood of such damages
and regardless of such action.

(d) For all purposes under this Indenture, the Trustee shall not be deemed to
have notice or knowledge of any Default or Event of Default described in
Sections 5.1(c), (d), (e), or (f) unless a Trust Officer assigned to and working
in the Corporate Trust Office has actual knowledge thereof or unless written
notice of any event which is in fact such an Event of Default or Default is
received by the Trustee at the Corporate Trust Office, and such notice
references the Notes generally, the Issuer, the Co-Issuer, the Assets or this
Indenture. For purposes of determining the Trustee’s responsibility and
liability hereunder, whenever reference is made in this Indenture to such an
Event of Default or a Default, such reference shall be construed to refer only
to such an Event of Default or Default of which the Trustee is deemed to have
notice as described in this Section 6.1.

(e) Not later than one Business Day after the Trustee receives (i) notice of
assignment pursuant to Section 13(d) of the Collateral Management Agreement,
(ii) a Termination Notice (as defined in the Collateral Management Agreement) or
a Statement of Cause (as defined in the Collateral Management Agreement)
pursuant to Section 14(a) of the Collateral Management Agreement or (iii) a
notice from the Collateral Manager pursuant to Section 14(b) of the Collateral
Management Agreement, the Trustee shall forward a copy of such notice to the
Holders (as their names appear in the Register).

(f) Whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Trustee shall be subject to the provisions of this
Section 6.1.

 

120



--------------------------------------------------------------------------------

(g) The Trustee shall grant access, via a protected password to the Trustee’s
Website in order to examine all books of account, records, reports and other
papers of the Trustee (other than any items protected by attorney-client
privilege) relating to the Notes, upon reasonable written request (but not less
than three Business Days), to any Holder shown on the Register, and, upon
written notice to the Trustee in the form of Exhibit C, any beneficial owner of
a Note.

Section 6.2 Notice of Event of Default. Promptly (and in no event later than
three Business Days) after the occurrence of any Event of Default of which a
Trust Officer of the Trustee has actual knowledge or after any declaration of
acceleration has been made or delivered to the Trustee pursuant to Section 5.2,
the Trustee shall transmit by mail or e-mail to the Collateral Manager, the
Issuer (and, subject to Section 14.3(c), the Issuer shall provide such notice to
the Rating Agency), and all Holders, as their names and addresses appear on the
Register, notice of all Event of Defaults hereunder known to the Trustee, unless
such Event of Default shall have been cured or waived.

Section 6.3 Certain Rights of Trustee. Except as otherwise provided in
Section 6.1:

(a) the Trustee may conclusively rely and shall be fully protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, note or other paper
or document believed by it to be genuine and to have been signed or presented by
the proper party or parties;

(b) any request or direction of the Issuer or the Co-Issuer mentioned herein
shall be sufficiently evidenced by an Issuer Request or Issuer Order, as the
case may be;

(c) whenever in the administration of this Indenture the Trustee shall (i) deem
it desirable that a matter be proved or established prior to taking, suffering
or omitting any action hereunder, the Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of bad faith on its part, rely upon
an Officer’s certificate or Issuer Order or (ii) be required to determine the
value of any Assets or funds hereunder or the cash flows projected to be
received therefrom, the Trustee may, in the absence of bad faith on its part,
rely on reports of nationally recognized accountants (which may or may not be
the accountants appointed by the Issuer pursuant to Section 10.9), investment
bankers or other persons qualified to provide the information required to make
such determination, including nationally recognized dealers in securities of the
type being valued and securities quotation services;

(d) as a condition to the taking or omitting of any action by it hereunder, the
Trustee may consult with counsel and the advice of such counsel or any Opinion
of Counsel shall be full and complete authorization and protection in respect of
any action taken or omitted by it hereunder in good faith and in reliance
thereon;

(e) the Trustee shall be under no obligation to exercise or to honor any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Holders pursuant to this Indenture, unless such Holders shall have
provided to the Trustee security or indemnity reasonably satisfactory to it
against the costs, expenses (including reasonable attorneys’ fees and
expenses) and liabilities which might reasonably be incurred by it in complying
with such request or direction;

 

121



--------------------------------------------------------------------------------

(f) the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, note or other paper or
document, but the Trustee, in its discretion, may, and upon the written
direction of a Majority of the Controlling Class or of the Rating Agency shall
(subject to the right hereunder to be indemnified reasonably satisfactory to it
for associated expense and liability), make such further inquiry or
investigation into such facts or matters as it may see fit or as it shall be
directed, and the Trustee shall be entitled, on reasonable prior written notice
to the Co-Issuers and the Collateral Manager, to examine the books and records
relating to the Notes and the Assets, personally or by agent or attorney, during
the Co-Issuers’ or the Collateral Manager’s normal business hours; provided that
the Trustee shall, and shall cause its agents to, hold in confidence all such
information, except (i) to the extent disclosure may be required by law or by
any regulatory, administrative or governmental authority, (ii) as otherwise
required pursuant to this Indenture and (iii) to the extent that the Trustee, in
its sole discretion, may determine that such disclosure is consistent with its
obligations hereunder; provided, further, that the Trustee may disclose on a
confidential basis any such information to its agents, attorneys and auditors in
connection with the performance of its responsibilities hereunder;

(g) the Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys; provided
that the Trustee shall not be responsible for any misconduct or negligence on
the part of any agent appointed or attorney appointed, with due care by it
hereunder;

(h) the Trustee shall not be liable for any action it takes or omits to take in
good faith that it reasonably believes to be authorized or within its rights or
powers hereunder, including actions or omissions to act at the direction of the
Collateral Manager;

(i) nothing herein shall be construed to impose an obligation on the part of the
Trustee to monitor, recalculate, evaluate or verify or independently determine
the accuracy of any report, certificate or information received from the Issuer
or Collateral Manager (unless and except to the extent otherwise expressly set
forth herein);

(j) to the extent any defined term hereunder, or any calculation required to be
made or determined by the Trustee hereunder, is dependent upon or defined by
reference to generally accepted accounting principles (as in effect in the
United States) (“GAAP”), the Trustee shall be entitled to request and receive
(and rely upon) instruction from the Issuer or the accountants identified in the
Accountants’ Certificate (and in the absence of its receipt of timely
instruction therefrom, shall be entitled to obtain from an Independent
accountant at the expense of the Issuer) as to the application of GAAP in such
connection, in any instance;

(k) the Trustee shall not be liable for the actions or omissions of, or any
inaccuracies in the records of, the Collateral Manager, the Issuer, the
Co-Issuer, any Paying Agent (other than the Trustee), DTC, Euroclear,
Clearstream, or any other clearing agency or depository or for the actions or
omissions of any such Person (including compliance with Rule 17g-5 requirements
in accordance with Section 14.17), and without limiting the foregoing, the
Trustee shall not be under any obligation to monitor, evaluate or verify
compliance by the Collateral Manager with the terms hereof or of the Collateral
Management Agreement, or to verify or independently determine the accuracy of
information received by the Trustee from the Collateral Manager (or from any
selling institution, agent bank, trustee or similar source) with respect to the
Assets;

 

122



--------------------------------------------------------------------------------

(l) notwithstanding any term hereof (or any term of the UCC that might otherwise
be construed to be applicable to a “securities intermediary” as defined in the
UCC) to the contrary, none of the Trustee, the Custodian or the Securities
Intermediary shall be under a duty or obligation in connection with the
acquisition or Grant by the Issuer to the Trustee of any item constituting the
Assets, or to evaluate the sufficiency of the documents or instruments delivered
to it by or on behalf of the Issuer in connection with its Grant or otherwise,
or in that regard to examine any Underlying Instrument, in each case, in order
to determine compliance with applicable requirements of and restrictions on
transfer in respect of such Assets;

(m) in the event the Bank is also acting in the capacity of Paying Agent,
Registrar, Transfer Agent, Custodian, Calculation Agent or Securities
Intermediary, the rights, protections, benefits, immunities and indemnities
afforded to the Trustee pursuant to this Article VI shall also be afforded to
the Bank acting in such capacities; provided that such rights, protections,
benefits, immunities and indemnities shall be in addition to any rights,
immunities and indemnities provided in the Securities Account Control Agreement
or any other documents to which the Bank in such capacity is a party;

(n) any permissive right of the Trustee to take or refrain from taking actions
enumerated in this Indenture shall not be construed as a duty;

(o) the Trustee shall not be required to give any bond or surety in respect of
the execution of this Indenture or otherwise;

(p) the Trustee shall not be deemed to have notice or knowledge of any matter
unless a Trust Officer has actual knowledge thereof or unless written notice
thereof is received by the Trustee at the Corporate Trust Office and such notice
references the Notes generally, the Issuer, the Co-Issuer or this Indenture.
Whenever reference is made in this Indenture to a Default or an Event of Default
such reference shall, insofar as determining any liability on the part of the
Trustee is concerned, be construed to refer only to a Default or an Event of
Default of which the Trustee is deemed to have knowledge in accordance with this
paragraph;

(q) the Trustee shall not be responsible for delays or failures in performance
resulting from circumstances beyond its control (such circumstances include but
are not limited to acts of God, strikes, lockouts, riots, acts of war, loss or
malfunctions of utilities, computer (hardware or software) or communication
services);

(r) to help fight the funding of terrorism and money laundering activities
and/or to achieve Tax Account Reporting Rules Compliance, the Trustee will
obtain, verify, and record information that identifies individuals or entities
that establish a relationship or open an account with the Trustee. The Trustee
will ask for the name, address, tax identification number and other information
that will allow the Trustee to identify the individual or entity who is
establishing the relationship or opening the account. The Trustee may also ask
for formation documents such as articles of incorporation, an offering
memorandum, or other identifying documents to be provided;

(s) to the extent not inconsistent herewith, the rights, protections, immunities
and indemnities afforded to the Trustee pursuant to this Indenture also shall be
afforded to the Collateral Administrator; provided that such rights, immunities
and indemnities shall be in addition to any rights, immunities and indemnities
provided in the Collateral Administration Agreement;

 

123



--------------------------------------------------------------------------------

(t) in making or disposing of any investment permitted by this Indenture, the
Trustee is authorized to deal with itself (in its individual capacity) or with
any one or more of its Affiliates, in each case on an arm’s-length basis,
whether it or such Affiliate is acting as a subagent of the Trustee or for any
third person or dealing as principal for its own account. If otherwise
qualified, obligations of the Bank or any of its Affiliates shall qualify as
Eligible Investments hereunder;

(u) the Trustee or its Affiliates are permitted to receive additional
compensation that could be deemed to be in the Trustee’s economic self-interest
for (i) serving as investment adviser, administrator, shareholder, servicing
agent, custodian or subcustodian with respect to certain of the Eligible
Investments, (ii) using Affiliates to effect transactions in certain Eligible
Investments and (iii) effecting transactions in certain Eligible Investments.
Such compensation is not payable or reimbursable under Section 6.7 of this
Indenture;

(v) the Trustee shall have no duty (i) to see to any recording, filing, or
depositing of this Indenture or any supplemental indenture or any financing
statement or continuation statement evidencing a security interest, or to see to
the maintenance of any such recording, filing or depositing or to any
rerecording, refiling or redepositing of any thereof or (ii) to maintain any
insurance;

(w) neither the Trustee nor the Collateral Administrator shall have any
obligation to determine: (i) if a Collateral Obligation meets the criteria or
eligibility restrictions imposed by this Indenture or (ii) if the Collateral
Manager has not provided it with the information necessary for making such
determination, whether the conditions specified in the definition of “Delivered”
have been complied with;

(x) in accordance with the U.S. Unlawful Internet Gambling Act (the Gambling
Act), the Issuer may not use the Accounts or other U.S. Bank National
Association facilities in the United States to process “restricted transactions”
as such term is defined in U.S. 31 CFR Section 132.2(y). Therefore, neither the
Issuer nor any person who has an ownership interest in or control over the
Accounts may use it to process or facilitate payments for prohibited internet
gambling transactions; and

(y) the Trustee shall not be charged with knowledge of any U.S. Risk Retention
Rules, EU Securitisation Laws or Cayman AML Regulations, nor will the Trustee be
responsible for monitoring, confirming or enforcing any U.S. Risk Retention
Rules, EU Securitisation Laws or Cayman AML Regulations applicable to the
transaction, and the Trustee will not be liable to any Holder or any other party
for violation of such rules now or hereinafter in effect.

Section 6.4 Not Responsible for Recitals or Issuance of Notes. The recitals
contained herein and in the Notes, other than the Certificate of Authentication
thereon, shall be taken as the statements of the Applicable Issuers; and the
Trustee assumes no responsibility for their correctness. The Trustee makes no
representation as to the validity or sufficiency of this Indenture (except as
may be made with respect to the validity of the Trustee’s obligations
hereunder), the Assets or the Notes. The Trustee shall not be accountable for
the use or application by the Co-Issuers of the Notes or the proceeds thereof or
any Money paid to the Co-Issuers pursuant to the provisions hereof.

 

124



--------------------------------------------------------------------------------

Section 6.5 May Hold Notes. The Trustee, any Paying Agent, Registrar or any
other agent of the Co-Issuers, in its individual or any other capacity, may
become the owner or pledgee of Notes and may otherwise deal with the Co-Issuers
or any of their Affiliates with the same rights it would have if it were not
Trustee, Paying Agent, Registrar or such other agent.

Section 6.6 Money Held in Trust. Money held by the Trustee hereunder shall be
held in trust to the extent required herein. The Trustee shall be under no
liability for interest on any Money received by it hereunder except to the
extent of income or other gain on investments which are deposits in or
certificates of deposit of the Bank in its commercial capacity and income or
other gain actually received by the Trustee on Eligible Investments.

Section 6.7 Compensation and Reimbursement. (a) The Issuer agrees:

(i) to pay the Bank (in each of its capacities) on each Payment Date reasonable
compensation, as set forth in a separate fee schedule, for all services rendered
by it hereunder (which compensation shall not be limited by any provision of law
in regard to the compensation of a trustee of an express trust) in accordance
with the Priority of Payments;

(ii) except as otherwise expressly provided herein, to pay or reimburse the
Trustee in a timely manner upon its request for all reasonable expenses,
disbursements and advances incurred or made by the Trustee and the Bank in any
of its other capacities, in accordance with any provision of this Indenture or
other Transaction Document (including, without limitation, securities
transaction charges and the reasonable compensation and expenses and
disbursements of its agents and legal counsel and of any accounting firm or
investment banking firm employed by the Trustee pursuant to Section 5.4, 5.5,
6.3(c) or 10.7, except any such expense, disbursement or advance as may be
attributable to its negligence, willful misconduct or bad faith) but with
respect to securities transaction charges, only to the extent any such charges
have not been waived during a Collection Period due to the Trustee’s payment or
receipt of a payment from a financial institution with respect to certain
Eligible Investments, as specified by the Collateral Manager;

(iii) to indemnify the Trustee and its officers, directors, employees and agents
for, and to hold them harmless against, any loss, liability or expense
(including reasonable attorneys’ and experts’ fees and expenses) incurred
without negligence, willful misconduct or bad faith on their part, arising out
of or in connection with the acceptance or administration of this trust or the
performance of its duties hereunder or under any of the other Transaction
Documents, including the costs and expenses of (i) defending themselves
(including reasonable attorneys’ and experts’ fees and expenses) against any
claim or liability in connection with the exercise or performance of any of
their powers or duties hereunder and under any Transaction Document (whether
brought by or involving any of the Co-Issuers or any third party) and
(ii) enforcing their rights hereunder; and

 

125



--------------------------------------------------------------------------------

(iv) to pay the Trustee reasonable additional compensation together with its
expenses (including reasonable counsel fees) for any collection or enforcement
action taken pursuant to Section 6.13 or Article V, respectively.

(b) The Trustee shall receive amounts pursuant to this Section 6.7 and any other
amounts payable to it under this Indenture or in any of the Transaction
Documents to which the Trustee is a party only as provided in Sections
11.1(a)(i) through (iii) but only to the extent that funds are available for the
payment thereof. Subject to Section 6.9, the Trustee shall continue to serve as
Trustee under this Indenture notwithstanding the fact that the Trustee shall not
have received amounts due it hereunder; provided that nothing herein shall
impair or affect the Trustee’s rights under Section 6.9. No direction by the
Holders shall affect the right of the Trustee to collect amounts owed to it
under this Indenture. If on any date when a fee or an expense shall be payable
to the Trustee pursuant to this Indenture insufficient funds are available for
the payment thereof, any portion of a fee or an expense not so paid shall be
deferred and payable on such later date on which a fee or an expense shall be
payable and sufficient funds are available therefor.

(c) Without limitation to Section 5.4(d), the Trustee hereby agrees not to cause
the filing of a petition in bankruptcy for the non-payment to the Trustee of any
amounts provided by this Section 6.7 until at least one year, or if longer the
applicable preference period then in effect, and one day after the payment in
full of all Notes issued under this Indenture; provided that the foregoing shall
not prohibit the filing of proofs of claim in any such action that is filed or
commenced by a Person other than the Trustee or any Affiliate thereof.

(d) The Issuer’s payment obligations to the Trustee under this Section 6.7 shall
be secured by the lien of this Indenture payable in accordance with the Priority
of Payments, and shall survive the discharge of this Indenture and the
resignation or removal of the Trustee. When the Trustee incurs expenses after
the occurrence of a Default or an Event of Default under Section 5.1(e) or (f),
the expenses are intended to constitute expenses of administration under
Bankruptcy Law or any other applicable federal or state bankruptcy, insolvency
or similar law.

Section 6.8 Corporate Trustee Required; Eligibility. There shall at all times be
a Trustee hereunder which shall be an Independent organization or entity
organized and doing business under the laws of the United States of America or
of any state thereof, authorized under such laws to exercise corporate trust
powers, having a combined capital and surplus of at least U.S.$200,000,000,
subject to supervision or examination by federal or state authority, having a
long-term senior debt rating of at least “BBB” by S&P (or such lower rating for
which an S&P Rating Agency Condition has been satisfied) and having an office
within the United States. If such organization or entity publishes reports of
condition at least annually, pursuant to law or to the requirements of the
aforesaid supervising or examining authority, then for the purposes of this
Section 6.8, the combined capital and surplus of such organization or entity
shall be deemed to be its combined capital and surplus as set forth in its most
recent published report of condition. If at any time the Trustee shall cease to
be eligible in accordance with the provisions of this Section 6.8, it shall
resign immediately in the manner and with the effect hereinafter specified in
this Article VI.

Section 6.9 Resignation and Removal; Appointment of Successor. (a) No
resignation or removal of the Trustee and no appointment of a successor Trustee
pursuant to this Article VI shall become effective until the acceptance of
appointment by the successor Trustee under Section 6.10.

 

126



--------------------------------------------------------------------------------

(b) The Trustee may resign at any time by giving not less than 30 days’ written
notice thereof to the Co-Issuers (and, subject to Section 14.3(c), the Issuer
shall provide notice to the Rating Agency so long as it is rating a Class of
Secured Notes), the Collateral Manager and the Holders of the Notes. Upon
receiving such notice of resignation, the Co-Issuers shall promptly appoint a
successor trustee or trustees satisfying the requirements of Section 6.8 by
written instrument, in duplicate, executed by an Authorized Officer of the
Issuer, one copy of which shall be delivered to the Trustee so resigning and one
copy to the successor Trustee or Trustees, together with a copy to each Holder
and the Collateral Manager; provided that such successor Trustee shall be
appointed only upon the written consent of a Majority of the Secured Notes of
each Class (each voting separately by Class) or, at any time when an Event of
Default shall have occurred and be continuing or when a successor Trustee has
been appointed pursuant to Section 6.9(e), by an Act of a Majority of the
Controlling Class. If no successor Trustee shall have been appointed and an
instrument of acceptance by a successor Trustee shall not have been delivered to
the Trustee within 30 days after the giving of such notice of resignation, the
resigning Trustee or any Holder, on behalf of itself and all others similarly
situated, may petition any court of competent jurisdiction for the appointment
of a successor Trustee satisfying the requirements of Section 6.8.

(c) The Trustee may be removed at any time by Act of a Majority of each Class of
Notes (each voting separately by Class) or, at any time when an Event of Default
shall have occurred and be continuing by an Act of a Majority of the Controlling
Class, delivered to the Trustee and to the Co-Issuers.

(d) If at any time:

(i) the Trustee shall cease to be eligible under Section 6.8 and shall fail to
resign after written request therefor by the Co-Issuers or by any Holder; or

(ii) the Trustee shall become incapable of acting or shall be adjudged as
bankrupt or insolvent or a receiver or liquidator of the Trustee or of its
property shall be appointed or any public officer shall take charge or control
of the Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation;

then, in any such case (subject to Section 6.9(a)), (A) the Co-Issuers, by
Issuer Order, may remove the Trustee, or (B) subject to Section 5.15, any Holder
may, on behalf of itself and all others similarly situated, petition any court
of competent jurisdiction for the removal of the Trustee and the appointment of
a successor Trustee.

(e) If the Trustee shall resign, be removed or become incapable of acting, or if
a vacancy shall occur in the office of the Trustee for any reason (other than
resignation), the Co-Issuers, by Issuer Order, shall promptly appoint a
successor Trustee. If the Co-Issuers shall fail to appoint a successor Trustee
within 60 days after such resignation, removal or incapability or the occurrence
of such vacancy, a successor Trustee may be appointed by a Majority of the
Controlling Class by written instrument delivered to the Issuer and the retiring
Trustee. The successor Trustee so appointed shall, forthwith upon its acceptance
of such appointment, become the successor

 

127



--------------------------------------------------------------------------------

Trustee and supersede any successor Trustee proposed by the Co-Issuers. If no
successor Trustee shall have been so appointed by the Co-Issuers or a Majority
of the Controlling Class and shall have accepted appointment in the manner
hereinafter provided, subject to Section 5.15, any Holder may, on behalf of
itself and all others similarly situated, petition any court of competent
jurisdiction for the appointment of a successor Trustee.

(f) The Co-Issuers shall give prompt notice of each resignation and each removal
of the Trustee and each appointment of a successor Trustee by mailing written
notice of such event by first class mail, postage prepaid, to the Collateral
Manager, subject to Section 14.3(c), the Rating Agency (so long as it is rating
a Class of Secured Notes) and to the Holders of the Notes as their names and
addresses appear in the Register. Each notice shall include the name of the
successor Trustee and the address of its Corporate Trust Office. If the
Co-Issuers fail to mail such notice within 10 days after acceptance of
appointment by the successor Trustee, the successor Trustee shall cause, subject
to Section 14.3(c), such notice to be given at the expense of the Co-Issuers.

Section 6.10 Acceptance of Appointment by Successor. Every successor Trustee
appointed hereunder shall meet the requirements of Section 6.8, shall make the
representations and warranties contained in Section 6.17 and shall execute,
acknowledge and deliver to the Co-Issuers and the retiring Trustee an instrument
accepting such appointment. Upon delivery of the required instruments, the
resignation or removal of the retiring Trustee shall become effective and such
successor Trustee, without any further act, deed or conveyance, shall become
vested with all the rights, powers, trusts, duties and obligations of the
retiring Trustee; but, on request of the Co-Issuers or a Majority of any
Class of Secured Notes or the successor Trustee, such retiring Trustee shall,
upon payment of its charges then unpaid, execute and deliver an instrument
transferring to such successor Trustee all the rights, powers and trusts of the
retiring Trustee, and shall duly assign, transfer and deliver to such successor
Trustee all property and Money held by such retiring Trustee hereunder. Upon
request of any such successor Trustee, the Co-Issuers shall execute any and all
instruments for more fully and certainly vesting in and confirming to such
successor Trustee all such rights, powers and trusts.

Section 6.11 Merger, Conversion, Consolidation or Succession to Business of
Trustee. Any organization or entity into which the Trustee may be merged or
converted or with which it may be consolidated, or any organization or entity
resulting from any merger, conversion or consolidation to which the Trustee
shall be a party, or any organization or entity succeeding to all or
substantially all of the corporate trust business of the Trustee, shall be the
successor of the Trustee hereunder, provided that such organization or entity
shall be otherwise qualified and eligible under this Article VI, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto. In case any of the Notes has been authenticated, but not
delivered, by the Trustee then in office, any successor by merger, conversion or
consolidation to such authenticating Trustee may adopt such authentication and
deliver the Notes so authenticated with the same effect as if such successor
Trustee had itself authenticated such Notes.

Section 6.12 Co-Trustees. At any time or times, for the purpose of meeting the
legal requirements of any jurisdiction in which any part of the Assets may at
the time be located, the Co-Issuers and the Trustee shall have power to appoint
one or more Persons to act as co-trustee, jointly with the Trustee, of all or
any part of the Assets, with the power to file such proofs of claim and take
such other actions pursuant to Section 5.6 herein and to make such claims and
enforce such rights of action on behalf of the Holders, as such Holders
themselves may have the right to do, subject to the other provisions of this
Section 6.12.

 

128



--------------------------------------------------------------------------------

The Co-Issuers shall join with the Trustee in the execution, delivery and
performance of all instruments and agreements necessary or proper to appoint a
co-trustee. If the Co-Issuers do not join in such appointment within 15 days
after the receipt by them of a request to do so, the Trustee shall have the
power to make such appointment.

Should any written instrument from the Co-Issuers be required by any co-trustee
so appointed, more fully confirming to such co-trustee such property, title,
right or power, any and all such instruments shall, on request, be executed,
acknowledged and delivered by the Co-Issuers. The Co-Issuers agree to pay, to
the extent funds are available therefor under Section 11.1(a)(i)(A) for any
reasonable fees and expenses in connection with such appointment.

Every co-trustee shall, to the extent permitted by law, but to such extent only,
be appointed subject to the following terms:

(a) the Notes shall be authenticated and delivered and all rights, powers,
duties and obligations hereunder in respect of the custody of securities, Cash
and other personal property held by, or required to be deposited or pledged
with, the Trustee hereunder, shall be exercised solely by the Trustee;

(b) the rights, powers, duties and obligations hereby conferred or imposed upon
the Trustee in respect of any property covered by the appointment of a
co-trustee shall be conferred or imposed upon and exercised or performed by the
Trustee or by the Trustee and such co-trustee jointly as shall be provided in
the instrument appointing such co-trustee;

(c) the Trustee at any time, by an instrument in writing executed by it, with
the concurrence of the Co-Issuers evidenced by an Issuer Order, may accept the
resignation of or remove any co-trustee appointed under this Section 6.12, and
in case an Event of Default has occurred and is continuing, the Trustee shall
have the power to accept the resignation of, or remove, any such co-trustee
without the concurrence of the Co-Issuers. A successor to any co-trustee so
resigned or removed may be appointed in the manner provided in this
Section 6.12;

(d) no co-trustee hereunder shall be personally liable by reason of any act or
omission of the Trustee hereunder;

(e) the Trustee shall not be liable by reason of any act or omission of a
co-trustee; and

(f) any Act of Holders delivered to the Trustee shall be deemed to have been
delivered to each co-trustee.

Subject to Section 14.3(c), the Issuer shall notify the Rating Agency (so long
as it is rating a Class of Secured Notes) of the appointment of a co-trustee
hereunder.

 

129



--------------------------------------------------------------------------------

Section 6.13 Certain Duties of Trustee Related to Delayed Payment of Proceeds.
If the Trustee shall not have received a payment with respect to any Asset on
its Due Date, (a) the Trustee shall promptly notify the Issuer and the
Collateral Manager in writing and (b) unless within three Business Days (or the
end of the applicable grace period for such payment, if any) after such notice
(x) such payment shall have been received by the Trustee or (y) the Issuer, in
its absolute discretion (but only to the extent permitted by Section 10.2(a)),
shall have made provision for such payment satisfactory to the Trustee in
accordance with Section 10.2(a), the Trustee shall, not later than the Business
Day immediately following the last day of such period and in any case upon
request by the Collateral Manager, request the issuer of such Asset, the trustee
under the related Underlying Instrument or paying agent designated by either of
them, as the case may be, to make such payment not later than three Business
Days after the date of such request. If such payment is not made within such
time period, the Trustee, subject to the provisions of clause (iv) of
Section 6.1(c), shall take such action as the Collateral Manager shall direct.
Any such action shall be without prejudice to any right to claim a Default or
Event of Default under this Indenture. If the Issuer or the Collateral Manager
requests a release of an Asset and/or delivers an additional Collateral
Obligation in connection with any such action under the Collateral Management
Agreement, such release and/or substitution shall be subject to Section 10.8 and
Article XII of this Indenture, as the case may be. Notwithstanding any other
provision hereof, the Trustee shall deliver to the Issuer or its designee any
payment with respect to any Asset or any additional Collateral Obligation
received after the Due Date thereof to the extent the Issuer previously made
provisions for such payment satisfactory to the Trustee in accordance with this
Section 6.13 and such payment shall not be deemed part of the Assets.

Reasonably promptly after receipt thereof, the Trustee shall notify and provide
to the Collateral Manager on behalf of the Issuer a copy of any documents,
financial reports, legal opinions or any other information including, without
limitation, any notices, reports, requests for waiver, consent requests or any
other requests or communications relating to the Assets or any Obligor or to
actions affecting the Assets or any Obligor. Upon reasonable request by the
Collateral Manager, the Trustee further agrees to provide to the Collateral
Manager from time to time, on a timely basis, any information in its possession
relating to the Collateral Obligations, the Equity Securities and the Eligible
Investments as requested so as to enable the Collateral Manager to perform its
duties hereunder or under the Collateral Management Agreement.

Section 6.14 Authenticating Agents. Upon the request of the Co-Issuers, the
Trustee shall, and if the Trustee so chooses the Trustee may, appoint one or
more Authenticating Agents with power to act on its behalf and subject to its
direction in the authentication of Notes in connection with issuance, transfers
and exchanges under Sections 2.4, 2.5, 2.6 and 8.5, as fully to all intents and
purposes as though each such Authenticating Agent had been expressly authorized
by such Sections to authenticate such Notes. For all purposes of this Indenture,
the authentication of Notes by an Authenticating Agent pursuant to this
Section 6.14 shall be deemed to be the authentication of Notes by the Trustee.

Any corporation into which any Authenticating Agent may be merged or converted
or with which it may be consolidated, or any corporation resulting from any
merger, consolidation or conversion to which any Authenticating Agent shall be a
party, or any corporation succeeding to the corporate trust business of any
Authenticating Agent, shall be the successor of such Authenticating Agent
hereunder, without the execution or filing of any further act on the part of the
parties hereto or such Authenticating Agent or such successor corporation.

 

130



--------------------------------------------------------------------------------

Any Authenticating Agent may at any time resign by giving written notice of
resignation to the Trustee and the Issuer. The Trustee may at any time terminate
the agency of any Authenticating Agent by giving written notice of termination
to such Authenticating Agent and the Co-Issuers. Upon receiving such notice of
resignation or upon such a termination, the Trustee shall, upon the written
request of the Issuer, promptly appoint a successor Authenticating Agent and
shall give written notice of such appointment to the Co-Issuers.

Unless the Authenticating Agent is also the same entity as the Trustee, the
Issuer agrees to pay to each Authenticating Agent from time to time reasonable
compensation for its services, and reimbursement for its reasonable expenses
relating thereto as an Administrative Expense. The provisions of Sections 2.8,
6.4 and 6.5 shall be applicable to any Authenticating Agent.

Section 6.15 Withholding. If any withholding tax is imposed by applicable law on
the Issuer’s payment (or allocations of income) under the Notes, such tax shall
reduce the amount otherwise distributable to the relevant Holder. For the
avoidance of doubt, any withholding tax required to be withheld under FATCA
shall be treated as imposed by applicable law. The Trustee is hereby authorized
and directed to retain from amounts otherwise distributable to any Holder
sufficient funds for the payment of any such tax that is legally owed or
required to be withheld by the Issuer, including due to the failure by a Holder
to comply with its Holder Tax Obligations, and to timely remit such amounts to
the appropriate taxing authority. Such authorization, however, shall not prevent
the Trustee from contesting any such tax in appropriate Proceedings and
withholding payment of such tax, if permitted by law, pending the outcome of
such Proceedings. The amount of any withholding tax imposed with respect to any
Note shall be treated as Cash distributed to the relevant Holder at the time it
is withheld by the Trustee. If there is a possibility that withholding is
required by applicable law with respect to a distribution, the Paying Agent or
the Trustee may, in its sole discretion, withhold such amounts in accordance
with this Section 6.15. If any Holder or beneficial owner wishes to apply for a
refund of any such withholding tax, the Trustee shall reasonably cooperate with
such Person in providing readily available information so long as such Person
agrees to reimburse the Trustee for any out-of-pocket expenses incurred. Nothing
herein shall impose an obligation on the part of the Trustee to determine the
amount of any tax or withholding obligation on the part of the Issuer or in
respect of the Notes.

Upon written request, the Trustee shall provide to the Issuer or any agent
thereof any information specified by such persons as necessary for the Issuer to
achieve Tax Account Reporting Rules Compliance regarding the Holders of the
Notes and payments on the Notes that is reasonably available to the Trustee, as
the case may be.

Section 6.16 Representative for Secured Noteholders Only; Agent for each other
Secured Party and the Holders of the Subordinated Notes. With respect to the
security interest created hereunder, the delivery of any Asset to the Trustee is
to the Trustee as representative of the Secured Noteholders and agent for each
other Secured Party and the Holders of the Subordinated Notes. In furtherance of
the foregoing, the possession by the Trustee of any Asset, the endorsement to or
registration in the name of the Trustee of any Asset (including without
limitation as entitlement holder of the Custodial Account) are all undertaken by
the Trustee in its capacity as representative of the Secured Noteholders, and
agent for each other Secured Party and the Holders of the Subordinated Notes.

 

131



--------------------------------------------------------------------------------

Section 6.17 Representations and Warranties of the Bank. The Bank hereby
represents and warrants as follows:

(a) Organization. The Bank has been duly organized and is validly existing as a
banking corporation with trust powers under the laws of the United States and
has the power to conduct its business and affairs as a trustee, paying agent,
registrar, transfer agent, custodian, calculation agent and securities
intermediary.

(b) Authorization; Binding Obligations. The Bank has the corporate power and
authority to perform the duties and obligations of Trustee, Paying Agent,
Registrar, Transfer Agent, Custodian, Calculation Agent and Securities
Intermediary under this Indenture. The Bank has taken all necessary corporate
action to authorize the execution, delivery and performance of this Indenture,
and all of the documents required to be executed by the Bank pursuant hereto.
This Indenture has been duly authorized, executed and delivered by the Bank and
constitutes the legal, valid and binding obligation of the Bank enforceable in
accordance with its terms subject, as to enforcement, (i) to the effect of
bankruptcy, insolvency or similar laws affecting generally the enforcement of
creditors’ rights as such laws would apply in the event of any bankruptcy,
receivership, insolvency or similar event applicable to the Bank and (ii) to
general equitable principles (whether enforcement is considered in a Proceeding
at law or in equity).

(c) Eligibility. The Bank is eligible under Section 6.8 to serve as Trustee
hereunder.

(d) No Conflict. Neither the execution, delivery and performance of this
Indenture, nor the consummation of the transactions contemplated by this
Indenture, (i) is prohibited by, or requires the Bank to obtain any consent,
authorization, approval or registration under, any law, statute, rule,
regulation or, to the best of its knowledge, judgment, order, writ, injunction
or decree that is binding upon the Bank, or (ii) will violate any provision of,
result in any default or acceleration of any obligations under, result in the
creation or imposition of any lien pursuant to, or require any consent under,
any agreement to which the Bank is a party or by which it is bound, which, in
each of the foregoing cases, would have a material adverse effect on the Bank’s
performance of its duties hereunder.

Section 6.18 Communications with Rating Agency. Any written communication,
including any confirmation, from the Rating Agency provided for or required to
be obtained by the Trustee hereunder shall be sufficient in each case when such
communication or confirmation is received by the Trustee, including by
electronic message, facsimile, press release, posting to the Rating Agency’s
website, or other means then considered industry standard. For the avoidance of
doubt, no written communication given by S&P under this Section 6.18 shall be
deemed to satisfy the S&P Rating Agency Condition unless such communication is
provided by S&P specifically in satisfaction of the S&P Rating Agency Condition.

Section 6.19 Custodian of Underlying Instruments.

(a) Delivery of Underlying Instruments. In connection with each Collateral
Obligation included in the Assets as of the Closing Date, and promptly following
the acquisition of a Collateral Obligation after the date hereof, the Issuer
shall deliver, or cause to be delivered, to the Trustee an electronic copy of
the Underlying Instruments in respect of each Collateral Obligation.

 

132



--------------------------------------------------------------------------------

In taking and retaining custody of such electronic copies of the Underlying
Instruments, the Trustee shall be deemed to be acting as the agent of the
Secured Parties. Except as otherwise provided herein, the Trustee shall have no
obligation to review or monitor any Underlying Instruments but shall only be
required to hold those electronic copies of the Underlying Instruments received
by it in safekeeping.

(b) Duties. From the Closing Date until its resignation or removal pursuant to
Section 6.9, the Trustee shall accept delivery and retain custody of electronic
copies of the Underlying Instruments delivered by the Issuer pursuant to clause
(a) above in accordance with the terms and conditions of this Indenture, all for
the benefit of the Secured Parties.

(c) Access to Certain Documentation and Information Regarding the Underlying
Instruments. The Trustee shall provide the Holders with access to the electronic
copies of the Underlying Instruments in such cases where the Trustee is required
in connection with the enforcement of the rights or interests of the Secured
Parties, or by applicable statutes or regulations, to review such documentation.
Such access being afforded at the expense of the Issuer pursuant to this
Indenture and only (i) upon two Business Days’ prior written request,
(ii) during normal business hours, (iii) subject to the Trustee’s normal
security and confidentiality procedures and (iv) following the occurrence of an
Event of Default.

Section 6.20 Reference Banks.

(a) Neither the Calculation Agent nor the Collateral Manager shall have any
liability for the (y) selection of Reference Banks or major banks in the City of
New York whose quotations may be used for purposes of calculating LIBOR or for
the failure of any Reference Bank or major bank to provide a quotation, or
(y) the quotations received from such Reference Banks or major banks, as
applicable.

ARTICLE VII

COVENANTS

Section 7.1 Payment of Principal and Interest. The Applicable Issuers shall duly
and punctually pay the principal of and interest on the Secured Notes, in
accordance with the terms of such Secured Notes, and this Indenture pursuant to
the Priority of Payments. The Issuer shall, to the extent funds are available
pursuant to the Priority of Payments, duly and punctually pay all required
distributions on the Subordinated Notes, in accordance with the Subordinated
Notes and this Indenture.

The Issuer shall, subject to the Priority of Payments, reimburse the Co-Issuer
for any amounts paid by the Co-Issuer pursuant to the terms of the Notes or this
Indenture. The Co-Issuer shall not reimburse the Issuer for any amounts paid by
the Issuer pursuant to the terms of the Notes or this Indenture.

Amounts properly withheld under the Code or other applicable law by any Person
from a payment under a Notes shall be considered as having been paid by the
Issuer and/or to the relevant Holder for all purposes of this Indenture.

 

133



--------------------------------------------------------------------------------

Section 7.2 Maintenance of Office or Agency. The Co-Issuers hereby appoint the
Trustee as a Paying Agent for payments on the Notes and the Co-Issuers hereby
appoint the Trustee as Transfer Agent at its applicable Corporate Trust Office,
as the Co-Issuers’ agent where Notes may be surrendered for registration of
transfer or exchange. The Co-Issuers hereby appoint Corporation Service Company
(the “Process Agent”), as their agent upon whom process or demands may be served
in any action arising out of or based on this Indenture or the transactions
contemplated hereby.

The Co-Issuers may at any time and from time to time vary or terminate the
appointment of any such agent or appoint any additional agents for any or all of
such purposes; provided that (x) the Co-Issuers shall maintain in the Borough of
Manhattan, the City of New York, an office or agency where notices and demands
to or upon the Co-Issuers in respect of such Notes and this Indenture may be
served and, subject to any laws or regulations applicable thereto, an office or
agency outside of the United States where Notes may be presented for payment;
and (y) no Paying Agent shall be appointed in a jurisdiction which subjects
payments on the Notes to withholding tax solely as a result of such Paying
Agent’s activities. The Co-Issuers shall at all times maintain a duplicate copy
of the Register at the Corporate Trust Office. The Co-Issuers shall give prompt
written notice to the Trustee, the Rating Agency (so long as it is rating a
Class of Secured Notes) and the Holders of the appointment or termination of any
such agent and of the location and any change in the location of any such office
or agency.

If at any time the Co-Issuers shall fail to maintain any such required office or
agency in the Borough of Manhattan, the City of New York, or shall fail to
furnish the Trustee with the address thereof, presentations and surrenders may
be made (subject to the limitations described in the preceding paragraph) at and
notices and demands may be served on the Co-Issuers, and Notes may be presented
and surrendered for payment to the appropriate Paying Agent at its designated
office, and the Co-Issuers hereby appoint the same as their agent to receive
such respective presentations, surrenders, notices and demands.

Section 7.3 Money for Note Payments to be Held in Trust. All payments of amounts
due and payable with respect to any Notes that are to be made from amounts
withdrawn from the Payment Account shall be made on behalf of the Issuer by the
Trustee or a Paying Agent with respect to payments on the Notes.

When the Applicable Issuers shall have a Paying Agent that is not also the
Registrar, they shall furnish, or cause the Registrar to furnish, no later than
the fifth calendar day after each Record Date a list, if necessary, in such form
as such Paying Agent may reasonably request, of the names and addresses of the
Holders and of the certificate numbers of individual Notes held by each such
Holder.

Whenever the Applicable Issuers shall have a Paying Agent other than the
Trustee, they shall, on or before the Business Day next preceding each Payment
Date and any Redemption Date, as the case may be, direct the Trustee to deposit
on such Payment Date or such Redemption Date, as the case may be, with such
Paying Agent, if necessary, an aggregate sum sufficient to pay the amounts then
becoming due (to the extent funds are then available for such purpose in the
Payment Account), such sum to be held in trust for the benefit of the Persons
entitled thereto and (unless such Paying Agent is the Trustee) the Applicable
Issuers shall promptly notify the Trustee of its

 

134



--------------------------------------------------------------------------------

action or failure so to act. Any Monies deposited with a Paying Agent (other
than the Trustee) in excess of an amount sufficient to pay the amounts then
becoming due on the Notes with respect to which such deposit was made shall be
paid over by such Paying Agent to the Trustee for application in accordance with
Article X.

The initial Paying Agent shall be as set forth in Section 7.2. Any additional or
successor Paying Agents shall be appointed by Issuer Order with written notice
thereof to the Trustee and the Rating Agency. The Co-Issuers shall not appoint
any Paying Agent that is not, at the time of such appointment, a depository
institution or trust company subject to supervision and examination by federal
and/or state and/or national banking authorities. The Co-Issuers shall cause
each Paying Agent other than the Trustee to execute and deliver to the Trustee
an instrument in which such Paying Agent shall agree with the Trustee and if the
Trustee acts as Paying Agent, it hereby so agrees, subject to the provisions of
this Section 7.3, that such Paying Agent shall:

(a) allocate all sums received for payment to the Holders of Notes for which it
acts as Paying Agent on each Payment Date and any Redemption Date among such
Holders in the proportion specified in the applicable Distribution Report to the
extent permitted by applicable law;

(b) hold all sums held by it for the payment of amounts due with respect to the
Notes in trust for the benefit of the Persons entitled thereto until such sums
shall be paid to such Persons or otherwise disposed of as herein provided and
pay such sums to such Persons as herein provided;

(c) if such Paying Agent is not the Trustee, immediately resign as a Paying
Agent and forthwith pay to the Trustee all sums held by it in trust for the
payment of Notes if at any time it ceases to meet the standards set forth above
required to be met by a Paying Agent at the time of its appointment;

(d) if such Paying Agent is not the Trustee, immediately give the Trustee notice
of any default by the Issuer (or any other obligor upon the Notes) in the making
of any payment required to be made; and

(e) if such Paying Agent is not the Trustee, during the continuance of any such
default, upon the written request of the Trustee, forthwith pay to the Trustee
all sums so held in trust by such Paying Agent.

The Co-Issuers may at any time, for the purpose of obtaining the satisfaction
and discharge of this Indenture or for any other purpose, pay, or by Issuer
Order direct any Paying Agent to pay, to the Trustee all sums held in trust by
the Co-Issuers or such Paying Agent, such sums to be held by the Trustee upon
the same trusts as those upon which such sums were held by the Co-Issuers or
such Paying Agent; and, upon such payment by any Paying Agent to the Trustee,
such Paying Agent shall be released from all further liability with respect to
such Money.

Except as otherwise required by applicable law, any Money deposited with the
Trustee or any Paying Agent in trust for any payment on any Note and remaining
unclaimed for two years after such amount has become due and payable shall be
paid to the Applicable Issuers on Issuer Order; and the Holder of such Note
shall thereafter, as an unsecured general creditor, look only to the Applicable
Issuers for payment of such amounts (but only to the extent of the amounts so
paid

 

135



--------------------------------------------------------------------------------

to the Applicable Issuers) and all liability of the Trustee or such Paying Agent
with respect to such trust Money shall thereupon cease. The Trustee or such
Paying Agent, before being required to make any such release of payment, may,
but shall not be required to, adopt and employ, at the expense of the Applicable
Issuers any reasonable means of notification of such release of payment,
including, but not limited to, mailing notice of such release to Holders whose
Notes have been called but have not been surrendered for redemption or whose
right to or interest in Monies due and payable but not claimed is determinable
from the records of any Paying Agent, at the last address of record of each such
Holder.

Section 7.4 Existence of the Co-Issuers. (a) The Co-Issuers shall, to the
maximum extent permitted by applicable law, maintain in full force and effect
their existence and rights as companies incorporated or organized under the laws
of the Cayman Islands (in the case of the Issuer) and the State of Delaware (in
the case of the Co-Issuer) and shall obtain and preserve their qualification to
do business as foreign corporations or companies, as applicable, in each
jurisdiction in which such qualifications are or shall be necessary to protect
the validity and enforceability of this Indenture, the Notes, or any of the
Assets; provided that the Issuer shall be entitled to change its jurisdiction of
incorporation from the Cayman Islands to any other jurisdiction reasonably
selected by the Issuer at the direction of a Majority of the Subordinated Notes
so long as (i) the Issuer has received a legal opinion (upon which the Trustee
may conclusively rely) to the effect that such change is not disadvantageous in
any material respect to the Holders, (ii) the Issuer shall have given written
notice of such change to the Trustee and, subject to Section 14.3(c), the Rating
Agency (so long as it is rating a Class of Secured Notes), which notice shall be
promptly forwarded by the Trustee to the Holders and the Collateral Manager,
(iii) the S&P Rating Agency Condition is satisfied and (iv) on or prior to the
15th Business Day following receipt of such notice the Trustee shall not have
received written notice from a Majority of the Controlling Class objecting to
such change.

(b) The Co-Issuers shall ensure that all corporate or other formalities
regarding their respective existences (including, if required, holding regular
board of directors’ and shareholders’, or other similar, meetings to the extent
required by applicable law) are followed. None of the Co-Issuers shall take any
action, or conduct its affairs in a manner, that is likely to result in its
separate existence being ignored or in its assets and liabilities being
substantively consolidated with any other Person in a bankruptcy,
reorganization, winding up or other insolvency Proceeding. Without limiting the
foregoing, (i) the Issuer shall not have any subsidiaries (other than the
Co-Issuer); (ii) the Co-Issuer shall not have any subsidiaries; and (iii) except
with respect to the Issuer to the extent contemplated in the Administration
Agreement or the declaration of trust by MaplesFS Limited, (x) the Co-Issuers
shall not (A) have any employees (other than its directors or managers),
(B) except as contemplated by the Collateral Management Agreement, the
Memorandum and Articles of Association and the Administration Agreement, engage
in any transaction with any shareholder that would constitute a conflict of
interest or (C) pay dividends other than in accordance with the terms of this
Indenture and the Memorandum and Articles of Association and (y) the Issuer
shall (A) maintain books and records separate from any other Person,
(B) maintain its accounts separate from those of any other Person, (C) not
commingle its assets with those of any other Person, (D) conduct its own
business in its own name, (E) maintain separate financial statements (if any),
(F) pay its own liabilities out of its own funds, (G) maintain an arm’s length
relationship with its Affiliates, (H) use separate stationery, invoices and
checks, (I) hold itself out as a separate Person, (J) correct any known
misunderstanding regarding its separate identity and (K) have at least one
director that is Independent of the Collateral Manager. The provisions of this
Section 7.4(b) shall not be binding for tax purposes.

 

136



--------------------------------------------------------------------------------

Section 7.5 Protection of Assets. (a) The Collateral Manager, on behalf of the
Issuer, shall cause the taking of such action within the Collateral Manager’s
control as is reasonably necessary in order to maintain the perfection and
priority of the security interest of the Trustee in the Assets; provided that
the Collateral Manager and the Trustee shall be entitled to rely on any Opinion
of Counsel delivered pursuant to Section 7.6 and any Opinion of Counsel with
respect to the same subject matter delivered pursuant to Section 3.1(a)(iii) to
determine what actions are reasonably necessary, and shall be fully protected in
so relying on such an Opinion of Counsel, unless the Collateral Manager has
actual knowledge that the procedures described in any such Opinion of Counsel
are no longer adequate to maintain such perfection and priority. The Issuer
shall from time to time execute and deliver all such supplements and amendments
hereto and file or authorize the filing of all such Financing Statements,
continuation statements, instruments of further assurance and other instruments,
and shall take such other action as may be necessary or advisable or desirable
to secure the rights and remedies of the Holders of the Secured Notes hereunder
and to:

(i) Grant more effectively all or any portion of the Assets;

(ii) maintain, preserve and perfect any Grant made or to be made by this
Indenture including, without limitation, the first priority nature of the lien
or carry out more effectively the purposes hereof;

(iii) perfect, publish notice of or protect the validity of any Grant made or to
be made by this Indenture (including, without limitation, any and all actions
necessary or desirable as a result of changes in law or regulations);

(iv) enforce any of the Assets or other instruments or property included in the
Assets;

(v) preserve and defend title to the Assets and the rights therein of the
Trustee and the Holders of the Secured Notes in the Assets against the claims of
all Persons and parties; or

(vi) pay or cause to be paid any and all taxes levied or assessed upon all or
any part of the Assets.

The Issuer hereby designates the Trustee as its agent and attorney in fact to
file and hereby authorizes the filing of any Financing Statement, continuation
statement and all other instruments prepared and delivered to it, and take all
other actions, required pursuant to this Section 7.5. Such designation shall not
impose upon the Trustee, or release or diminish, the Issuer’s and the Collateral
Manager’s obligations under this Section 7.5. The Issuer further authorize and
shall cause its United States counsel to file without its signature a Financing
Statement that names it as debtor and the Trustee, on behalf of the Secured
Parties, as secured party and that describes “all personal property of the
Debtor now owned or hereafter acquired, other than ‘Excepted Property’” (and
that defines “Excepted Property” in accordance with its definition herein) as
the Assets in which the Trustee has a Grant.

 

137



--------------------------------------------------------------------------------

(b) The Trustee shall not, except in accordance with Section 5.5 or
Section 10.8(a), (b) and (c) or Section 12.1, as applicable, permit the removal
of any portion of the Assets or transfer any such Assets from the Account to
which it is credited, or cause or permit any change in the Delivery made
pursuant to Section 3.3 with respect to any Assets, if, after giving effect
thereto, the jurisdiction governing the perfection of the Trustee’s security
interest in such Assets is different from the jurisdiction governing the
perfection at the time of delivery of the most recent Opinion of Counsel
pursuant to Section 7.6 (or, if no Opinion of Counsel has yet been delivered
pursuant to Section 7.6, the Opinion of Counsel delivered at the Closing Date
pursuant to Section 3.1(a)(iii) unless the Trustee shall have received an
Opinion of Counsel to the effect that the lien and security interest created by
this Indenture with respect to such property and the priority thereof will
continue to be maintained after giving effect to such action or actions).

Section 7.6 Opinions as to Assets. On or before July 9th in each calendar year,
commencing in 2020, the Issuer shall furnish to the Trustee and the Rating
Agency an Opinion of Counsel relating to the security interest granted by the
Issuer to the Trustee, stating that, as of the date of such opinion, the lien
and security interest created by this Indenture with respect to the Assets
remain in effect and that no further action (other than as specified in such
opinion) needs to be taken to ensure the continued effectiveness of such lien
over the next year.

Section 7.7 Performance of Obligations. (a) The Co-Issuers, each as to itself,
shall not take any action, and shall use their best efforts not to permit any
action to be taken by others, that would release any Person from any of such
Person’s covenants or obligations under any instrument included in the Assets,
except in the case of enforcement action taken with respect to any Defaulted
Obligation in accordance with the provisions hereof and actions by the
Collateral Manager under the Collateral Management Agreement and in conformity
with this Indenture or as otherwise required hereby.

(b) The Issuer shall notify the Rating Agency within 10 Business Days after it
has received notice from any Holder of any material breach of any Transaction
Document, following any applicable cure period for such breach.

Section 7.8 Negative Covenants. (a) The Issuer shall not and, with respect to
clauses (ii), (iii), (iv), (vi), (vii), (viii), (ix), (x), (xii) and (xiii) the
Co-Issuer shall not, in each case from and after the Closing Date:

(i) sell, transfer, exchange or otherwise dispose of, or pledge, mortgage,
hypothecate or otherwise encumber (or permit such to occur or suffer such to
exist), any part of the Assets, except as expressly permitted by this Indenture
and the Collateral Management Agreement;

(ii) claim any credit on, make any deduction from, or dispute the enforceability
of payment of the principal or interest payable (or any other amount) in respect
of the Notes (other than amounts withheld or deducted in accordance with the
Code or, in the case of the Issuer only, any applicable laws of the Cayman
Islands or other applicable jurisdiction, including pursuant to FATCA);

 

138



--------------------------------------------------------------------------------

(iii) (A) incur or assume or guarantee any indebtedness, other than the Notes,
this Indenture and the transactions contemplated hereby or (B)(1) issue or
co-issue, as applicable, any additional class of securities except in accordance
with Section 2.13 and 3.2 or (2) issue or co-issue, as applicable, any
additional shares;

(iv) (A) permit the validity or effectiveness of this Indenture or any Grant
hereunder to be impaired, or permit the lien of this Indenture to be amended,
hypothecated, subordinated, terminated or discharged, or permit any Person to be
released from any covenants or obligations with respect to this Indenture or the
Notes except as may be permitted hereby or by the Collateral Management
Agreement, (B) except as permitted by this Indenture, permit any lien, charge,
adverse claim, security interest, mortgage or other encumbrance (other than the
lien of this Indenture) to be created on or extend to or otherwise arise upon or
burden any part of the Assets, any interest therein or the proceeds thereof, or
(C) except as permitted by this Indenture, take any action that would permit the
lien of this Indenture not to constitute a valid first priority security
interest in the Assets;

(v) amend the Collateral Management Agreement except pursuant to the terms
thereof and Article XV of this Indenture;

(vi) dissolve or liquidate in whole or in part, except as permitted hereunder or
required by applicable law;

(vii) pay any distributions other than in accordance with the Priority of
Payments;

(viii) permit the formation of any subsidiaries (except, in the case of the
Issuer, the Co-Issuer);

(ix) conduct business under any name other than its own;

(x) have any employees (other than directors or managers to the extent they are
employees);

(xi) sell, transfer, exchange or otherwise dispose of Assets, or enter into an
agreement or commitment to do so or enter into or engage in any business with
respect to any part of the Assets, except as expressly permitted by both this
Indenture and the Collateral Management Agreement;

(xii) fail to maintain an Independent manager or Independent director, as
applicable; or

(xiii) elect to be treated as a corporation for U.S. federal income tax
purposes.

(b) The Co-Issuer shall not invest any of its assets in “securities” as such
term is defined in the Investment Company Act, and shall keep all of its assets
in Cash.

 

139



--------------------------------------------------------------------------------

(c) The Co-Issuers shall not be party to any agreements without including
customary “non-petition” and “limited recourse” provisions therein (and shall
not amend or eliminate such provisions in any agreement to which it is party),
except for any agreements related to the purchase and sale of any Collateral
Obligations or Eligible Investments which contain customary (as determined by
the Collateral Manager in its sole discretion) purchase or sale terms or which
are documented using customary (as determined by the Collateral Manager in its
sole discretion) loan trading documentation.

(d) The Issuer shall not transfer its membership interest in the Co-Issuer so
long as any Secured Notes are Outstanding, and none of the Co-Issuer shall
permit the transfer of its membership interests so long as any Notes are
Outstanding.

(e) Notwithstanding anything contained in this Indenture to the contrary, the
Co-Issuers may not acquire any of the Secured Notes; provided that this
Section 7.8(d) shall not be deemed to limit an Optional Redemption or Mandatory
Redemption pursuant to the terms of this Indenture.

Section 7.9 Statement as to Compliance. On or before August 9th in each calendar
year commencing in 2020, or immediately if there has been a Default under this
Indenture and prior to the issuance of any Additional Notes pursuant to
Section 2.13, the Issuer, subject to Section 14.3(c), shall deliver to the
Rating Agency (so long as it is rating a Class of Secured Notes), the Trustee,
the Collateral Manager and the Administrator (to be forwarded by the Trustee or
the Administrator, as applicable, to each Holder making a written request
therefor) an Officer’s certificate of the Issuer that, having made reasonable
inquiries of the Collateral Manager, and to the best of the knowledge,
information and belief of the Issuer, there did not exist, as at a date not more
than five days prior to the date of the certificate, nor had there existed at
any time prior thereto since the date of the last certificate (if any), any
Default hereunder or, if such Default did then exist or had existed, specifying
the same and the nature and status thereof, including actions undertaken to
remedy the same, and that the Issuer has complied with all of its obligations
under this Indenture or, if such is not the case, specifying those obligations
with which it has not complied.

Section 7.10 Co-Issuers May Consolidate, etc., Only on Certain Terms. Neither
the Issuer nor the Co-Issuer (the “Merging Entity”) shall consolidate or merge
with or into any other Person or, except as permitted under this Indenture,
transfer or convey all or substantially all of its assets to any Person, unless
permitted by Cayman Islands law (in the case of the Issuer) or United States and
Delaware law (in the case of the Co-Issuer) and unless:

(a) the Merging Entity shall be the surviving corporation, or the Person (if
other than the Merging Entity) formed by such consolidation or into which the
Merging Entity is merged or to which all or substantially all of the assets of
the Merging Entity are transferred (the “Successor Entity”) (A) if the Merging
Entity is the Issuer, shall be a company incorporated and existing under the
laws of the Cayman Islands or such other jurisdiction approved by a Majority of
the Controlling Class, provided that no such approval shall be required in
connection with any such transaction undertaken solely to effect a change in the
jurisdiction of incorporation pursuant to Section 7.4, and (B) in any case shall
expressly assume, by an indenture supplemental hereto, executed and delivered to
the Trustee and each Holder, the due and punctual payment of the principal of
and interest on all Secured Notes and the performance and observance of every
covenant of this Indenture on its part to be performed or observed, all as
provided herein;

 

140



--------------------------------------------------------------------------------

(b) the S&P Rating Agency Condition shall have been satisfied with respect to
such consolidation or merger;

(c) if the Merging Entity is not the Successor Entity, the Successor Entity
shall have agreed with the Trustee (i) to observe the same legal requirements
for the recognition of such formed or surviving corporation as a legal entity
separate and apart from any of its Affiliates as are applicable to the Merging
Entity with respect to its Affiliates and (ii) not to consolidate or merge with
or into any other Person or transfer or convey the Assets or all or
substantially all of its assets to any other Person except in accordance with
the provisions of this Section 7.10;

(d) if the Merging Entity is not the Successor Entity, the Successor Entity
shall have delivered to the Trustee, the Collateral Manager, the Issuer (and,
subject to Section 14.3(c), the Issuer shall have delivered to the Rating Agency
so long as it is rating a Class of Secured Notes) an Officer’s certificate and
an Opinion of Counsel each stating that such Person is duly organized, validly
existing and in good standing in the jurisdiction in which such Person is
organized; that such Person has sufficient power and authority to assume the
obligations set forth in subsection (a) above and to execute and deliver an
indenture supplemental hereto for the purpose of assuming such obligations; that
such Person has duly authorized the execution, delivery and performance of an
indenture supplemental hereto for the purpose of assuming such obligations and
that such supplemental indenture is a valid, legal and binding obligation of
such Person, enforceable in accordance with its terms, subject only to
bankruptcy, reorganization, insolvency, moratorium and other laws affecting the
enforcement of creditors’ rights generally and to general principles of equity
(regardless of whether such enforceability is considered in a Proceeding in
equity or at law); if the Merging Entity is the Issuer, that, immediately
following the event which causes such Successor Entity to become the successor
to the Issuer, (i) such Successor Entity has title, free and clear of any lien,
security interest or charge, other than the lien and security interest of this
Indenture and any other Permitted Lien, to the Assets securing the Secured Notes
and (ii) the Trustee continues to have a valid perfected first priority security
interest in the Assets securing all of the Secured Notes; and in each case as to
such other matters as the Trustee or any Holder may reasonably require; provided
that nothing in this clause shall imply or impose a duty on the Trustee to
require such other documents;

(e) immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing;

(f) the Merging Entity shall have notified the Collateral Manager, the Issuer
(and, subject to Section 14.3(c), the Issuer shall have notified the Rating
Agency so long as it is rating a Class of Secured Notes) of such consolidation,
merger, transfer or conveyance and shall have delivered to the Trustee and each
Holder an Officer’s certificate and an Opinion of Counsel each stating that such
consolidation, merger, transfer or conveyance and such supplemental indenture
comply with this Article VII and that all conditions precedent in this Article
VII relating to such transaction have been complied with;

(g) the Merging Entity shall have delivered to the Trustee an Opinion of Counsel
stating that after giving effect to such transaction, neither of the Co-Issuers
(or, if applicable, the Successor Entity) will be required to register as an
investment company under the Investment Company Act;

 

141



--------------------------------------------------------------------------------

(h) after giving effect to such transaction, the outstanding stock of the
Merging Entity (or, if applicable, the Successor Entity) will not be
beneficially owned within the meaning of the Investment Company Act by any U.S.
person;

(i) the fees, costs and expenses of the Trustee (including any reasonable legal
fees and expenses) associated with the matters addressed in this Section 7.10
shall have been paid by the Merging Entity (or, if applicable, the Successor
Entity) or otherwise provided for to the satisfaction of the Trustee; and

(j) after giving effect to such transaction, the Successor Entity is not treated
as a publicly traded partnership taxable as a corporation for U.S. federal
income tax purposes or otherwise subject to U.S. federal income tax on a net
basis (including any tax imposed under Section 1446 of the Code), other than by
operation of Subchapter C of Chapter 63 of the Code.

Section 7.11 Successor Substituted. Upon any consolidation or merger, or
transfer or conveyance of all or substantially all of the assets of the Issuer
or the Co-Issuer in accordance with Section 7.10 in which the Merging Entity is
not the surviving corporation, the Successor Entity shall succeed to, and be
substituted for, and may exercise every right and power of, the Merging Entity
under this Indenture with the same effect as if such Person had been named as
the Issuer or the Co-Issuer, as the case may be, herein. In the event of any
such consolidation, merger, transfer or conveyance, the Person named as the
“Issuer” or the “Co-Issuer” in the first paragraph of this Indenture or any
successor which shall theretofore have become such in the manner prescribed in
this Article VII may be dissolved, wound up and liquidated at any time
thereafter, and such Person thereafter shall be released, without further action
by any Person, from its liabilities as obligor and maker on all the Notes and
from its obligations under this Indenture and the other Transaction Documents to
which it is a party.

Section 7.12 No Other Business. The Issuer shall not have any employees (other
than its officer, if any, and directors to the extent such officer or directors
might be considered employees) and shall not engage in any business or activity
other than co-issuing, paying and redeeming the Notes and any Additional Notes
co-issued pursuant to this Indenture, acquiring, holding, selling, exchanging,
redeeming and pledging, solely for its own account, the Assets and other
incidental activities, including entering into the Transaction Documents to
which it is a party. The Co-Issuer shall not engage in any business or activity
other than co-issuing and selling the Secured Notes and any Additional Notes of
such Classes co-issued pursuant to this Indenture and other incidental
activities. The Co-Issuers may amend, or permit the amendment of, their
Memorandum and Articles of Association (in the case of the Issuer) and
certificate of formation and operating agreement (in the case of the Co-Issuer)
only if such amendment would satisfy the S&P Rating Agency Condition.

Section 7.13 [Reserved].

Section 7.14 Annual Rating Review. (a) So long as any of the Secured Notes of
any Class remain Outstanding, on or before August 9th in each year commencing in
2020, the Applicable Issuers shall obtain and pay for an annual review of the
rating of each such Class of Secured Notes from the Rating Agency so long as it
is rating such Class, as applicable. The Applicable Issuers shall promptly
notify the Trustee and the Collateral Manager in writing (and the Trustee shall
promptly provide the Holders with a copy of such notice) if at any time the
then-current rating of any such Class of Secured Notes has been, or is known
will be, changed or withdrawn.

 

142



--------------------------------------------------------------------------------

(b) The Issuer shall obtain and pay for an annual review of any Collateral
Obligation which has an S&P Rating derived as set forth in clause (iii)(b) of
the part of the definition of the term “S&P Rating”.

Section 7.15 Reporting. At any time when the Co-Issuers are not subject to
Section 13 or 15(d) of the Exchange Act and are not exempt from reporting
pursuant to Rule 12g3 - 2(b) under the Exchange Act, upon the request of a
Holder or beneficial owner of a Note, the Co-Issuers shall promptly furnish or
cause to be furnished Rule 144A Information to such Holder or beneficial owner,
to a prospective purchaser of such Note designated by such Holder or beneficial
owner, or to the Trustee for delivery upon an Issuer Order to such Holder or
beneficial owner or a prospective purchaser designated by such Holder or
beneficial owner, as the case may be, in order to permit compliance by such
Holder or beneficial owner with Rule 144A under the Securities Act in connection
with the resale of such Note. “Rule 144A Information” shall be such information
as is specified pursuant to Rule 144A(d)(4) under the Securities Act (or any
successor provision thereto).

Section 7.16 Calculation Agent. (a) The Issuer hereby agrees that for so long as
any Floating Rate Notes remain Outstanding there will at all times be an agent
appointed (which does not control or is not controlled or under common control
with the Issuer, the Collateral Manager or their respective Affiliates, and is
not a fund or account managed by the Collateral Manager or Affiliates of the
Collateral Manager) to calculate LIBOR in respect of each Interest Accrual
Period in accordance with the definition of LIBOR (the “Calculation Agent”). The
Issuer hereby appoints the Collateral Administrator as Calculation Agent. The
Calculation Agent may be removed by the Issuer or the Collateral Manager, on
behalf of the Issuer, at any time. If the Calculation Agent is unable or
unwilling to act as such or is removed by the Issuer or the Collateral Manager,
on behalf of the Issuer, the Issuer or the Collateral Manager, on behalf of the
Issuer, shall promptly appoint a replacement Calculation Agent which does not
control or is not controlled by or under common control with (x) the Issuer or
its respective Affiliates, (y) the Collateral Manager or its Affiliates or
(z) funds or accounts managed by the Collateral Manager or Affiliates of the
Collateral Manager. The Calculation Agent may not resign its duties or be
removed without a successor having been duly appointed.

(b) The Calculation Agent shall be required to agree (and the Collateral
Administrator as Calculation Agent does hereby agree) that, unless an
Alternative Rate has replaced LIBOR, as soon as possible after 11:00 a.m. London
time on each Interest Determination Date, but in no event later than 11:00 a.m.
New York time on the London Banking Day immediately following each Interest
Determination Date, the Calculation Agent shall calculate the Interest Rate
applicable to each Class of Floating Rate Notes during the related Interest
Accrual Period and the Note Interest Amount (in each case, rounded to the
nearest cent, with half a cent being rounded upward) payable on the related
Payment Date in respect of such Class of Floating Rate Notes in respect of the
related Interest Accrual Period. At such time, the Calculation Agent shall
communicate such rates and amounts to the Co-Issuers, the Trustee, each Paying
Agent, the Collateral Manager, Euroclear and Clearstream. The Calculation Agent
shall also specify to the Co-Issuers the quotations upon which

 

143



--------------------------------------------------------------------------------

the foregoing rates and amounts are based, and in any event the Calculation
Agent shall notify the Co-Issuers before 5:00 p.m. (New York time) on every
Interest Determination Date if it has not determined and is not in the process
of determining any such Interest Rate or Note Interest Amount together with its
reasons therefor. The Calculation Agent’s determination of the foregoing rates
and amounts for any Interest Accrual Period shall (in the absence of manifest
error) be final and binding upon all parties.

(c) Upon a change of LIBOR to an Alternative Rate pursuant to a Notice of
Alternative Rate, the Calculation Agent and the Collateral Manager shall confer
and consult in good faith to determine and adopt any technical, administrative
or operational changes necessary or advisable to provide for the calculation of
such Alternative Rate in a manner substantially consistent with market practice
and that is administratively feasible (in the judgment of the Collateral
Manager); provided that nothing herein shall be deemed to impose or expand any
discretionary obligations on the Calculation Agent under this Indenture or the
Transaction Documents (including with respect to, but not limited to, the
designation of a replacement reference rate or any modifier thereto); provided,
further, that neither the Collateral Manager nor the Calculation Agent shall
have any liability for changes employed pursuant to this paragraph.

(d) The Calculation Agent and the Trustee shall have no (i) responsibility or
liability for selecting an alternative or replacement reference rate (including
any modifier thereto) as a successor or replacement benchmark to LIBOR or
determining whether any such rate is a Designated Alternative Rate or whether
the conditions to the designation of such rate have been satisfied and shall be
entitled to rely upon any designation of such a rate (and any modifier) by the
Collateral Manager and (ii) liability for any failure or delay in performing
their duties hereunder or under other Transaction Documents as a result of the
unavailability of “LIBOR” or any other reference rate as described herein.

Section 7.17 Certain Tax Matters. (a) As of the Closing Date, the Issuer shall
elect to be classified, for U.S. federal income tax purposes, as a disregarded
entity wholly owned by the sole beneficial owner of the Subordinated Notes. So
long as there is one beneficial tax owner of the Subordinated Notes, such
beneficial owner agrees or shall be deemed to agree to treat the assets and
liabilities of the Issuer as those of the sole beneficial owner for U.S. federal
income tax purposes.

(b) The Issuer shall treat each purchase of Collateral Obligations (other than
those transferred to it from a Person from whom the Issuer is disregarded for
U.S. federal income tax purposes) as a “purchase” for tax accounting and
reporting purposes.

(c) The Issuer and the Co-Issuer shall file, or cause to be filed, any tax
returns, including information tax returns, required by any governmental
authority.

(d) If the Issuer is aware that it has participated in a “reportable
transaction” within the meaning of Section 6011 of the Code, and a Holder or
beneficial owner of a Subordinated Note (or any other Note that is required to
be treated as equity for U.S. federal income tax purposes) requests in writing
information about any such transactions in which the Issuer is an investor, the
Issuer shall provide (to the extent it can reasonably obtain such information),
or cause its Independent accountants to provide, such information that is
required to be obtained by such Holder or beneficial owner under the Code as
soon as practicable after such request.

 

144



--------------------------------------------------------------------------------

(e) Upon a change to an Alternative Rate, if the Issuer (in consultation with
nationally recognized tax counsel) reasonably determines that such change
constitutes a “significant modification” within the meaning of Treasury
Regulations section 1.1001-3, the Issuer will cause its Independent accountants
to comply with any requirements under Treasury Regulation section 1.1273-2(f)(9)
(or any successor provision) including (as applicable) to (i) by determining
whether the Secured Notes subject to the Alternative Rate is traded on an
established market, and (ii) if so traded, by determining the fair market value
of such Secured Notes and making available such fair market value determination
to holders in a commercially reasonable fashion, including by electronic
publication, within 90 days of the date that the change to the Alternative Rate
occurs.

(f) Upon the Issuer’s receipt of a request of a Holder of a Secured Notes or
written request of a Person certifying that it is an owner of a beneficial
interest in a Secured Notes for the information described in United States
Treasury Regulations section 1.1275-3(b)(1)(i) that is applicable to such Note,
the Issuer shall cause its Independent accountants to provide promptly to the
Trustee and such requesting Holder or owner of a beneficial interest in such
Note all of such information. Any additional issuance of Notes shall be
accomplished in a manner that will allow the Independent accountants of the
Issuer to accurately calculate original issue discount income to holders of the
Additional Notes.

(g) If required to prevent the withholding and imposition of U.S. federal income
tax on payments made to the Issuer, the Issuer shall deliver or cause to be
delivered an IRS Form W-9 of its sole owner or, for periods during which the
Issuer is treated as a partnership for U.S. federal income tax purposes, an IRS
Form W-8IMY, as applicable, or an applicable successor form and any relevant
supporting documentation to each Obligor of or counterparty with respect to an
Asset at the time such Asset is acquired or entered into by the Issuer and
thereafter prior to the obsolescence or expiration of such form.

(h) The Issuer shall use reasonable best efforts to achieve Tax Account
Reporting Rules Compliance, including, if necessary, to amend this Indenture to
achieve such compliance and to cause the Holders to comply with their Holder Tax
Obligations.

(i) No more than 50% of the debt obligations (as determined for U.S. federal
income tax purposes) held by the Issuer may at any time consist of real estate
mortgages as determined for purposes of Section 7701(i) of the Code unless,
based on written advice of Dechert LLP or an opinion of U.S. tax counsel from
another nationally recognized law firm experienced in such matters, the
ownership of such debt obligations will not cause the Issuer to be treated as a
taxable mortgage pool for U.S. federal income tax purposes; provided, that, for
the avoidance of doubt, nothing in this Section 7.17(i) shall be construed to
permit the Issuer to purchase real estate mortgages.

(j) With respect to periods during which the Issuer is treated as a partnership
for U.S. federal income tax purposes, the BDC shall be the “partnership
representative” (as defined in Section 6223 of the Code). If the BDC is not
eligible to serve as the partnership representative of the Issuer, all equity
owners of the Issuer shall be deemed to have agreed to appoint ABPCI as the

 

145



--------------------------------------------------------------------------------

agent and attorney-in-fact of the partnership representative. By its acceptance
thereof, ABPCI and each holder of Notes hereby agrees to irrevocably appoint
ABPCI as its agent to perform all of the duties of the partnership
representative for the Issuer. In the event the Issuer shall be the subject of
an income tax audit by any U.S. federal, state or local authority, to the extent
the Issuer is treated as an entity for purposes of such audit, including
administrative settlement and judicial review, the BDC, as partnership
representative, or ABPCI, as attorney-in-fact and agent of the partnership
representative, shall be authorized to act for, and its decision shall be final
and binding upon, the Issuer and each partner thereof. All expenses incurred in
connection with any such audit, investigation, settlement or review shall be
borne by the Issuer. The Issuer shall, to the fullest extent permitted by law,
reimburse and indemnify the partnership representative or the agent and
attorney-in-fact of the partnership representative in connection with any
expenses reasonably incurred in connection with its performance of its duties as
or on behalf of the partnership representative, which expenses shall be paid as
Administrative Expenses in accordance with the Priority of Payments.

(k) So long as the Issuer is treated as a partnership for U.S. federal income
tax purposes, the Issuer shall use commercially reasonable efforts to provide
(or cause to be provided) each person who was a beneficial owner of a
Subordinated Note (or any other Class of Notes, to the extent such Class of
Notes is treated as equity in the Issuer) (a “Partner”) at any time during a
taxable year with an annual statement (including a Schedule K-1 to IRS Form
1065) indicating such beneficial owner’s allocable share of the Issuer’s tax
items for such year taxable year.

(l) So long as the Issuer is a partnership, the partnership representative shall
sign the Issuer’s tax returns and is authorized to make tax elections on behalf
of the Issuer in its reasonable discretion, to determine the amount and
characterization of any allocations or tax items described in this Indenture in
its reasonable discretion, and to take all actions and do such things as
required or as it shall deem appropriate under the Code, at the Issuer’s sole
expense. Any action taken by the partnership representative in connection with
audits of the Issuer under the Code will, to the extent permitted by law, be
binding upon the Partners. Each such Partner agrees that it will treat any
Issuer item on such Partner’s income tax returns consistently with the treatment
of the item on the Issuer’s tax return and that such Partner will not
independently act with respect to tax audits or tax litigation affecting the
Issuer, unless previously authorized to do so in writing by the partnership
representative, which authorization may be withheld in the complete discretion
of the partnership representative.

(m) If the IRS, in connection with an audit governed by the Partnership Tax
Audit Rules, proposes an adjustment greater than $25,000 in the amount of any
item of income, gain, loss, deduction or credit of the Issuer, or any Partner’s
distributive share thereof, and such adjustment results in an “imputed
underpayment” as described in Section 6225(b) of the Code, together with any
guidance issued thereunder or successor provisions (a “Covered Audit
Adjustment”), the partnership representative will use commercially reasonable
efforts (taking into account whether the Issuer has received any needed
information on a timely basis from the partners), to apply the alternative
method provided by Section 6226 of the Code, together with any guidance issued
thereunder or successor provisions (the “Alternative Method”). In the event the
proposed adjustment is equal to or less than $25,000, the partnership
representative may in its sole discretion elect to have the Issuer pay such
adjustment. To the extent that the partnership representative does not (or is
unable to) elect the Alternative Method with respect to a Covered

 

146



--------------------------------------------------------------------------------

Audit Adjustment and such Covered Audit Adjustment is material as to the Issuer
(determined in the partnership representative’s discretion), the partnership
representative shall use commercially reasonable efforts to (i) to the extent
not economically or administratively burdensome, make reasonable any
modifications available under Sections 6225(c)(3), (4) and (5) of the Code,
together with any guidance issued thereunder or successor provisions, to the
extent that such modifications are available (taking into account whether the
partnership representative has received any needed information on a timely basis
from the Partners) and would reduce any taxes payable by the Issuer with respect
to the Covered Audit Adjustment, and (ii) if reasonably requested by a Partner,
provide to such Partner available information allowing such Partner to file an
amended U.S. federal income tax return, as described in Section 6225(c)(2) of
the Code, together with any guidance issued thereunder or successor provisions,
to the extent that such amended return and payment of any related U.S. federal
income taxes would reduce any taxes payable by the Issuer with respect to the
Covered Audit Adjustment (after taking into account any modifications described
in clause (i)). Similar procedures shall be followed in connection with any
state or local income tax audit governed by the Partnership Tax Audit Rules. Any
U.S. federal income taxes (and any related interest and penalties) paid by the
Issuer (or any diminution in distributable proceeds resulting from an adjustment
under Partnership Tax Audit Rules) may be allocated in the reasonable discretion
of the Issuer to those Partners to whom such amounts are specifically
attributable (whether as a result of their status, actions, inactions or
otherwise), as determined in the reasonable discretion of the Issuer.

(n) (i) So long as the Issuer is treated as a partnership for U.S. federal
income tax purposes, the Issuer shall maintain, or cause to be maintained, a
separate capital account for each Partner in accordance with the principles and
requirements set forth in Section 704(b) of the Code and the Treasury
Regulations.

(ii) After giving effect to Section 7.17(n)(iii) through (vi), all Issuer items
of income, gain, loss and deduction shall be allocated among the Partners in a
manner such that, after the allocation, each such Partner’s capital account is
equal (as nearly as possible) to the amount that such Partner would receive from
the Issuer if the Issuer (i) sold all of its assets for their “book values”
(within the meaning of Treasury Regulations Section 1.704-1(b)(2)(iv)), (ii)
applied the proceeds to discharge Issuer liabilities at face amount (limited
with respect to each nonrecourse liability to the book values of the assets
securing such liability), and (iii) distributed the remaining proceeds in
accordance with the provisions of this Indenture (other than this Section 7.17),
minus the sum of such Partner’s share of “partnership minimum gain” (within the
meaning of Treasury Regulations Section 1.704-2(b)(2)) and “partner nonrecourse
debt minimum gain” (within the meaning of Treasury Regulations
Section 1.704-2(i)(3)).

(iii) This Section 7.17(n)(iii) incorporates by reference, as if fully set forth
herein, the “minimum gain chargeback” requirement contained in Treasury
Regulations Section 1.704-2(f), the “partner minimum gain chargeback”
requirement contained in Treasury Regulations Section 1.704-2(i), and the
“qualified income offset” requirement contained in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d).

 

147



--------------------------------------------------------------------------------

(iv) In the event that any Partner has a deficit capital account at the end of
any Issuer taxable year that is in excess of the amount such Partner is deemed
to be obligated to restore pursuant to the penultimate sentences of Treasury
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), such Partner will be
allocated items of Issuer income and gain in the amount of such excess as
quickly as possible. Notwithstanding the foregoing, an allocation pursuant to
this Section 7.17(n)(iv) will be made only if and to the extent that such
Partner would have a deficit capital account in excess of such amount after all
other allocations provided for in this Section 7.17 have been tentatively made
as if this Section 7.17 did not include this Section 7.17(n)(iv) or the
“qualified income offset” requirement of Section 7.17(n)(iii).

(v) Nonrecourse deductions (within the meaning of Treasury Regulations
Section 1.704-2(b)(1)) will be specially allocated to the Partners in the same
manner as if they were not nonrecourse deductions.

(vi) No Partner will be allocated items of loss or deduction under
Section 7.17(n)(ii) through (v) if such allocation would cause or increase a
deficit balance in such Partner’s capital account as of the end of the Issuer
taxable year to which such allocation relates, within the meaning of Treasury
Regulations Section 1.704-1(b)(2)(ii)(d).

(vii) It is the intent of the Issuer that, to the extent possible, all special
allocations made pursuant to Section 7.17(n)(iii) through (vi) be offset either
with other special allocations made pursuant to Section 7.17(n)(iii) through
(vi) or with special allocations made pursuant to this Section 7.17(n)(vii).
Therefore, notwithstanding any other provision of this Section 7.17 (other than
Section 7.17(n)(iii) through (vi)), offsetting special allocations of Issuer
items of income, gain, loss and deduction will be made so that, after such
offsetting allocations are made, the capital account balance of each Partner is,
to the extent possible, equal to the capital account balance such Partner would
have had if the special allocations made pursuant to Section 7.17(n)(iii)
through (vi) were not part of this Section 7.17 and all Issuer items of income,
gain, loss and deduction were allocated pursuant to Section 7.17(n)(ii).

(o) For U.S. federal, state and local income tax purposes, items of Issuer
income, gain, loss, and deduction will be allocated among the Partners in
accordance with the allocations of the corresponding items for capital account
purposes under this Section 7.17(o), except that items with respect to which
there is a difference between adjusted tax basis and book value will be
allocated in accordance with Section 704(c) of the Code using a method chosen by
the partnership representative as described in Treasury Regulations
Section 1.704-3.

Section 7.18 Effective Date. (a) The Issuer shall use commercially reasonable
efforts to acquire (or enter into commitments to acquire), on or before the
Effective Date, Collateral Obligations (a) such that the Target Initial Par
Condition is satisfied and (b) that satisfy, as of the Effective Date, the
Concentration Limitations, the Collateral Quality Test (excluding the S&P CDO
Monitor Test) and the Coverage Tests. On or before the Effective Date (and, to
the extent necessary to secure the confirmations referenced in Section 7.18(c),
after the Effective Date), the Issuer shall use the following funds, in the
following order, to acquire such Collateral Obligations: (i) to pay for the
principal portion of any Collateral Obligation from, first, any amounts on
deposit in the Ramp-Up Account and second, any Principal Proceeds on deposit in
the Collection Account and (ii) to pay for accrued interest on any such
Collateral Obligation from any amounts on deposit in the Ramp-Up Account.

 

148



--------------------------------------------------------------------------------

(b) Within 30 Business Days after the Effective Date, the Issuer shall provide,
or cause the Collateral Manager to provide (at the expense of the Issuer) the
following documents: (i) to the Rating Agency and the Trustee a report (which
the Issuer shall cause the Collateral Administrator to prepare on its behalf in
accordance with, and subject to the terms of, the Collateral Administration
Agreement) identifying the Collateral Obligations and a request to the Rating
Agency to confirm its Initial Ratings of the Secured Notes; (ii) to the Rating
Agency, a report (which the Issuer shall cause the Collateral Administrator to
prepare on its behalf in accordance with, and subject to the terms of, the
Collateral Administration Agreement, and may be in the form of a Monthly Report)
stating the following information (the “Effective Date Report”): (A) with
respect to each Collateral Obligation as of the Effective Date, the Obligor,
principal balance, coupon/spread, the LIBOR floor, if any, stated maturity, S&P
Rating, country of domicile and identification as to whether it is a Senior
Secured Loan, a Second Lien Loan, a First Lien/Last Out Loan, a Qualified First
Lien Loan or a Senior Secured Loan with a Senior Revolver Facility and (B) as of
the Effective Date, the level of compliance with, and satisfaction or
non-satisfaction of (1) the Target Initial Par Condition, (2) each Coverage
Test, (3) the Concentration Limitations and (4) the Collateral Quality Test
(excluding the S&P CDO Monitor Test); and (iii) to the Trustee, an Accountants’
Certificate (A) with respect to each Collateral Obligation, by reference to such
sources as shall be identified therein, recalculating and comparing the Obligor,
principal balance, coupon/spread, the LIBOR floor, if any, stated maturity, S&P
Rating, country of domicile and identification as to whether it is a Senior
Secured Loan, a Second Lien Loan, a First Lien/Last Out Loan, a Qualified First
Lien Loan or a Senior Secured Loan with a Senior Revolver Facility,
(B) calculating as of the Effective Date, the level of compliance with, or
satisfaction or non-satisfaction of (1) the Target Initial Par Condition,
(2) each Coverage Test, (3) the Concentration Limitations and (4) the Collateral
Quality Test (excluding the S&P CDO Monitor Test), and (C) specifying the
procedures undertaken by them to review data and computations relating to such
Accountants’ Certificate.

(c) If prior to the date 40 Business Days after the Effective Date, (1) the
Issuer (or the Collateral Manager on behalf of the Issuer) has not provided to
the Rating Agency an Effective Date Report that shows that the Target Initial
Par Condition was satisfied, each Overcollateralization Ratio Test was
satisfied, the Concentration Limitations were complied with and the Collateral
Quality Test (excluding the S&P CDO Monitor Test) was satisfied (such Effective
Date Report, a “Passing Report”) and (2) S&P has not provided written
confirmation (which may take the form of a press release or other written
communication) of its Initial Ratings of the Secured Notes (the occurrence of
the events described in both clauses (1) and (2) of this clause (c) constituting
an “Rating Confirmation Failure”) then (A) the Issuer (or the Collateral Manager
on the Issuer’s behalf) prior to the first Payment Date shall (i) provide a
Passing Report to the Rating Agency and/or (ii) request S&P to confirm prior to
the first Payment Date that it will not reduce or withdraw its Initial Ratings
of the Secured Notes and (B) if, prior to the first Payment Date, the Issuer (or
the Collateral Manager on the Issuer’s behalf) has not provided a Passing Report
to the Rating Agency, or obtained such confirmation from S&P as described in the
immediately preceding clause (A) of this clause (c), the Issuer (or the
Collateral Manager on the Issuer’s behalf) shall instruct the Trustee to
transfer amounts from the Interest Collection Subaccount and/or the Ramp-Up
Account to the Principal Collection Subaccount and may, prior

 

149



--------------------------------------------------------------------------------

to the first Payment Date thereafter, use such funds on behalf of the Issuer for
the acquisition of additional Collateral Obligations in an amount sufficient to
enable the Issuer (or the Collateral Manager on the Issuer’s behalf) to
(i) provide to the Rating Agency a Passing Report and/or (ii) obtain from S&P
written confirmation (which may take the form of a press release or other
written communication) of its Initial Ratings of the Secured Notes; provided
that in lieu of any such transfer and application of funds as aforesaid, the
Issuer (or the Collateral Manager on the Issuer’s behalf) may take such action,
including but not limited to, an Effective Date-Related Redemption and/or
transferring amounts from the Interest Collection Subaccount and/or the Ramp-Up
Account to the Principal Collection Subaccount as Principal Proceeds (for use in
an Effective Date-Related Redemption), sufficient to enable the Issuer (or the
Collateral Manager on the Issuer’s behalf) to (1) provide to the Rating Agency a
Passing Report (to be determined on a pro forma basis after giving effect to the
application of proceeds pursuant to this paragraph) and/or (2) obtain from S&P
written confirmation (which may take the form of a press release or other
written communication) of its Initial Ratings of the Secured Notes; provided,
further, that amounts may not be transferred from the Interest Collection
Subaccount to the Principal Collection Subaccount if, after giving effect to
such transfer, (I) the amounts available pursuant to the Priority of Payments on
the next succeeding Payment Date would be insufficient to pay the full amount of
the accrued and unpaid interest on any Class of Secured Notes on such next
succeeding Payment Date or (II) such transfer would result in a deferral of
interest with respect to the Class B Notes or the Class C Notes on the next
succeeding Payment Date.

(d) The Collateral Manager may, so long as such election has not already been
made, at any time after the Closing Date (upon five Business Days’ prior written
notice to S&P, the Trustee and the Collateral Administrator) elect to utilize
the S&P CDO Monitor in determining compliance with the S&P CDO Monitor Test (the
effective date specified by the Collateral Manager for such election, the “S&P
CDO Monitor Election Date”).

Section 7.19 Representations Relating to Security Interests in the Assets.
(a) The Issuer hereby represents and warrants that, as of the Closing Date
(which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
by it to the Trustee hereunder):

(i) The Issuer owns such Asset free and clear of any lien, claim or encumbrance
of any person, other than such as are created under, or permitted by, this
Indenture other than Permitted Liens.

(ii) Other than the security interest Granted to the Trustee pursuant to this
Indenture, except as permitted by this Indenture, the Issuer has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Assets. The Issuer has not authorized the filing of and is not aware of any
Financing Statements against it that include a description of collateral
covering the Assets other than any Financing Statement relating to the security
interest granted to the Trustee hereunder or that has been terminated. The
Issuer is not aware of any judgment, PBGC liens or tax lien filings against it.

(iii) All Assets constitute Cash, accounts (as defined in Section 9-102(a)(2) of
the UCC), Instruments, general intangibles (as defined in
Section 9-102(a)(42) of the UCC), uncertificated securities (as defined in
Section 8-102(a)(18) of the UCC), Certificated Securities or security
entitlements to financial assets resulting from the crediting of financial
assets to a “securities account” (as defined in Section 8-501(a) of the UCC).

 

150



--------------------------------------------------------------------------------

(iv) [Reserved].

(v) This Indenture creates a valid and continuing security interest (as defined
in Section 1 - 201(37) of the UCC) in such Assets in favor of the Trustee, for
the benefit and security of the Secured Parties, which security interest is
prior to all other liens, claims and encumbrances (except as permitted otherwise
in this Indenture), and is enforceable as such against creditors of and
purchasers from the Issuer.

(b) The Issuer hereby represents and warrants that, as of the Closing Date
(which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
by it to the Trustee hereunder), with respect to Assets that constitute
Instruments:

(i) Either (x) the Issuer has caused or will have caused, within 10 days after
the Closing Date, the filing of all appropriate Financing Statements in the
proper office in the appropriate jurisdictions under applicable law in order to
perfect the security interest in the Instruments granted to the Trustee, for the
benefit and security of the Secured Parties or (y)(A) all original executed
copies of each promissory note or mortgage note that constitutes or evidences
the Instruments have been delivered to the Trustee or the Issuer has received
written acknowledgement from a custodian that such custodian is holding the
mortgage notes or promissory notes that constitute evidence of the Instruments
solely on behalf of the Trustee and for the benefit of the Secured Parties and
(B) none of the Instruments that constitute or evidence the Assets has any marks
or notations indicating that they have been pledged, assigned or otherwise
conveyed to any Person other than the Trustee, for the benefit of the Secured
Parties.

(ii) The Issuer has received all consents and approvals required by the terms of
the Assets to the pledge hereunder to the Trustee of its interest and rights in
such Assets.

(c) The Issuer hereby represents and warrants that, as of the Closing Date
(which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated by the Issuer on each date on which an
Asset is Granted by it to the Trustee hereunder), with respect to the Assets
that constitute Security Entitlements:

(i) All of such Assets have been and will have been credited to one of the
Accounts which are securities accounts within the meaning of Section 8-501(a) of
the UCC. The Securities Intermediary for each Account has agreed to treat all
assets credited to such Accounts as “financial assets” within the meaning of
Section 8-102(a)(9) the UCC.

(ii) The Issuer has received all consents and approvals required by the terms of
the Assets to the pledge hereunder to the Trustee of its interest and rights in
such Assets.

 

151



--------------------------------------------------------------------------------

(iii) (x) The Issuer has caused or will have caused, within 10 days after the
Closing Date, the filing of all appropriate Financing Statements in the proper
office in the appropriate jurisdictions under applicable law in order to perfect
the security interest granted to the Trustee, for the benefit and security of
the Secured Parties, hereunder and (y)(A) the Issuer has delivered to the
Trustee the fully executed Securities Account Control Agreement pursuant to
which the Custodian has agreed to comply with all instructions originated by the
Trustee relating to the Accounts without further consent by the Issuer or
(B) the Issuer has taken all steps necessary to cause the Custodian to identify
in its records the Trustee as the person having a security entitlement against
the Custodian in each of the Accounts.

(iv) The Accounts are not in the name of any person other than the Issuer or the
Trustee. The Issuer has not consented to the Custodian to comply with the
entitlement order of any Person other than the Trustee (and the Issuer prior to
a notice of exclusive control being provided by the Trustee).

(d) The Issuer hereby represents and warrants that, as of the Closing Date
(which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated by the Issuer on each date on which an
Asset is Granted by it to the Trustee hereunder), with respect to Assets that
constitute general intangibles:

(i) The Issuer has caused or will have caused, within 10 days after the Closing
Date, the filing of all appropriate Financing Statements in the proper filing
office in the appropriate jurisdictions under applicable law in order to perfect
the security interest in the Assets granted to the Trustee, for the benefit and
security of the Secured Parties, hereunder.

(ii) The Issuer has received, or will receive, all consents and approvals
required by the terms of the Assets to the pledge hereunder to the Trustee of
its interest and rights such the Assets.

(e) The Issuer hereby represents, warrants and covenants that, as of the Closing
Date (which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated by the Issuer on each date on which an
Asset is Granted by it to the Trustee hereunder) each payment of principal or
interest for which it is responsible with respect to the Notes made under this
Indenture will have been made (i) in payment of a debt incurred by such Issuer
in the ordinary course of business or financial affairs of the Issuer and
(ii) in the ordinary course of business or financial affairs of the Issuer.

The Co-Issuers agree to notify the Collateral Manager and the Rating Agency
promptly if they become aware of the breach of any of the representations and
warranties contained in this Section 7.19 and shall not, without satisfaction of
the S&P Rating Agency Condition, waive any of the representations and warranties
in this Section 7.19 or any breach thereof.

Section 7.20 Credit Estimates. For any Collateral Obligation which has an S&P
Rating determined pursuant to clause (iii)(b) of the definition of “S&P Rating”,
the Collateral Manager (on behalf of the Issuer) or the Obligor of such
Collateral Obligation shall, prior to or within 30 days after the acquisition of
such Collateral Obligation, apply (and concurrently submit all available
Information in respect of such application) to S&P for a credit estimate. So
long as (i) the Collateral Manager acts in accordance with the procedures and
requirements specified in the

 

152



--------------------------------------------------------------------------------

definition of “S&P Rating” relating to credit estimates and (ii) during the
immediately preceding 12 calendar months, no more than five Collateral
Obligations that were Deemed Rated Obligations have received credit estimates
that have resulted in such Deemed Rated Obligations that were not deemed to be
CCC Collateral Obligations to constitute CCC Collateral Obligations or Defaulted
Obligations as a result of the receipt of an applicable credit estimate, clause
(xix) of the Concentration Limitations shall not be breached if a Deemed Rated
Obligation becomes a CCC Collateral Obligation due to such Collateral Obligation
receiving a lower credit estimate than the rating determined by the Collateral
Manager with respect to such Collateral Obligation pursuant to, and in
accordance with, clause (iii)(b) of the definition of “S&P Rating”.

Section 7.21 Hedging Agreements. Neither the Issuer nor the Co-Issuer (or the
Collateral Manager on behalf of the Issuer) may not enter into any interest rate
swap, floor and/or cap agreements or any other hedge agreements, including,
without limitation, one or more interest rate basis swap agreements, for any
purpose.

ARTICLE VIII

SUPPLEMENTAL INDENTURES

Section 8.1 Supplemental Indentures Without Consent of Holders of Notes. Without
the consent of the Holders of the Notes (except as expressly provided below) and
with the written consent of the Collateral Manager and, except as provided in
Section 8.3, without an Opinion of Counsel being provided to the Issuer or the
Trustee as to whether any Class of Notes would be materially and adversely
affected thereby, the Co-Issuers, when authorized by Board Resolutions, and the
Trustee may enter into one or more indentures supplemental hereto, in form
satisfactory to the Trustee, for any of the following purposes:

(i) to evidence the succession of another Person to the Issuer or the Co-Issuer
and the assumption by any such successor Person of the covenants of the Issuer
or the Co-Issuer herein, and in the Notes;

(ii) to add to the covenants of the Co-Issuers or the Trustee for the benefit of
the Secured Parties or to surrender any right or power conferred upon the
Co-Issuers by this Indenture;

(iii) to convey, transfer, assign, mortgage or pledge any property to or with
the Trustee or add to the conditions, limitations or restrictions on the
authorized amount, terms and purposes of the issue, authentication and delivery
of the Notes;

(iv) to evidence and provide for the acceptance of appointment hereunder by a
successor Trustee and to add to or change any of the provisions of this
Indenture as shall be necessary to facilitate the administration of the trusts
hereunder by more than one Trustee, pursuant to the requirements of Sections
6.9, 6.10 and 6.12 hereof;

(v) to correct or amplify the description of any property at any time subject to
the lien of this Indenture, or to better assure, convey and confirm unto the
Trustee any property subject or required to be subjected to the lien of this
Indenture (including, without limitation, any and all actions necessary or
desirable as a result of changes in law or regulations, whether pursuant to
Section 7.5 or otherwise) or to subject to the lien of this Indenture any
additional property;

 

153



--------------------------------------------------------------------------------

(vi) to modify the restrictions on and procedures for resales and other
transfers of Notes to reflect any changes in ERISA or other applicable law or
regulation (or the interpretation thereof) or to enable the Co-Issuers to rely
upon any exemption from registration under the Securities Act or the Investment
Company Act or otherwise comply with any applicable securities law, or to remove
restrictions on resale and transfer to the extent not required hereunder,
including, without limitation, by reducing the minimum denomination of any
Class of Notes;

(vii) to make such changes (including the removal and appointment of any listing
agent, transfer agent, paying agent or additional registrar in Ireland) as shall
be necessary or advisable in order for the listed Offered Notes, if any, to be
or remain listed on an exchange and otherwise to amend this Indenture to
incorporate any changes required or requested by governmental authority, stock
exchange authority, listing agent, transfer agent, paying agent or additional
registrar for the Notes in connection therewith;

(viii) to correct or supplement any inconsistent or defective provisions in this
Indenture or to cure any ambiguity, omission or errors in this Indenture;
provided that notwithstanding anything in this Indenture to the contrary and
without regard to any other consent requirement specified in this Indenture, any
supplemental indenture to be entered into pursuant to this clause (viii) may
also provide for any corrective measures or ancillary amendments to this
Indenture to give effect to such supplemental indenture as if it had been
effective as of the Closing Date;

(ix) to conform the provisions of this Indenture to the Offering Circular;
provided that notwithstanding anything in this Indenture to the contrary and
without regard to any other consent requirement specified in this Indenture, any
supplemental indenture to be entered into pursuant to this clause (ix) may also
provide for any corrective measures or ancillary amendments to this Indenture to
give effect to such supplemental indenture as if it had been effective as of the
Closing Date;

(x) to take any action necessary or helpful to prevent (A) the Issuer or the
Trustee from becoming subject to any withholding or other taxes or assessments
(including any tax imposed under Section 1446 of the Code) other than by
operation of Subchapter C of Chapter 63 of the Code or (B) the Issuer from being
treated as other than a disregarded entity or partnership for U.S. federal
income tax purposes;

(xi) with the consent of the Collateral Manager and a Majority of the
Subordinated Notes, to make such changes as shall be necessary to permit the
Applicable Issuers to (A) issue or co-issue, as applicable, Additional Notes of
any one or more existing Classes; provided that any such additional issuance or
co-issuance, as applicable, of Notes shall be issued or co-issued, as
applicable, in accordance with this Indenture, including Sections 2.13 and 3.2;
provided, further, that the supplemental indenture effecting such additional
issuance may not amend the requirements described under Sections 2.13 and 3.2;
or (B) to issue replacement securities in connection with a Refinancing in
accordance with this Indenture;

 

154



--------------------------------------------------------------------------------

(xii) to amend the name of the Issuer or the Co-Issuer;

(xiii) to evidence any waiver or modification by S&P as to any requirement or
condition, as applicable, of S&P set forth herein; provided that if a Majority
of the Controlling Class has provided written notice to the Trustee at least one
Business Day prior to the execution of a supplemental indenture pursuant to this
clause (xiii), that the Controlling Class would be materially and adversely
affected thereby, the Co-Issuers and the Trustee shall not enter into such
supplemental indenture unless subsequently approved in writing by a Majority of
the Controlling Class;

(xiv) to modify the terms hereof in order that it may be consistent with the
requirements of S&P, including to address any change in the rating methodology
employed by S&P; provided that if a Majority of the Controlling Class has
provided written notice to the Trustee at least one Business Day prior to the
execution of a supplemental indenture pursuant to this clause (xiv) that the
Controlling Class would be materially and adversely affected thereby, the
Co-Issuers and the Trustee shall not enter into such supplemental indenture
unless subsequently approved in writing by a Majority of the Controlling Class;

(xv) to take any action necessary or advisable (1) to enable the Issuer to
achieve Tax Account Reporting Rules Compliance (including providing for remedies
against, or imposing penalties upon, Holders who fail to comply with their
Holder Tax Obligations or otherwise prevent the Issuer from achieving Tax
Account Reporting Rules Compliance) or (2) for the Bankruptcy Subordination
Agreement; and to (A) issue a new Note or Notes in respect of, or issue one or
more new sub-classes of, any Class of Notes, in each case with new identifiers
(including CUSIPs, ISINs and Common Codes, as applicable), to the extent that
the Issuer or the Trustee determines that one or more beneficial owners of the
Notes of such Class have failed to comply with their Holder Tax Obligations or
would otherwise prevent the Issuer from achieving Tax Account Reporting Rules
Compliance or in connection with the Bankruptcy Subordination Agreement;
provided that any sub-class of a Class of Notes issued pursuant to this
clause shall be issued on identical terms as, and rank pari passu in all
respects with, the existing Notes of such Class and (B) provide for procedures
under which beneficial owners of such Class that have complied with their Holder
Tax Obligations and do not otherwise prevent the Issuer from achieving Tax
Account Reporting Rules Compliance (or to be subject to the Bankruptcy
Subordination Agreement, as the case may be) may take an interest in such new
Note(s) or sub-class(es);

(xvi) to modify the procedures herein relating to compliance with Rule 17g-5 of
the Exchange Act;

(xvii) to accommodate the settlement of the Secured Notes in book-entry form
through the facilities of DTC or otherwise; provided that no such book-entry
settlement will apply in respect of the Subordinated Notes;

 

155



--------------------------------------------------------------------------------

(xviii) to make any amendments determined by the Issuer or the Collateral
Manager in its reasonable judgment to be necessary or advisable to facilitate a
change from “LIBOR” to an Alternative Rate (including any Reference Rate
Modifier) as set forth in the last paragraph of the definition of “LIBOR” and
its related definitions;

(xix) with the consent of the EU Retention Provider and the Collateral Manager,
to accommodate changes to the EU Securitisation Laws and the EU Origination
Requirement or to facilitate compliance with the Transparency and Reporting
Requirements to the extent that the EU Retention Provider has determined, acting
in its sole discretion, to so comply; provided that if a Majority of any
Class notifies the Trustee in accordance with this Indenture that such
supplemental indenture materially and adversely affects such Holders, the
Trustee shall not execute any such supplemental indenture without the consent of
a Majority of such Class of Notes;

(xx) with the consent of the U.S. Retention Provider, to amend, modify or
otherwise accommodate changes to this Indenture to comply with the U.S. Risk
Retention Rules; or

(xxi) to change the date within the month on which reports are required to be
delivered under this Indenture.

Section 8.2 Supplemental Indentures With Consent of Holders of Notes. (a) With
the written consent of the Collateral Manager, a Majority of each Class of
Secured Notes materially and adversely affected thereby, if any, and, if the
Subordinated Notes are materially and adversely affected thereby, a Majority of
the Subordinated Notes, the Trustee and the Co-Issuers may, execute one or more
indentures supplemental hereto to add any provisions to, or change in any manner
or eliminate any of the provisions of, this Indenture or modify in any manner
the rights of the Holders of the Notes of any Class under this Indenture;
provided that notwithstanding anything in this Indenture to the contrary, no
such supplemental indenture shall, without the consent of each Holder of each
Outstanding Note of each Class materially and adversely affected thereby:

(i) subject to Section 8.2(b) below, change the Stated Maturity of the principal
of or the due date of any installment of interest on any Secured Note, reduce
the principal amount thereof or the rate of interest thereon (except in
connection with the adoption of an Alternative Rate as set forth in the
definition of “LIBOR” or in connection with a Reset Amendment) or the Redemption
Price with respect to any Note, or change the earliest date on which Notes of
any Class may be redeemed, change the provisions of this Indenture relating to
the application of proceeds of any Assets to the payment of principal of or
interest on the Secured Notes, or distributions on the Subordinated Notes or
change any place where, or the coin or currency in which, Notes or the principal
thereof or interest or any distribution thereon is payable, or impair the right
to institute suit for the enforcement of any such payment on or after the Stated
Maturity thereof (or, in the case of redemption, on or after the applicable
Redemption Date);

(ii) reduce the percentage of the Aggregate Outstanding Amount of Holders of
each Class whose consent is required for the authorization of any such
supplemental indenture or for any waiver of compliance with certain provisions
of this Indenture or certain defaults hereunder or their consequences provided
for in this Indenture;

 

156



--------------------------------------------------------------------------------

(iii) materially impair or materially adversely affect the Assets except as
otherwise permitted in this Indenture;

(iv) except as otherwise permitted by this Indenture, permit the creation of any
lien ranking prior to or on a parity with the lien of this Indenture with
respect to any part of the Assets or terminate such lien on any property at any
time subject hereto or deprive the Holder of any Secured Note of the security
afforded by the lien of this Indenture;

(v) reduce the percentage of the Aggregate Outstanding Amount of Holders of any
Class of Secured Notes whose consent is required to request the Trustee to
preserve the Assets or rescind the Trustee’s determination to preserve the
Assets pursuant to Section 5.5 or to sell or liquidate the Assets pursuant to
Section 5.4 or 5.5;

(vi) modify any of the provisions of (x) this Section 8.2 with respect to
entering into supplemental indentures thereto, except to increase the percentage
of Outstanding Notes the consent of the Holders of which is required for any
such action or to provide that certain other provisions of this Indenture cannot
be modified or waived without the consent of the Holder of each Note Outstanding
and affected thereby or (y) Section 8.1 or Section 8.3;

(vii) modify the definitions of the terms “Outstanding” or “Reinvestment Period”
or the Priority of Payments set forth in Section 11.1(a); or

(viii) subject to Section 8.2(b) below, modify any of the provisions of this
Indenture in such a manner as to affect the calculation of the amount of any
payment of interest or principal on any Secured Note or any amount available for
distribution to the Subordinated Notes, or to affect the rights of the Holders
of any Secured Notes to the benefit of any provisions for the redemption of such
Secured Notes contained herein.

(b) The entry into any supplemental indenture for the purpose of reducing the
interest rate on any Class of Secured Notes (any such Class, the “Reduced
Interest Class”) shall be deemed not to have a material and adverse effect on
any Holder or beneficial owner of Notes except the Holders and beneficial owners
of the Reduced Interest Class. Any such supplemental indenture shall not require
the consent of any Holder of any Class of Notes except the Reduced Interest
Class but shall, for the avoidance of doubt, require the consent of each Holder
of the Reduced Interest Class.

(c) Notwithstanding any other provision relating to supplemental indentures, at
any time after the expiration of the Non-Call Period, if any Class of Notes has
been or contemporaneously with the effectiveness of any supplemental indenture
will be paid in full in accordance with this Indenture as so supplemented or
amended, the written consent of any holder of any Note of such Class shall not
be required with respect to such supplemental indenture.

 

157



--------------------------------------------------------------------------------

(d) With respect to any supplemental indenture which, by its terms, (x) provides
for an Optional Redemption by Refinancing, of all, but not less than all,
Classes of the Secured Notes in whole, but not in part, and (y) is consented to
by the Holders of at least a Majority of the Subordinated Notes, notwithstanding
anything to the contrary contained or implied elsewhere in this Indenture, the
Collateral Manager may, without regard to any other consent requirement
specified in this Article VIII or elsewhere herein, cause such supplemental
indenture to also (A) effect an extension of the end of the Reinvestment Period,
(B) establish a non-call period for the replacement Notes or loans issued to
replace such Secured Notes or prohibit a future refinancing of such replacement
securities, (C) modify the Maximum Weighted Average Life Test, (D) provide for a
stated maturity of such replacement Notes or loans that is later than the Stated
Maturity of the Secured Notes, (E) effect an extension of the Stated Maturity of
the Subordinated Notes, and/or (F) make any other supplements or amendments to
this Indenture that would otherwise be subject to the consent rights set forth
in this Article VIII (a “Reset Amendment”). For the avoidance of doubt, Reset
Amendments are not subject to any consent requirements that would otherwise
apply to supplemental indentures described in this Article VIII or elsewhere in
this Indenture.

Section 8.3 Execution of Supplemental Indentures. (a) The Trustee shall join in
the execution of any such supplemental indenture and to make any further
appropriate agreements and stipulations which may be therein contained, but the
Trustee shall not be obligated to enter into any such supplemental indenture
which affects the Trustee’s own rights, duties, liabilities or immunities under
this Indenture or otherwise, except to the extent required by law.

(b) The Trustee shall be entitled to receive and conclusively rely upon an
Opinion of Counsel (which may be supported as to factual (including financial
and capital markets) matters by any relevant certificates and other documents
necessary or advisable in the judgment of counsel delivering such Opinion of
Counsel) or an Officer’s certificate of the Collateral Manager (as applicable)
as to whether the interests of any Holder of Notes would be materially and
adversely affected by the modifications set forth in any supplemental indenture;
provided that if a Majority of any Class of Notes has provided written notice to
the Trustee at least one Business Day prior to the execution of such
supplemental indenture that such Class would be materially and adversely
affected thereby, the Trustee shall not be entitled to rely on an Opinion of
Counsel or an Officer’s certificate of the Collateral Manager as to whether or
not the Holders of such Class would be materially and adversely affected by such
supplemental indenture and shall not enter into such supplemental indenture
without the consent of a Majority of each such Class. Such determination by such
Class as to whether the interests of any Holder have been materially and
adversely affected shall be conclusive and binding on all present and future
Holders. The Trustee shall not be liable for any determination made in good
faith and in reliance upon an Opinion of Counsel or such Officer’s certificate
of the Collateral Manager delivered to the Trustee as described herein.

(c) In executing or accepting the additional trusts created by any supplemental
indenture permitted by this Article VIII or the modifications thereby of the
trusts created by this Indenture, the Trustee shall be entitled to receive, and
(subject to Sections 6.1 and 6.3) shall be fully protected in relying upon, an
Opinion of Counsel stating that the execution of such supplemental indenture is
authorized and permitted by this Indenture and an Opinion of Counsel and
Officer’s certificate of the Collateral Manager stating that all conditions
precedent thereto have been satisfied. The Trustee shall not be liable for any
reliance made in good faith upon such an Opinion of Counsel or such an Officer’s
certificate of the Collateral Manager. Such determination shall, in each case,
be conclusive and binding on all present and future Holders.

 

158



--------------------------------------------------------------------------------

(d) In the case of any proposed supplemental indenture described in clauses
(viii) or (ix) of Section 8.1 that would also implicate any one or more of the
other clauses of Section 8.1 or Section 8.2, the required consents for executing
such supplemental indenture shall be governed by the requirements of such clause
(viii) or (ix) of Section 8.1, as applicable, and not by any other clauses of
Section 8.1 or Section 8.2.

(e) At the cost of the Issuer, for so long as any Notes shall remain
Outstanding, not later than 10 Business Days prior to the execution of any
proposed supplemental indenture pursuant to Section 8.1 or Section 8.2, the
Trustee shall deliver to the Collateral Manager, the Collateral Administrator
and the Holders (other than, with respect to a supplemental indenture to effect
a Refinancing, the Holders of Notes to be redeemed in connection with such
Refinancing) a copy of such proposed supplemental indenture. If any changes are
made to such supplemental indenture other than to correct typographical errors
or to adjust formatting following delivery of such proposed supplemental
indenture by the Trustee, at the cost of the Issuer, not later than five
Business Days prior to the execution of such proposed supplemental indenture,
the Trustee shall deliver to the Collateral Manager, the Collateral
Administrator and the Holders (other than, with respect to a supplemental
indenture to effect a Refinancing, the Holders of Notes to be redeemed in
connection with such Refinancing) a copy of such revised supplemental indenture
indicating the changes that were made. At the cost of the Issuer, for so long as
any Class of Secured Notes shall remain Outstanding and such Class is rated by
S&P, the Issuer shall provide to S&P (i) a copy of any proposed supplemental
indenture at least 15 Business Days prior to the execution thereof and (ii) a
copy of the executed supplemental indenture after its execution. At the cost of
the Issuer, the Trustee shall provide to the Holders (in the manner described in
Section 14.4) a copy of the executed supplemental indenture after its execution
together with a copy of any confirmations from S&P that were received in
connection with the supplemental indenture. Any failure of the Trustee to
publish or deliver such notice, or any defect therein, shall not in any way
impair or affect the validity of any such supplemental indenture.

(f) It shall not be necessary for any Act of Holders to approve the particular
form of any proposed supplemental indenture, but it shall be sufficient, if the
consent of any Holders to such proposed supplemental indenture is required, that
such Act shall approve the substance thereof.

(g) The Collateral Manager shall not be bound to follow any supplement to this
Indenture until it has received a copy of any such supplement from the Issuer or
the Trustee and, if such supplement, as described above, requires the Collateral
Manager’s consent, shall have consented thereto in writing, and until such
supplement is in fact validly executed and enforceable. Neither the Trustee nor
the Collateral Administrator shall be obligated to enter into any supplemental
indenture which affects the Trustee’s or the Collateral Administrator’s own
rights, duties, liabilities or immunities under this Indenture or otherwise.

Section 8.4 Effect of Supplemental Indentures. Upon the execution of any
supplemental indenture under this Article VIII, this Indenture shall be modified
in accordance therewith, and such supplemental indenture shall form a part of
this Indenture for all purposes; and every Holder of Notes theretofore and
thereafter authenticated and delivered hereunder shall be bound thereby.

 

159



--------------------------------------------------------------------------------

Section 8.5 Reference in Notes to Supplemental Indentures. Notes authenticated
and delivered as part of a transfer, exchange or replacement pursuant to
Article II of Notes originally issued hereunder after the execution of any
supplemental indenture pursuant to this Article VIII may, and if required by the
Issuer shall, bear a notice in form approved by the Trustee as to any matter
provided for in such supplemental indenture. If the Applicable Issuers shall so
determine, new Notes, so modified as to conform in the opinion of the Co-Issuers
to any such supplemental indenture, may be prepared and executed by the
Applicable Issuers and authenticated and delivered by the Trustee in exchange
for Outstanding Notes.

ARTICLE IX

REDEMPTION OF NOTES

Section 9.1 Mandatory Redemption. If a Coverage Test is not satisfied on any
Determination Date on which such Coverage Test is applicable, the Applicable
Issuers shall apply available amounts in the Payment Account to make payments on
the Secured Notes pursuant to the Priority of Payments (a “Mandatory
Redemption”).

Section 9.2 Optional Redemption. (a) The Secured Notes shall be redeemable by
the Applicable Issuers, on any Business Day after the Non-Call Period, at the
written direction of a Majority of the Subordinated Notes, as follows based upon
such written direction: (i) in whole (with respect to all Classes of Secured
Notes) but not in part from Sale Proceeds and/or Refinancing Proceeds; provided
that, in the case of a redemption from Refinancing Proceeds, the Collateral
Manager has consented thereto; or (ii) in part by Class from Refinancing
Proceeds and Partial Refinancing Interest Proceeds (so long as any Class of
Secured Notes to be redeemed represents not less than the entire Class of such
Secured Notes) with the consent of the Collateral Manager. In connection with
any such Optional Redemption, the Secured Notes shall be redeemed at the
applicable Redemption Prices and a Majority of the Subordinated Notes must
provide the above described written direction to the Issuer and the Trustee not
later than 30 days (or such shorter period of time as the Trustee and the
Collateral Manager find reasonably acceptable) prior to the Business Day on
which such redemption is to be made; provided that all Secured Notes to be
redeemed must be redeemed simultaneously. The terms of any Refinancing and any
financial institutions acting as lenders thereunder or purchasers thereof shall
be acceptable to the Collateral Manager and a Majority of the Subordinated
Notes, and any such Refinancing shall satisfy the conditions set forth in this
Section 9.2. The Collateral Manager (or an affiliate thereof) shall have the
right to acquire one or more Notes of one or more Classes in connection with any
Refinancing if the Collateral Manager determines that such acquisition is
necessary to comply with the U.S. Risk Retention Rules.

(b) The Subordinated Notes may be redeemed, in whole but not in part (subject to
Sections 9.2(e) with respect to a redemption from proceeds that include
Refinancing Proceeds), on any Business Day on or after the redemption or
repayment in full of the Secured Notes, at the direction of a Majority of the
Subordinated Notes, or the Collateral Manager on their behalf, to the Issuer,
the Trustee and the Collateral Manager.

(c) The Subordinated Notes may be redeemed, in whole but not in part, on any
Business Day on or after the redemption or repayment in full of the Secured
Notes, at the direction of a Majority of the Subordinated Notes, or the
Collateral Manager on their behalf, to the Issuer, the Trustee and the
Collateral Manager.

 

160



--------------------------------------------------------------------------------

(d) In the event of any redemption pursuant to this Section 9.2 or Section 9.3,
the Issuer shall, at least 20 days (or such shorter period of time as the
Trustee and the Collateral Manager find reasonably acceptable) prior to the
Redemption Date, notify the Trustee in writing of such Redemption Date, the
applicable Record Date, the principal amount of Notes to be redeemed on such
Redemption Date and the applicable Redemption Prices.

(e) In the case of a Refinancing upon a redemption of the Secured Notes in whole
but not in part, such Refinancing shall only be effective if (i) the Refinancing
Proceeds, all Sale Proceeds from the sale of Collateral Obligations and other
Assets in accordance with the procedures set forth herein, and all other
available funds (including, without limitation, the proceeds of any
Contribution) will be at least sufficient to redeem simultaneously the Secured
Notes, in whole but not in part, and to pay the other amounts included in the
aggregate Redemption Price and all accrued and unpaid Administrative Expenses
(regardless of the Administrative Expense Cap), including the reasonable fees,
costs, charges and expenses incurred by the Co-Issuers, the Trustee and the
Collateral Administrator (including reasonable attorneys’ fees and expenses) in
connection with such Refinancing, (ii) the Sale Proceeds, Refinancing Proceeds
and other available funds (including, without limitation, the proceeds of any
Contribution) are used (to the extent necessary) to make such redemption and
(iii) the agreements relating to the Refinancing contain limited recourse and
non-petition provisions equivalent (mutatis mutandis) to those contained in
Sections 2.7(i) and 5.4(d)(i).

(f) In the case of a Refinancing upon a redemption of the Secured Notes in part
by Class, such Refinancing shall only be effective if (i) the Issuer has
provided notice to S&P with respect to such Refinancing (which, for the
avoidance of doubt, may be given in connection with the notice to S&P of a
supplemental indenture to be executed in connection with the Refinancing
pursuant to Section 8.3(e)), (ii) the Refinancing Proceeds and Partial
Refinancing Interest Proceeds (including, without limitation, the proceeds of
any Contribution) will be at least sufficient to pay in full the aggregate
Redemption Prices of the entire Class or Classes of Secured Notes subject to
Refinancing, (iii) the Refinancing Proceeds are used (to the extent necessary)
to make such redemption, (iv) the agreements relating to the Refinancing contain
limited recourse and non-petition provisions equivalent (mutatis mutandis) to
those contained in Sections 2.7(i) and 5.4(d)(i), (v) (A) the aggregate
principal amount of each class of obligations providing the Refinancing is equal
to the Aggregate Outstanding Amount of the corresponding Class of Secured Notes
being redeemed with the proceeds of such obligations and (B) with respect to any
Class of Secured Notes that is not being refinanced, after giving effect to the
Refinancing, the aggregate principal amount of obligations providing the
Refinancing plus the Aggregate Outstanding Amount of the Secured Notes that are,
in each case, senior in priority to such non-refinanced Class is equal to or
less than the Aggregate Outstanding Amount of Secured Notes senior in priority
to such non-refinanced Class prior to giving effect to such Refinancing,
(vi) the stated maturity of each class of obligations providing the Refinancing
is no earlier than the corresponding Stated Maturity of each Class of Secured
Notes being refinanced, (vii) the reasonable fees, costs, charges and expenses
incurred in connection with such Refinancing have been paid or will be
adequately provided for from the Refinancing Proceeds (except for expenses owed
to persons that the Collateral Manager informs the Trustee will be paid solely
as Administrative Expenses payable in

 

161



--------------------------------------------------------------------------------

accordance with the Priority of Payments; provided that any such fees to be paid
in accordance with the Priority of Payments shall not be subject to the
Administrative Expense Cap), (viii) the interest rate of any obligations
providing the Refinancing will not be greater than the interest rate of the
Secured Notes subject to such Refinancing (provided that (A) such condition
shall be satisfied if (1) the weighted average spread over LIBOR or fixed rate
with respect to the obligations providing the Refinancing is less than the
weighted average spread or fixed rate of the Secured Notes subject to
Refinancing or (2) solely with respect to any Class of Fixed Rate Notes that are
being refinanced by obligations with a floating interest rate, the spread with
respect to such obligations is equal to or less than (I) the implied interest
rate calculated as (x) the fixed coupon minus (y) the forward implied swap rate
for a designated maturity equal to the weighted average life of such Notes, as
determined by the Collateral Manager, or (II) the initial spread applicable to
any Pari Passu Class of Floating Rate Notes then applicable to such Floating
Rate Notes and (B) any Pari Passu Class may be refinanced using a single class
of fixed rate obligations or floating rate obligations), (ix) the obligations
providing the Refinancing are subject to the Priority of Payments and do not
rank higher in priority pursuant to the Priority of Payments than the Class of
Secured Notes being refinanced, (x) the voting rights, consent rights,
redemption rights and all other rights of the obligations providing the
Refinancing are the same as the rights of the corresponding Class of Secured
Notes being refinanced, (xi) an Opinion of Counsel of nationally recognized U.S.
tax counsel experienced in such matters shall be delivered to the Trustee to the
effect that such Refinancing will not result in the Issuer becoming subject to
U.S. federal income taxation with respect to its net income (including any tax
imposed under Section 1446 of the Code), other than by operation of Subchapter C
of Chapter 63 of the Code or result in the Issuer being treated as a publicly
traded partnership taxable as a corporation for U.S. federal income tax purposes
and (xii) except as provided in the immediately following sentence, any loan or
issuance of replacement securities in connection with the Refinancing shall be
first offered to holders of the entire Class or Classes of Secured Notes subject
to Refinancing. The Collateral Manager (or an affiliate thereof) shall have the
right to acquire one or more Notes of one or more Classes in connection with any
Refinancing if the Collateral Manager determines that such acquisition is
necessary to comply with the U.S. Risk Retention Rules.

(g) The Holders of the Subordinated Notes shall not have any cause of action
against any of the Co-Issuers, the Collateral Manager, the Collateral
Administrator or the Trustee for any failure to obtain a Refinancing. If a
Refinancing is obtained meeting the requirements specified above as certified by
the Collateral Manager, the Co-Issuers and the Trustee shall amend this
Indenture to the extent necessary to reflect the terms of the Refinancing and no
further consent for such amendments shall be required from the Holders of Notes
(other than a Majority of the Subordinated Notes). The Trustee shall not be
obligated to enter into any amendment that, in its view, adversely affects its
duties, obligations, liabilities or protections hereunder, and the Trustee shall
be entitled to conclusively rely upon an Officer’s certificate and/or Opinion of
Counsel as to matters of law (which may be supported as to factual (including
financial and capital markets) matters by any relevant certificates and other
documents necessary or advisable in the judgment of counsel delivering such
opinion of counsel) provided by the Issuer to the effect that such amendment
meets the requirements specified above and is authorized and permitted under
this Indenture (except that such Opinion of Counsel shall not be required to
opine as to the sufficiency of the Refinancing Proceeds).

 

162



--------------------------------------------------------------------------------

(h) In connection with any Optional Redemption of Secured Notes, Holders of 100%
of the Aggregate Outstanding Amount of any Class of Secured Notes by
notification to the Trustee in writing prior to the Redemption Date may elect to
receive less than 100% of the Redemption Price that would otherwise be payable
to the Holders of such Class of Secured Notes in accordance with the definition
of “Redemption Price”.

(i) Any rating of replacement securities in connection with a Refinancing by the
Rating Agency will be based on a credit analysis specific to such replacement
securities and independent of the rating of the Secured Notes being refinanced.

Section 9.3 Tax Redemption. (a) The Notes shall be redeemed in whole but not in
part (any such redemption, a “Tax Redemption”) at their applicable Redemption
Prices at the written direction (delivered to the Trustee) of (x) a Majority of
any Affected Class or (y) a Majority of the Subordinated Notes, in either case
following the occurrence of (and due to) a Tax Event.

(b) In connection with any Tax Redemption, Holders of 100% of the Aggregate
Outstanding Amount of any Class of Secured Notes by notifying the Trustee in
writing prior to the Redemption Date may elect to receive less than 100% of the
Redemption Price that would otherwise be payable to the Holders of such Class of
Secured Notes in accordance with the definition of “Redemption Price”.

(c) Upon its receipt of such written direction directing a Tax Redemption, the
Trustee shall promptly notify the Collateral Manager, the Holders and the Issuer
(which shall notify the Rating Agency so long as it is rating a Class of Secured
Notes) thereof.

(d) If an Officer of the Collateral Manager obtains actual knowledge of the
occurrence of a Tax Event, the Collateral Manager shall promptly notify in
writing the Administrator and the Co-Issuers (and the Issuer shall notify the
Rating Agency so long as it is rating a Class of Secured Notes), the Collateral
Administrator and the Trustee thereof, and upon receipt of such notice the
Trustee shall promptly notify the Holders of the Notes. Until the Trustee
receives written notice from the Collateral Manager or otherwise, the Trustee
shall not be deemed to have notice or knowledge to the contrary.

Section 9.4 Redemption Procedures. (a) In the event of any redemption pursuant
to Section 9.2 or 9.3, the written direction required thereby shall be provided
to the Issuer, the Trustee and the Collateral Manager not later than 30 days (or
such shorter period of time as the Trustee and the Collateral Manager find
reasonably acceptable) prior to the applicable Redemption Date (which date shall
be designated in such notice). In the event of any redemption pursuant to
Section 9.2 or 9.3, a notice of redemption shall be given by first class mail,
postage prepaid, mailed not later than four Business Days prior to the
applicable Redemption Date to each Holder of Notes at such Holder’s address in
the Register and the Rating Agency.

(b) All notices of redemption delivered pursuant to Section 9.4(a) shall state:

(i) the applicable Redemption Date;

(ii) the Redemption Prices of the Notes to be redeemed;

 

163



--------------------------------------------------------------------------------

(iii) all of the Secured Notes that are to be redeemed are to be redeemed in
full and that interest on such Secured Notes shall cease to accrue on the
Redemption Date specified in the notice;

(iv) whether the Secured Notes are to be redeemed in full on such Redemption
Date and, if so, the place or places where Secured Notes are to be surrendered
for payment of the Redemption Prices, which shall be the office or agency of the
Co-Issuers to be maintained as provided in Section 7.2; and

(v) whether the Subordinated Notes are to be redeemed in full on such Redemption
Date and, if so, the place or places where the Subordinated Notes are to be
surrendered for payment of the Redemption Prices, which shall be the office or
agency of the Co-Issuers to be maintained as provided in Section 7.2.

(c) The Issuer may (or if directed by a Majority of the Subordinated Notes,
shall) withdraw any such notice of redemption delivered pursuant to Section 9.2
at any time prior to 10:00 a.m. New York time on the Business Day immediately
preceding the scheduled Redemption Date. In addition, the Issuer may withdraw
any such notice of redemption delivered pursuant to Section 9.3 in connection
with a Tax Redemption if the conditions required hereunder for such redemption
are not satisfied at any time prior to 10:00 a.m. New York time on the scheduled
Redemption Date. The Issuer shall provide notice of any such withdrawal to the
Rating Agency. The failure to effect any Optional Redemption which is withdrawn
by the Issuer in accordance with this Indenture or with respect to which a
Refinancing fails to occur shall not constitute an Event of Default.

(d) Notice of redemption pursuant to Section 9.2 or 9.3 shall be given by the
Co-Issuers or, upon an Issuer Order, by the Trustee in the name and at the
expense of the Co-Issuers. Failure to give notice of redemption, or any defect
therein, to any Holder of any Notes selected for redemption shall not impair or
affect the validity of the redemption of any other Notes.

(e) Unless Refinancing Proceeds are being used to redeem the Secured Notes in
whole or in part, upon receipt of a notice of redemption of the Secured Notes
pursuant to Section 9.2(a) or Section 9.3, the Collateral Manager in its sole
discretion shall direct the sale or sales (and the manner thereof) of all or
part of the Collateral Obligations and other Assets in an amount sufficient such
that the proceeds from such sale or sales and all other funds available for such
purpose in the Collection Account and the Payment Account will be at least
sufficient to pay the Redemption Prices of the Secured Notes and to pay all
amounts set forth in clauses (A) (without regard to the Administrative Expense
Cap) and (B) of Section 11.1(a)(i), as more particularly set forth in
Section 9.4(f) below. If such proceeds of such sale and all other funds
available for such purpose in the Collection Account and the Payment Account
would not be sufficient to redeem all of the Secured Notes and to pay such fees
and expenses, the Secured Notes may not be redeemed. The Collateral Manager, in
its sole discretion, may effect the sale or sales of all or any part of the
Collateral Obligations or other Assets through the direct sale of such
Collateral Obligations or other Assets or by participation or other arrangement.

 

164



--------------------------------------------------------------------------------

(f) Unless Refinancing Proceeds are being used to redeem the Secured Notes in
whole or in part, in the event of any redemption pursuant to Section 9.2 or 9.3,
no Secured Notes may be optionally redeemed unless (i) at least five Business
Days before the scheduled Redemption Date the Collateral Manager shall have
furnished to the Trustee evidence, in a form reasonably satisfactory to the
Trustee, that the Collateral Manager on behalf of the Issuer has entered into a
binding agreement or agreements with a financial or other institution or
institutions whose short-term unsecured debt obligations (other than such
obligations whose rating is based on the credit of a Person other than such
institution) were rated, or guaranteed by a Person whose short-term unsecured
debt obligations were rated, at least “A-” by S&P on the applicable trade date
or trade dates to purchase (directly or by participation or other arrangement),
not later than the Business Day immediately preceding the scheduled Redemption
Date in immediately available funds, all or part of the Assets at a purchase
price at least sufficient, together with the Eligible Investments maturing,
redeemable or putable to the issuer thereof at par on or prior to the scheduled
Redemption Date, to pay all amounts set forth in clauses (A) (without regard to
the Administrative Expense Cap) and (B) of Section 11.1(a)(i), and redeem all of
the Secured Notes on the scheduled Redemption Date at the applicable Redemption
Prices, or (ii) prior to selling any Collateral Obligations and/or Eligible
Investments, the Collateral Manager shall certify to the Trustee that, in its
judgment, the aggregate sum of (A) expected proceeds from the sale of Eligible
Investments, and (B) for each Collateral Obligation, the product of its
Principal Balance and its Market Value (provided that Market Value shall not be
determined pursuant to clause (iv) or (v) of the definition thereof) (expressed
as a percentage of the par amount of such Collateral Obligation), shall exceed
the sum of (x) the aggregate Redemption Prices of the Outstanding Secured Notes
and (y) all amounts set forth in clauses (A) (without regard to the
Administrative Expense Cap) and (B) of Section 11.1(a)(i). Any certification
delivered by the Collateral Manager pursuant to this Section 9.4(f) shall
include (1) the prices of, and expected proceeds from, the sale (directly or by
participation or other arrangement) of any Collateral Obligations and/or
Eligible Investments and (2) all calculations required by this Section 9.4(f).
Any holder of Notes, the Collateral Manager or any of the Collateral Manager’s
Affiliates or accounts managed by the Collateral Manager or any of its
Affiliates shall have the right, subject to the same terms and conditions
afforded to other bidders, to bid on Assets to be sold as part of an Optional
Redemption or Tax Redemption.

Section 9.5 Notes Payable on Redemption Date. (a) Notice of redemption pursuant
to Section 9.4 having been given as aforesaid, the Notes shall, on the
Redemption Date, subject to Section 9.4(f) and the Co-Issuers’ right to withdraw
any notice of redemption pursuant to Section 9.4(c), become due and payable at
the Redemption Prices therein specified, and from and after the Redemption Date
(unless the Issuer shall default in the payment of the Redemption Prices and
accrued interest) all such Notes that are Secured Notes shall cease to bear
interest on the Redemption Date. Upon final payment on a Note to be so redeemed
in full, the Holder shall present and surrender such Note at the place specified
in the notice of redemption on or prior to such Redemption Date. Payments of
interest on Secured Notes so to be redeemed which are payable on or prior to the
Redemption Date shall be payable to the Holders of such Secured Notes, or one or
more predecessor Notes, registered as such at the close of business on the
relevant Record Date according to the terms and provisions of Section 2.7(e).

(b) If any Secured Notes called for redemption shall not be paid upon surrender
thereof for redemption, the principal thereof shall, until paid, bear interest
from the Redemption Date at the applicable Interest Rate for each successive
Interest Accrual Period such Secured Notes remains Outstanding; provided that
the reason for such non-payment is not the fault of such Holder.

 

165



--------------------------------------------------------------------------------

Section 9.6 Special Redemption and Effective Date-Related Redemption Principal
payments on the Secured Notes shall be made in part in accordance with the
Priority of Payments on any Payment Date during the Reinvestment Period (any
such date, a “Special Redemption Date”), if the Collateral Manager at its sole
discretion notifies the Trustee at least five Business Days prior to the
applicable Special Redemption Date that it has been unable, for a period of at
least 20 consecutive Business Days, to identify additional Collateral
Obligations that are deemed appropriate by the Collateral Manager in its sole
discretion and which would satisfy the Investment Criteria in sufficient amounts
to permit the investment or reinvestment of all or a portion of the funds then
in the Collection Account that are to be invested in additional Collateral
Obligations (a “Special Redemption”).

On the Special Redemption Date, the amount in the Collection Account
representing Principal Proceeds which the Collateral Manager has determined
(with written notice to the Trustee and the Collateral Administrator) cannot be
reinvested in additional Collateral Obligations (such amount, the “Special
Redemption Amount”) shall be applied as described in the Priority of Payments in
accordance with the Note Payment Sequence and the Reinvestment Period shall
terminate.

Principal payments on the Notes shall be made in whole or in part, at par
without payment of any redemption premium, in accordance with the Priority of
Payments if, after the Effective Date, the Collateral Manager notifies the
Trustee that a redemption is required in order to (1) enable the Issuer (or the
Collateral Manager on the Issuer’s behalf) to provide a Passing Report to the
Rating Agency (to be determined on a pro forma basis after giving effect to the
application of proceeds pursuant to this paragraph) and/or (2) cause S&P to
provide written confirmation (which may take the form of a press release or
other written communication) of its Initial Ratings of the Secured Notes (an
“Effective Date-Related Redemption”).

For each Effective Date-Related Redemption, on the first Payment Date following
the Collection Period for which the notice thereof is effective (an “Effective
Date-Related Redemption Date”), funds in the Collection Account and/or the
Payment Account shall be available to be applied in accordance with
Section 11.1(a)(i), to the extent of available Interest Proceeds, and in
accordance with Section 11.1(a)(ii), to the extent of available Principal
Proceeds (an “Effective Date-Related Redemption Amount”).

Notice of payments pursuant to this Section 9.6 shall be given by the Issuer or,
upon an Issuer Order, the Trustee in the name and at the expense of the Issuer,
not less than in the case of a Special Redemption or Effective Date-Related
Redemption, three Business Days prior to the applicable Special Redemption Date
or Effective Date-Related Redemption Date by facsimile, email transmission or
first class mail, postage prepaid, to each Holder of Secured Notes to receive
proceeds of a Special Redemption or to be redeemed in connection with an
Effective Date-Related Redemption, as applicable, at such Holder’s facsimile
number, email address or mailing address in the Register and to the Rating
Agency.

In connection with an Effective Date-Related Redemption, the principal of the
Secured Notes shall be paid from Interest Proceeds (and, to the extent
necessary, Principal Proceeds) in accordance with the Note Payment Sequence
pursuant to the Priority of Payments in an aggregate amount sufficient to
(1) enable the Issuer (or the Collateral Manager on the Issuer’s behalf) to

 

166



--------------------------------------------------------------------------------

provide a Passing Report to the Rating Agency (to be determined on a pro forma
basis after giving effect to the application of proceeds pursuant to this
paragraph) and/or (2) cause S&P to provide written confirmation (which may take
the form of a press release or other written communication) of its Initial
Ratings of the Secured Notes.

ARTICLE X

ACCOUNTS, ACCOUNTINGS AND RELEASES

Section 10.1 Collection of Money. Except as otherwise expressly provided herein,
the Trustee may demand payment or delivery of, and shall receive and collect,
directly and without intervention or assistance of any fiscal agent or other
intermediary, all Money and other property payable to or receivable by the
Trustee pursuant to this Indenture, including all payments due on the Assets, in
accordance with the terms and conditions of such Assets. The Trustee shall
segregate and hold all such Money and property received by it in trust for the
Holders of the Notes and shall apply it as provided in this Indenture. Each
Account shall be established and maintained with (a) a federal or
state-chartered depository institution with a long-term senior debt rating of at
least “A” and a short-term senior debt rating from S&P of at least “A-1” and a
short-term senior debt rating from S&P of at least “A-1” (or at least “A+” by
S&P if such institution has no short-term rating) or (b) in segregated trust
accounts with the corporate trust department of a federal or state-chartered
deposit institution (x) rated at least “A-1” by S&P (or at least “A+” by S&P if
such institution has no short-term rating) and (y) subject to regulations
regarding fiduciary funds on deposit similar to Title 12 of the Code of Federal
Regulation Section 9.10(b). Such institution shall have a combined capital and
surplus of at least U.S.$200,000,000. All Cash deposited in the Accounts shall
be invested only in Eligible Investments or Collateral Obligations in accordance
with the terms of this Indenture. To avoid the consolidation of the Assets of
the Issuer with the general assets of the Bank under any circumstances, the
Trustee shall comply, and shall cause the Custodian to comply, with all law
applicable to it as a national bank with trust powers holding segregated trust
assets in a fiduciary capacity.

Section 10.2 Collection Account. (a) In accordance with this Indenture and the
Securities Account Control Agreement, the Trustee shall, prior to the Closing
Date, establish with the corporate trust department of the Custodian two
segregated accounts, one of which shall be designated the “Interest Collection
Subaccount” and one of which shall be designated the “Principal Collection
Subaccount” (which, together with the Interest Collection Subaccount, will
comprise the “Collection Account”), each held in the name of “ABPCI Direct
Lending Fund CLO VI Ltd” subject to the lien of U.S. Bank National Association,
as Trustee for the benefit of the Secured Parties, and each of which shall be
maintained with the Custodian in accordance with the Securities Account Control
Agreement. The Trustee shall from time to time deposit into the Interest
Collection Subaccount, in addition to the deposits required pursuant to
Section 10.6(b), immediately upon receipt thereof or upon transfer from the
Closing Expense Account or the Payment Account, all applicable Interest Proceeds
(unless simultaneously reinvested in additional Collateral Obligations in
accordance with Article XII). The Trustee shall deposit immediately upon receipt
thereof or upon transfer from the Closing Expense Account or the Revolver
Funding Account all other amounts remitted to the Collection Account into the
Principal Collection Subaccount, including in addition to the deposits required
pursuant to Section 10.6(b), (i) any funds designated as Principal Proceeds by
the Collateral Manager in accordance with this Indenture and (ii) all other
Principal Proceeds (unless simultaneously reinvested in additional Collateral
Obligations in accordance with Article XII or in Eligible Investments). Interest
Proceeds and Principal Proceeds shall only be deposited in the Collection
Account.

 

167



--------------------------------------------------------------------------------

(b) The Trustee, within one Business Day after receipt of any distribution or
other proceeds in respect of the Assets which are not Cash, shall so notify the
Issuer and the Issuer (or the Collateral Manager on behalf of the Issuer) shall
use its commercially reasonable efforts to, within five Business Days after
receipt of such notice from the Trustee (or as soon as practicable thereafter),
sell such distribution or other proceeds for Cash in an arm’s length transaction
and deposit the proceeds thereof in the applicable Collection Account; provided
that the Issuer (i) need not sell such distributions or other proceeds if it
delivers an Issuer Order or an Officer’s certificate to the Trustee certifying
that such distributions or other proceeds constitute Collateral Obligations,
Eligible Investments, Defaulted Obligations or Equity Securities or (ii) may
otherwise retain such distribution or other proceeds for up to two years from
the date of receipt thereof if it delivers an Officer’s certificate to the
Trustee certifying that (x) it will sell such distribution within such two-year
period and (y) retaining such distribution is not otherwise prohibited by this
Indenture.

(c) At any time when reinvestment is permitted pursuant to Article XII, the
Collateral Manager on behalf of the Issuer may by Issuer Order direct the
Trustee to, and upon receipt of such Issuer Order the Trustee shall, withdraw
funds on deposit in the Principal Collection Subaccount representing Principal
Proceeds (together with Interest Proceeds but only to the extent used to pay for
accrued interest on an additional Collateral Obligation) and reinvest such funds
in additional Collateral Obligations or exercise a warrant held in the Assets,
in each case in accordance with the requirements of Article XII and such Issuer
Order. At any time as of which no funds are on deposit in the Revolver Funding
Account, the Collateral Manager on behalf of the Issuer may by Issuer Order
direct the Trustee to, and upon receipt of such Issuer Order the Trustee shall,
withdraw funds on deposit in the corresponding Principal Collection Subaccount
representing Principal Proceeds and deposit such funds in the Revolver Funding
Account to meet funding requirements on Delayed Drawdown Collateral Obligations
or Revolving Collateral Obligations.

(d) The Collateral Manager on behalf of the Issuer may by Issuer Order direct
the Trustee to, and upon receipt of such Issuer Order the Trustee shall, pay
from amounts on deposit in the applicable Collection Account on any Business Day
during any Interest Accrual Period (i) any amount required to exercise a warrant
or right to acquire securities held in the Assets in accordance with the
requirements of Article XII and such Issuer Order and (ii) from Interest
Proceeds only, any Administrative Expenses (such payments to be counted against
the Administrative Expense Cap for the applicable period and to be subject to
the order of priority as stated in the definition of Administrative Expenses);
provided that the aggregate Administrative Expenses paid pursuant to this
Section 10.2(d) during any Collection Period shall not exceed the Administrative
Expense Cap for the related Payment Date; provided, further, that the Trustee
shall be entitled (but not required) without liability on its part, to refrain
from making any such payment of an Administrative Expense pursuant to this
Section 10.2 on any day other than a Payment Date if, in its reasonable
determination, the payment of such amount is likely to leave insufficient funds
available to pay in full each of the items described in Section 11.1(a)(i)(A) as
reasonably anticipated to be or become due and payable on the next Payment Date,
taking into account the Administrative Expense Cap.

 

168



--------------------------------------------------------------------------------

(e) The Trustee shall transfer to the Payment Account from the corresponding
Collection Account for application pursuant to Section 11.1(a), on the Business
Day immediately preceding each Payment Date, the amount set forth to be so
transferred in the Distribution Report for such Payment Date.

(f) In connection with a Refinancing in part by Class of one or more Classes of
Secured Notes, the Collateral Manager on behalf of the Issuer may direct the
Trustee to apply Partial Refinancing Interest Proceeds from the Interest
Collection Subaccounts on the date of a Refinancing of one or more Classes of
Secured Notes to the payment of the Redemption Price(s) of the Class or Classes
of Secured Notes subject to Refinancing without regard to the Priority of
Payments; provided that Partial Refinancing Interest Proceeds may not be used
for the payment of such Redemption Price(s) unless there shall be sufficient
Interest Proceeds in the Interest Collection Subaccounts on such date to pay all
amounts senior to the refinanced Class or Classes of Secured Notes on the next
Payment Date, which shall be determined on a pro forma basis.

Section 10.3 Transaction Accounts.

(a) Payment Account. In accordance with this Indenture and the Securities
Account Control Agreement, the Trustee shall, prior to the Closing Date,
establish with the corporate trust department of the Custodian, a segregated
non-interest bearing account, which shall be subject to the lien of U.S. Bank
National Association, as Trustee for the benefit of the Secured Parties,
designated as the “Payment Account”, which account shall be held in the name of
“ABPCI Direct Lending Fund CLO VI Ltd” and which shall be maintained with the
Custodian in accordance with the Securities Account Control Agreement. Except as
provided in Section 11.1(a), the only permitted withdrawal from or application
of funds on deposit in, or otherwise to the credit of, the Payment Account shall
be to pay amounts due and payable on the Notes in accordance with their terms
and the provisions of this Indenture and, upon Issuer Order, to pay
Administrative Expenses, Collateral Management Fees and other amounts specified
herein, each in accordance with the Priority of Payments. The Co-Issuers shall
not have any legal, equitable or beneficial interest in the Payment Account
other than in accordance with this Indenture and the Securities Account Control
Agreement. Amounts in the Payment Account shall remain uninvested.

(b) Custodial Account. In accordance with this Indenture and the Securities
Account Control Agreement, the Trustee shall, prior to the Closing Date,
establish with the corporate trust department of the Custodian a non-interest
bearing account, which shall be subject to the lien of U.S. Bank National
Association, as Trustee for the benefit of the Secured Parties, which shall be
designated as the “Custodial Account”, which account shall be held in the name
of “ABPCI Direct Lending Fund CLO VI Ltd”, and which shall be maintained with
the Custodian in accordance with the Securities Account Control Agreement. All
Collateral Obligations shall be credited to the Custodial Account. The only
permitted withdrawals from the Custodial Account shall be in accordance with the
provisions of this Indenture. The Trustee agrees to give the Co-Issuers
immediate notice if (to the actual knowledge of a Trust Officer of the
Trustee) the Custodial Account or any assets or securities on deposit therein,
or otherwise to the credit of the Custodial Account, shall become subject to any
writ, order, judgment, warrant of attachment, execution or similar process. The
Co-Issuers shall not have any legal, equitable or beneficial interest in the
Custodial Account other than in accordance with this Indenture and the
Securities Account Control Agreement. Cash amounts credited to the Custodial
Account shall remain uninvested, and shall be transferred to the Collection
Account upon receipt thereof.

 

169



--------------------------------------------------------------------------------

(c) Ramp-Up Account. In accordance with this Indenture and the Securities
Account Control Agreement, the Trustee shall, prior to the Closing Date,
establish with the corporate trust department of the Custodian a single,
segregated non-interest bearing account held in the name of “ABPCI Direct
Lending Fund CLO VI Ltd” which account shall be subject to the lien of U.S. Bank
National Association, as Trustee for the benefit of the Secured Parties and
shall be designated as the “Ramp-Up Account”, and shall be maintained with the
Custodian in accordance with the Securities Account Control Agreement. The
Issuer shall direct the Trustee to deposit the amount specified in
Section 3.1(a)(xii)(B) into the Ramp-Up Account on the Closing Date. In
connection with any acquisition of an additional Collateral Obligation, the
Trustee shall apply amounts held in the Ramp-Up Account as provided by
Section 7.18(a). Upon the occurrence of an Event of Default (and excluding any
proceeds that shall be used to settle binding commitments entered into prior to
that date), the Trustee shall deposit any remaining amounts in the Ramp-Up
Account into the Collection Account as Principal Proceeds. On the first
Determination Date after the Effective Date (and excluding any proceeds that
will be used to settle binding commitments entered into prior to that date) on
which no Rating Confirmation Failure has occurred and is continuing, the Trustee
shall deposit any amounts remaining in the Ramp-Up Account into the Collection
Account as Principal Proceeds and the Ramp-Up Account shall be closed. Any
income earned on amounts deposited in the Ramp-Up Account shall be deposited in
the Collection Account as Interest Proceeds.

(d) Closing Expense Account. In accordance with this Indenture and the
Securities Account Control Agreement, the Trustee shall, prior to the Closing
Date, establish with the corporate trust department of the Custodian a single,
segregated non-interest bearing account held in the name of “ABPCI Direct
Lending Fund CLO VI Ltd” which account shall be subject to the lien of U.S. Bank
National Association, as Trustee for the benefit of the Secured Parties and
shall be designated as the “Closing Expense Account”, and shall be maintained
with the Custodian in accordance with the Securities Account Control Agreement.
The Issuer shall direct the Trustee to deposit in the Closing Expense Account on
the Closing Date, the amount specified in Section 3.1(a)(xii)(C). On any
Business Day from the Closing Date to and including the Determination Date
relating to the third Payment Date following the Closing Date, the Trustee shall
apply funds from the Closing Expense Account, as directed by the Collateral
Manager, to pay (x) expenses of the Co-Issuers incurred in connection with the
establishment of the Co-Issuers and fees and expenses incurred in connection
with the structuring and consummation of the Offered Notes and the issuance of
the Notes and (y) at the Collateral Manager’s discretion, Administrative
Expenses in the order of priority contained in the definition thereof (subject
to the Administrative Expense Cap). On the third Payment Date following the
Closing Date, all funds in the Closing Expense Account (after deducting any
expenses paid or payable on such Payment Date) shall be deposited in the
Collection Account as Principal Proceeds. Any income earned on amounts deposited
in the Closing Expense Account shall be deposited in the Collection Account as
Interest Proceeds as it is received.

 

170



--------------------------------------------------------------------------------

(e) Contribution Account. In accordance with this Indenture and the Securities
Account Control Agreement, the Trustee shall, on or prior to the Closing Date,
establish with the corporate trust department of the Custodian a single
segregated non-interest bearing account, which shall be subject to the lien of
U.S. Bank National Association, as Trustee for the benefit of the Secured
Parties, which shall be designated as the “Contribution Account”, which account
shall held in the name of “ABPCI Direct Lending Fund CLO VI Ltd”, and which
shall be maintained with the Custodian in accordance with the Securities Account
Control Agreement. At any time during or after the Reinvestment Period, any
Holder or beneficial owner of a Subordinated Note may, upon written notice to
the Trustee and the Collateral Manager, (i) make a contribution of Cash,
Eligible Investments or Collateral Obligations to the Issuer or (ii) solely in
the case of Holders of Certificated Notes, by notice given in accordance with
this Indenture at least 10 Business Days prior to a Payment Date, designate any
portion of Interest Proceeds or Principal Proceeds that would otherwise be
distributed on its Subordinated Notes in accordance with the Priority of
Payments as a contribution to the Issuer (each, a “Contribution” and each such
Holder, a “Contributor”); provided that each Contribution shall be no less than
$500,000; provided, further that the total number shall not in the aggregate
exceed three Contributions (except with the consent of a Majority of the
Controlling Class). The Collateral Manager, on behalf of the Issuer, may accept
or reject any Contribution in its sole discretion and shall notify the Trustee
in writing of any such acceptance. Each accepted Contribution will be deposited
into the Contribution Account. If a Contribution is accepted, the Collateral
Manager on behalf of the Issuer will apply such Contribution to a Permitted Use
as directed by the Contributor at the time such Contribution is made (or, if no
direction is given by the Contributor, at the direction of the Collateral
Manager in its sole discretion). No Contribution or portion thereof shall be
returned to the Contributor at any time (other than returns on such Subordinated
Notes by operation of the Priority of Payments) and no shares in the Issuer
shall be issued or other rights against the Issuer shall be credited in favor of
the Contributor as a result of such Contribution. For administrative
convenience, any Contributions or transfers of Cash, Eligible Investments or
Collateral Obligations made through one or more affiliates of the Collateral
Manager may instead be made directly into the Issuer, bypassing such affiliate.
Amounts in the Contribution Account shall be invested at the direction of the
Issuer (or the Collateral Manager on behalf of the Issuer) in Eligible
Investments with stated maturities no later than the Business Day prior to the
next Payment Date pursuant to Section 10.6. Any income earned on amounts
deposited in the Contribution Account will be deposited in the Interest
Collection Subaccount as Interest Proceeds. Any amounts deposited into the
Contribution Account pursuant to clause (ii) of the definition of “Contribution”
will be deemed for all purposes as having been paid to the Contributor pursuant
to the Priority of Payments and subsequently contributed to the Issuer in Cash.

Section 10.4 The Revolver Funding Account. Upon the acquisition of any Delayed
Drawdown Collateral Obligation or Revolving Collateral Obligation, funds in an
amount equal to the undrawn portion of such obligation shall be withdrawn from
the Principal Collection Subaccount and deposited by the Trustee in a single,
segregated account established with the corporate trust department of the
Custodian and held in the name of “ABPCI Direct Lending Fund CLO VI Ltd” which
account shall be subject to the lien of U.S. Bank National Association, as
Trustee for the benefit of the Secured Parties, (the “Revolver Funding
Account”), and shall be maintained with the Custodian in accordance with the
Securities Account Control Agreement. Upon initial acquisition of any such
obligations, funds deposited in the Revolver Funding Account in respect of any
Delayed Drawdown Collateral Obligation or Revolving Collateral Obligation shall
be treated as part of the acquisition price therefor. Amounts on deposit in the
Revolver Funding Account shall be invested in overnight funds that are Eligible
Investments selected by the Collateral Manager pursuant to Section 10.6 and
earnings from all such investments shall be deposited in the applicable Interest
Collection Subaccount as Interest Proceeds.

 

171



--------------------------------------------------------------------------------

The Issuer shall at all times maintain sufficient funds on deposit in the
Revolver Funding Account such that the sum of the amount of funds on deposit in
the Revolver Funding Account shall be equal to or greater than the sum of the
unfunded funding obligations under all Delayed Drawdown Collateral Obligations
and Revolving Collateral Obligations then included in the Assets. Funds shall be
deposited in the Revolver Funding Account upon the acquisition of any Delayed
Drawdown Collateral Obligation or Revolving Collateral Obligation. Upon the
receipt by the Issuer of any Principal Proceeds with respect to a Revolving
Collateral Obligation, such Principal Proceeds shall be deposited in the
Revolver Funding Account as directed by the Collateral Manager on behalf of the
Issuer. In the event of any shortfall in the Revolver Funding Account, the
Collateral Manager (on behalf of the Issuer) may direct the Trustee to, and the
Trustee thereafter shall, transfer funds in an amount equal to such shortfall
from the corresponding Principal Collection Subaccount to the applicable
Revolver Funding Account.

Fundings of Revolving Collateral Obligations and Delayed Drawdown Collateral
Obligations shall be made using, first, amounts on deposit in the Revolver
Funding Account and, second, amounts on deposit in the Principal Collection
Subaccount (other than amounts reserved to purchase Collateral Obligations that
have not yet settled).

Any funds in the Revolver Funding Account (other than earnings from Eligible
Investments therein) shall be available solely to cover any drawdowns on the
Delayed Drawdown Collateral Obligations and Revolving Collateral Obligations;
provided that any excess of (A) the amounts on deposit in the Revolver Funding
Account over (B) the sum of the unfunded funding obligations under all Delayed
Drawdown Collateral Obligations and Revolving Collateral Obligations that are
included in the Assets (including any such excess that occurs upon (i) the sale
or maturity of a Delayed Drawdown Collateral Obligation or Revolving Collateral
Obligation or (ii) the occurrence of an event of default with respect to any
such Delayed Drawdown Collateral Obligation or Revolving Collateral Obligation
or any other event or circumstance that results in the irrevocable reduction of
the undrawn commitments under such Delayed Drawdown Collateral Obligation or
Revolving Collateral Obligation) may be transferred by the Trustee (at the
written direction of the Collateral Manager on behalf of the Issuer, which may
be provided via e-mail or other electronic means acceptable to the Trustee) from
time to time as Principal Proceeds to the Principal Collection Subaccount. The
Trustee shall not be responsible at any time for determining whether the funds
in the Revolver Funding Account are insufficient.

Section 10.5 Reports to Rating Agency and Additional Recipients. In addition to
the information and reports specifically required to be provided to the Rating
Agency (so long as it is rating a Class of Secured Notes) pursuant to the terms
of this Indenture, the Issuer shall provide the Collateral Manager and the
Rating Agency (so long as it is rating a Class of Secured Notes) with all
information or reports delivered to the Trustee hereunder (with the exception of
any Accountants’ Certificates) and the Trustee shall provide all such
information to the Initial Purchaser upon the Initial Purchaser’s written
request, and, subject to Section 14.3(c), such additional information (with the
exception of any Accountants’ Certificates) as the Rating Agency (so long as it
is rating a Class of Secured Notes) may from time to time reasonably request
(including notification to the Rating Agency of any modification of any loan
document relating to

 

172



--------------------------------------------------------------------------------

a DIP Collateral Obligation or any release of collateral thereunder not
permitted by such loan documentation and notification to the Rating Agency of
any Specified Event of which the Issuer has knowledge, which notice to the
Rating Agency shall include a copy of any such amendment related to a Specified
Event and a brief summary of its purposes, as applicable). Within 10 Business
Days after the Effective Date, together with each Monthly Report and on each
Payment Date, the Issuer shall provide to the Rating Agency, via e-mail in
accordance with Section 14.3(a), a Microsoft Excel file of the Excel Default
Model Input File and, with respect to each Collateral Obligation, the name of
each Obligor thereon, the CUSIP number thereof (if applicable) and whether it is
a Senior Secured Loan, a Second Lien Loan, a Qualified First Lien Loan, a First
Lien/Last Out Loan, a Senior Secured Loan with a Senior Revolver Facility or a
Cov-Lite Loan.

Section 10.6 Reinvestment of Funds in Accounts; Reports by Trustee. (a) By
Issuer Order (which may be in the form of standing instructions), the Issuer (or
the Collateral Manager on behalf of the Issuer) shall at all times direct the
Trustee to, and, upon receipt of such Issuer Order, the Trustee shall, invest
all funds on deposit in the Ramp-Up Account, the Closing Expense Account, the
Collection Account, the Contribution Account and the Revolver Funding Account,
as so directed in Eligible Investments having stated maturities no later than
the Business Day preceding the next Payment Date (or such shorter maturities
expressly provided herein). If prior to the occurrence of an Event of Default,
the Issuer shall not have given any such investment directions, the Trustee
shall seek instructions from the Collateral Manager within three Business Days
after transfer of any funds to such accounts. If the Trustee does not thereafter
receive written instructions from the Collateral Manager within five Business
Days after transfer of such funds to such accounts, it shall invest and reinvest
the funds held in such accounts, as fully as practicable, in the Standby
Directed Investment or, if the Standby Directed Investment is unavailable, such
funds shall remain uninvested. If after the occurrence of an Event of Default,
the Issuer shall not have given such investment directions to the Trustee for
three consecutive days, the Trustee shall invest and reinvest such Monies as
fully as practicable in the Standby Directed Investment unless and until
contrary investment instructions as provided in the preceding sentence are
received or the Trustee receives a written instruction from the Issuer, or the
Collateral Manager on behalf of the Issuer, changing the Standby Directed
Investment. Except to the extent expressly provided otherwise herein, all
interest and other income from such investments shall be deposited in the
applicable Interest Collection Subaccount, any gain realized from such
investments shall be credited to the applicable Principal Collection Subaccount
upon receipt, and any loss resulting from such investments shall be charged to
the applicable Principal Collection Subaccount. The Trustee shall not in any way
be held liable by reason of any insufficiency of such accounts which results
from any loss relating to any such investment, provided that nothing herein
shall relieve the Bank of (i) its obligations or liabilities under any security
or obligation issued by the Bank or any Affiliate thereof or (ii) liability for
any loss resulting from gross negligence, willful misconduct or fraud on the
part of the Bank or any Affiliate thereof. Except as expressly provided herein,
the Trustee shall not otherwise be under any duty to invest (or pay interest on)
amounts held hereunder from time to time.

(b) The Trustee agrees to give the Issuer immediate notice if a Trust Officer
has actual knowledge that any Account or any funds on deposit in any Account, or
otherwise to the credit of an Account, shall become subject to any writ, order,
judgment, warrant of attachment, execution or similar process.

 

173



--------------------------------------------------------------------------------

(c) The Trustee shall supply, in a timely fashion, to the Co-Issuers (and the
Issuer shall supply to the Rating Agency) and the Collateral Manager any
information regularly maintained by the Trustee that the Co-Issuers, the Rating
Agency or the Collateral Manager may from time to time reasonably request with
respect to the Assets, the Accounts and the other Assets and provide any other
requested information reasonably available to the Trustee by reason of its
acting as Trustee hereunder and required to be provided by Section 10.7 or to
permit the Collateral Manager to perform its obligations under the Collateral
Management Agreement or the Issuer’s obligations hereunder that have been
delegated to the Collateral Manager. The Trustee shall promptly forward to the
Collateral Manager copies of notices and other writings received by it from the
Obligor of any Collateral Obligation or from any Clearing Agency with respect to
any Collateral Obligation which notices or writings advise the holders of such
Collateral Obligation of any rights that the holders might have with respect
thereto (including, without limitation, requests to vote with respect to
amendments or waivers and notices of prepayments and redemptions) as well as all
periodic financial reports received from such Obligor and Clearing Agencies with
respect to such Obligor.

Section 10.7 Accountings.

(a) Monthly. Not later than the 20th calendar day (or, if such day is not a
Business Day, on the next succeeding Business Day) of each calendar month (other
than any month in which a Distribution Report is made available) and commencing
in October 2019, the Issuer shall compile and make available (or cause to be
compiled and made available) to the Rating Agency, the Trustee, the Collateral
Manager, the Initial Purchaser and, upon written request therefor, to any Holder
shown on the Register and, upon written notice to the Trustee in the form of
Exhibit C, any beneficial owner of a Note, a monthly report on a trade date
basis (each such report a “Monthly Report”). As used herein, the “Monthly Report
Determination Date” with respect to any calendar month shall be the eighth
Business Day prior to the 20th day of such calendar month. The Monthly Report
for a calendar month shall contain the following information with respect to the
Collateral Obligations and Eligible Investments included in the Assets, based in
part on information provided by the Collateral Manager, and shall be determined
as of the Monthly Report Determination Date for such calendar month:

(i) Aggregate Principal Balance of Collateral Obligations and Eligible
Investments representing Principal Proceeds.

(ii) The aggregate unfunded funding obligations under all Delayed Drawdown
Collateral Obligations and Revolving Collateral Obligations.

(iii) Total Capitalization of Collateral Obligations.

(iv) Principal Collateralization Amount of Collateral Obligations.

(v) A list of Collateral Obligations, including, with respect to each such
Collateral Obligation, the following information:

(A) The Obligor thereon (including the issuer ticker, if any);

(B) The CUSIP or security identifier thereof;

 

174



--------------------------------------------------------------------------------

(C) The Principal Balance thereof (other than any accrued interest that was
acquired with Principal Proceeds (but excluding any capitalized interest));

(D) The unfunded funding obligations under such Collateral Obligation;

(E) The percentage of the aggregate Total Capitalization represented by such
Collateral Obligation;

(F) The related interest rate or spread (in the case of a LIBOR Floor
Obligation, calculated both with and without regard to the applicable specified
“floor” rate per annum) and the identity of any Collateral Obligation that is
not a LIBOR Floor Obligation and for which interest is calculated with respect
to an index other than LIBOR;

(G) The stated maturity thereof;

(H) The related S&P Industry Classification;

(I) [reserved];

(J) The S&P Rating (including the source (e.g., public rating, derived from a
publicly monitored rating by Moody’s, credit estimate or any other source) and,
in the case of a credit estimate, the date such credit estimate was last
assigned by S&P and the date on which information was last submitted to S&P to
obtain such credit estimate);

(K) [reserved];

(L) The Market Value of each Defaulted Obligation, Current Pay Obligation and
PIK Loan;

(M) The country of Domicile;

(N) An indication as to whether each such Collateral Obligation is (1) a Senior
Secured Loan, (2) a Credit Risk Obligation, (3) a Defaulted Obligation, (4) a
Delayed Drawdown Collateral Obligation, (5) a Revolving Collateral Obligation,
(6) a Second Lien Loan, (7) a Current Pay Obligation, (8) a Fixed Rate
Obligation, (9) a DIP Collateral Obligation, (10) a Cov-Lite Loan, (11) a
Participation Interest, (12) a PIK Loan, (13) a Deemed Rated Obligation, (14) a
Discount Obligation, (15) a CCC Collateral Obligation, (16) a First Lien/Last
Out Loan, (17) a Credit Improved Obligation, (18) a Qualified First Lien Loan or
(19) a Senior Secured Loan with a Senior Revolver Facility;

(O) For each Current Pay Obligation, the date that such Collateral Obligation
was acquired or otherwise became a Current Pay Obligation;

(P) The S&P Recovery Rate;

 

175



--------------------------------------------------------------------------------

(Q) The maximum funding commitment of the Issuer of Revolving Collateral
Obligations and Delayed Drawdown Collateral Obligation; and

(R) LoanX identification or LIN # (if any).

(vi) For each of the limitations and tests specified in the definitions of
Concentration Limitations and Collateral Quality Test, (1) the result, (2) the
related minimum or maximum test level and (3) solely if such Monthly Report
Determination Date occurs on or prior to the last day of the Reinvestment
Period, a determination as to whether such result satisfies the related test.

(vii) The calculation of each of the following:

(A) Each Interest Coverage Ratio (and setting forth the percentage required to
satisfy each Interest Coverage Test);

(B) Each Overcollateralization Ratio (and setting forth the percentage required
to satisfy each Overcollateralization Ratio Test); and

(C) The Weighted Average Life, the Weighted Average Spread and the Weighted
Average S&P Recovery Rate.

(viii) The calculation specified in Section 5.1(g).

(ix) For each Account, a schedule showing the beginning balance and the ending
balance.

(x) Purchases, prepayments, and sales:

(A) The identity, Principal Balance (other than any accrued interest that was
acquired with Principal Proceeds (but excluding any capitalized interest)),
Principal Proceeds and Interest Proceeds received, and date for (X) each
Collateral Obligation that was released for sale or disposition pursuant to
Section 12.1 since the last Monthly Report Determination Date and (Y) for each
prepayment or redemption of a Collateral Obligation, and in the case of (X),
whether such Collateral Obligation was a Credit Risk Obligation or a Credit
Improved Obligation, whether the sale of such Collateral Obligation was a
discretionary sale and the price (expressed as a percentage of par) of such sale
or disposition; and

(B) The identity, Principal Balance (other than any accrued interest that was
acquired with Principal Proceeds (but excluding any capitalized interest)), and
Principal Proceeds and Interest Proceeds expended to acquire each Collateral
Obligation acquired pursuant to Section 12.2 and the price (expressed as a
percentage of par) of such acquisition since the last Monthly Report
Determination Date.

 

176



--------------------------------------------------------------------------------

(xi) The identity of each Defaulted Obligation, the Market Value of each such
Defaulted Obligation, the date of default thereof and the number of days such
Defaulted Obligation is in default.

(xii) The identity of each Collateral Obligation with an S&P Rating of “CCC+” or
below and the Market Value of each such Collateral Obligation.

(xiii) The identity of each Current Pay Obligation and the Market Value of each
such Current Pay Obligation.

(xiv) The identity of each Participation Interest, the identity of the Selling
Institution or participant and the S&P Rating of the Selling Institution as
provided by the Collateral Manager.

(xv) As reported by the EU Retention Provider to the Collateral Manager pursuant
to the terms of the EU Retention Letter, whether, among other things specified
therein, the EU Retention Provider is in compliance with the Retention
Requirement as of such Monthly Report Determination Date (including statements
that (i) the EU Retention Provider continues to hold the EU Retained Amount
(through its equity interest in the Depositor as its wholly-owned subsidiary
pursuant to the terms of the EU Retention Letter) and (ii) the EU Retention
Provider has not sold, hedged or otherwise mitigated its credit risk under or
associated with the EU Retained Amount or the underlying portfolio of Collateral
Obligations or Eligible Investments, except to the extent expressly permitted by
the EU Securitisation Laws).

(xvi) The details of any Trading Plan entered into during the preceding month.

(xvii) Such other information S&P or the Collateral Manager may reasonably
request.

(xviii) The nature, source and amount of any proceeds in the Collection Account
and the identity of all Eligible Investments credited to each Account.

(xix) The rating by S&P of each Class of Secured Notes.

(xx) An information table showing the percentage breakdown of Collateral
Obligations by each of the S&P rating subcategories.

(xxi) A notation next to each Collateral Obligation identifying if it has been
subject to an amendment that has occurred during the preceding month that
affects the coupon/spread, principal amount due, maturity date or due date, and
the amount of any related amendment fee.

(xxii) The results of the S&P CDO Monitor Test.

(xxiii) On or after the S&P CDO Monitor Election Date (if such date occurs), the
S&P Weighted Average Rating Factor, the Default Rate Dispersion, the Obligor
Diversity Measure, the Industry Diversity Measure, the Regional Diversity
Measure and the Weighted Average Life.

 

177



--------------------------------------------------------------------------------

Upon receipt of each Monthly Report, the Trustee shall compare the information
contained in such Monthly Report to the information contained in its records
with respect to the Assets and shall, within three Business Days after receipt
of such Monthly Report, notify the Issuer (and the Issuer shall notify the
Rating Agency), the Collateral Administrator and the Collateral Manager if the
information contained in the Monthly Report does not conform to the information
maintained by the Trustee with respect to the Assets. If any discrepancy exists,
the Collateral Administrator and the Issuer, or the Collateral Manager on behalf
of the Issuer, shall attempt to resolve the discrepancy. If such discrepancy
cannot be promptly resolved, the Trustee shall within five Business Days notify
the Collateral Manager who shall, on behalf of the Issuer, request that the
Independent certified public accountants appointed by the Issuer pursuant to
Section 10.9 review such Monthly Report and the Trustee’s records to determine
the cause of such discrepancy. If such review reveals an error in the Monthly
Report or the Trustee’s records, the Monthly Report or the Trustee’s records
shall be revised accordingly and, as so revised, shall be utilized in making all
calculations pursuant to this Indenture and notice of any error in the Monthly
Report shall be sent as soon as practicable by the Issuer to all recipients of
such report which may be accomplished by making a notation of such error in the
subsequent Monthly Report.

(b) Payment Date Accounting. The Issuer shall render an accounting (each a
“Distribution Report”), determined as of the close of business on each
Determination Date preceding a Payment Date, and shall make available such
Distribution Report to the Trustee, the Collateral Manager, the Rating Agency
and the Initial Purchaser and, upon written request therefor, any Holder shown
on the Register and, upon written notice to the Trustee in the form of
Exhibit C, any beneficial owner of a Note not later than the Business Day
preceding the related Payment Date. The Distribution Report shall contain the
following information:

(i) the information required to be in the Monthly Report pursuant to
Section 10.7(a);

(ii) (a) the Aggregate Outstanding Amount of the Secured Notes of each Class at
the beginning of the Interest Accrual Period and such amount as a percentage of
the original Aggregate Outstanding Amount of the Secured Notes of such Class,
(b) the amount of principal payments to be made on the Secured Notes of each
Class on the next Payment Date, the amount of any Deferred Interest on the
Class B Notes or the Class C Notes, as applicable, and the Aggregate Outstanding
Amount of the Secured Notes of each Class after giving effect to the principal
payments, if any, on the next Payment Date and such amount as a percentage of
the original Aggregate Outstanding Amount of the Secured Notes of such Class and
(c) the Aggregate Outstanding Amount of the Subordinated Notes at the beginning
of the Interest Accrual Period and such amount as a percentage of the original
Aggregate Outstanding Amount of the Subordinated Notes, the amount of payments
to be made on the Subordinated Notes in respect of Subordinated Note Redemption
Prices on the next Payment Date, and the Aggregate Outstanding Amount of the
Subordinated Notes after giving effect to such payments, if any, on the next
Payment Date and such amount as a percentage of the original Aggregate
Outstanding Amount of the Subordinated Notes;

 

178



--------------------------------------------------------------------------------

(iii) [reserved];

(iv) the Interest Rate and accrued interest for each applicable Class of Secured
Notes for such Payment Date;

(v) the amounts payable pursuant to each clause of Sections 11.1(a)(i) through
(iii), as applicable, on the related Payment Date;

(vi) for the Collection Account:

(A) the Balance on deposit in the Collection Account at the end of the related
Collection Period (or, with respect to the Interest Collection Subaccount, the
next Business Day);

(B) the amounts payable from the Collection Account to the Payment Account, in
order to make payments pursuant to Sections 11.1(a)(i) through (iii) on the next
Payment Date (net of amounts which the Collateral Manager intends to re-invest
in additional Collateral Obligations pursuant to Article XII); and

(C) the Balance remaining in the Collection Account immediately after all
payments and deposits to be made on such Payment Date; and

(vii) such other information as the Collateral Manager may reasonably request.

Each Distribution Report shall constitute instructions to the Trustee to
withdraw funds from the Payment Account and pay or transfer such amounts set
forth in such Distribution Report in the manner specified and in accordance with
the priorities established in Section 11.1 and Article XIII.

(c) Interest Rate Notice. The Trustee shall include in the Monthly Report a
notice setting forth the Interest Rate for each Class of Secured Notes for the
Interest Accrual Period preceding the next Payment Date.

(d) Failure to Provide Accounting. If the Trustee shall not have received any
accounting provided for in this Section 10.7 on the first Business Day after the
date on which such accounting is due to the Trustee, the Trustee shall notify
the Collateral Manager who shall use commercially reasonable efforts to obtain
such accounting by the applicable Payment Date. To the extent the Collateral
Manager is required to provide any information or reports pursuant to this
Section 10.7 as a result of the failure of the Issuer to provide such
information or reports, the Collateral Manager shall be entitled to retain an
Independent certified public accountant in connection therewith and the
reasonable costs incurred by the Collateral Manager for such Independent
certified public accountant shall be paid by the Issuer.

(e) Required Content of Certain Reports. Each Monthly Report and each
Distribution Report sent to any Holder or beneficial owner of an interest in a
Note shall contain, or be accompanied by, the following notices:

 

179



--------------------------------------------------------------------------------

The Notes may be beneficially owned only by Persons that, (a) in the case of the
Secured Notes, (i) are not U.S. persons (within the meaning of Regulation S
under the United States Securities Act of 1933, as amended) and are purchasing
their beneficial interest in an offshore transaction or (ii) are Qualified
Institutional Buyers or Institutional Accredited Investors and Qualified
Purchasers or corporations, partnerships, limited liability companies or other
entities (other than trusts) each shareholder, partner, member or other equity
owner of which is a Qualified Purchaser or (b) in the case of the Subordinated
Notes, are Qualified Institutional Buyers or Institutional Accredited Investors
and either Qualified Purchasers or corporations, partnerships, limited liability
companies or other entities (other than trusts) each shareholder, partner,
member or other equity owner of which is a Qualified Purchaser and (c) in the
case of clauses (a) and (b), can make the representations set forth in
Section 2.5 of this Indenture. The Issuer has the right to compel any beneficial
owner of an interest in Rule 144A Global Secured Notes that does not meet the
qualifications set forth in the preceding sentence to sell its interest in such
Notes, or may sell such interest on behalf of such owner, pursuant to
Section 2.11.

Each holder receiving this report agrees to keep all non-public information
herein confidential and not to use such information for any purpose other than
its evaluation of its investment in the Notes, provided that any holder may
provide such information on a confidential basis to any prospective purchaser of
such holder’s Notes that is permitted by the terms of this Indenture to acquire
such holder’s Notes and that agrees to keep such information confidential in
accordance with the terms of this Indenture.

(f) Initial Purchaser Information. The Issuer and the Initial Purchaser, or any
successor to the Initial Purchaser, may post the information contained in a
Monthly Report or Distribution Report to a password-protected internet site
accessible only to the Holders of the Notes and to the Collateral Manager.

(g) Distribution of Reports. The Trustee shall make the Monthly Report, the
Distribution Report and the Transaction Documents (including any amendments
thereto) and any notices or communications required to be delivered to the
Holders in accordance with this Indenture available to the Holders and the
Rating Agency via its internet website. The Trustee’s internet website shall
initially be located at “https://trustinvestorreporting.usbank.com” (the
“Trustee’s Website”). The Trustee may change the way such statements are
distributed. As a condition to access to the Trustee’s internet website, the
Trustee may require registration and the acceptance of a disclaimer. The Trustee
shall be entitled to rely on but shall not be responsible for the content or
accuracy of any information provided in the Monthly Report and the Distribution
Report which the Trustee disseminates in accordance with this Indenture and may
affix thereto any disclaimer it deems appropriate in its reasonable discretion.

Section 10.8 Release of Collateral. (a) Subject to Article XII, the Issuer may,
by Issuer Order executed by an Authorized Officer of the Collateral Manager on
behalf of the Issuer, delivered to the Trustee at least one Business Day prior
to the settlement date for any sale of an Asset certifying that the sale of such
Asset is being made in accordance with Section 12.1 hereof and such sale
complies with all applicable requirements of Section 12.1 (provided that if an
Event of Default has occurred and is continuing that would permit the
acceleration of the obligations of such Applicable Issuer in accordance with
Article V, neither the Issuer (as the case may be) nor the Collateral Manager
(on behalf of the Issuer) may direct the Trustee to release or cause to be
released such Asset from the lien of this Indenture pursuant to a sale under
Section 12.1(f), (h) or

 

180



--------------------------------------------------------------------------------

(i)), direct the Trustee to release or cause to be released such Asset from the
lien of this Indenture and, upon receipt of such Issuer Order, the Trustee shall
deliver any such Asset, if in physical form, duly endorsed to the broker or
purchaser designated in such Issuer Order or, if such Asset is a Clearing
Corporation Security, cause an appropriate transfer thereof to be made, in each
case against receipt of the sales price therefor as specified by the Collateral
Manager in such Issuer Order; provided that the Trustee may deliver any such
Asset in physical form for examination in accordance with street delivery
custom; provided that, for purposes of this Section 10.8 and Sections 12.1 and
12.2, Issuer Order shall mean to include the delivery to the Trustee, by email
or otherwise in writing, of a confirmation of trade, instruction to post or to
commit to the trade or similar language by the Collateral Manager, and shall
constitute a direction and certification that the transaction is in compliance
with and satisfies all applicable provisions of such Sections and Article XII of
this Indenture.

(b) Subject to the terms of this Indenture, the Trustee shall upon an Issuer
Order (i) deliver any Asset, and release or cause to be released such Asset from
the lien of this Indenture, which is set for any mandatory call or redemption or
payment in full to the appropriate paying agent on or before the date set for
such call, redemption or payment, in each case against receipt of the call or
redemption price or payment in full thereof and (ii) provide notice thereof to
the Collateral Manager.

(c) Upon receiving actual notice of any tender offer, voluntary redemption,
exchange offer, conversion or other similar action (an “Offer”) or any request
for a waiver, consent, amendment or other modification or action with respect to
any Asset, the Trustee on behalf of the Issuer shall notify the Collateral
Manager of such Offer or such request. Unless the Notes have been accelerated
following an Event of Default, the Collateral Manager may direct (x) the Trustee
to accept or participate in or decline or refuse to participate in such Offer
and, in the case of acceptance or participation, to release from the lien of
this Indenture such Asset in accordance with the terms of the Offer against
receipt of payment therefor, or (y) the Issuer or the Trustee to agree to or
otherwise act with respect to such consent, waiver, amendment, modification or
action; provided that in the absence of any such direction, the Trustee shall
not respond or react to such Offer or request.

(d) As provided in Section 10.2(a), the Trustee shall deposit any proceeds
received by it from the disposition of an Asset in the applicable subaccount of
the Collection Account, unless (solely in the case of the Collection Account)
simultaneously applied to the acquisition of additional Collateral Obligations
or Eligible Investments as permitted under and in accordance with the
requirements of this Article X and Article XII.

(e) The Trustee shall, upon receipt of an Issuer Order at such time as there is
no Secured Notes Outstanding and all obligations of the Co-Issuers hereunder
have been satisfied, release any remaining Assets from the lien of this
Indenture.

(f) Any security, Collateral Obligation or amounts that are released pursuant to
Section 10.8(a), (b) or (c) shall be released from the lien of this Indenture.

(g) Any amounts paid from the Payment Account to the Holders of the Subordinated
Notes in accordance with the Priority of Payments shall be released from the
lien of this Indenture.

 

181



--------------------------------------------------------------------------------

Section 10.9 Reports by Independent Accountants. (a) As of the Closing Date, the
Issuer shall appoint one or more firms of Independent certified public
accountants of recognized international reputation for purposes of reviewing and
delivering the reports or certificates of such accountants required by this
Indenture, which may be the firm of Independent certified public accountants
that performs accounting services for the Issuer or the Collateral Manager. The
Issuer may remove any firm of Independent certified public accountants at any
time without the consent of any Holder of Notes. Upon any resignation by such
firm or removal of such firm by the Issuer, the Issuer (or the Collateral
Manager on behalf of the Issuer) shall promptly appoint by Issuer Order
delivered to the Trustee and the Rating Agency a successor thereto that shall
also be a firm of Independent certified public accountants of recognized
international reputation, which may be a firm of Independent certified public
accountants that performs accounting services for the Issuer or the Collateral
Manager. If the Issuer shall fail to appoint a successor to a firm of
Independent certified public accountants which has resigned within 30 days after
such resignation, the Issuer shall promptly notify the Trustee of such failure
in writing. If the Issuer shall not have appointed a successor within 10 days
thereafter, the Trustee shall promptly notify the Collateral Manager, who shall
appoint a successor firm of Independent certified public accountants of
recognized international reputation. The fees of such Independent certified
public accountants and its successor shall be payable by the Issuer. Neither the
Trustee nor the Collateral Administrator shall have any responsibility to make
any inquiry or investigation as to, and shall have no obligation in respect of,
the terms of any engagement of Independent accountants by the Issuer (or the
Collateral Manager on behalf of the Issuer) or the terms of any agreed upon
procedures in respect of such engagement; provided, however, that the Trustee is
hereby directed to execute an access letter, in form and substance acceptable to
the Trustee, with such Independent certified public accountants selected by the
Issuer or Collateral Manager in which the Trustee shall agree to not disclose
the contents of any statement or reports received from such accountants other
than as specified in such access letter; provided, further, that the Trustee
shall not deliver under any circumstances (other than as compelled by legal or
regulatory process), and without regard to any other provision of this
Indenture, to any Holder, the Rating Agency or other party any such statement or
report received from such accountants. A Holder may only obtain such statement
or report directly from such accountants. Notwithstanding any provision in this
Indenture to the contrary, the Trustee shall have no liability or responsibility
for taking any action, or omitting to take any action, if such action or
omission is in accordance with this Section 10.9, it being understood and agreed
that the Trustee and/or the Collateral Administrator, as the case may be, shall
deliver such letter of agreement in conclusive reliance on the foregoing
direction of the Issuer, and neither the Trustee nor the Collateral
Administrator shall make any inquiry or investigation as to, or shall have any
obligation in respect of, the validity or correctness of such procedures.

(b) On or before August 9th of each year commencing in 2020, the Issuer shall
cause to be delivered to the Trustee a statement from a firm of Independent
certified public accountants for each Distribution Report received since the
last statement (i) indicating that the calculations within those Distribution
Reports have been performed in accordance with the applicable provisions of this
Indenture and (ii) listing the Aggregate Principal Balance of the Assets and the
Aggregate Principal Balance of the Collateral Obligations securing the Secured
Notes as of the immediately preceding Determination Dates; provided that in the
event of a conflict between such firm of Independent certified public
accountants and the Issuer with respect to any matter in this Section 10.9, the
determination by such firm of Independent public accountants shall be
conclusive. To the extent a beneficial owner or Holder of a Note requests the
yield to maturity in

 

182



--------------------------------------------------------------------------------

respect of the relevant Note in order to determine any “original issue discount”
in respect thereof, the Trustee shall request that the firm of Independent
certified public accountants appointed by the Issuer calculate such yield to
maturity. The Trustee shall have no responsibility to calculate the yield to
maturity nor to verify the accuracy of such Independent certified public
accountants’ calculation. If the firm of Independent certified public
accountants fails to calculate such yield to maturity, the Trustee shall have no
responsibility to provide such information to the beneficial owner or Holder of
a Note.

(c) Upon the written request of the Trustee, or any Holder of a Subordinated
Note, the Issuer shall cause the firm of Independent certified public
accountants appointed pursuant to Section 10.9(a) to provide any Holder of
Subordinated Notes with all of the information required to be provided by the
Issuer pursuant to Section 7.17 or assist the Issuer in the preparation thereof.

(d) Any statement or report delivered to the Trustee pursuant to this
Section 10.9 from the firm of Independent certified public accountants may be
requested by any Holder directly from such accountants. Upon written request
from a Holder to the Trustee, the Trustee shall provide to such Holder the
contact information for such accountants.

Section 10.10 Procedures Relating to the Establishment of Accounts Controlled by
the Trustee. Notwithstanding anything else contained herein, the Trustee agrees
that with respect to each of the Accounts, it shall cause each Securities
Intermediary establishing such accounts to enter into a securities account
control agreement and, if the Securities Intermediary is the Bank, shall cause
the Bank to comply with the provisions of such securities account control
agreement. The Trustee shall have the right to open such subaccounts of any such
account as it deems necessary or appropriate for convenience of administration.

Section 10.11 Section 3(c)(7) Procedures. For so long as any Notes are
Outstanding, the Issuer shall do the following:

(a) Notification. Each Monthly Report sent or caused to be sent by the Issuer to
the Holders shall include a notice to the following effect:

“The Investment Company Act of 1940, as amended (the “1940 Act”), requires that
all holders of the outstanding securities of the Co-Issuers that are U.S.
persons (as defined in Regulation S) be “Qualified Purchasers” (“Qualified
Purchasers”) as defined in Section 2(a)(51)(A) of the 1940 Act and related rules
(or corporations, partnerships, limited liability companies or other entities
(other than trusts), each shareholder, partner, member or other equity owner of
which is a Qualified Purchaser). Under the rules, each Co-Issuer must have a
“reasonable belief” that all holders of its outstanding securities that are
“U.S. persons” (as defined in Regulation S), including transferees, are
Qualified Purchasers (or corporations, partnerships, limited liability companies
or other entities (other than trusts), each shareholder, partner, member or
other equity owner of which is a Qualified Purchaser). Consequently, all sales
and resales of the Notes in the United States or to “U.S. persons” (as defined
in Regulation S) must be made solely to purchasers that are Qualified Purchasers
(or corporations, partnerships, limited liability companies or other entities
(other than trusts), each shareholder, partner, member or other equity owner of
which is a Qualified Purchaser). Each purchaser of a Secured Note in the United
States who is a “U.S. person” (as defined in Regulation S) (such Note a
“Restricted Secured Note”) will be deemed (or

 

183



--------------------------------------------------------------------------------

required, as the case may be) to represent at the time of purchase that: (i) the
purchaser is a Qualified Purchaser (or a corporation, partnership, limited
liability company or other entity (other than a trust), each shareholder,
partner, member or other equity owner of which is a Qualified Purchaser) who is
either (x) an institutional accredited investor (“IAI”) within the meaning of
Rule 501(a)(1), (2), (3) or (7) under the Securities Act of 1933, as amended
(the “Securities Act”) or (y) a qualified institutional buyer as defined in Rule
144A under the Securities Act (“QIB”); (ii) the purchaser is acting for its own
account or the account of another Qualified Purchaser and QIB/IAI (as
applicable); (iii) the purchaser is not formed for the purpose of investing in
the Co-Issuers; (iv) the purchaser, and each account for which it is purchasing,
will hold and transfer at least the minimum denominations of the Notes specified
in the Indenture; (v) the purchaser understands that the Issuer may receive a
list of participants holding positions in securities from one or more book-entry
depositories; and (vi) the purchaser will provide written notice of the
foregoing, and of any applicable restrictions on transfer, to any subsequent
transferees. The Restricted Secured Notes may only be transferred to another
Qualified Purchaser (or a corporation, partnership, limited liability company or
other entity (other than a trust), each shareholder, partner, member or other
equity owner of which is a Qualified Purchaser) and QIB/IAI (as applicable) and
all subsequent transferees are deemed to have made representations (i) through
(vi) above. Each purchaser of a Subordinated Note will be required to represent
at the time of purchase that: (a) the purchaser is a Qualified Purchaser (or a
corporation, partnership, limited liability company or other entity (other than
a trust), each shareholder, partner, member or other equity owner of which is a
Qualified Purchaser) who is either (x) an IAI under the Securities Act or (y) a
QIB; (b) the purchaser is acting for its own account or the account of another
Qualified Purchaser and QIB/IAI (as applicable); (c) the purchaser is not formed
for the purpose of investing in the Issuer; (d) the purchaser, and each account
for which it is purchasing, will hold and transfer at least the minimum
denominations of the Notes specified in the Indenture; (e) the purchaser
understands that the Issuer may receive a list of participants holding positions
in securities from one or more book-entry depositories; and (f) the purchaser
will provide written notice of the foregoing, and of any applicable restrictions
on transfer, to any subsequent transferees. The Subordinated Notes may only be
transferred to another Qualified Purchaser (or a corporation, partnership,
limited liability company or other entity (other than a trust), each
shareholder, partner, member or other equity owner of which is a Qualified
Purchaser) and QIB/IAI (as applicable) and all subsequent transferees are deemed
to have made representations (a) through (f) above.”

“The Issuer directs that the recipient of this notice, and any recipient of a
copy of this notice, provide a copy to any Person having an interest in this
Note as indicated on the books of DTC or on the books of a participant in DTC or
on the books of an indirect participant for which such participant in DTC acts
as agent.”

“The Indenture provides that if, notwithstanding the restrictions on transfer
contained therein, the Co-Issuers determine that any holder of, or beneficial
owner of an interest in a Restricted Secured Note or a Subordinated Note is a
“U.S. person” (as defined in Regulation S) who is determined not to have been a
Qualified Purchaser (or a corporation, partnership, limited liability company or
other entity (other than a trust), each shareholder, partner, member or other
equity owner of which is a Qualified Purchaser) at the time of acquisition of
such Restricted Secured Note or Subordinated Note, as applicable, or beneficial
interest therein, the Issuer may require, by notice to such Holder or beneficial
owner, that such Holder or beneficial owner sell all of its right, title and
interest to such Restricted Secured Note or a Subordinated Note, as applicable,

 

184



--------------------------------------------------------------------------------

(or any interest therein) to a Person that is either (x) not a “U.S. person” (as
defined in Regulation S) with respect to the Secured Notes only or (y) a
Qualified Purchaser (or a corporation, partnership, limited liability company or
other entity (other than a trust), each shareholder, partner, member or other
equity owner of which is a Qualified Purchaser) who is either an IAI or a QIB
(as applicable), with such sale to be effected within 30 days after notice of
such sale requirement is given. If such holder or beneficial owner fails to
effect the transfer required within such 30-day period, (i) the Issuer or the
Collateral Manager acting for the Issuer, without further notice so such holder,
shall and is hereby irrevocably authorized by such holder or beneficial owner,
to cause its Restricted Secured Note or Subordinated Note, as applicable, or
beneficial interest therein to be transferred in a commercially reasonable sale
(conducted by the Collateral Manager in accordance with Article 9 of the UCC as
in effect in the State of New York as applied to securities that are sold on a
recognized market or that may decline speedily in value) to a Person that
certifies to the Trustee, the Co-Issuers and the Collateral Manager, in
connection with such transfer, that such Person meets the qualifications set
forth in clauses (x) and (y) above and (ii) pending such transfer, no further
payments will be made in respect of such Restricted Secured Note or Subordinated
Note, as applicable, or beneficial interest therein held by such holder or
beneficial owner.”

(b) DTC Actions. In connection with the Global Secured Notes, the Issuer shall,
or shall cause its agent to request of DTC, and cooperate with DTC to ensure,
that (i) DTC’s security description and delivery order include the marker “3c7”
and that DTC’s reference directory contains an accurate description of the
restrictions on the holding and transfer of the Notes due to the Issuer’s
reliance on the exemption to registration provided by Section 3(c)(7) of the
Investment Company Act, (ii) DTC send to its participants in connection with the
initial offering of the Notes, a notice that the Issuer is relying on
Section 3(c)(7) and (iii) DTC’s reference directory include each class of Notes
(and the applicable CUSIP numbers for the Notes) in the listing of 3(c)(7)
issues together with an attached description of the limitations as to the
distribution, purchase, sale and holding of the Notes.

In addition to the obligations of the Registrar set forth in Section 2.5, the
Issuer will from time to time (upon the request of the Trustee) make a request
to DTC to deliver to the Issuer a list of all DTC participants holding an
interest in the Global Secured Notes.

(c) Bloomberg Screens, Etc. The Issuer shall, or shall cause its agent to, cause
the Bloomberg screen or screens containing information about the Secured Notes
to include the following language: (i) the bottom of “Security Description” page
describing the Notes shall state: “144A/3c7” (ii) the “Security Description”
page shall have an indicator stating “PRVT PLACEMENT,” and (iii) the “Comments”
page shall state that “These Securities are being offered in the United States
to Persons who are both (x) qualified institutional buyers (as defined in Rule
144A under the Securities Act) and (y) qualified purchasers (as defined under
Section 3(c)(7) under the Investment Company Act of 1940).” The Issuer shall use
commercially reasonable efforts to cause any other third-party vendor screens
containing information about the Notes to include substantially similar language
to clauses (i) through (iii) above.

(d) CUSIP numbers. The Issuer shall, or shall cause its agent to, (i) ensure
that all CUSIP numbers identifying the Rule 144A Global Secured Notes shall have
a “fixed field” attached thereto that contains “3c7” and “144A” indicators and
(ii) take steps to cause the Initial Purchaser to require that all “confirms” of
trades of such Notes contain CUSIP numbers with such “fixed field” identifiers.

 

185



--------------------------------------------------------------------------------

ARTICLE XI

APPLICATION OF MONIES

Section 11.1 Disbursements of Monies from Payment Account. (a) Notwithstanding
any other provision in this Indenture, but subject to the other subsections of
this Section 11.1 and to Section 13.1, on each Payment Date, the Trustee shall
disburse amounts transferred from the Collection Account to the Payment Account
pursuant to Section 10.2 in accordance with the following priorities (the
“Priority of Payments”); provided that, unless an Enforcement Event has occurred
and is continuing, (x) amounts transferred from the Interest Collection
Subaccount shall be applied solely in accordance with Section 11.1(a)(i); and
(y) amounts transferred from the Principal Collection Subaccount shall be
applied solely in accordance with Section 11.1(a)(ii).

(i) On each Payment Date, unless (x) such Payment Date is the Stated Maturity or
(y) an Enforcement Event has occurred and is continuing, Interest Proceeds on
deposit in the Collection Account, to the extent received on or before the
related Determination Date (or if such Determination Date is not a Business Day,
the next succeeding Business Day) and that are transferred into the Payment
Account, shall be applied in the following order of priority:

(A) to the payment of (1) first, Taxes, governmental fees and any registered
office fees owing by the Issuer and the Co-Issuer and (2) second, the accrued
and unpaid Administrative Expenses, in the priority stated in the definition
thereof, up to the Administrative Expense Cap (except as otherwise expressly
provided in connection with any redemption pursuant to Section 9.2 or 9.3);

(B) unless waived by the Collateral Manager in accordance with the Collateral
Management Agreement, to the payment of any accrued and unpaid Senior Collateral
Management Fee due and payable to the Collateral Manager on such Payment Date;

(C) to the payment of accrued and unpaid interest on the Class A-1 Notes
(including, without limitation, past due interest, if any);

(D) to the payment (pro rata based on the amounts payable under clauses (1) and
(2) below) of (1) accrued and unpaid interest on the Class A-2A Notes
(including, without limitation, past due interest, if any) and (2) accrued and
unpaid interest on the Class A-2B Notes (including, without limitation, past due
interest, if any);

(E) if either of the Class A Coverage Tests is not satisfied on the related
Determination Date, to make payments in accordance with the Note Payment
Sequence to the extent necessary to cause all Class A Coverage Tests that are
applicable on such Payment Date to be satisfied on a pro forma basis after
giving effect to all payments pursuant to this clause (E);

 

186



--------------------------------------------------------------------------------

(F) to the payment of accrued and unpaid interest (excluding Deferred Interest
but including interest on Deferred Interest) on the Class B Notes;

(G) if either of the Class B Coverage Tests is not satisfied on the related
Determination Date, to make payments in accordance with the Note Payment
Sequence to the extent necessary to cause all Class B Coverage Tests that are
applicable on such Payment Date to be satisfied on a pro forma basis after
giving effect to all payments pursuant to this clause (G);

(H) to the payment of any Deferred Interest on the Class B Notes;

(I) to the payment of accrued and unpaid interest (excluding Deferred Interest
but including interest on Deferred Interest) on the Class C Notes;

(J) if either of the Class C Coverage Tests is not satisfied on the related
Determination Date, to make payments in accordance with the Note Payment
Sequence to the extent necessary to cause all Class C Coverage Tests that are
applicable on such Payment Date to be satisfied on a pro forma basis after
giving effect to all payments pursuant to this clause (J);

(K) to the payment of any Deferred Interest on the Class C Notes;

(L) if, with respect to any Payment Date following the Effective Date, a Rating
Confirmation Failure has occurred, amounts available for distribution pursuant
to this clause (L) shall be used for application in accordance with the Note
Payment Sequence on such Payment Date in an amount sufficient to (1) enable the
Issuer (or the Collateral Manager on the Issuer’s behalf) to provide a Passing
Report (to be determined on a pro forma basis after giving effect to the
application of proceeds pursuant to this clause (L)) to the Rating Agency and/or
(2) cause S&P to provide written confirmation (which may take the form of a
press release or other written communication) of its Initial Ratings of the
Secured Notes;

(M) to the payment of (in the same manner and order of priority stated therein)
any Administrative Expenses not paid pursuant to clause (A)(2) above due to the
limitation contained therein;

(N) unless waived by the Collateral Manager in accordance with the Collateral
Management Agreement, to the payment of any accrued and unpaid Subordinated
Collateral Management Fee due and payable to the Collateral Manager on such
Payment Date;

(O) any remaining Interest Proceeds shall be paid during the Reinvestment
Period, at the option of the Collateral Manager, (i) to the Collection Account
as Principal Proceeds to invest in Eligible Investments (pending the acquisition
of additional Collateral Obligations) and/or to the acquisition of additional
Collateral Obligations (provided that such payment would not, in the reasonable
determination of the Collateral Manager, cause an EU Retention Deficiency) or
(ii) to the Holders of the Subordinated Notes; and

 

187



--------------------------------------------------------------------------------

(P) after the Reinvestment Period, any remaining Interest Proceeds shall be paid
to the Holders of the Subordinated Notes.

(ii) On each Payment Date, unless (x) such Payment Date is the Stated Maturity
or (y) an Enforcement Event has occurred and is continuing, Principal Proceeds
on deposit in the Collection Account that are received on or before the related
Determination Date (or if such Determination Date is not a Business Day, the
next succeeding Business Day) and that are transferred to the Payment Account
(which shall not include (i) amounts required to meet funding requirements with
respect to Delayed Drawdown Collateral Obligations and Revolving Collateral
Obligations that are deposited in the Revolver Funding Account or (ii) during
the Reinvestment Period, Principal Proceeds (x) that have previously been
reinvested in Collateral Obligations or (y) that the Collateral Manager intends
to invest in Collateral Obligations with respect to which there is a committed
acquisition during the Interest Accrual Period related to such Payment Date that
will settle during a subsequent Interest Accrual Period (including, without
limitation, any succeeding Interest Accrual Period which occurs (in whole or in
part) following the Reinvestment Period)) shall be applied in the following
order of priority; provided that if such Payment Date is a Redemption Date in
connection with a redemption in whole of the Secured Notes, such amounts shall
be applied by the Trustee on behalf of the Issuer in the order of clauses (A),
(J), (M) and (N) of this Section 11.1(a)(ii):

(A) to pay the amounts referred to in clauses (A) through (D) of
Section 11.1(a)(i) (and in the same manner and order of priority stated
therein), but only to the extent not paid in full thereunder;

(B) if either of the Class A Coverage Tests is not satisfied on the related
Determination Date, to make payments in accordance with the Note Payment
Sequence to the extent necessary to cause all Class A Coverage Tests that are
applicable on such Payment Date to be satisfied on a pro forma basis after
giving effect to all payments pursuant to this clause (B);

(C) to the payment of accrued and unpaid interest (excluding Deferred Interest
but including interest on Deferred Interest) on the Class B Notes (only to the
extent the Class B Notes are the Controlling Class at such time);

(D) if either of the Class B Coverage Tests is not satisfied on the related
Determination Date, to make payments in accordance with the Note Payment
Sequence to the extent necessary to cause all Class B Coverage Tests that are
applicable on such Payment Date to be satisfied on a pro forma basis after
giving effect to all payments pursuant to this clause (D);

(E) to the payment of any Deferred Interest on the Class B Notes (only to the
extent the Class B Notes are the Controlling Class at such time);

(F) to the payment of accrued and unpaid interest (excluding Deferred Interest
but including interest on Deferred Interest) on the Class C Notes (only to the
extent the Class C Notes are the Controlling Class at such time);

 

188



--------------------------------------------------------------------------------

(G) if either of the Class C Coverage Tests is not satisfied on the related
Determination Date, to make payments in accordance with the Note Payment
Sequence to the extent necessary to cause all Class C Coverage Tests that are
applicable on such Payment Date to be satisfied on a pro forma basis after
giving effect to all payments pursuant to this clause (G);

(H) to the payment of any Deferred Interest on the Class C Notes (only to the
extent the Class C Notes are the Controlling Class at such time);

(I) with respect to any Payment Date following the Effective Date, if, after the
application of Interest Proceeds pursuant to clause (L) of Section 11.1(a)(1),
S&P has not yet confirmed its Initial Ratings of the Secured Notes and the
Issuer has not provided a Passing Report to the Rating Agency, to make payments
in accordance with the Note Payment Sequence on such Payment Date in an amount
sufficient to (1) enable the Issuer (or the Collateral Manager on the Issuer’s
behalf) to provide a Passing Report (to be determined on a pro forma basis after
giving effect to the application of proceeds pursuant to this clause (I)) to the
Rating Agency and/or (2) cause S&P to provide written confirmation (which may
take the form of a press release or other written communication) of its Initial
Ratings of the Secured Notes;

(J) (1) in connection with a redemption in whole of the Secured Notes, to make
payments in accordance with the Note Payment Sequence, and (2) to make payments
in the amount of the Special Redemption Amount, if any, at the election of the
Collateral Manager, in accordance with the Note Payment Sequence;

(K) during the Reinvestment Period, to the Collection Account as Principal
Proceeds to invest in Eligible Investments (pending the acquisition of
additional Collateral Obligations) and/or to the acquisition of additional
Collateral Obligations (provided that such payment would not, in the reasonable
determination of the Collateral Manager, cause an EU Retention Deficiency);

(L) after the Reinvestment Period, to make payments in accordance with the Note
Payment Sequence;

(M) after the Reinvestment Period, to pay the amounts referred to in clauses
(M) and (N) of Section 11.1(a)(i) (and in the same manner and order of priority
stated therein), but only to the extent not paid in full thereunder; and

(N) after the Reinvestment Period, to the Holders of the Subordinated Notes.

(iii) Notwithstanding the provisions of the foregoing Sections 11.1(a)(i) and
11.1(a)(ii), (x) if acceleration of the maturity of the Secured Notes as a whole
has occurred following an Event of Default and such acceleration has not been
rescinded or annulled (an “Enforcement Event”) and (y) on the Stated Maturity,
all Interest Proceeds and, other than in the case of clause (A)(3) below for
which no Principal Proceeds may be applied, Principal Proceeds shall be applied
in the following order of priority:

 

189



--------------------------------------------------------------------------------

(A) to the payment of (1) first, Taxes, governmental fees and any registered
office fees owing by the Issuer and the Co-Issuer, (2) second, the accrued and
unpaid Administrative Expenses, in the priority stated in the definition
thereof, up to the Administrative Expense Cap (provided that the Administrative
Expense Cap shall not apply following the occurrence of an Enforcement Event),
and (3) third, solely on the Stated Maturity, any remaining accrued and unpaid
Administrative Expenses, in the priority stated in the definition thereof, up to
an amount equal to the Interest Proceeds available for distribution on such
date;

(B) unless waived by the Collateral Manager in accordance with the Collateral
Management Agreement, to the payment of any accrued and unpaid Senior Collateral
Management Fee due and payable to the Collateral Manager on such Payment Date;

(C) to the payment of accrued and unpaid interest on the Class A-1 Notes
(including, without limitation, past due interest, if any);

(D) to the payment of principal of the Class A-1 Notes until the Class A-1 Notes
have been paid in full;

(E) to the payment (pro rata based on the amounts payable under clauses (1) and
(2) below) of (1) accrued and unpaid interest on the Class A-2A Notes
(including, without limitation, past due interest, if any) and (2) accrued and
unpaid interest on the Class A-2B Notes (including, without limitation, past due
interest, if any);

(F) to the payment, pro rata based on Aggregate Outstanding Amount, of principal
of the Class A-2A Notes and the Class A-2B Notes, until the Class A-2A Notes and
the Class A-2B Notes have been paid in full;

(G) to the payment of accrued and unpaid interest (excluding Deferred Interest
but including interest on Deferred Interest) on the Class B Notes;

(H) to the payment of any Deferred Interest on the Class B Notes;

(I) to the payment of principal of the Class B Notes until the Class B Notes
have been paid in full;

(J) to the payment of accrued and unpaid interest (excluding Deferred Interest
but including interest on Deferred Interest) on the Class C Notes;

(K) to the payment of any Deferred Interest on the Class C Notes;

(L) to the payment of principal of the Class C Notes until the Class C Notes
have been paid in full;

 

190



--------------------------------------------------------------------------------

(M) to the payment of (in the same manner and order of priority stated
therein) any Administrative Expenses not paid pursuant to clauses (A)(2) and
(3) above due to the limitations with respect thereto;

(N) unless waived by the Collateral Manager in accordance with the Collateral
Management Agreement, to the payment of any accrued and unpaid Subordinated
Collateral Management Fee due and payable to the Collateral Manager on such
Payment Date; and

(O) to the Holders of the Subordinated Notes.

(b) If on any Payment Date the amount available in the Payment Account is
insufficient to make the full amount of the disbursements required by the
Distribution Report, the Trustee shall make the disbursements called for in the
order and according to the priority set forth under Section 11.1(a) above,
subject to Section 13.1, to the extent funds are available therefor.

(c) In connection with the application of funds to pay Administrative Expenses
in accordance with Sections 11.1(a)(i) through (iii), the Trustee shall remit
such funds, to the extent available (and subject to the order of priority set
forth in the definition of “Administrative Expenses”), as directed and
designated in an Issuer Order (which may be in the form of standing
instructions, including standing instructions to pay Administrative Expenses in
such amounts and to such entities as indicated in the Distribution Report in
respect of such Payment Date) delivered to the Trustee no later than the
Business Day prior to each Payment Date.

(d) The Collateral Manager may, in its sole discretion, elect to irrevocably
waive payment of any or all of the Collateral Management Fee otherwise due on
any Payment Date by notice to the Issuer, the Collateral Administrator and the
Trustee no later than the Determination Date immediately prior to such Payment
Date in accordance with the terms of Section 8 of the Collateral Management
Agreement. Any such Collateral Management Fee, once waived, shall not thereafter
become due and payable and any claim of the Collateral Manager therein shall be
extinguished.

ARTICLE XII

SALE OF COLLATERAL OBLIGATIONS;

ACQUISITION OF ADDITIONAL COLLATERAL OBLIGATIONS

Section 12.1 Sales of Collateral Obligations. Subject to the satisfaction of the
conditions specified in Section 12.4, the Collateral Manager may, pursuant to an
Issuer Order delivered by an Authorized Officer of the Collateral Manager on
behalf of the Issuer (except as otherwise specified in this Section 12.1),
direct the Trustee to sell and the Trustee shall sell on behalf of the Issuer in
the manner directed by the Collateral Manager any Collateral Obligation, Equity
Security or Unsaleable Asset if, as certified by the Collateral Manager (which
may be satisfied by delivery of an Issuer Order), such sale meets the
requirements of any one of paragraphs (a) through (i) of this Section 12.1
(subject in each case to any applicable requirement of disposition under
Section 12.1(d)).

 

191



--------------------------------------------------------------------------------

(a) Credit Risk Obligations. The Collateral Manager may direct the Trustee to
sell any Credit Risk Obligation at any time without restriction.

(b) Credit Improved Obligations. The Collateral Manager may direct the Trustee
to sell any Credit Improved Obligation at any time without restriction.

(c) Defaulted Obligations. The Collateral Manager may direct the Trustee to sell
any Defaulted Obligation at any time without restriction.

(d) Equity Securities. The Collateral Manager may direct the Trustee to sell any
Equity Security at any time without restriction and shall use its commercially
reasonable efforts to effect the sale of any Equity Security, regardless of
price and subject to any transfer restrictions applicable to such Equity
Security:

(i) within three years after receipt, if such Equity Security is (A) received
upon the conversion of a Defaulted Obligation, or (B) received in an exchange
initiated by the Obligor to avoid bankruptcy; and

(ii) within 45 days after receipt if such Equity Security constitutes Margin
Stock, unless such sale is prohibited by applicable law or restrictions
governing such Equity Security, in which case such Equity Security shall be sold
as soon as such sale is permitted by applicable law or in compliance with such
restrictions.

(e) Optional Redemption and Tax Redemption. Unless Refinancing Proceeds are
being used to redeem the Secured Notes in whole or in part, after the Applicable
Issuer has notified the Trustee of an Optional Redemption of the Notes in
accordance with Section 9.2 or a Majority of an Affected Class or a Majority of
the Subordinated Notes has directed (by a written direction delivered to the
Trustee) a Tax Redemption in accordance with Section 9.3, the Collateral Manager
shall direct the Trustee to sell (which sale or sales may be through
participation or other arrangement) all or a portion of the Collateral
Obligations if the requirements of Article IX (including the certification
requirements of Section 9.4(f)(ii), if applicable) are satisfied. If any such
sale is made through participations, the Issuer shall use commercially
reasonable efforts to cause such participations to be converted to assignments
within six months after the sale.

(f) Discretionary Sales. The Collateral Manager may direct the Trustee to sell
any Collateral Obligation at any time other than during a Restricted Trading
Period if, (1) after giving effect to such sale, the Investment Criteria
Adjusted Balance of all Collateral Obligations sold as described in this
Section 12.1(f) during the preceding period of 12 calendar months (or, for the
first 12 calendar months after the Closing Date, during the period commencing on
the Closing Date) is not greater than 25% of Total Capitalization as of the
first day of such 12 calendar month period (or as of the Closing Date, as the
case may be); and (2) either:

(i) solely during the Reinvestment Period, the Collateral Manager reasonably
believes prior to such sale that it will be able to enter into binding
commitments to reinvest all or a portion of the proceeds of such sale, in
compliance with the Investment Criteria, in one or more additional Collateral
Obligations with an Investment Criteria Adjusted Balance at least equal to the
Investment Criteria Adjusted Balance of such Collateral Obligation within 30
days after such sale; or

 

192



--------------------------------------------------------------------------------

(ii) the Principal Collateralization Amount (excluding the Collateral Obligation
being sold, but including, without duplication, the anticipated net proceeds of
such sale) will be greater than or equal to the Reinvestment Target Par Balance.

(g) Unsaleable Assets. Notwithstanding the other requirements set forth in this
Indenture, on any Business Day after the Reinvestment Period, unless an Event of
Default has occurred and is continuing, the Collateral Manager, in its sole
discretion, may conduct an auction on behalf of the Issuer of Unsaleable Assets
in accordance with the procedures described in this Section 12.1(g). Promptly
after receipt of written notice from the Collateral Manager of such auction, the
Trustee shall provide notice (in such form as is prepared by the Collateral
Manager) to the Holders (and, for so long as any Secured Notes are Outstanding,
the Rating Agency) of an auction, setting forth in reasonable detail a
description of each Unsaleable Asset and the following auction procedures:
(i) any Holder or beneficial owner of Notes may submit a written bid within 10
Business Days after the date of such notice to purchase one or more Unsaleable
Assets no later than the date specified in the auction notice (which shall be at
least 15 Business Days after the date of such notice); (ii) each bid must
include an offer to purchase such Unsaleable Assets for a specified amount of
cash on a proposed settlement date no later than 20 Business Days after the date
of the auction notice; (iii) if no Holder or beneficial owner of Notes submits
such a bid within the time period specified under clause (i) above, unless the
Collateral Manager determines that delivery in-kind is not legally or
commercially practicable and provides written notice thereof to the Trustee, the
Trustee shall provide notice thereof to each Holder and offer to deliver (at
such Holder’s expense) a pro rata portion (as determined by the Collateral
Manager) of each unsold Unsaleable Asset to the Holders or beneficial owners of
the most senior Class that provide delivery instructions to the Trustee on or
before the date specified in such notice, subject to minimum denominations;
provided that, to the extent that minimum denominations do not permit a pro rata
distribution, the Trustee shall distribute the Unsaleable Assets on a pro rata
basis to the extent possible as directed by the Collateral Manager in writing
and the Collateral Manager shall select by lottery the Holder or beneficial
owner to whom the remaining amount will be delivered and deliver written notice
thereof to the Trustee and the Trustee shall deliver such interests as specified
in such written direction; and (iv) if no such Holder or beneficial owner
provides delivery instructions to the Trustee, the Trustee shall promptly notify
the Collateral Manager and offer to deliver (at the cost of the Collateral
Manager) the Unsaleable Asset to the Collateral Manager or its designee. If the
Collateral Manager declines such offer, the Trustee shall take such action as
directed by the Collateral Manager (on behalf of the Issuer) in writing to
dispose of the Unsaleable Asset, which may be by donation to a charity,
abandonment or other means.

(h) Stated Maturity. Notwithstanding the restrictions of Section 12.1(a) through
(g), the Collateral Manager (on behalf of the Issuer) shall, no earlier than one
month prior to the Determination Date for the Stated Maturity and no later than
the Determination Date for the Stated Maturity, arrange for and direct the
Trustee to sell (and the Trustee shall sell in the manner specified) any
Collateral Obligations remaining and distribute any proceeds thereof to the
Issuer for application in accordance with the Priority of Payments; provided
that such sale does not materially and adversely affect the Holders of the
Secured Notes.

 

193



--------------------------------------------------------------------------------

Section 12.2 Acquisition of Additional Collateral Obligations. On any date
during the Reinvestment Period, the Collateral Manager may, pursuant to an
Issuer Order delivered by an Authorized Officer of the Collateral Manager on
behalf of the Issuer subject to the other requirements in this Indenture, direct
the Trustee to invest Principal Proceeds, proceeds of Additional Notes issued
pursuant to Section 2.13 and 3.2, amounts on deposit in the Ramp-Up Account,
Principal Financed Accrued Interest and any Contributions received by the Issuer
constituting Principal Proceeds in additional Collateral Obligations, and the
Trustee shall invest such Principal Proceeds and other amounts in accordance
with such direction. After the Reinvestment Period, the Collateral Manager shall
not direct the Trustee to invest any amounts on behalf of the Issuer; provided
that in accordance with Section 12.2(d), Cash on deposit in any Account (other
than the Payment Account) may be invested in Eligible Investments following the
Reinvestment Period.

(a) Investment Criteria. No obligation may be acquired by the Issuer unless each
of the following conditions (the “Investment Criteria”) is satisfied as of the
date the Collateral Manager commits on behalf of the Issuer to make such
acquisition, in each case as determined by the Collateral Manager after giving
effect to such acquisition and all other sales or acquisitions previously or
simultaneously committed to:

(i) such obligation is a Collateral Obligation;

(ii) on and after the Effective Date (A) in the case of an additional Collateral
Obligation acquired with the proceeds from the sale of a Credit Risk Obligation
or a Defaulted Obligation, either (1) the Aggregate Principal Balance of all
additional Collateral Obligations acquired with the proceeds from such sale
plus, without duplication, the amount of any cash Contributions made to the
Issuer in connection therewith will at least equal the Sale Proceeds from such
sale, (2) the Aggregate Principal Balance of the Collateral Obligations
(including, without duplication, the amount of any cash Contributions made to
the Issuer in connection therewith) will be maintained or increased (when
compared to the Aggregate Principal Balance of the Collateral Obligations
immediately prior to such sale) or (3) the Principal Collateralization Amount
(excluding the Collateral Obligation being sold but including, without
duplication, the Collateral Obligation being acquired and the anticipated cash
proceeds, if any, of such sale that are not applied to the acquisition of such
additional Collateral Obligation plus, without duplication, the amount of any
cash Contributions made to the Issuer in connection therewith) will be greater
than the Reinvestment Target Par Balance and (B) in the case of any other
acquisition of additional Collateral Obligations acquired with the proceeds from
the sale of a Collateral Obligation, either (1) the Aggregate Principal Balance
of the Collateral Obligations plus, without duplication, the amount of any cash
Contributions made to the Issuer in connection therewith will be maintained or
increased (when compared to the Aggregate Principal Balance of the Collateral
Obligations immediately prior to such sale) or (2) the Principal
Collateralization Amount (excluding the Collateral Obligation being sold but
including, without duplication, the Collateral Obligation being acquired and the
anticipated cash proceeds, if any, of such sale that are not applied to the
acquisition of such additional Collateral Obligation plus, without duplication,
the amount of any cash Contributions made to the Issuer in connection therewith)
will be greater than the Reinvestment Target Par Balance. Only Contributions
designated as Principal Proceeds in accordance with this Indenture (which
Contributions may not be reclassified as Interest Proceeds thereafter) may be
used pursuant to this clause (ii);

 

194



--------------------------------------------------------------------------------

(iii) the Overcollateralization Ratio Test with respect to the Class A Notes
will be satisfied and each Interest Coverage Test will be satisfied (or if not
satisfied, improved);

(iv) either (A) each requirement or test, as the case may be, of the
Concentration Limitations (on and after the Effective Date) and the Collateral
Quality Test (except, in the case of an additional Collateral Obligation
acquired with the proceeds from the sale of a Credit Risk Obligation or a
Defaulted Obligation, the S&P CDO Monitor Test) will be satisfied or (B) if any
such requirement or test was not satisfied immediately prior to such investment,
such requirement or test will be maintained or improved after giving effect to
the investment;

(v) the date on which the Issuer (or the Collateral Manager on its behalf)
commits to acquire such Collateral Obligation occurs during the Reinvestment
Period;

(vi) the EU Origination Requirement will be satisfied with respect thereto; and

(vii) no EU Retention Deficiency would occur as a result of, and immediately
after giving effect to, any such acquisition.

(b) Trading Plan Period. For purposes of calculating compliance with the
Investment Criteria, at the election of the Collateral Manager in its sole
discretion, any proposed investment (whether a single Collateral Obligation or a
group of Collateral Obligations) identified by the Collateral Manager as such at
the time when compliance with the Investment Criteria is required to be
calculated (a “Trading Plan”) may be evaluated after giving effect to all sales
and reinvestments proposed to be entered into within the 10 Business Days
following the date of determination of such compliance (such period, the
“Trading Plan Period”); provided that (1) no Trading Plan may result in the
acquisition of Collateral Obligations having an Aggregate Principal Balance that
exceeds 5% of the Aggregate Principal Balance of all Collateral Obligations as
of the first day of the Trading Plan Period, (2) no Trading Plan Period may
include a Determination Date, (3) no more than one Trading Plan may be in effect
at any time during a Trading Plan Period, (4) the Collateral Manager may modify
any Trading Plan during a Trading Plan Period if it determines that, but for the
occurrence of an Intervening Event, the Investment Criteria would have been
satisfied by the original Trading Plan (provided that the Investment Criteria
are satisfied by the modified Trading Plan), (5) if the Investment Criteria are
not satisfied upon the expiry of the related Trading Plan Period, the Investment
Criteria shall not at any time thereafter be evaluated by giving effect to a
Trading Plan and (6) no Trading Plan may result in the acquisition of a group of
Collateral Obligations if the difference between the shortest Average Life of
any Collateral Obligation in such group and the longest Average Life of any
Collateral Obligation in such group is greater than two years. The Collateral
Manager shall provide prior written notice to the Rating Agency, the Trustee
(and the Trustee shall provide such notice to the holders of the Notes) and the
Collateral Administrator of (i) any Trading Plan, which notice shall specify the
proposed investments identified by the Collateral Manager for acquisition as
part of such Trading Plan and (ii) the occurrence of the event described in
clause (5) above. In addition, notwithstanding anything to the contrary set
forth above, no Trading Plan may be implemented by the Collateral Manager
pursuant to this Indenture if any previous Trading Plan failed to be
successfully implemented during the related Trading Plan Period.

 

195



--------------------------------------------------------------------------------

(c) Certification by Collateral Manager. Not later than the Subsequent Delivery
Date for any Collateral Obligation acquired in accordance with this
Section 12.2, the Collateral Manager shall deliver by e-mail to the Trustee and
the Collateral Administrator an executed Officer’s certificate of the Collateral
Manager certifying that such acquisition complies with this Section 12.2 and
Section 12.4 or an Issuer Order.

(d) Investment in Eligible Investments. Cash on deposit in any Account (other
than the Payment Account) may be invested at any time in Eligible Investments in
accordance with Article X.

(e) End of Reinvestment Period. Not later than the Business Day immediately
preceding the end of the Reinvestment Period, the Collateral Manager shall
deliver to the Trustee a schedule of Collateral Obligations acquired by the
Issuer with respect to which acquisitions the trade date has occurred but the
settlement date has not yet occurred and is reasonably expected to occur after
the end of the Reinvestment Period and shall certify to the Trustee that
sufficient Principal Proceeds are available (including for this purpose, cash on
deposit in the Collection Account representing Principal Proceeds as well as any
Principal Proceeds that will be received by the Issuer from the sale of
Collateral Obligations for which the trade date has already occurred but the
settlement date has not yet occurred and/or Contributions received by the
Issuer) to effect the settlement of such Collateral Obligations. Any such
Collateral Obligations shall be treated as having been acquired prior to the end
of the Reinvestment Period for purposes of the Investment Criteria. To the
extent such Collateral Obligations would be acquired using Principal Proceeds
consisting of scheduled distributions of principal, only that portion of such
Principal Proceeds that the Collateral Manager reasonably expects will be
received prior to the end of the Reinvestment Period shall be used to effect
such acquisition.

(f) No Exercise of Warrants or Acquisition of Securities. Notwithstanding
anything to the contrary contained herein or in any other Transaction Document,
the Issuer may not exercise any warrant or otherwise acquire securities
(including pursuant to Section 10.2(d)) (other than the exercise of a warrant or
other acquisition of securities “received in lieu of debt previously contracted”
for purposes of the Volcker Rule in connection with an insolvency, bankruptcy,
reorganization, debt restructuring or workout of the issuer thereof).

Section 12.3 Optional Repurchase or Substitution of Collateral Obligations.

(a) Optional Substitutions.

(i) With respect to any Collateral Obligation as to which a Repurchase and
Substitution Event has occurred, subject to the limitations set forth in this
Section 12.3, at any time the Transferor may (but shall not be obligated to)
convey to Depositor, and Depositor may (but will not be obligated to) convey to
the Issuer, in accordance with the Master Transfer Agreement one or more
Collateral Obligations in exchange for such Collateral Obligations.

 

196



--------------------------------------------------------------------------------

(ii) Any substitution pursuant to this Section 12.3(a) shall be initiated by
delivery of written notice (a “Notice of Substitution”) by the Transferor to the
Trustee, Depositor, the Issuer and the Collateral Manager that the Transferor
intends to substitute a Collateral Obligation pursuant to this Section 12.3(a)
and shall be completed prior to the earliest of: (x) the expiration of 90 days
after delivery of such notice; or (y) in the case of a Collateral Obligation
which has become subject to a Specified Amendment, the effective date set forth
in such Specified Amendment. Each Notice of Substitution shall specify the
Collateral Obligation to be substituted and the reasons for such substitution.

(iii) The substitution of any Substitute Collateral Obligation shall be subject
to the satisfaction of the Repurchase and Substitution Qualification Conditions
as of the date of substitution for each such Collateral Obligation (after giving
effect to such substitution).

(iv) Prior to any substitution of a Collateral Obligation, the Collateral
Manager shall provide written notice thereof to the Rating Agency.

(b) Optional Repurchases. Subject to the Repurchase and Substitution Limit, the
Transferor shall have the right, but not the obligation, to repurchase from
Depositor, and Depositor will have the right, but not the obligation, to
repurchase from the Issuer, any Collateral Obligation that becomes subject to a
Repurchase and Substitution Event at any time at a price equal to such
repurchased Collateral Obligation’s Market Value (which shall not be determined
pursuant to clause (iv) or (v) of the definition thereof); provided that if such
Market Value has not been obtained by the most recent of (i) 90 days prior to
such date of determination or (ii) the date of the most recently audited
financial statements for the Obligor of such Collateral Obligation, then such
Collateral Obligation may not be repurchased pursuant to this Section 12.3(b)
until such Market Value has been obtained in accordance with such time
constraints. At the written direction of the Issuer (or the Collateral Manager
on behalf of the Issuer), the Trustee shall execute and deliver such
instruments, consents or other documents and perform all acts reasonably
requested by the Transferor, by Depositor or by the Collateral Manager in order
to effect the transfer and release of any of the Issuer’s interests in the
Collateral Obligations (together with the Assets) that are being repurchased and
the release thereof from the lien of this Indenture.

(c) Repurchase and Substitution Limit. At all times, (i) the sum of the
Aggregate Principal Balance of all Substitute Collateral Obligations owned by
the Issuer at any time since the Closing Date plus (ii) the Aggregate Principal
Balance of all Collateral Obligations that have been repurchased by the
Transferor pursuant to its right of optional repurchase since the Closing Date
and not subsequently applied by the Issuer to acquire a Substitute Collateral
Obligation may not exceed an amount equal to (A) 15% of the Net Purchased Loan
Balance (inclusive of sales pursuant to clause (B)) and (B) with respect to
Defaulted Obligations and Credit Risk Obligations that the Collateral Manager
believes with the passage of time would become Defaulted Obligations, 10% of the
Net Purchased Loan Balance; provided that clause (ii) above shall not include
(x) the Principal Balance related to any Collateral Obligation that is
repurchased by the Transferor in connection with a proposed Specified Amendment
to such Collateral Obligation so long as (1) the Transferor certifies in writing
to the Collateral Manager and the Trustee that such purchase is, in the
commercially reasonable business judgment of the Transferor, necessary or
advisable in connection with the restructuring of such Collateral Obligation and
such restructuring is expected to result in a Specified Amendment to such
Collateral Obligation, and (2) the Collateral Manager certifies in writing to
the Trustee that the Collateral Manager either would not be permitted to or
would not elect to enter into such Specified Amendment pursuant to the Standard
of Care or any provision of this Indenture or the Collateral Management
Agreement or (y) the

 

197



--------------------------------------------------------------------------------

purchase price of any Collateral Obligations or, for the avoidance of doubt, any
Equity Securities sold by and at the option of the Issuer to Depositor and
subsequently sold by Depositor to the Transferor at Market Value (which will not
be determined pursuant to clause (iv) or (v) of the definition thereof) pursuant
to Section 12.1(d) or Section 12.1(f). The foregoing provisions in this
paragraph constitute the “Repurchase and Substitution Limit”.

(d) Third Party Beneficiaries. The Issuer and the Trustee agree that the
Transferor shall be a third party beneficiary of this Indenture solely for
purposes of this Section 12.3, and shall be entitled to rely upon and enforce
such provisions of this Section 12.3 to the same extent as if it were a party
hereto.

Section 12.4 Conditions Applicable to All Sale and Acquisition Transactions.
(a) Any transaction effected under this Article XII or in connection with the
acquisition of additional Collateral Obligations shall be conducted on an arm’s
length basis and, if effected with a Person Affiliated with the Collateral
Manager (or with an account or portfolio for which the Collateral Manager or any
of its Affiliates serves as investment adviser), shall be effected in accordance
with the requirements of Section 5 of the Collateral Management Agreement on
terms no less favorable to the Issuer than would be the case if such Person were
not so Affiliated; provided that in the case of any Collateral Obligation sold
or otherwise transferred to or acquired from a Person so Affiliated (other than
any transfer to the Issuer or any acquisition by the Issuer of a Collateral
Obligation effected from Depositor and Transferor pursuant to the Master
Transfer Agreement contemporaneously with the origination of the related
Collateral Obligation by the Transferor), the value thereof shall be the Market
Value of such Collateral Obligation (provided that Market Value shall not be
determined pursuant to clause (iv) or (v) of the definition thereof; provided,
further, that if such Market Value has not been obtained by the most recent of
(i) 90 days prior to such date of determination or (ii) the date of the most
recently audited financial statements for the Obligor of such Collateral
Obligation, then such Collateral Obligation may not be sold or otherwise
transferred to or acquired by a Person so Affiliated until such Market Value has
been obtained in accordance with such time constraints); provided, further, any
Collateral Obligation acquired from a Person so Affiliated shall be acquired
pursuant to and in accordance with the Master Transfer Agreement but may be
settled directly into the Issuer for administrative convenience; provided,
further that the Trustee shall have no responsibility to oversee compliance with
this clause (a) by the other parties.

(b) Upon any acquisition of a Collateral Obligation pursuant to this Article
XII, all of the Issuer’s right, title and interest to the Asset or Assets shall
be Granted to the Trustee pursuant to this Indenture, such Asset or Assets shall
be Delivered to the Custodian, and, if applicable, the Custodian shall receive
such Asset or Assets. The Trustee shall also receive, not later than the
Subsequent Delivery Date, an Officer’s certificate of the Issuer containing the
statements set forth in Section 3.1(a)(ix); provided that such requirement shall
be satisfied, and such statements shall be deemed to have been made by the
Issuer, in respect of such acquisition by the delivery to the Trustee of an
Issuer Order.

(c) If the Issuer (or the Collateral Manager on its behalf) enters into a
committed acquisition for an additional Collateral Obligation during one
Interest Accrual Period that will settle after such Interest Accrual Period, the
Collateral Manager shall use commercially reasonable efforts to settle such
additional Collateral Obligation during the immediately succeeding Interest

 

198



--------------------------------------------------------------------------------

Accrual Period. In no event shall the Trustee be obligated to settle a trade to
the extent such action would result in a negative balance or overdraft of the
Principal Collection Subaccount, and the Trustee shall incur no liability for
refusing to wire funds in excess of the balance of funds in the Principal
Collection Subaccount.

(d) Upon the direction to commence any liquidation of the Assets due to an Event
of Default and the acceleration of the maturity of the Secured Notes being
delivered, liquidation of the Assets shall be effected as described under
Section 5.5. In such an event, none of the Collateral Manager or the Issuer
shall have the right to direct the sale of such Assets.

Section 12.5 Amendments to Underlying Instruments. (a) Subject to the
restrictions contained in this Section 12.5, the Issuer may enter into any
exchange, amendment or waiver of or supplement to any Underlying Instrument.

(b) Maturity Amendments. The Issuer (or the Collateral Manager on the Issuer’s
behalf) may not vote in favor of a Maturity Amendment unless, as determined by
the Collateral Manager:

(i) (A) the Maximum Weighted Average Life Test will be satisfied after giving
effect to such Maturity Amendment or (B) solely during the Reinvestment Period,
if the Maximum Weighted Average Life Test was not satisfied immediately prior to
giving effect to such Maturity Amendment, the level of compliance with the
Maximum Weighted Average Life Test will be improved or maintained after giving
effect to such Maturity Amendment, in each case after giving effect to any
Trading Plan in effect during the applicable Trading Plan Period; provided that
this clause (i) shall not apply to any amendment in connection with an
insolvency, bankruptcy, reorganization, debt restructuring or workout of the
Obligor thereof; and

(ii) the following conditions are met: (1) the extended maturity date of such
Collateral Obligation would not be later than two years beyond the earliest
Stated Maturity (as of the Closing Date) of the Notes and (2) after giving
effect to such Maturity Amendment not more than 5.0% of the Total Capitalization
may consist of Collateral Obligations that are Permitted Maturity Obligations.

For the avoidance of doubt, after giving effect to such Maturity Amendment, the
Collateral Obligation that is the subject of such Maturity Amendment must
satisfy the definition of “Collateral Obligation” other than clause (iv) of the
definition thereof.

ARTICLE XIII

HOLDERS’ RELATIONS

Section 13.1 Subordination. (a) Anything in this Indenture or the Notes to the
contrary notwithstanding, the Holders of each Class of Notes that constitute a
Junior Class agree for the benefit of the Holders of the Notes of each Priority
Class with respect to such Junior Class that such Junior Class shall be
subordinate and junior to the Notes of each such Priority Class to the extent
and in the manner set forth in this Indenture.

 

199



--------------------------------------------------------------------------------

(b) If contrary to the provisions of this Indenture any Holder of Notes of any
Junior Class shall have received any payment or distribution in respect of such
Notes contrary to the provisions of this Indenture, then, unless and until each
Priority Class with respect thereto shall have been paid in full in Cash or, to
the extent a Majority of such Priority Class consents, other than in Cash in
accordance with this Indenture, such payment or distribution shall be received
and held in trust for the benefit of, and shall forthwith be paid over and
delivered to, the Trustee, which shall pay and deliver the same to the Holders
of the applicable Priority Class(es) in accordance with this Indenture; provided
that if any such payment or distribution is made other than in Cash, it shall be
held by the Trustee as part of the Assets and subject in all respects to the
provisions of this Indenture, including this Section 13.1.

(c) Each Holder of Notes of any Junior Class agrees with all Holders of the
applicable Priority Classes that such Holder of Junior Class of Notes shall not
demand, accept, or receive any payment or distribution in respect of such Notes
in violation of the provisions of this Indenture including, without limitation,
this Section 13.1; provided that after a Priority Class has been paid in full,
the Holders of the related Junior Class or Classes shall be fully subrogated to
the rights of the Holders of such Priority Class. Nothing in this Section 13.1
shall affect the obligation of the Issuer to pay Holders of any Junior Class of
Notes.

(d) By its acceptance of an interest in the Notes, each Holder and beneficial
owner of Notes acknowledges and agrees to the provisions of Section 5.4(d).

Section 13.2 Standard of Conduct. In exercising any of its or their voting
rights, rights to direct and consent or any other rights as a Holder under this
Indenture, each Holder (a) does not owe any duty of care to any Person and is
not obligated to act in a fiduciary or advisory capacity to any Person
(including, but not limited to, any other Holder or beneficial owner of Secured
Notes or Subordinated Notes, the Issuer, the Trustee, any holder of ordinary
shares of the Issuer, the Co-Issuer or the Collateral Manager); (b) shall only
consider the interests of itself and/or its Affiliates; and (c) will not be
prohibited from engaging in activities that compete or conflict with those of
any Person (including, but not limited to, any Holder or beneficial owner of
Secured Notes or Subordinated Notes, the Issuer, the Trustee, any holder of
ordinary shares of the Issuer, the Co-Issuer or the Collateral Manager), nor
shall any such restrictions apply to any Affiliates of any Holder.

ARTICLE XIV

MISCELLANEOUS

Section 14.1 Form of Documents Delivered to Trustee. In any case where several
matters are required to be certified by, or covered by an opinion of, any
specified Person, it is not necessary that all such matters be certified by, or
covered by the opinion of, only one such Person, or that they be so certified or
covered by only one document, but one such Person may certify or give an opinion
with respect to some matters and one or more other such Persons as to other
matters, and any such Person may certify or give an opinion as to such matters
in one or several documents.

 

200



--------------------------------------------------------------------------------

Any certificate or opinion of an Officer of the Issuer, the Co-Issuer or the
Collateral Manager may be based, insofar as it relates to legal matters, upon a
certificate or opinion of, or representations by, counsel (provided that such
counsel is a nationally or internationally recognized and reputable law firm,
one or more of the partners of which are admitted to practice before the highest
court of any State of the United States or the District of Columbia (or the
Cayman Islands, in the case of an opinion relating to the laws of the Cayman
Islands), which law firm may, except as otherwise expressly provided in this
Indenture, be counsel for the Issuer or the Co-Issuer), unless such Officer
knows, or should know that the certificate or opinion or representations with
respect to the matters upon which such certificate or opinion is based are
erroneous. Any such certificate of an Officer of the Issuer, the Co-Issuer or
the Collateral Manager or Opinion of Counsel may be based, insofar as it relates
to factual matters, upon a certificate or opinion of, or representations by, the
Issuer, the Co-Issuer, the Collateral Manager or any other Person (on which the
Trustee shall also be entitled to conclusively rely), stating that the
information with respect to such factual matters is in the possession of the
Issuer, the Co-Issuer, the Collateral Manager or such other Person, unless such
Officer of the Issuer, the Co-Issuer or the Collateral Manager or such counsel
knows that the certificate or opinion or representations with respect to such
matters are erroneous. Any Opinion of Counsel may also be based, insofar as it
relates to factual matters, upon a certificate or opinion of, or representations
by, an Officer of the Collateral Manager or the Issuer, stating that the
information with respect to such matters is in the possession of the Collateral
Manager, the Issuer or the Co-Issuer, unless such counsel knows that the
certificate or opinion or representations with respect to such matters are
erroneous.

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default or Event of Default is a condition precedent to the
taking of any action by the Trustee at the request or direction of the
Applicable Issuers, then notwithstanding that the satisfaction of such condition
is a condition precedent to the Applicable Issuer’s right to make such request
or direction, the Trustee shall be protected in acting in accordance with such
request or direction if it does not have knowledge of the occurrence and
continuation of such Default or Event of Default as provided in Section 6.1(d).

The Bank, in all of its capacities, agrees to accept and act upon instructions
or directions pursuant to this Indenture or any document executed in connection
herewith sent by unsecured email, facsimile transmission or other similar
unsecured electronic methods, in each such case of a manually executed
instruction or direction on the applicable letterhead (which instruction or
direction may be in the form of a .pdf file attached to an email); provided,
however, that any Person providing such instructions or directions shall provide
to the Bank an incumbency certificate listing authorized persons designated to
provide such instructions or directions, which incumbency certificate shall be
amended whenever a person is added or deleted from the listing. If such person
elects to give the Bank email or facsimile instructions (or instructions by a
similar electronic method) and the Bank in its discretion elects to act upon
such instructions, the Bank’s reasonable understanding of such instructions
shall be deemed controlling. The Bank shall not be liable for any losses, costs
or expenses arising directly or indirectly from the Bank’s reliance upon and
compliance with such instructions notwithstanding such instructions conflicting
with or being inconsistent with a subsequent written instruction. Any person
providing such instructions or directions agrees to assume all risks arising out
of the use of such electronic methods to submit

 

201



--------------------------------------------------------------------------------

instructions and directions to the Bank, including without limitation the risk
of the Bank acting on unauthorized instructions, and the risk of interception
and misuse by third parties and acknowledges and agrees that there may be more
secure methods of transmitting such instructions than the method(s) selected by
it and agrees that the security procedures (if any) to be followed in connection
with its transmission of such instructions provide to it a commercially
reasonable degree of protection in light of its particular needs and
circumstances.

Section 14.2 Acts of Holders. (a) Any request, demand, authorization, direction,
notice, consent, waiver or other action provided by this Indenture to be given
or taken by Holders may be embodied in and evidenced by one or more instruments
of substantially similar tenor signed by such Holders in person or by an agent
duly appointed in writing; and, except as herein otherwise expressly provided,
such action shall become effective when such instrument or instruments are
delivered to the Trustee, and, where it is hereby expressly required, to the
Issuer. Such instrument or instruments (and the action or actions embodied
therein and evidenced thereby) are herein sometimes referred to as the “Act” of
the Holders signing such instrument or instruments. Proof of execution of any
such instrument or of a writing appointing any such agent shall be sufficient
for any purpose of this Indenture and conclusive in favor of the Trustee and the
Co-Issuers, if made in the manner provided in this Section 14.2.

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved in any manner which the Trustee deems sufficient.

(c) The principal amount or face amount, as the case may be, and registered
numbers of Notes held by any Person, and the date of such Person’s holding the
same, shall be proved by the Register.

(d) Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Holder of any Notes shall bind the Holder (and any
transferee thereof) of such and of every Note issued upon the registration
thereof or in exchange therefor or in lieu thereof, in respect of anything done,
omitted or suffered to be done by the Trustee or the Issuer in reliance thereon,
whether or not notation of such action is made upon such Note.

Section 14.3 Notices, etc., to Trustee, the Co-Issuers, the Collateral Manager,
the Initial Purchaser, the Collateral Administrator, the Paying Agent and the
Rating Agency. (a) Any request, demand, authorization, direction, instruction,
order, notice, consent, waiver or Act of Holders or other documents provided or
permitted by this Indenture to be made upon, given, e-mailed or furnished to, or
filed with:

(i) the Trustee shall be sufficient for every purpose hereunder if made, given,
furnished or filed in writing to and mailed, by certified mail, return receipt
requested, hand delivered, sent by overnight courier service guaranteeing next
day delivery, by electronic mail, or by facsimile in legible form, to the
Trustee addressed to it at its applicable Corporate Trust Office, or at any
other address previously furnished in writing to the other parties hereto by the
Trustee, and executed by an Authorized Officer of the entity sending such
request, demand, authorization, direction, instruction, order, notice, consent,
waiver or other document, provided that any demand, authorization, direction,
instruction, order, notice, consent, waiver or other document sent to U.S. Bank
National Association (in any capacity hereunder) will be deemed effective only
upon receipt thereof by U.S. Bank National Association;

 

202



--------------------------------------------------------------------------------

(ii) the Co-Issuers shall be sufficient for every purpose hereunder (unless
otherwise herein expressly provided) if in writing and mailed, first class
postage prepaid, hand delivered, sent by overnight courier service, by
electronic mail or by facsimile in legible form, to the Issuer addressed to it
at c/o MaplesFS Limited, P.O. Box 1093, Boundary Hall, Cricket Square, Grand
Cayman KY1-1102, Cayman Islands, Attention: The Directors, telecopy no. (345)
945-7100, with a copy to Maples and Calder addressed to it at P.O. Box 309,
Ugland House, Grand Cayman KY1-1104, Cayman Islands, Attention: ABPCI Direct
Lending Fund CLO VI Ltd, telecopy no. (345) 949-8080, email: cayman@maples.com,
to the Co-Issuer addressed to it at c/o Maples Fiduciary Services (Delaware)
Inc., 4001 Kennett Pike, Suite 302, Wilmington, DE 19807, Attention: The
Manager, telephone no. (302) 338-9130, email: delawareservices@maples.com or at
any other address previously furnished in writing to the other parties hereto by
the Issuer with a copy to the Collateral Manager at its address below;

(iii) the Collateral Manager shall be sufficient for every purpose hereunder if
in writing and mailed, first class postage prepaid, hand delivered, sent by
overnight courier service, by electronic mail or by facsimile in legible form,
to the Collateral Manager addressed to it at AB Private Credit Investors LLC,
1345 Avenue of the Americas, New York, New York 10105, Attention: Richard
Strohmenger, richard.strohmenger@alliancebernstein.com, and Wesley Raper,
wesley.raper@abglobal.com, or at any other address previously furnished in
writing to the parties hereto;

(iv) the Initial Purchaser shall be sufficient for every purpose hereunder if in
writing and mailed, first class postage prepaid, hand delivered, sent by
overnight courier service, by electronic mail or by telecopy in legible form,
addressed to the Initial Purchaser at 745 Seventh Avenue, New York, New York
10019, Attention: U.S. Middle Market CLO Desk, or at any other address
previously furnished in writing to the Issuer and the Trustee by the Initial
Purchaser;

(v) the Collateral Administrator shall be sufficient for every purpose hereunder
if in writing and mailed, first class postage prepaid, hand delivered, sent by
overnight courier service, by electronic mail or by facsimile in legible form,
to the Collateral Administrator at U.S. Bank National Association, 214 North
Tryon Street, 26th Floor, Charlotte, North Carolina 28202, Attention: Chris
Simanic – ABPCI Direct Lending Fund CLO VI Ltd, email:
christopher.simanic@usbank.com or at any other address previously furnished in
writing to the parties hereto;

(vi) S&P shall be sufficient for every purpose hereunder when received by S&P
(unless otherwise herein expressly provided) if in writing and mailed, first
class postage prepaid, hand delivered or sent by overnight courier service to
S&P, addressed to it at Standard & Poor’s, 55 Water Street, 41st Floor, New
York, New York 10041-0003 or by facsimile in legible form to facsimile no. (212)
438-2655, Attention: Asset-Backed CBO/CLO Surveillance or by electronic copy to
CDO_Surveillance@spglobal.com; provided that in respect of any application for a
ratings estimate by S&P in respect of a Collateral Obligation, Information must
be submitted to creditestimates@spglobal.com; and

 

203



--------------------------------------------------------------------------------

(vii) the Administrator shall be sufficient for every purpose hereunder if made,
given, furnished or filed in writing to and mailed, by certified mail, return
receipt requested, hand delivered, sent by overnight courier service
guaranteeing next day delivery, by electronic mail or by facsimile in legible
form, to the Administrator addressed to it at MaplesFS Limited, P.O. Box 1093,
Boundary Hall, Cricket Square, Grand Cayman, KY1-1102, Cayman Islands,
Attention: ABPCI Direct Lending Fund CLO VI Ltd., facsimile: +1-345-945-7100,
email: cayman@maples.com;

(b) If any provision in this Indenture calls for any notice or document to be
delivered simultaneously to the Trustee and any other person or entity, the
Trustee’s receipt of such notice or document shall entitle the Trustee to assume
that such notice or document was delivered to such other person or entity unless
otherwise expressly specified herein.

(c) Notwithstanding any provision to the contrary contained herein or in any
agreement or document related thereto, any request, demand, authorization,
direction, instruction, order, notice, consent, waiver or Act of Holders or
other documents provided or permitted by this Indenture to be sent to the Rating
Agency shall be sent by the Collateral Manager on behalf of the Issuer and, if
pursuant to the terms of this Indenture, the Trustee is to send such request,
demand, authorization, direction, instruction, order, notice, consent, waiver or
Act of Holders or other documents provided or permitted by this Indenture to the
Rating Agency, it shall instead be sent to the Collateral Manager first for
dissemination to the Rating Agency.

(d) Notwithstanding any provision to the contrary contained herein or in any
agreement or document related thereto, any report, statement or other
information required to be provided by the Issuer or the Trustee may be provided
by providing access to a website containing such information.

(e) The parties hereto agree that all 17g-5 Information provided to the Rating
Agency, or any of its officers, directors or employees, to be given or provided
to the Rating Agency pursuant to, in connection with or related, directly or
indirectly, to this Indenture, the Collateral Management Agreement, the
Collateral Administration Agreement, any transaction document relating hereto,
the Assets or the Notes, shall be in each case must be provided in compliance
with Section 14.17 and as follows:

(i) is in writing;

(ii) sent (by 12:00 p.m. New York time) on or before the date such Notice or
other document is due to ABPCIDirectLendingFundCLOVILtd17g5@usbank.com, or such
other email address as is provided by the Collateral Administrator (the “Rule
17g-5 Address”) for Posting to the 17g-5 Website in accordance with the
Collateral Administration Agreement; and

 

204



--------------------------------------------------------------------------------

(iii) sent to the Rating Agency at cdo_surveillance@spglobal.com (or such other
email address as is provided by the Rating Agency), and with respect to (w) any
documents related to satisfaction of the S&P Rating Agency Condition in
connection with the confirmation of ratings on the Effective Date,
CDOEffectiveDatePortfolios@spglobal.com; (x) S&P CDO Monitor requests,
CDOMonitor@spglobal.com; (y) any reports delivered under Sections 10.5, 10.6 and
10.7, CDO_Surveillance@spglobal.com; and (z) any requests for credit estimates,
for S&P, creditestimates@spglobal.com.

Section 14.4 Notices to Holders; Waiver. Except as otherwise expressly provided
herein, where this Indenture provide for notice to Holders of any event,

(a) such notice shall be sufficiently given to Holders if in writing and mailed,
first class postage prepaid (or, in the case of Holders of Global Secured Notes,
e-mailed to DTC), to each Holder affected by such event, at the address of such
Holder as it appears in the Register not earlier than the earliest date and not
later than the latest date, prescribed for the giving of such notice; and

(b) such notice shall be in the English language.

Such notices shall be deemed to have been given on the date of such mailing.

Notwithstanding clause (a) above, a Holder may give the Trustee a written notice
that it is requesting that notices to it be given by electronic mail or by
facsimile transmissions and stating the electronic mail address or facsimile
number for such transmission. Thereafter, the Trustee shall give notices to such
Holder by electronic mail or facsimile transmission, as so requested; provided
that if such notice also requests that notices be given by mail, then such
notice shall also be given by mail in accordance with clause (a) above. Notices
for Holders may also be posted to the Trustee’s internet website.

The Trustee shall deliver to the Holders any information or notice relating to
this Indenture requested to be so delivered by at least 25% of the Holders of
any Class of Notes (by Aggregate Outstanding Amount), at the expense of the
Issuer; provided that the Trustee may decline to send any such notice that it
reasonably determines to be contrary to (i) any of the terms of this Indenture,
(ii) any duty or obligation that the Trustee may have hereunder or
(iii) applicable law. For the avoidance of doubt, such information shall not
include any Accountants’ Certificate. The Trustee may require the requesting
Holders to comply with its standard verification policies in order to confirm
Holder status.

Neither the failure to mail any notice, nor any defect in any notice so mailed,
to any particular Holder shall affect the sufficiency of such notice with
respect to other Holders. In case by reason of the suspension of regular mail
service as a result of a strike, work stoppage or similar activity or by reason
of any other cause it shall be impracticable to give such notice by mail of any
event to Holders when such notice is required to be given pursuant to any
provision of this Indenture, then such notification to Holders as shall be made
with the approval of the Trustee shall constitute a sufficient notification to
such Holders for every purpose hereunder.

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Holders shall be filed with the Trustee but such filing
shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.

 

205



--------------------------------------------------------------------------------

Section 14.5 Effect of Headings and Table of Contents. The Article and
Section headings herein (including those used in cross-references herein) and
the Table of Contents are for convenience only and shall not affect the
construction hereof.

Section 14.6 Successors and Assigns. All covenants and agreements in this
Indenture by the Co-Issuers and shall bind their respective successors and
assigns, whether so expressed or not.

Section 14.7 Severability. If any term, provision, covenant or condition of this
Indenture or the Notes, or the application thereof to any party hereto or any
circumstance, is held to be unenforceable, invalid or illegal (in whole or in
part) for any reason (in any relevant jurisdiction), the remaining terms,
provisions, covenants and conditions of this Indenture or the Notes, modified by
the deletion of the unenforceable, invalid or illegal portion (in any relevant
jurisdiction), shall continue in full force and effect, and such
unenforceability, invalidity, or illegality shall not otherwise affect the
enforceability, validity or legality of the remaining terms, provisions,
covenants and conditions of this Indenture or the Notes, as the case may be, so
long as this Indenture or the Notes, as the case may be, as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the deletion of such portion of this
Indenture or the Notes, as the case may be, shall not substantially impair the
respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties.

Section 14.8 Benefits of Indenture. Nothing in this Indenture or in the Notes,
expressed or implied, shall give to any Person, other than the parties hereto
and their successors hereunder, the Collateral Manager, the Collateral
Administrator, the Holders of the Notes and (to the extent provided herein) the
Administrator (solely in its capacity as such) and the other Secured Parties any
benefit or any legal or equitable right, remedy or claim under this Indenture.

Section 14.9 Legal Holidays. If the date of any Payment Date, Redemption Date or
Stated Maturity shall not be a Business Day, then notwithstanding any other
provision of the Notes or this Indenture, payment need not be made on such date,
but may be made on the next succeeding Business Day with the same force and
effect as if made on the nominal date of any such Payment Date, Redemption Date
or Stated Maturity date, as the case may be.

Section 14.10 Governing Law. This Indenture shall be construed in accordance
with, and this Indenture and any matters arising out of or relating in any way
whatsoever to this Indenture (whether in contract, tort or otherwise), shall be
governed by, the law of the State of New York.

Section 14.11 Submission to Jurisdiction. With respect to any suit, action or
proceedings relating to this Indenture or any matter between the parties arising
under or in connection with this Indenture (“Proceedings”), each party
irrevocably: (i) submits to the non-exclusive jurisdiction of the Supreme Court
of the State of New York sitting in the Borough of Manhattan and the United
States District Court for the Southern District of New York, and any appellate
court from any thereof; and (ii) waives any objection which it may have at any
time to the laying of venue of any Proceedings brought in any such court, waives
any claim that such Proceedings have been brought

 

206



--------------------------------------------------------------------------------

in an inconvenient forum and further waives the right to object, with respect to
such Proceedings, that such court does not have any jurisdiction over such
party. Nothing in this Indenture precludes any of the parties from bringing
Proceedings in any other jurisdiction, nor shall the bringing of Proceedings in
any one or more jurisdictions preclude the bringing of Proceedings in any other
jurisdiction.

Section 14.12 WAIVER OF JURY TRIAL. EACH OF THE ISSUER, THE CO-ISSUER, THE
HOLDERS AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE NOTES OR THE
TRANSACTIONS CONTEMPLATED HEREBY. Each party hereby (i) certifies that no
representative, agent or attorney of the other has represented, expressly or
otherwise, that the other would not, in the event of a Proceeding, seek to
enforce the foregoing waiver and (ii) acknowledges that it has been induced to
enter into this Indenture by, among other things, the mutual waivers and
certifications in this paragraph.

Section 14.13 Counterparts. This Indenture (and each amendment, modification and
waiver in respect of it) and the Notes may be executed and delivered in
counterparts (including by facsimile transmission), each of which shall be
deemed an original, and all of which together constitute one and the same
instrument. Delivery of an executed counterpart signature page of this Indenture
by e-mail (PDF) or telecopy shall be effective as delivery of a manually
executed counterpart of this Indenture.

Section 14.14 Acts of Issuer. Any report, information, communication, request,
demand, authorization, direction, notice, consent, waiver or other action
provided by this Indenture to be given or performed by the Issuer shall be
effective if given or performed by the Issuer or by the Collateral Manager on
the Issuer’s behalf.

The Issuer agrees to coordinate with the Collateral Manager with respect to any
communication to the Rating Agency and to comply with the provisions of this
Section 14.14 and Section 14.16, unless otherwise agreed to in writing by the
Collateral Manager.

Section 14.15 Liability of Co-Issuers. Notwithstanding any other terms of this
Indenture, the Notes or any other agreement entered into between, inter alia,
the Co-Issuers or otherwise, none of the Co-Issuers (each, a “Party”) shall have
any liability whatsoever to any other Party under this Indenture, the Notes, any
such agreement or otherwise and, without prejudice to the generality of the
foregoing, none of the Parties shall be entitled to take any action to enforce,
or bring any action or proceeding, in respect of this Indenture, the Notes, any
such agreement or otherwise against any other Party. In particular, none of the
Parties shall be entitled to petition or take any other steps for the winding up
or bankruptcy of the other of any other Party or shall have any claim in respect
to any assets of any other Party.

Section 14.16 Communications with Rating Agency. If the Issuer shall receive any
written or oral communication from the Rating Agency (or any of its officers,
directors or employees) with respect to the transactions contemplated hereby or
under the Transaction Documents or in any way relating to the Notes, the Issuer
agrees to refrain from communicating

 

207



--------------------------------------------------------------------------------

with the Rating Agency and to promptly (and, in any event, within one Business
Day) notify the Collateral Manager of such communication. The Issuer agrees that
in no event shall it engage in any oral or written communication with respect to
the transactions contemplated hereby or under the Transaction Documents or in
any way relating to the Notes with the Rating Agency (or any of its officers,
directors or employees) without the participation of the Collateral Manager,
unless otherwise agreed to in writing by the Collateral Manager. The Trustee
agrees that in no event shall a Trust Officer engage in any oral or written
communication with respect to the transactions contemplated hereby or under the
Transaction Documents or in any way relating to the Notes with the Rating Agency
without the prior written consent (which may be in the form of e-mail
correspondence) or participation of the Collateral Manager, unless otherwise
agreed to in writing by the Collateral Manager; provided that nothing in this
Section 14.16 shall prohibit the Trustee from making available on its internet
website the Monthly Reports, Distribution Reports and other notices or
documentation relating to the Notes or this Indenture.

Section 14.17 17g-5 Information. (a) The Issuer shall comply with its
obligations under Rule 17g-5 promulgated under the Exchange Act (“Rule 17g-5”),
by their or their agent’s posting on the 17g-5 Website, no later than the time
such information is provided to the Rating Agency, all information that the
Co-Issuers or other parties on their behalf, including the Trustee and the
Collateral Manager, provide to the Rating Agency for the purposes of determining
the initial credit rating of the Secured Notes or undertaking credit rating
surveillance of the Secured Notes (the “17g-5 Information”). At all times while
any Secured Notes are rated by the Rating Agency or any other NRSRO, the
Co-Issuers shall engage a third-party to post 17g-5 Information to the 17g-5
Website. On the Closing Date, the Issuer shall engage the Collateral
Administrator (in such capacity, the “Information Agent”), to post 17g-5
Information it receives from the Issuer, the Trustee or the Collateral Manager
to the 17g-5 Website in accordance with the Collateral Administration Agreement.
All information to be posted shall be provided to the Information Agent in an
electronic format readable and uploadable (e.g., that is not locked or
corrupted) by e-mail to the 17g-5 Address and specifying “ABPCI Direct Lending
Fund CLO VI Ltd” and labeled for delivery to the Rating Agency.

(b) To the extent any of the Co-Issuers, the Trustee or the Collateral Manager
are engaged in oral communications with the Rating Agency, for the purposes of
determining the Initial Ratings of the Secured Notes or undertaking credit
rating surveillance of the Secured Notes, the party communicating with the
Rating Agency shall cause such oral communication to either be (x) recorded and
an audio file containing the recording to be promptly delivered to the
Information Agent for Posting or (y) summarized in writing and the summary to be
promptly delivered to the Information Agent for Posting.

(c) Notwithstanding the requirements herein, the Trustee shall have no
obligation to engage in or respond to any oral communications, for the purposes
of determining the Initial Rating of the Secured Notes or undertaking credit
rating surveillance of the Secured Notes, with the Rating Agency or any of its
officers, directors or employees.

(d) Notwithstanding anything to the contrary in this Indenture, a breach of this
Section 14.17 shall not constitute a Default or Event of Default.

 

208



--------------------------------------------------------------------------------

(e) The Trustee shall not be responsible for maintaining the 17g-5 Website,
posting any 17g-5 Information to the 17g-5 Website or assuring that the 17g-5
Website complies with the requirements of this Indenture, Rule 17g-5 or any
other law or regulation. In no event shall the Trustee be deemed to make any
representation in respect of the content of the 17g-5 Website or compliance of
the 17g-5 Website with this Indenture, Rule 17g-5 or any other law or
regulation.

(f) The Trustee shall not be responsible or liable for the dissemination of any
identification numbers or passwords for the 17g-5 Website, including by the
Co-Issuers, the Rating Agency, the NRSROs, any of their agents or any other
party. The Trustee shall not be liable for the use of any information posted on
the 17g-5 Website, whether by the Co-Issuers, the Rating Agency, the NRSROs or
any other third party that may gain access to the 17g-5 Information posted
thereon.

(g) The maintenance by the Trustee of the Trustee’s Website shall not be deemed
as compliance by or on behalf of the Issuer with Rule 17g-5 or any other law or
regulation related thereto.

(h) For the avoidance of doubt, no statement or report of the Independent
Accountants shall be required to be provided to, or shall otherwise be shared
with, the Rating Agency and shall not, under any circumstances, be posted to the
17g-5 Website.

Section 14.18 Confidential Information. (a) The Trustee, the Collateral
Administrator and each Holder of Notes shall maintain the confidentiality of all
Confidential Information in accordance with procedures adopted by such Person in
good faith to protect Confidential Information of third parties delivered to
such Person; provided that such Person may deliver or disclose Confidential
Information to: (i) such Person’s directors, trustees, officers, employees,
agents, attorneys and affiliates who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 14.18 and
to the extent such disclosure is reasonably required for the administration of
this Indenture, the matters contemplated hereby or the investment represented by
the Notes; (ii) such Person’s legal advisors, financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 14.18 and
to the extent such disclosure is reasonably required for the administration of
this Indenture, the matters contemplated hereby or the investment represented by
the Notes; (iii) any other Holder, or any of the other parties to this
Indenture, the Collateral Management Agreement or the Collateral Administration
Agreement; (iv) any Person of the type that would be, to such Person’s
knowledge, permitted to acquire Notes in accordance with the requirements of
Section 2.5 hereof to which such Person sells or offers to sell any such Note or
any part thereof; (v) any other Person from which such former Person offers to
purchase any obligation of the Issuer; (vi) any federal or state or other
regulatory, governmental or judicial authority having jurisdiction over such
Person; (vii) the National Association of Insurance Commissioners or any similar
organization, or any nationally recognized rating agency that requires access to
information about the investment portfolio of such Person, reinsurers and
liquidity and credit providers that agree to hold confidential the Confidential
Information substantially in accordance with this Section 14.18; (viii) the
Rating Agencies (subject to Sections 14.16 and 14.17); (ix) any other Person
with the consent of the Issuer and the Collateral Manager; or (x) any other
Person to which such delivery or disclosure may be necessary or appropriate
(A) to effect compliance with any law, rule, regulation or order applicable to
such Person, (B) in response

 

209



--------------------------------------------------------------------------------

to any subpoena or other legal process (unless prohibited by applicable law,
rule, order or decree or other requirement having the force of law), (C) in
connection with any litigation to which such Person is a party (unless
prohibited by applicable law, rule, order or decree or other requirement having
the force of law), (D) if an Event of Default has occurred and is continuing, to
the extent such Person may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under the Notes or this Indenture or (E) in the Trustee’s or
the Collateral Administrator’s performance of its obligations under this
Indenture, the Collateral Administration Agreement or other transaction document
related thereto; and provided that delivery to the Holders by the Trustee, the
Collateral Administrator of any report of information required by the terms of
this Indenture to be provided to Holders shall not be a violation of this
Section 14.18. Each Holder of Notes shall, by its acceptance of its Note, be
deemed to have agreed, except as set forth in clauses (vi), (vii) and (x) above,
that it shall use the Confidential Information for the sole purpose of making an
investment in the Notes or administering its investment in the Notes; and that
the Trustee, the Collateral Administrator shall neither be required nor
authorized to disclose to Holders any Confidential Information in violation of
this Section 14.18. In the event of any required disclosure of the Confidential
Information by such Holder, such Holder shall, by its acceptance of its Note, be
deemed to have agreed to use reasonable efforts to protect the confidentiality
of the Confidential Information. Each Holder of a Note, by its acceptance of a
Note, shall be deemed to have agreed to be bound by and to be entitled to the
benefits of this Section 14.18.

(b) For the purposes of this Section 14.18, “Confidential Information” means
information delivered to the Trustee, the Collateral Administrator or any Holder
of Notes by or on behalf of the Co-Issuers in connection with and relating to
the transactions contemplated by or otherwise pursuant to this Indenture
(including, without limitation, information relating to Obligors); provided that
such term does not include information that: (i) was publicly known or otherwise
known to the Trustee, the Collateral Administrator or such Holder prior to the
time of such disclosure; (ii) subsequently becomes publicly known through no act
or omission by the Trustee, the Collateral Administrator, any Holder or any
Person acting on behalf of the Trustee, the Collateral Administrator or any
Holder; (iii) otherwise is known or becomes known to the Trustee, the Collateral
Administrator or any Holder other than (x) through disclosure by the Co-Issuers,
the Collateral Manager or any of their Affiliates, as applicable, or (y) to the
knowledge of the Trustee, the Collateral Administrator or a Holder, as the case
may be, in each case after reasonable inquiry, as a result of the breach of a
fiduciary duty to the Issuer or a contractual duty to the Co-Issuers, the
Collateral Manager or any of their Affiliates, as applicable; or (iv) is allowed
to be treated as non-confidential by consent of the Collateral Manager and the
Co-Issuers.

(c) Notwithstanding the foregoing, the Trustee and the Collateral Administrator
may disclose Confidential Information to the extent disclosure thereof may be
required by law or by any regulatory or governmental authority and the Trustee
and the Collateral Administrator may disclose on a confidential basis any
Confidential Information to its agents, attorneys and auditors in connection
with the performance of its responsibilities hereunder.

(d) Notwithstanding anything herein to the contrary, the Collateral Manager, the
Issuer, the Trustee, the Collateral Administrator, the Initial Purchaser, the
Retention Providers, the Holders and beneficial owners of the Notes and each
employee, representative or other agent of those Persons, may disclose to any
and all Persons, without limitation of any kind, the U.S. tax

 

210



--------------------------------------------------------------------------------

treatment and tax structure of the transactions contemplated by this Indenture
and all materials of any kind, including opinions or other tax analyses, that
are provided to those Persons. This authorization to disclose the U.S. tax
treatment and tax structure does not permit disclosure of information
identifying the Collateral Manager, the Co-Issuers, the Trustee, the Collateral
Administrator, the Initial Purchaser or any other party to the transactions
contemplated by this Indenture, the Offering or the pricing (except to the
extent such information is relevant to U.S. tax structure or tax treatment of
such transactions).

ARTICLE XV

ASSIGNMENT OF COLLATERAL MANAGEMENT AGREEMENT

Section 15.1 Assignment of Collateral Management Agreement. (a) The Issuer
hereby acknowledges that its Grant pursuant to the first Granting Clause hereof
includes all of the Issuer’s estate, right, title and interest in, to and under
the Collateral Management Agreement, including (i) the right to give all
notices, consents and releases thereunder, (ii) the right to give all notices of
termination and to take any legal action upon the breach of an obligation of the
Collateral Manager thereunder, including the commencement, conduct and
consummation of Proceedings at law or in equity, (iii) the right to receive all
notices, accountings, consents, releases and statements thereunder and (iv) the
right to do any and all other things whatsoever that the Issuer is or may be
entitled to do thereunder; provided that notwithstanding anything herein to the
contrary, the Trustee shall not have the authority to exercise any of the rights
set forth in (i) through (iv) above or that may otherwise arise as a result of
the Grant until the occurrence of an Event of Default hereunder and such
authority shall terminate at such time, if any, as such Event of Default is
cured or waived.

(b) The assignment made hereby is executed as collateral security, and the
execution and delivery hereby shall not in any way impair or diminish the
obligations of the Issuer under the provisions of the Collateral Management
Agreement, nor shall any of the obligations contained in the Collateral
Management Agreement be imposed on the Trustee.

(c) Upon the retirement of the Notes, the payment of all amounts required to be
paid pursuant to the Priority of Payments and the release of the Assets from the
lien of this Indenture, this assignment and all rights herein assigned to the
Trustee for the benefit of the Secured Parties shall cease and terminate and all
the estate, right, title and interest of the Trustee in, to and under the
Collateral Management Agreement shall revert to the Issuer and no further
instrument or act shall be necessary to evidence such termination and reversion.

(d) The Issuer represents that the Issuer has not executed any other assignment
of the Collateral Management Agreement.

(e) The Issuer agrees that this assignment is irrevocable, and that it shall not
take any action which is inconsistent with this assignment or make any other
assignment inconsistent herewith. The Issuer shall, from time to time, execute
all instruments of further assurance and all such supplemental instruments with
respect to this assignment as may be necessary to continue and maintain the
effectiveness of such assignment.

 

211



--------------------------------------------------------------------------------

(f) The Issuer hereby agrees, and hereby undertakes to obtain the agreement and
consent of the Collateral Manager in the Collateral Management Agreement, to the
following:

(i) The Collateral Manager shall consent to the provisions of this assignment
and agree to perform any provisions of this Indenture applicable to the
Collateral Manager subject to the terms (including the standard of care set
forth in the Collateral Management Agreement) of the Collateral Management
Agreement;

(ii) The Collateral Manager shall acknowledge that the Issuer is assigning all
of its right, title and interest in, to and under the Collateral Management
Agreement to the Trustee as representative of the Secured Parties and the
Collateral Manager shall agree that all of the representations, covenants and
agreements made by the Collateral Manager in the Collateral Management Agreement
are also for the benefit of the Trustee; and

(iii) The Collateral Manager shall deliver to the Trustee all copies of all
notices, statements, communications and instruments delivered or required to be
delivered by the Collateral Manager to the Issuer pursuant to the Collateral
Management Agreement.

(g) The Co-Issuers and the Trustee agree that the Collateral Manager shall be a
third party beneficiary of this Indenture, and shall be entitled to rely upon
and enforce such provisions of this Indenture to the same extent as if it were a
party hereto.

(h) Upon a Trust Officer of the Trustee receiving written notice from the
Collateral Manager that an event constituting “Cause” as defined in the
Collateral Management Agreement has occurred, the Trustee shall, not later than
one Business Day thereafter, notify the Holders (as their names appear in the
Register) and the Rating Agency.

[Remainder intentionally left blank | signature pages follow]

 

212



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have set our hands as of the day and year first written
above.

 

Executed as a Deed by: ABPCI DIRECT LENDING FUND CLO VI LTD, as Issuer By   /s/
Karen Perkins   Name:   Karen Perkins   Title:   Director

 

In the presence of: Witness:   /s/ Glorine Carter Name:   Glorine Carter
Occupation:   Corporate Assistant Title:  



--------------------------------------------------------------------------------

ABPCI DIRECT LENDING FUND CLO VI LLC, as Co-Issuer By: ABPCI DIRECT LENDING FUND
CLO VI LTD, its designated manager By   /s/ Karen Perkins   Name:   Karen
Perkins   Title:   Director



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Trustee By   /s/ Scott D. DeRoss   Name:  
Scott D. DeRoss   Title:   Senior Vice President



--------------------------------------------------------------------------------

Schedule 1

Schedule of Collateral Obligations

[Attached]

 

S-1-1



--------------------------------------------------------------------------------

Schedule 2

S&P Industry Classifications

 

Asset Type

Code

  

Description

  

Geographic
Scope

1020000   

Energy Equipment and Services

   G 1030000   

Oil, Gas and Consumable Fuels

   G 1033403   

Real Estate Investment Trusts (Mortgage REITs)

   R 2020000   

Chemicals

   G 2030000   

Construction Materials

   L 2040000   

Containers and Packaging

   R 2050000   

Metals and Mining

   G 2060000   

Paper and Forest Products

   G 3020000   

Aerospace and Defense

   R 3030000   

Building Products

   L 3040000   

Construction and Engineering

   L 3050000   

Electrical Equipment

   G 3060000   

Industrial Conglomerates

   G 3070000   

Machinery

   R 3080000   

Trading Companies and Distributors

   G 3110000   

Commercial Services and Supplies

   R 3210000   

Air Freight and Logistics

   G 3220000   

Airlines

   G 3230000   

Marine

   G 3240000   

Road and Rail

   R 3250000   

Transportation Infrastructure

   G 4011000   

Auto Components

   G 4020000   

Automobiles

   G 4110000   

Household Durables

   L 4120000   

Leisure Products

   L 4130000   

Textiles, Apparel and Luxury Goods

   R 4210000   

Hotels, Restaurants and Leisure

   R 4300001   

Entertainment

   G 4300002   

Interactive Media and Services

   G 4310000   

Media

   R 4410000   

Distributors

   G 4420000   

Internet and Direct Marketing Retail

   R 4430000   

Multiline Retail

   L 4440000   

Specialty Retail

   L 5020000   

Food and Staples Retailing

   L 5110000   

Beverages

   R 5120000   

Food Products

   R 5130000   

Tobacco

   R 5210000   

Household Products

   L 5220000   

Personal Products

   L 6020000   

Healthcare Equipment and Supplies

   R 6030000   

Healthcare Providers and Services

   R 6110000   

Biotechnology

   R

6120000

   Pharmaceuticals    G

 

S-2-1



--------------------------------------------------------------------------------

Asset Type

Code

  

Description

  

Geographic
Scope

7011000

   Banks    G

7020000

   Thrifts and Mortgage Finance    R

7110000

   Diversified Financial Services    G

7120000

   Consumer Finance    R

7130000

   Capital Markets    G

7210000

   Insurance    G

7310000

   Real Estate Management and Development    L

7311000

   Equity Real Estate Investment Trusts (REITs)    R

8030000

   IT Services    G

8040000

   Software    G

8110000

   Communications Equipment    G

8120000

   Technology Hardware, Storage and Peripherals    G

8130000

   Electronic Equipment, Instruments and Components    G

8210000

   Semiconductors and Semiconductor Equipment    G

9020000

   Diversified Telecommunication Services    G

9030000

   Wireless Telecommunication Services    G

9520000

   Electric Utilities    R

9530000

   Gas Utilities    R

9540000

   Multi-Utilities    R

9550000

   Water Utilities    R

9551701

   Diversified Consumer Services    L

9551702

   Independent Power and Renewable Electricity Producers    R

9551727

   Life Sciences Tools and Services    R

9551729

   Health Care Technology    R

9612010

   Professional Services    R

1000-1099

   Reserved    L

PF1

   Project finance: Industrial Equipment    –  

PF2

   Project finance: Leisure and gaming    –  

PF3

   Project finance: Natural resources and mining    –  

PF4

   Project finance: Oil and gas    –  

PF5

   Project finance: Power    –  

PF6

   Project finance: Public finance and real estate    –  

PF7

   Project finance: Telecommunications    –  

PF8

   Project finance: Transport    –  

PF1000-1099

   Reserved    –  

 

S-2-2



--------------------------------------------------------------------------------

Schedule 3

S&P Recovery Rate Tables

Section 1.

 

(a)

(i) If a Collateral Obligation has an S&P Recovery Rating, the S&P Recovery Rate
for such Collateral Obligation shall be determined as follows:

 

S&P Recovery Rating

of a Collateral

Obligation1

   Initial Liability Rating    “AAA”   “AA”   “A”   “BBB”   “BB”   “B” and
“CCC”

1+ (100)

   75.00%   85.00%   88.00%   90.00%   92.00%   95.00%

1 (95)

   70.00%   80.00%   84.00%   87.50%   91.00%   95.00%

1 (90)

   65.00%   75.00%   80.00%   85.00%   90.00%   95.00%

2 (85)

   62.50%   72.50%   77.50%   83.00%   88.00%   92.00%

2 (80)

   60.00%   70.00%   75.00%   81.00%   86.00%   89.00%

2 (75)

   55.00%   65.00%   70.50%   77.00%   82.50%   84.00%

2 (70)

   50.00%   60.00%   66.00%   73.00%   79.00%   79.00%

3 (65)

   45.00%   55.00%   61.00%   68.00%   73.00%   74.00%

3 (60)

   40.00%   50.00%   56.00%   63.00%   67.00%   69.00%

3 (55)

   35.00%   45.00%   51.00%   58.00%   63.00%   64.00%

3 (50)

   30.00%   40.00%   46.00%   53.00%   59.00%   59.00%

4 (45)

   28.50%   37.50%   44.00%   49.50%   53.50%   54.00%

4 (40)

   27.00%   35.00%   42.00%   46.00%   48.00%   49.00%

4 (35)

   23.50%   30.50%   37.50%   42.50%   43.50%   44.00%

4 (30)

   20.00%   26.00%   33.00%   39.00%   39.00%   39.00%

5 (25)

   17.50%   23.00%   28.50%   32.50%   33.50%   34.00%

5 (20)

   15.00%   20.00%   24.00%   26.00%   28.00%   29.00%

5 (15)

   10.00%   15.00%   19.50%   22.50%   23.50%   24.00%

5 (10)

   5.00%   10.00%   15.00%   19.00%   19.00%   19.00%

6 (5)

   3.50%   7.00%   10.50%   13.50%   14.00%   14.00%

6 (0)

   2.00%   4.00%   6.00%   8.00%   9.00%   9.00%      Recovery rate

 

  (ii)

If (x) a Collateral Obligation does not have an S&P Recovery Rating and such
Collateral Obligation is a senior unsecured loan or second lien loan and (y) the
Obligor of such Collateral Obligation has issued another debt instrument that is
outstanding and senior to such Collateral Obligation (a “Senior Secured Debt
Instrument”) that has an S&P Recovery Rating, the S&P Recovery Rate for such
Collateral Obligation shall be determined as follows:

For Collateral Obligations Domiciled in Group A

 

1 

If a recovery range is not available for a given loan, the lower range for the
applicable recovery rating should be assumed.

 

S-3-1



--------------------------------------------------------------------------------

S&P Recovery Rating of the Senior Secured Debt Instrument

   Initial Liability Rating      “AAA”     “AA”     “A”     “BBB”     “BB”    
“B” and
“CCC”  

1+

     18 %      20 %      23 %      26 %      29 %      31 % 

1

     18 %      20 %      23 %      26 %      29 %      31 % 

2

     18 %      20 %      23 %      26 %      29 %      31 % 

3

     12 %      15 %      18 %      21 %      22 %      23 % 

4

     5 %      8 %      11 %      13 %      14 %      15 % 

5

     2 %      4 %      6 %      8 %      9 %      10 % 

6

     —   %      —   %      —   %      —   %      —   %      —   %       Recovery
rate  

For Collateral Obligations Domiciled in Group B

 

S&P Recovery Rating of the Senior Secured Debt Instrument

   Initial Liability Rating      “AAA”     “AA”     “A”     “BBB”     “BB”    
“B” and
“CCC”  

1+

     13 %      16 %      18 %      21 %      23 %      25 % 

1

     13 %      16 %      18 %      21 %      23 %      25 % 

2

     13 %      16 %      18 %      21 %      23 %      25 % 

3

     8 %      11 %      13 %      15 %      16 %      17 % 

4

     5 %      5 %      5 %      5 %      5 %      5 % 

5

     2 %      2 %      2 %      2 %      2 %      2 % 

6

     —   %      —   %      —   %      —   %      —   %      —   %       Recovery
rate  

For Collateral Obligations Domiciled in Group C

 

S&P Recovery Rating of the Senior Secured Debt Instrument

   Initial Liability Rating      “AAA”     “AA”     “A”     “BBB”     “BB”    
“B” and
“CCC”  

1+

     10 %      12 %      14 %      16 %      18 %      20 % 

1

     10 %      12 %      14 %      16 %      18 %      20 % 

2

     10 %      12 %      14 %      16 %      18 %      20 % 

3

     5 %      7 %      9 %      10 %      11 %      12 % 

4

     2 %      2 %      2 %      2 %      2 %      2 % 

5

     —   %      —   %      —   %      —   %      —   %      —   % 

6

     —   %      —   %      —   %      —   %      —   %      —   %       Recovery
rate  

 

  (iii)

If (x) a Collateral Obligation does not have an S&P Recovery Rating and such
Collateral Obligation is a subordinated loan and (y) the Obligor of such
Collateral Obligation has issued another debt instrument that is outstanding and
senior to such Collateral Obligation that is a Senior Secured Debt Instrument
that has an S&P Recovery Rating, the S&P Recovery Rate for such Collateral
Obligation shall be determined as follows:

 

S-3-2



--------------------------------------------------------------------------------

For Collateral Obligations Domiciled in Groups A and B

 

S&P Recovery Rating of the Senior Secured Debt Instrument

   Initial Liability Rating      “AAA”     “AA”     “A”     “BBB”     “BB”    
“B” and
“CCC”  

1+

     8 %      8 %      8 %      8 %      8 %      8 % 

1

     8 %      8 %      8 %      8 %      8 %      8 % 

2

     8 %      8 %      8 %      8 %      8 %      8 % 

3

     5 %      5 %      5 %      5 %      5 %      5 % 

4

     2 %      2 %      2 %      2 %      2 %      2 % 

5

     —   %      —   %      —   %      —   %      —   %      —   % 

6

     —   %      —   %      —   %      —   %      —   %      —   %       Recovery
rate  

For Collateral Obligations Domiciled in Group C

 

S&P Recovery Rating of the Senior Secured Debt Instrument

   Initial Liability Rating      “AAA”     “AA”     “A”     “BBB”     “BB”    
“B” and
“CCC”  

1+

     5 %      5 %      5 %      5 %      5 %      5 % 

1

     5 %      5 %      5 %      5 %      5 %      5 % 

2

     5 %      5 %      5 %      5 %      5 %      5 % 

3

     2 %      2 %      2 %      2 %      2 %      2 % 

4

     —   %      —   %      —   %      —   %      —   %      —   % 

5

     —   %      —   %      —   %      —   %      —   %      —   % 

6

     —   %      —   %      —   %      —   %      —   %      —   %       Recovery
rate  

 

S-3-3



--------------------------------------------------------------------------------

(b) If a recovery rate cannot be determined using clause (a), the recovery rate
shall be determined using the following table:

Recovery rates for Obligors Domiciled in Group A, B or C:

 

     Initial Liability Rating  

Priority Category

   “AAA”     “AA”     “A”     “BBB”     “BB”     “B” and
“CCC”  

Senior Secured Loans2

 

Group A

     50 %      55 %      59 %      63 %      75 %      79 % 

Group B

     39 %      42 %      46 %      49 %      60 %      63 % 

Group C

     17 %      19 %      27 %      29 %      31 %      34 % 

Senior Secured Loans (Cov-Lite Loans)2

 

Group A

     41 %      46 %      49 %      53 %      63 %      67 % 

Group B

     32 %      35 %      39 %      41 %      50 %      53 % 

Group C

     17 %      19 %      27 %      29 %      31 %      34 % 

Qualified First Lien Loans

 

Group A

     33.3 %      40 %      45.3 %      50.7 %      66.7 %      72 % 

Group B

     18.7 %      22.7 %      28 %      32 %      46.7 %      50.7 % 

Group C

     10 %      12 %      14 %      16 %      18 %      20 % 

Second Lien Loans, First Lien/Last Out Loans and Unsecured Loans

 

Group A

     18 %      20 %      23 %      26 %      29 %      31 % 

Group B

     13 %      16 %      18 %      21 %      23 %      25 % 

Group C

     10 %      12 %      14 %      16 %      18 %      20 % 

Subordinated loans

 

Group A

     8 %      8 %      8 %      8 %      8 %      8 % 

Group B

     8 %      8 %      8 %      8 %      8 %      8 % 

Group C

     5 %      5 %      5 %      5 %      5 %      5 %       Recovery rate  

 

Group A:    Australia, Austria, Belgium, Canada, Denmark, Finland, France,
Germany, Hong Kong, Ireland, Israel, Japan, Luxembourg, Netherlands, Norway,
Poland, Portugal, Singapore, Spain, Sweden, Switzerland, United Kingdom and
United States Group B:    Brazil, Czech Republic, Dubai International Finance
Centre, Greece, Italy, Mexico, South Africa, Turkey and United Arab Emirates
Group C:    Afghanistan, Albania, Algeria, Andorra, Angola, Anguilla, Antigua,
Argentina, Armenia, Aruba, Ascension, Azerbaijan, Bahamas, Bahrain, Bangladesh,
Barbados, Belarus, Belize, Benin, Bermuda, Bhutan, Bolivia, Bosnia and
Herzegovina, Botswana, British Virgin Islands, Brunei, Bulgaria, Burkina Faso,
Burundi, Cambodia, Cameroon, Cape Verde Islands, Cayman Islands, Central African
Republic, Chad, Chile, China, Colombia, Comoros, Congo-

 

2 

Solely for the purpose of determining the S&P Recovery Rate for such loan, no
loan will constitute a “Senior Secured Loan” unless such loan (a) is secured by
a valid first priority security interest in collateral, (b) in the Collateral
Manager’s commercially reasonable judgment (with such determination being made
in good faith by the Collateral Manager at the time of such loan’s purchase and
based upon information reasonably available to the Collateral Manager at such
time and without any requirement of additional investigation beyond the
Collateral Manager’s customary credit review procedures), is secured by
specified collateral that has a value not less than an amount equal to the sum
of (i) the aggregate principal balance of all loans senior or pari passu to such
loans, and (ii) the outstanding principal balance of such loan, which value may
be derived from, among other things, the enterprise value of the issuer of such
loan, excluding any loan secured primarily or solely by equity or goodwill
(provided that the terms of this footnote may be amended or revised at any time
by a written agreement of the Issuer, the Collateral Manager and the Trustee
(without the consent of any holder of any Note), subject to the satisfaction of
the S&P Rating Agency Condition, in order to conform to S&P’s then current
criteria for such loans) and (c) is not a First-Lien Last-Out Loan.

 

S-3-4



--------------------------------------------------------------------------------

  Brazzaville, Congo-Kinshasa, Cook Islands, Costa Rica, Cote d’Ivoire, Croatia,
Cuba, Curacao, Cyprus, Djibouti, Dominica, Dominican Republic, East Timor,
Ecuador, Egypt, El Salvador, Equatorial Guinea, Eritrea, Estonia, Ethiopia,
Fiji, French Guiana, French Polynesia, Gabonese Republic, Gambia, Georgia,
Ghana, Grenada, Guadeloupe, Guatemala, Guinea, Guinea-Bissau, Guyana, Haiti,
Honduras, Hungary, Iceland, India, Indonesia, Iran, Iraq, Isle of Man, Jamaica,
Jordan, Kazakhstan, Kenya, Kiribati, Kosovo, Kuwait, Kyrgyzstan, Laos, Latvia,
Lebanon, Lesotho, Liberia, Libya, Liechtenstein, Lithuania, Macedonia,
Madagascar, Malawi, Malaysia, Maldives, Mali, Malta, Martinique, Mauritania,
Mauritius, Micronesia, Moldova, Monaco, Mongolia, Montenegro, Montserrat,
Morocco, Mozambique, Myanmar, Namibia, Nauru, Nepal, New Caledonia, New Zealand,
Nicaragua, Niger, Nigeria, North Korea, Oman, Pakistan, Palau, Palestinian
Settlements, Panama, Papua New Guinea, Paraguay, Peru, Philippines, Qatar,
Romania, Russia, Rwanda, Samoa, Sao Tome & Principe, Saudi Arabia, Senegal,
Serbia, Seychelles, Sierra Leone, Slovak Republic, Slovenia, Solomon Islands,
Somalia, South Korea, Sri Lanka, St. Helena, St. Kitts/Nevis, St. Lucia, St.
Vincent & Grenadines, Sudan, Suriname, Swaziland, Syrian Arab Republic, Taiwan,
Tajikistan, Tanzania/Zanzibar, Thailand, Togo, Tonga, Trinidad & Tobago,
Tunisia, Turkmenistan, Turks & Caicos, Tuvalu, Uganda, Ukraine, Uruguay,
Uzbekistan, Vanuatu, Venezuela, Vietnam, Western Sahara, Yemen, Zambia,
Zimbabwe.

 

S-3-5



--------------------------------------------------------------------------------

Section 2. S&P CDO Monitor

 

Liability Rating

   “AAA”  

Weighted Average S&P Recovery Rate

     36.00 %       36.50 %       37.00 %       37.50 %       38.00 %       38.50
%       39.00 %       39.50 %       40.00 %       40.50 %       41.00 %      
41.50 %       42.00 %       42.50 %       43.00 %       43.50 %       44.00 % 
     44.50 %       45.00 %       45.50 %       46.00 %       46.50 %       47.00
%       47.50 %       48.00 %       48.50 %       49.00 %       49.50 %      
50.00 % 

Weighted Average Spread

The applicable weighted average spread shall be the spread between 4.00% and
9.50% (in increments of 0.01%) without exceeding the Weighted Average Spread
(determined for purposes of this definition as if all Discount Obligations
instead constituted Collateral Obligations that are not Discount Obligations) as
of such Measurement Date.

 

S-3-6



--------------------------------------------------------------------------------

Section 3 S&P Rating Factor.

 

S&P Global Ratings’ credit rating

  

S&P Global Ratings’ rating factor

AAA

   13.51

AA+

   26.75

AA

   46.36

AA-

   63.90

A+

   99.50

A

   146.35

A-

   199.83

BBB+

   271.01

BBB

   361.17

BBB-

   540.42

BB+

   784.92

BB

   1233.63

BB-

   1565.44

B+

   1982.00

B

   2859.50

B-

   3610.11

CCC+

   4641.40

CCC

   5293.00

CCC-

   5751.10

CC

   10,000.00

SD

   10,000.00

D

   10,000.00

 

S-3-7